

Title 39
USCTitle
39
Online@117-49
yes
OLRC
2021-07-02T08:11:57
USCConverter 1.7.2

Title 39—POSTAL SERVICE
This title was enacted by Pub. L. 86–682, § 1, Sept. 2, 1960, 74 Stat. 578, and was revised and reenacted by Pub. L. 91–375, § 2, Aug. 12, 1970, 84 Stat. 719
Current through 117-49



Part

Sec.

I.General101

II.Personnel1001

III.Modernization and Fiscal Administration2001

IV.Mail Matter3001

V.Transportation of Mail5001






Editorial Notes













Table I



This Table lists the sections of former Title 39, The Postal Service, and indicates the sections of Title 39, as enacted in 1960, which covered similar and related subject matter.


Title 39Former SectionsTitle 391960 Revision Sections


1–3701
4, 5707
6710
7709
81, 510
9509
10, 112102
11aRep.
122102
13Rep.
142102
313311
31a3311, 3314
31b3311, 3312
31cRep.
31d3313
323312
33Rep.
34502
35Rep.
36502
372405
382209, 3315
393315
39a3315, 3317
402406
41Rep.
42, 432208
442404
452208–2210
46, 472209
48Rep.
49, 49a2403
50, 51Rep.
522008, 6420
53–54a, 55Rep.
56, 56a711
57–57cRep.
57d711
58–60a, 61–68Rep.
69, 70704
81Rep.
82703
83–103aRep.
103b3334
104–108Rep.
1093555
110–112d, 113–120Rep.
1213555
122Rep.
1233556
124–127Rep.
1283332
129–131Rep.
132502
133Rep.
133a3336
134–136Rep.
136a3335
137–139a, 140Rep.
141–145712
1516106
1526001
153, 153a6002
153bRep.
1543116
155, 1566003
157502
158705, 6004
159–160a705
161705, 2011
1626002, 6005
163Rep.
1642004
1652501, 6006
166Rep.
1672009, 6006, 6007
168Rep.
169, 169a6007
170Rep.
171501
172Rep.
173, 1743115
175, 176Rep.
1916005
192Rep.
192a3339
193Rep.
194, 1953113
1963114
197, 197a, 198Rep.
1993543
200–207a, 208–211Rep.
2126009
213–2153337
216–2193338
2214251, 4451, 4551
221a4251, 4451
2224251
2234252
2244351
2254058, 4365
2264354
226a4352, 4357
226bRep.
2274353
2284366
2294355
2304356
2314368; T. 18 § 1733
2324352
2334369
2344367; T. 18 § 1734
2354451, 4555
236–2384451
2394060
2404002, 4551, 4555
240a, 240b4552
241Rep.
2422001
2434001, 4002, 4058
2445006, 5007
245, 245aRep.
245a–15006
245a–25010
245bRep.
245b–15007
245c5009
245dRep.
245d–15007
246 to 246a–1Rep.
246b507
246c5007, 5008
246c–15008
246d, 246eRep.
246f507
247Elim.
2484059
2494365, 4453, 4555
2504058, 4251
2514058
252, 253Rep.
2546438
2554003
2564001, 4057
2574004
2584001, 4003
2594005, 4057
259a4006
259b, 259c4007
260Rep.
260a507, 5012
2614105
2702301
270a2302
270b2303
270c2304
270d2305
270e2306
2714051, 4052
272Rep.
272a4109, 4110
2734052, 4053
273a4052
274Rep.
2752501, 2505
276Rep.
276a2501
276b, 276cRep.
276d6006
277, 278Rep.
278a4101, 4102, 4103, 4105
278b4106
279708
2804054, 4251, 4253
281Rep.
2824052
2834358, 4359, 4363, 4364
2844361
2854052
2864358
287–289Rep.
289a2302, 4352, 4358, 4359, 4360, 4362, 4452
2904652
290a4052, 4452
290a–14052, 4451, 4452
291Rep.
291a4052
291b4421, 4422
2924553
292a4052, 4554, 6008
293–293bRep.
293c4653
294, 294aRep.
2954052, 4364
296–299Rep.
3004055
301, 302Rep.
302a4651
3034253, 4254, 4303
3214152, 4153
321–14152
321a5003
321b–321hRep.
321i2302, 4155, 4156
321j4157
321k4158
321l4152, 4158, 4159
321m4160
321n4154
321o2302, 4166
321p2302, 4156, 5004
321q2302, 4156
321r4156, 4165, 4167
322Rep.
3234152
324Rep.
3254163
325aElim.
3264162
3274161
328Rep.
3294164
3304152
3314451, 4653, 4654
332–334Rep.
3354165
3364167
337Rep.
3384152
3512501
3522004
353Rep.
3542503, 2510
3552004
355a2204
3562503, 4251
3572503
3582502
358a4251
359Rep.
3602504
361Rep.
3622503
363, 364Rep.
3652507
366Rep.
3672507
3682508
368a2508, 2509
369Rep.
3702507
3712506
3815001
381a5005, 5011
382, 383Rep.
383a2204
384Rep.
384a5001
3855002
386Rep.
3875001, 5005
338Rep.
388a5010
401–405Rep.
4064101, 4108
407Rep.
4084107, 4108
4094103
4104102
4114105
421, 422Rep.
422a6412
422b6413
423Rep.
423a, 423b6427
423c6428
4246402, 6405
4256402, 6417
425a6401, 6420
4266402, 6418, 6419
4276419
4286417
4296402, 6411
4306402
431Rep.
4326421
4336402, 6437
4346401, 6402, 6407, 6414, 6415, 6416, 6422, 6423, 6424, 6425
4356402, 6426
4366402, 6405
4376413
438Rep.
4396439
4406424
441Rep.
4426424
4436434
444, 4456429
4466430
4476431, 6436
4486432
4496405, 6408
4506410
4516402
461Rep.
4624301, 4302
462a4301, 4304
463Rep.
463a4303
464Rep.
4656301
465a–465f, 466–468Rep.
4694301
469a–469sRep.
4706303
471, 472Rep.
473, 4746402
4754301, 4302, 4303, 4305, 6301
4762102
4816101, 6105
4826101, 6106, 6402
4836101, 6106
484, 4856101
4866101, 6402
4876101
487a6408
4884304, 6102
488a4304, 6302
488b6302
4896440
490, 491Rep.
4926166
4936402
494902
4954056
496902
497905
498904
499906
500901
5016107
502–506Rep.
5076433
508Rep.
521Rep.
5224159
5236203
524Rep.
5256203
526–528Rep.
5296203
530–536Rep.
537, 5386204
5396203, 6207
5406202
5416203
541–1Rep.
541a6202, 6214
542, 5436208
544–5476209
548Elim.
5496208
550Rep.
5516209
552Rep.
5536209
554Elim.
5556210
5566206
557Elim.
5586210
5596211
560, 5616203
5626214
5636207
5646205
5656215
5666206
567, 5686207
569Rep.
5706207, 6208
5716215
572Rep.
5736203
574, 575Rep.
5766212
5772102
5786401, 6403, 6423
5796403
601, 601a, 602, 602a, 603–607a, 608–618a, 619–623Rep.
6243333
6253556
626Rep.
6273555
628, 629Rep.
6303582
6313111
632, 632a3333
633–637Rep.
6383116
6394370
640Rep.
6516101, 6402
6526101, 6402
6536101
6546101, 6409
6556304, 6435
6566106, 6406
657–666Rep.
6676403, 6404
668Rep.
6696103
670, 671Rep.
672706
673, 674Rep.
691–693a, 694, 695Rep.
696502
697–699Rep.
700903
7013555
702Rep.
7033556
7043112
7115101, 5102
712506
7132209, 5102, 5103
7142209, 3316
7152005
716Rep.
716a5102
717–719Rep.
7205102
721, 722Rep.
7235103, 5104
7245102
725, 726Rep.
7275103
727a2204
7285103
728a2202, 5103
7295103
730, 731Rep.
7324005, 4057
733–738Rep.
738a5105
739Rep.
7515203, 5204, 5205
752Rep.
7535206
7545210
7555207, 5208
7565211, 5213
756a5223
7575213
7585213, 5217, 5219, 5220
7595203, 5214, 5215, 5216, 5217, 5218, 5219, 5221
760, 761Rep.
7625212
763–765Rep.
7665201
7675222
7685206, 5208
7695203
7705209
7715224
781Rep.
7821
7831, 2209
7841
785708
7862201
787, 788Rep.
7892408
7902410
7911, 2407
792, 793Rep.
7942207, 2208, 2401, 2402
794a2202
794b2211
794c2206
794d2302
794eRep.
794f509, 2101, 2102
794gRep.
7952212
801Rep.
8022006
803, 8042004
805508
806–808Rep.
8092004
809a–811Rep.
8123104
813–819Rep.
8203331
821–823a, 824–824e, 825Rep.
8262331
827, 828Rep.
8292007
829a, 829b2203
8306305
831–833Rep.
8343302
835, 836Rep.
837See T. 28 § 2710
838See T. 28 § 2711
839See T. 28 § 2712
840See T. 28 § 2713
841See T. 28 § 2714
842See T. 28 § 2715
843See T. 28 § 2716
844See T. 28 § 2717
845Rep.
846See T. 28 § 2718
847, 847a504
848, 848aRep.
848b2202
851–856b, 857–861b, 862–862cRep.
862d3557
863–867a, 868–876c, 877–878b, 879–890Rep.
9012115
9022104–2108, 2110
9032103
9042110
9052113
9062111
9072111, 2112, 2114
9082109
9092116
9511, 3101
952Rep.
9613301, 3501
9623502
9633333, 3511–3531, 3582
9643335
965Rep.
9713333, 3542
9723543
973702, 3544
9743541
975Rep.
9813333, 3552, 3556, 3557
9823553
983Rep.
9843558
9913551
9923559
9933554
9943555
995Rep.
10013333, 3541
10023571
10033573
10043574
10053575
10063302, 3572
10073101, 3333, 3581
1007a3576
10082008, 3542
10093543
10103544
1021Rep.
1031702
10323105
1033–1038Rep.
10516351
10526352
10536106, 6352
10546353
10556354
10566355
10712231
10722232
10732233
10742234
10752332












Table II



This Table lists the sections of former Title 39, The Postal Service, and indicates the sections of Title 39, Postal Service, as revised in 1970, which cover similar and related subject matter.


Title 391960 Revision SectionsTitle 39New Sections


1See 102, 2001
2See 403
301See 201
302See 203
303See 207
304See 203
305See 204
306See 206
307See 204
308Rep.
308aSee 204
309See 402
501See 202, 401, 403, 404
502Elim.
503See 2002
504See 403
505See 407
506See 408
507See 404, 3622
508See 401
509See 404
510See 401
701See 403, 404
702See 403
703, 704Elim.
705See 404, 406
706Elim.
707–710See 404
711Rep.
712See 406, 2601
901601
902602
903603
904604
905605
906606
2001–2006See 401
2007–2009See 404
20102201
2011See 404
2101, 2102See 401
2103See 401, 2002
2104–2106See 401
2107Elim.
2108See 401
2109Elim.
2110–2112See 401
2113See 2002
2114See 401, 410
2115See 401, 2002
2116See 2402
2201See 2002, 2004, 2401
2202See 2003
2203See 2401
2204See 2603
2205Elim.
2206See 2008
2207, 2208See 401, 2008
2209See 1001
2210See 2601
2211See 401, 2008
2212See 2601
2231–2234See 2003, 2010
2301See 101
2302See 101, 403, 3621–3623, 3641, 3661
2303See 2009, 3401, 3403, 3621–3623, 3627, 3641, 3661
2304See 2402, 3601, 3621–3628, 3641, 3661
2305Elim.
2306See 1005, 3621
2331See 2402
2332Rep.
2401See 2601
24022602
2403, 2404See 2601
2405, 2406Elim.
2407See 404
24082605
2409See 2603
24102604
2411, 2501–2505See 404
2506405
2507–2510See 404
3101Elim.
31031011
31041009
3105See 1001, 1006
3106See 1003
3107Elim.
3108See 1001
3111Elim.
3112See 1010
3113, 3114See 1001
3115See 1008
3116, 3301–3303, 3311, 3312See 1001
3313, 3314Elim.
3315See 1001
3316, 3317Elim.
3331See 1001
3332Elim.
3333See 1001, 1006
3334See 1005
3335See 1001
3336Elim.
3337See 1007
3338, 3339Elim.
3501See 1003
3502, 3511–3531, 3541–3544Elim.
3551See 1001
3552–3557Elim.
3558Rep.
3559, 3560Elim.
3571See 1001
3572–3577, 3581, 3582Elim.
4001, 4002See 3001
40033003
40043004
40053005
40063006
40073007
4008Elim.
40093008
40103002
4051, 4052See 404
4053, 4054Elim.
4055See 3681
4056Elim.
4057See 404, 3623
4058–4060Elim.
4101–4103See 404
4104See 407
4105See 404
4106Elim.
4107See 404
4108Elim.
4109See 404
4110Elim.
41513201
41523202
41533203
41543204
41553205
41563206
4157Rep.
4158See 3207
41593208
41603209
4161See 3210
4162See 3211
41633212
41643213
41653214
41663215
4167See 3216
41683217
4169See 3401
4170See 3402
41713218
4251See 3623
4252See 3682
4253, 4254, 4301, 4302Elim.
4303See 3401
4304Elim.
4305See 3682
4351–4357Elim.
4358See 3626, 3627
4359See 3626, 3627
4360, 4361Rep.
4362–4368Elim.
4369See 3685
4370Elim.
4421See 3626, 3627
4422See 3626, 3627
4451Elim.
4452See 3626, 3627
4453, 4551Elim.
4552See 3682
4553Elim.
4554See 3626, 3627, 3682, 3683
4555–4559Elim.
4560See 3401
4651Elim.
4652Rep.
4653See 3403
46543404
46553405
5001–5013, 5101–5105, 5201–5229Elim.
6001, 6002See 404
6003, 6004Elim.
6005See 101
6006–6009Elim.
6101See 5001
6102Elim.
6103See 5002
6104See 5005
61055003
6106See 5004
6107See 101
6201See 5201
6202See 5202, 5210
6203See 5007, 5203
6204See 5203, 5204
6205See 5204
6206See 5205
6207See 5206
6208See 5207
6209See 5208
6210See 5209
6211Elim.
6212See 3662
6213See 5210
6214See 5211
6215See 5212
6216See 5213
6301See 5401
6302, 6303See 5402
6304See 5403
6305, 6351–6355Elim.
6401See 5201
6402See 5005, 5215
6402aSee 5214
6403See 5005
64045601
6405See 5605
64065602
6407See 5005
6408See 5605
6409Elim.
64105603
6411, 6412See 5005
6413See 5005, 5605
6414, 6415Elim.
6416See 5005
6417–6421Elim.
6422, 6423See 5005
6424–6431Elim.
64325006
6433See 5007
6434Elim.
64355604
6436–6440Elim.












Table III



This Table lists the sections of Title 39, Postal Service, as revised in 1970, and indicates the sections of former Title 39, The Postal Service, which covered similar and related subject matter.


Title 39New SectionsTitle 39Former Sections


1012301, 2302, 6005, 6107
1021
201301
202501
203302, 304
204305, 307, 308a
205 
206306
207303
208 
401501, 508, 510, 2001–2006, 2101–2106, 2108, 2110–2112, 2114, 2115, 2207, 2208, 2211
402309
4032, 501, 504, 701, 702, 2302
404501, 507, 509, 701, 705, 707–710, 2007–2009, 2011, 2407, 2411, 2501–2505, 2507–2510, 4051, 4052, 4057, 4101–4103, 4105, 4107, 4109, 6001, 6002
4052506
406705, 712
407505, 4104
408506
409 
4102114
411, 412 
601901
602902
603903
604904
605905
606906
10012209, 3105, 3108, 3113, 3114, 3116, 3301–3303, 3311, 3312, 3315, 3331, 3333, 3335, 3551, 3571
1002 
10033106, 3501
1004 
10052306, 3334
10063105, 3333
10073337
10083115
10093104
10103112
10113103
1201–1209 
20011
2002503, 2103, 2113, 2115, 2201
20032202, 2231–2234
20042201
2005–2007 
20082206–2208, 2211
20092303
20102231–2234
22012010
24012201, 2203
24022116, 2304, 2331
2601712, 2210, 2212, 2401, 2403, 2404
26022402
26032204, 2409
26042410
26052408
30014001, 4002
30024010
30034003
30044004
30054005
30064006
30074007
30084009
3009–3011 
32014151
32024152
32034153
32044154
32054155
32064156
32074158
32084159
32094160
32104161
32114162
32124163
32134164
32144165
32154166
32164167
32174168
32184171
34012303, 4169, 4303, 4560
34024170
34032303, 4653
34044654
34054655
36012304
3602–3604 
36212302–2304, 2306
3622507, 2302–2304
36232302–2304, 4057, 4251
36242304
36252304
36262304, 4358, 4359, 4421, 4422, 4452, 4554
36272303, 2304, 4358, 4359, 4421, 4422, 4452, 4554
36282304
36412302–2304
36612302–2304
36626212
36814055
36824252, 4305, 4552, 4554
36834554
3684 
36854369
50016101
50026103
50036105
50046106
50056104, 6402, 6403, 6407, 6411–6413, 6416, 6422, 6423
50066432
50076203, 6433
52016201, 6401
52026202
52036203, 6204
52046204, 6205
52056206
52066207
52076208
52086209
52096210
52106202, 6213
52116214
52126215
52136216
52146402a
52156402
54016301
54026302, 6303
54036304
56016404
56026406
56036410
56046435
56056405, 6408, 6413



Statutory Notes and Related Subsidiaries
Positive LawThis title was enacted into law by Pub. L. 91–375, § 2, Aug. 12, 1970, 84 Stat. 719, which provided that: “Title 39, United States Code, is revised and reenacted, and the sections thereof may be cited as 39 U.S.C. § _”.


Effective DatesPub. L. 91–375, § 15, Aug. 12, 1970, 84 Stat. 787, provided that:
“(a) Except as provided in subsection (b) of this section, this section and sections 9 through 13 of this Act [set out as notes below and under sections 1001, 1003, 1201, and 2004 of this title], and sections 202, 203, 205(b) and (c), 206, and 401(2), and subchapter I of chapter 36 of title 39, United States Code [sections 3601 to 3604 of this title], as enacted by section 2 of this Act, shall become effective on the date of enactment of this Act [Aug. 12, 1970]. Except as otherwise provided in this Act [see Short Title note set out under section 101 of this title] the other provisions of this Act shall become effective within 1 year after the enactment of this Act [Aug. 12, 1970] on the date or dates established therefor by the Board of Governors and published by it in the Federal Register. References to the Postal Service in any provision of this Act [see Short Title note set out under section 101 of this title] (other than a provision referred to in the first sentence of this subsection) which becomes effective before the Postal Service commences operations shall be held and considered to refer to the Post Office Department until the Postal Service commences operations.

“(b) Sections 3010 and 3011 of title 39, United States Code, as enacted by section 2 of this Act, and sections 1735, 1736, and 1737 of title 18, United States Code, as enacted by section 6(j) of this Act, shall become effective on the first day of the sixth month which begins after the date of enactment of this Act [Aug. 12, 1970].”



The provisions of Title 39, as revised by Pub. L. 91–375, § 2, Aug. 12, 1970, 84 Stat. 719, are effective on the following dates:
Effective Aug. 12, 1970, pursuant to section 15(a) of Pub. L. 91–375:
Sections 202, 203, 205(b), (c), 206, 401(2), and 3601 to 3604.
Effective Feb. 1, 1971, pursuant to section 15(b) of Pub. L. 91–375:
Sections 3010 and 3011.
Effective Jan. 16, 1971, pursuant to Resolution No. 71–5 of the Board of Governors of the U.S. Postal Service:
Sections 207 and 402.
Effective Jan. 20, 1971, pursuant to Resolution Nos. 71–7, 71–8 and 71–10 of the Board of Governors of the U.S. Postal Service:
Sections 101, 204, 403, 404(2), 410(b)(1), (c)(4), 1003, 2004, 2401(b)(c), 3621 to 3628, 3641 and 3681 to 3685.
Effective Mar. 1, 1971, pursuant to Resolution No. 71–13 of the Board of Governors of the U.S. Postal Service:
Sections 1001 and 1002.
Effective Apr. 13, 1971, pursuant to Resolution No. 71–14 of the Board of Governors of the U.S. Postal Service:
Section 410(a), (b)(2) to (6), (c)(1) to (3), (5), (6).
Effective July 1, 1971, all other provisions of Title 39, pursuant to Resolution No. 71–9 of the Board of Governors, which provided in part: “The Board of Governors establishes July 1, 1971, as the date upon which the Postal Service shall commence operations. All provisions of the Act [Pub. L. 91–375] not made effective on an earlier date shall become effective upon the commencement of operations.”

Savings ProvisionPub. L. 91–375, § 5, Aug. 12, 1970, 84 Stat. 774, provided that:
“(a) All orders, determinations, rules, regulations, permits, contracts, certificates, licenses, and privileges—“(1) which have been issued, made, granted, or allowed to become effective—“(A) under any provision of law amended by this Act [see Short Title note set out under section 101 of this title]; or

“(B) in the exercise of duties, powers, or functions which are transferred under this Act [see Short Title note set out under section 101 of this title];

by (i) any department or agency, any functions of which are transferred by this Act [see Short Title note set out under section 101 of this title], or (ii) any court of competent jurisdiction; and

“(2) which are in effect at the time the United States Postal Service commences operations, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or repealed by the Postal Service (in the exercise of any authority vested in it by this Act [see Short Title note set out under section 101 of this title]), by any court of competent jurisdiction, or by operation of law.


“(b) The provisions of this Act [see Short Title note set out under section 101 of this title] shall not affect any proceedings pending at the time this section takes effect before any department or agency (or component thereof), the functions of which are transferred by this Act but such proceedings shall be continued before the Postal Service. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted; and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or repealed by the Postal Service (in the exercise of any authority vested in it by this Act), by a court of competent jurisdiction, or by operation of law.

“(c)(1) Except as provided in paragraph (2) of this subsection—“(A) the provisions of this Act [see Short Title note set out under section 101 of this title] shall not affect suits commenced prior to the date this section takes effect; and

“(B) in all such suits proceedings shall be had, appeals taken, and judgments rendered, in the same manner and effect as if this Act [see Short Title note set out under section 101 of this title] had not been enacted.

No suit, action, or other proceeding commenced by or against any officer in his official capacity as an officer of any department or agency, functions of which are transferred by this Act [see Short Title note set out under section 101 of this title] shall abate by reason of the enactment of this Act. No cause of action by or against any department or agency, functions of which are transferred by this Act, or by or against any officer thereof in his official capacity shall abate by reason of the enactment of this Act. Causes of actions, suits, actions, or other proceedings may be asserted by or against the Postal Service or such official of that Service as may be appropriate and, in any litigation pending when this section takes effect, the court may at any time, on its own motion or that of any party, enter an order which will give effect to the provisions of this subsection.

“(2) If before the date on which any provision of this Act [see Short Title note set out under section 101 of this title] takes effect, any department or agency, or officer thereof in his official capacity, is a party to a suit, and under this Act–“(A) such department or agency is transferred to the Postal Service; or

“(B) any function of such department, agency, or officer is transferred to the Postal Service;

such suit shall be continued by the Postal Service.


“(d) The amendment of any statute by this Act [see Short Title note set out under section 101 of this title] shall not release or extinguish any criminal prosecution, penalty, forfeiture, or liability incurred under such statute, unless the amending Act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such prosecution, penalty, forfeiture, or liability.

“(e) With respect to any function, power, or duty transferred by this Act [see Short Title note set out under section 101 of this title] and exercised after the effective date of this Act, reference in any other Federal law to any department or agency, officer, or office so transferred, or functions of which are so transferred, shall be deemed to mean the officer or agency of the Postal Service in which this Act vests such function after such transfer.

“(f) Provisions of title 39, United States Code, in effect immediately prior to the effective date of this section, but not reenacted by this Act [see Short Title note set out under section 101 of this title], shall remain in force as rules or regulations of the Postal Service established by this Act, to the extent the Postal Service is authorized to adopt such provisions as rules or regulations, until they are revoked, amended, or revised by the Postal Service.

“(g) Notwithstanding section 202 of title 39, United States Code, as enacted by section 2 of this Act, Governors of the Board of Governors of the Postal Service may be paid $300 a day for not more than 60 days of meetings in each of the first 2 years following the effective date of such section 202 [see section 15(b) of Pub. L. 91–375 set out as an Effective Date note above].”



Provisions of section 5 of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors of the United States Postal Service and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note above.


Corresponding References
Pub. L. 91–375, § 6(o)–(q), Aug. 12, 1970, 84 Stat. 783, provided that:
“(o) Whenever any reference is made in any provision of law (other than this Act [see Short Title note set out under section 101 of this title] or a provision of law amended by this Act), regulation, rule, record, or document to the Post Office Department, the Postal Service, the postal field service, the field postal service, or the departmental service or departmental headquarters of the Post Office Department, such reference shall be considered a reference to the United States Postal Service. Any reference to any officer or employee of the Post Office Department, the Postal Service, the postal field service, the field postal service, or the departmental service or departmental headquarters of the Post Office Department shall be deemed a reference to the appropriate officer or employee of the United States Postal Service.

“(p) Whenever reference is made in any provision of law (other than this Act [see Short Title note set out under section 101 of this title] or provision of law amended by this Act), regulation, rule, record, or document to a postal inspector or chief postal inspector of the Post Office Department, such reference shall be deemed to be a reference to the appropriate officer or employee of the United States Postal Service who performs duties related to the inspection of postal matters.

“(q) Whenever reference is made in any law to title 39, United States Code, or provision of that title, as such title or provision existed prior to the effective date of this section [see Effective Date note set out above], that reference shall be considered a reference to the appropriate provision of title 39, as amended by section 2 of this Act, unless no such provision is included therein.”



Provisions of section 6(o) to (q) of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note above.

Separability; Legislative ConstructionPub. L. 91–375, § 11, Aug. 12, 1970, 84 Stat. 785, provided that:
“(a) If a part of title 39, United States Code, as enacted by section 2 of this Act, is held invalid, the remainder of such title shall not be affected thereby; and if any other part of this Act [see Short Title note set out under section 101 of this title] is held to be invalid, the remainder of the Act shall not be affected thereby.

“(b) An inference of a legislative construction is not to be drawn by reason of a chapter in title 39, United States Code, as enacted by section 2 of this Act in which a section is placed nor by reason of the caption or catchline.”



Provisions of section 11 of Pub. L. 91–375 effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note above.


PART I—GENERAL



Chap.

Sec.

1.Postal Policy and Definitions101

2.Organization201

4.General Authority401

5.Postal Regulatory Commission501

6.Private Carriage of Letters601


Editorial Notes



Amendments




2006—Pub. L. 109–435, title VI, § 601(c), Dec. 20, 2006, 120 Stat. 3239, added item for chapter 5.


CHAPTER 1—POSTAL POLICY AND DEFINITIONS



Sec.


101.Postal policy.


102.Definitions.



§ 101. Postal policy(a) The United States Postal Service shall be operated as a basic and fundamental service provided to the people by the Government of the United States, authorized by the Constitution, created by Act of Congress, and supported by the people. The Postal Service shall have as its basic function the obligation to provide postal services to bind the Nation together through the personal, educational, literary, and business correspondence of the people. It shall provide prompt, reliable, and efficient services to patrons in all areas and shall render postal services to all communities. The costs of establishing and maintaining the Postal Service shall not be apportioned to impair the overall value of such service to the people.

(b) The Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining. No small post office shall be closed solely for operating at a deficit, it being the specific intent of the Congress that effective postal services be insured to residents of both urban and rural communities.

(c) As an employer, the Postal Service shall achieve and maintain compensation for its officers and employees comparable to the rates and types of compensation paid in the private sector of the economy of the United States. It shall place particular emphasis upon opportunities for career advancements of all officers and employees and the achievement of worthwhile and satisfying careers in the service of the United States.

(d) Postal rates shall be established to apportion the costs of all postal operations to all users of the mail on a fair and equitable basis.

(e) In determining all policies for postal services, the Postal Service shall give the highest consideration to the requirement for the most expeditious collection, transportation, and delivery of important letter mail.

(f) In selecting modes of transportation, the Postal Service shall give highest consideration to the prompt and economical delivery of all mail. Modern methods of transporting mail by containerization and programs designed to achieve overnight transportation to the destination of important letter mail to all parts of the Nation shall be a primary goal of postal operations.

(g) In planning and building new postal facilities, the Postal Service shall emphasize the need for facilities and equipment designed to create desirable working conditions for its officers and employees, a maximum degree of convenience for efficient postal services, proper access to existing and future air and surface transportation facilities, and control of costs to the Postal Service.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719; Pub. L. 110–405, § 2(b)(9), Oct. 13, 2008, 122 Stat. 4289.)

Editorial Notes
Amendments2008—Subsec. (f). Pub. L. 110–405 substituted “mail.” for “mail and shall make a fair and equitable distribution of mail business to carriers providing similar modes of transportation services to the Postal Service.”

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–405, § 2(c), Oct. 13, 2008, 122 Stat. 4290, provided that: “The amendments made by this section [amending this section, sections 3401 and 5402 of this title, and sections 41901 to 41904 and 41910 of Title 49, Transportation, renumbering former sections 41906, 41909, 41910, and 41912 of Title 49 as sections 41905, 41906, 41907, and 41908 of Title 49, respectively, and repealing former sections 41905, 41907, 41908, and 41911 of Title 49] shall take effect on October 1, 2008.”


Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding this section.

Short Title of 2015 AmendmentPub. L. 114–99, § 1, Dec. 11, 2015, 129 Stat. 2201, provided that: “This Act [amending section 414 of this title] may be cited as the ‘Breast Cancer Research Stamp Reauthorization Act of 2015’.”


Short Title of 2014 AmendmentPub. L. 113–165, § 1, Sept. 19, 2014, 128 Stat. 1878, provided that: “This Act [amending provisions set out as a note under section 416 of this title] may be cited as the ‘Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2013’.”


Short Title of 2010 AmendmentPub. L. 111–155, § 1, Apr. 7, 2010, 124 Stat. 1112, provided that: “This Act [amending section 3001 of this title] may be cited as the ‘Prevent Deceptive Census Look Alike Mailings Act’.”


Short Title of 2008 AmendmentPub. L. 110–405, § 1, Oct. 13, 2008, 122 Stat. 4287, provided that: “This Act [amending this section, sections 3401 and 5402 of this title, and sections 41901 to 41904 and 41910 of Title 49, Transportation, renumbering former sections 41906, 41909, 41910, and 41912 of Title 49 as sections 41905, 41906, 41907, and 41908 of Title 49, respectively, repealing former sections 41905, 41907, 41908, and 41911 of Title 49, and enacting provisions set out as a note under this section] may be cited as the ‘Air Carriage of International Mail Act’.”


Short Title of 2006 AmendmentPub. L. 109–435, § 1(a), Dec. 20, 2006, 120 Stat. 3198, provided that: “This Act [see Tables for classification] may be cited as the ‘Postal Accountability and Enhancement Act’.”


Short Title of 2004 AmendmentPub. L. 108–447, div. J, title III, § 301(a), Dec. 8, 2004, 118 Stat. 3350, provided that: “This title [amending section 5402 of this title] may be cited as the ‘Rural Air Service Improvement Act of 2004’.”


Short Title of 2003 AmendmentPub. L. 108–86, § 1, Sept. 30, 2003, 117 Stat. 1052, provided that: “This Act [amending section 1004 of this title and enacting provisions set out as notes under section 1004 of this title] may be cited as the ‘Postmasters Equity Act of 2003’.”


Short Title of 2002 AmendmentPub. L. 107–206, title III, § 3002(a), Aug. 2, 2002, 116 Stat. 910, provided that: “This title [amending section 5402 of this title, section 2703 of Title 19, Customs Duties, section 1626 of Title 43, Public Lands, and section 41901 of Title 49, Transportation, and enacting provisions set out as notes under section 5402 of this title, section 112 of Title 1, General Provisions, and sections 2703 and 3203 of Title 19] may be cited as the ‘Rural Service Improvement Act of 2002’.”


Short Title of 2001 AmendmentPub. L. 107–67, title VI, § 650(a), Nov. 12, 2001, 115 Stat. 556, provided that: “This section [amending section 414 of this title and enacting provisions set out as a note under section 414 of this title] may be cited as the ‘Breast Cancer Research Stamp Act of 2001’.”


Short Title of 2000 AmendmentPub. L. 106–253, § 1, July 28, 2000, 114 Stat. 634, provided that: “This Act [enacting section 416 of this title, amending section 414 of this title, and enacting provisions set out as notes under sections 414 and 416 of this title] may be cited as the ‘Semipostal Authorization Act’.”


Short Title of 1998 AmendmentPub. L. 105–241, § 1, Sept. 28, 1998, 112 Stat. 1572, provided that: “This Act [enacting section 415 of this title and amending sections 404 and 3622 of this title, section 7902 of Title 5, Government Organization and Employees, and sections 652 and 668 of Title 29, Labor] may be cited as the ‘Postal Employees Safety Enhancement Act’.”


Short Title of 1997 AmendmentPub. L. 105–41, § 1, Aug. 13, 1997, 111 Stat. 1119, provided that: “This Act [enacting section 414 of this title and provisions set out as a note under section 414 of this title] may be cited as the ‘Stamp Out Breast Cancer Act’.”


Short Title of 1993 AmendmentPub. L. 103–123, title VII, § 701(a), Oct. 28, 1993, 107 Stat. 1267, provided that: “This title [enacting section 3642 of this title, amending sections 410, 2401, 3202, 3601, 3625 to 3627, and 3683 of this title, and enacting provisions set out as notes under sections 2401, 3621, 3626, and 3683 of this title] may be cited as the ‘Revenue Forgone Reform Act’.”


Short Title of 1976 AmendmentPub. L. 94–421, § 1, Sept. 24, 1976, 90 Stat. 1303, provided: “That this Act [amending sections 404, 2003, 2401, 3601, 3604, 3622, 3623, 3624, 3626, 3641, and 3683 of this title, and enacting provisions set out as notes under sections 404, 3601, 3624, 3641, and 3661 of this title] may be cited as the ‘Postal Reorganization Act Amendments of 1976’.”


Short TitlePub. L. 91–375, § 1, Aug. 12, 1970, 84 Stat. 719, provided: “That this Act [revising this title, enacting sections 1735 to 1737 of Title 18, Crimes and Criminal Procedure, amending section 356 of Title 2, The Congress, section 19 of Title 3, The President, sections 101, 104, 2104, 2105, 3104, 3304a, 4301, 5102, 5303, 5304, 5312, 5314 to 5316, 5541, 6301, 6323, 7101, and 8344 of Title 5, Government Organization and Employees, sections 24 seventh par., 1701d–3, and 1701e of Title 12, Banks and Banking, section 637 of Title 15, Commerce and Trade, section 460l–1 of Title 16, Conservation, section 8 of former Title 17, Copyrights, sections 12, 440, 441, 500, 501, 612, 876, 877, 1114, 1303, 1341, 1342, 1463, 1696, 1699, 1703, 1704, 1707, 1709 to 1713, 1715, 1716, 1716A, 1717, 1718, 1721 to 1725, 1729, 1730, 1733, and 3061 of Title 18, section 611 of Title 22, Foreign Relations and Intercourse, sections 72 fifth par., 129, and 724a of former Title 31, Money and Finance, sections 356, 474, 615, 723, and 724 of former Title 40, Public Buildings, Property, and Works, and section 2942 of Title 42, The Public Health and Welfare, repealing section 3327 of Title 5 and section 1028 of former Title 31, and enacting provisions set out as notes under this section and sections 201, 601, 1001, 1003, 1201, 2002, 2004, 3010, and 3621 of this title] may be cited as the ‘Postal Reorganization Act’.”


COVID–19 Funding for the United States Postal ServicePub. L. 116–136, div. A, title VI, § 6001, Mar. 27, 2020, 134 Stat. 504, as amended by Pub. L. 116–260, div. N, title VIII, § 801, Dec. 27, 2020, 134 Stat. 2119, provided that:
“(a) Definitions.—In this section—“(1) the term ‘COVID–19 emergency’ means the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19); and

“(2) the term ‘Postal Service’ means the United States Postal Service.


“(b) Additional Borrowing Authority.—Notwithstanding section 2005 of title 39, United States Code, or any other provision of law, if the Postal Service determines that, due to the COVID–19 emergency, the Postal Service will not be able to fund operating expenses without borrowing money—“(1) the Postal Service may borrow money from the Treasury in an amount not to exceed $10,000,000,000—“(A) to be used for such operating expenses; and

“(B) which may not be used to pay any outstanding debt of the Postal Service; and


“(2) the Secretary of the Treasury may lend up to the amount described in paragraph (1) at the request of the Postal Service, upon terms and conditions mutually agreed upon by the Secretary and the Postal Service.


“(c) No Repayment Required.—Notwithstanding any other provision of law, including subsection (b) of this section, or any agreement entered into between the Secretary of the Treasury and the Postal Service under that subsection, the Postal Service shall not be required to repay the amounts borrowed under that subsection.

“(d) Prioritization of Delivery for Medical Purposes During COVID–19 Emergency.—Notwithstanding any other provision of law, during the COVID–19 emergency, the Postal Service—“(1) shall prioritize delivery of postal products for medical purposes; and

“(2) may establish temporary delivery points, in such form and manner as the Postal Service determines necessary, to protect employees of the Postal Service and individuals receiving deliveries from the Postal Service.”







§ 102. Definitions
As used in this title—(1) “Postal Service” means the United States Postal Service established by section 201 of this title;

(2) “Board of Governors”, and “Board”, unless the context otherwise requires, mean the Board of Governors established under section 202 of this title;

(3) “Governors” means the 9 members of the Board of Governors appointed by the President, by and with the advice and consent of the Senate, under section 202(a) of this title;

(4) “Inspector General” means the Inspector General appointed under section 202(e) of this title;

(5) “postal service” refers to the delivery of letters, printed matter, or mailable packages, including acceptance, collection, sorting, transportation, or other functions ancillary thereto;

(6) “product” means a postal service with a distinct cost or market characteristic for which a rate or rates are, or may reasonably be, applied;

(7) “rates”, as used with respect to products, includes fees for postal services;

(8) “market-dominant product” or “product in the market-dominant category of mail” means a product subject to subchapter I of chapter 36;

(9) “competitive product” or “product in the competitive category of mail” means a product subject to subchapter II of chapter 36; and

(10) “year”, as used in chapter 36 (other than subchapters I and VI thereof), means a fiscal year.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 720; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(a)(2)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–379; Pub. L. 109–435, title I, § 101, Dec. 20, 2006, 120 Stat. 3199.)

Editorial Notes
Amendments2006—Pars. (5) to (10). Pub. L. 109–435 added pars. (5) to (10).
1996—Par. (4). Pub. L. 104–208 added par. (4).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 2—ORGANIZATION



Sec.


201.United States Postal Service.


202.Board of Governors.


203.Postmaster General; Deputy Postmaster General.


204.General Counsel; Judicial Officer; Chief Postal Inspector.


205.Procedures of the Board of Governors.


206.Advisory Council.


207.Seal.


208.Reservation of powers.




Editorial Notes
Amendments1996—Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(f)(2)(B)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–383, in item 204 substituted “General Counsel; Judicial Officer; Chief Postal Inspector” for “Assistant Postmasters General; General Counsel; Judicial Officer”.


§ 201. United States Postal Service
There is established, as an independent establishment of the executive branch of the Government of the United States, the United States Postal Service.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 720.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.


Transfer of Functions; Abolition of Office
Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, provided that: “There are hereby transferred to the United States Postal Service all the functions, powers, and duties of the Post Office Department and the Postmaster General of the Post Office Department, and the Post Office Department and the office of Postmaster General of the Post Office Department are abolished.”

Provisions of section 4(a) of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors of the United States Postal Service and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.

Inspector General of the United States Postal ServicePub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(e)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–382, provided that:
“(1) First appointment.—The first Inspector General of the United States Postal Service appointed pursuant to the amendments made by this section [amending sections 102, 202, 204, 410, and 1003 of this title, section 5315 of Title 5, Government Organization and Employees, and section 8G of the Inspector General Act of 1978, Pub. L. 95–452, set out in the Appendix to Title 5, and renumbering another section 8G of the Inspector General Act of 1978 as 8H] shall be appointed before the end of the 90-day period beginning on the date of the enactment of this Act [Sept. 30, 1996].

“(2) Transfers.—“(A) In general.—All measures described in section 8G(b) of the Inspector General Act of 1978 necessary to establish an Office of Inspector General within the United States Postal Service pursuant to this section, including all appropriate transfers, shall occur—“(i) no earlier than the date the appointment under paragraph (1) is made; and

“(ii) no later than 60 days after the date the appointment under paragraph (1) is made.


“(B) Provisions relating to personnel.—“(i) Consultation.—Decisions concerning which personnel are to be transferred pursuant to subparagraph (A) shall be made by the Governors (within the meaning of section 102(3) of title 39, United States Code) in consultation with the Inspector General appointed under paragraph (1).

“(ii) Transferred personnel.—Personnel transferred pursuant to subparagraph (A) shall, to the extent not inconsistent with other provisions of this subsection, be transferred in accordance with applicable laws and regulations relating to the transfer of functions within the United States Postal Service, except that, notwithstanding any provision of section 1003(b) of title 39, United States Code, as amended by this section, the classification and compensation of such personnel shall not be reduced, by reason of having been transferred, for 1 year after being so transferred.



“(3) Transition provision.—The Chief Postal Inspector may continue to serve as Inspector General of the United States Postal Service until the date on which an Inspector General is appointed under paragraph (1) or, if earlier, the end of the period referred to in such paragraph. Compensation for any service under this paragraph shall be determined as if this section had not been enacted.”






§ 202. Board of Governors(a)(1) The exercise of the power of the Postal Service shall be directed by a Board of Governors composed of 11 members appointed in accordance with this section. Nine of the members, to be known as Governors, shall be appointed by the President, by and with the advice and consent of the Senate, not more than 5 of whom may be adherents of the same political party. The Governors shall elect a Chairman from among the members of the Board. The Governors shall represent the public interest generally, and shall be chosen solely on the basis of their experience in the field of public service, law or accounting or on their demonstrated ability in managing organizations or corporations (in either the public or private sector) of substantial size; except that at least 4 of the Governors shall be chosen solely on the basis of their demonstrated ability in managing organizations or corporations (in either the public or private sector) that employ at least 50,000 employees. The Governors shall not be representatives of specific interests using the Postal Service, and may be removed only for cause. Each Governor shall receive a salary of $30,000 a year plus $300 a day for not more than 42 days of meetings each year and shall be reimbursed for travel and reasonable expenses incurred in attending meetings of the Board. Nothing in the preceding sentence shall be construed to limit the number of days of meetings each year to 42 days.

(2) In selecting the individuals described in paragraph (1) for nomination for appointment to the position of Governor, the President should consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate.


(b)(1) The terms of the 9 Governors shall be 7 years, except that the terms of the 9 Governors first taking office shall expire as designated by the President at the time of appointment, 1 at the end of 1 year, 1 at the end of 2 years, 1 at the end of 3 years, 1 at the end of 4 years, 1 at the end of 5 years, 1 at the end of 6 years, 1 at the end of 7 years, 1 at the end of 8 years, and 1 at the end of 9 years, following the appointment of the first of them. Any Governor appointed to fill a vacancy before the expiration of the term for which his predecessor was appointed shall serve for the remainder of such term. A Governor may continue to serve after the expiration of his term until his successor has qualified, but not to exceed one year.

(2) No person may serve more than 2 terms as a Governor.


(c) The Governors shall appoint and shall have the power to remove the Postmaster General, who shall be a voting member of the Board. His pay and term of service shall be fixed by the Governors.

(d) The Governors and the Postmaster General shall appoint and shall have the power to remove the Deputy Postmaster General, who shall be a voting member of the Board. His term of service shall be fixed by the Governors and the Postmaster General and his pay by the Governors.

(e)(1) The Governors shall appoint and shall have the power to remove the Inspector General.

(2) The Inspector General shall be appointed—(A) for a term of 7 years;

(B) without regard to political affiliation; and

(C) solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.


(3) The Inspector General may at any time be removed upon the written concurrence of at least 7 Governors, but only for cause. Nothing in this subsection shall be considered to exempt the Governors from the requirements of section 8G(e) of the Inspector General Act of 1978.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 720; Pub. L. 98–81, § 2, Aug. 23, 1983, 97 Stat. 487; Pub. L. 99–190, § 144, Dec. 19, 1985, 99 Stat. 1324; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, §§ 644(a), 662(a)(1)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–366, 3009–378; Pub. L. 109–435, title V, § 501(a)(1), (b), (c)(1), (d)(1), Dec. 20, 2006, 120 Stat. 3232, 3233.)

Editorial Notes

References in TextSection 8G of the Inspector General Act of 1978, referred to in subsec. (e), is section 8G of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2006—Subsec. (a). Pub. L. 109–435, § 501(a)(1), designated existing provisions as par. (1) and substituted “The Governors shall represent the public interest generally, and shall be chosen solely on the basis of their experience in the field of public service, law or accounting or on their demonstrated ability in managing organizations or corporations (in either the public or private sector) of substantial size; except that at least 4 of the Governors shall be chosen solely on the basis of their demonstrated ability in managing organizations or corporations (in either the public or private sector) that employ at least 50,000 employees. The Governors shall not be representatives of specific interests using the Postal Service, and may be removed only for cause.” for “The Governors shall be chosen to represent the public interest generally, and shall not be representatives of specific interests using the Postal Service, and may be removed only for cause.”
Subsec. (a)(2). Pub. L. 109–435, § 501(b), added par. (2).
Subsec. (b). Pub. L. 109–435, § 501(d)(1), designated existing provisions as par. (1) and added par. (2).
Pub. L. 109–435, § 501(c)(1), which directed amendment of first sentence by substituting “7 years” for “9 years”, was executed by making substitution for “9 years” the first place appearing in first sentence, to reflect the probable intent of Congress.
1996—Subsec. (a). Pub. L. 104–208, § 101(f) [title VI, § 644(a)], substituted “$30,000 a year” for “$10,000 a year”.
Subsec. (e). Pub. L. 104–208, § 101(f) [title VI, § 662(a)(1)], added subsec. (e).
1985—Subsec. (a). Pub. L. 99–190 substituted “42” for “30” in two places.
1983—Subsec. (b). Pub. L. 98–81 inserted provision that a Governor may continue to serve after the expiration of his term until his successor has qualified, but not to exceed one year.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–435, title V, § 501(a)(2), Dec. 20, 2006, 120 Stat. 3232, provided that: “The amendment made by paragraph (1) [amending this section] shall not affect the appointment or tenure of any person serving as a Governor of the United States Postal Service under an appointment made before the date of enactment of this Act [Dec. 20, 2006][;] however, when any such office becomes vacant, the appointment of any person to fill that office shall be made in accordance with such amendment. The requirement set forth in the fourth sentence of section 202(a)(1) of title 39, United States Code (as amended by subsection (a)) shall be met beginning not later than 9 years after the date of enactment of this Act [Dec. 20, 2006].”

Pub. L. 109–435, title V, § 501(c)(2), Dec. 20, 2006, 120 Stat. 3233, provided that:
“(A) Continuation by incumbents.—The amendment made by paragraph (1) [amending this section] shall not affect the tenure of any person serving as a Governor of the United States Postal Service on the date of enactment of this Act [Dec. 20, 2006] and such person may continue to serve the remainder of the applicable term.

“(B) Vacancy by incumbent before 7 years of service.—If a person who is serving as a Governor of the United States Postal Service on the date of enactment of this Act [Dec. 20, 2006] resigns, is removed, or dies before the expiration of the 9-year term of that Governor, and that Governor has served less than 7 years of that term, the resulting vacancy in office shall be treated as a vacancy in a 7-year term.

“(C) Vacancy by incumbent after 7 years of service.—If a person who is serving as a Governor of the United States Postal Service on the date of enactment of this Act [Dec. 20, 2006] resigns, is removed, or dies before the expiration of the 9-year term of that Governor, and that Governor has served 7 years or more of that term, that term shall be deemed to have been a 7-year term beginning on its commencement date for purposes of determining vacancies in office. Any appointment to the vacant office shall be for a 7-year term beginning at the end of the original 9-year term determined without regard to the deeming under the preceding sentence. Nothing in this subparagraph shall be construed to affect any action or authority of any Governor or the Board of Governors during any portion of a 9-year term deemed to be a 7-year term under this subparagraph.”



Pub. L. 109–435, title V, § 501(d)(2), Dec. 20, 2006, 120 Stat. 3233, provided that: “The amendments made by paragraph (1) [amending this section] shall not affect the tenure of any person serving as a Governor of the United States Postal Service on the date of enactment of this Act [Dec. 20, 2006] with respect to the term which that person is serving on that date. Such person may continue to serve the remainder of the applicable term, after which the amendments made by paragraph (1) shall apply.”


Effective Date of 1996 AmendmentPub. L. 104–208, div. A, title I, § 101(f) [title VI, § 644(b)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–366, provided that: “Subsection (a) [amending this section] shall take effect at the beginning of the next applicable pay period beginning after the date of the enactment of this Act [Sept. 30, 1996].”


Effective DateSection effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Savings ProvisionPayment to Governors of Board of Governors of Postal Service of $300 a day for not more than 60 days of meetings in each of first 2 years following effective date of this section [see Effective Date note set out above], notwithstanding this section, see section 5(g) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 203. Postmaster General; Deputy Postmaster General
The chief executive officer of the Postal Service is the Postmaster General appointed under section 202(c) of this title. The alternate chief executive officer of the Postal Service is the Deputy Postmaster General appointed under section 202(d) of this title.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 721.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 204. General Counsel; Judicial Officer; Chief Postal Inspector
There shall be within the Postal Service a General Counsel, such number of Assistant Postmasters General as the Board shall consider appropriate, a Judicial Officer, and a Chief Postal Inspector. The General Counsel, the Assistant Postmasters General, the Judicial Officer, and the Chief Postal Inspector shall be appointed by, and serve at the pleasure of, the Postmaster General. The Judicial Officer shall perform such quasi-judicial duties, not inconsistent with chapter 36 of this title, as the Postmaster General may designate. The Judicial Officer shall be the agency for the purposes of the requirements of chapter 5 of title 5, to the extent that functions are delegated to him by the Postmaster General. The Chief Postal Inspector shall report to, and be under the general supervision of, the Postmaster General. The Postmaster General shall promptly notify the Governors and both Houses of Congress in writing if he or she removes the Chief Postal Inspector or transfers the Chief Postal Inspector to another position or location within the Postal Service, and shall include in any such notification the reasons for the removal or transfer.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 721; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(f)(2)(A)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–382.)

Editorial Notes
Amendments1996—Pub. L. 104–208, § 101(f) [title VI, § 662(f)(2)(A)(i)], in section catchline substituted “General Counsel; Judicial Officer; Chief Postal Inspector” for “Assistant Postmasters General; General Counsel; Judicial Officer”.
Pub. L. 104–208, § 101(f) [title VI, § 662(f)(2)(A)(ii)–(iv)], substituted “a Judicial Officer, and a Chief Postal Inspector.” for “and a Judicial Officer.” and “the Judicial Officer, and the Chief Postal Inspector” for “and the Judicial Officer”, and inserted at end “The Chief Postal Inspector shall report to, and be under the general supervision of, the Postmaster General. The Postmaster General shall promptly notify the Governors and both Houses of Congress in writing if he or she removes the Chief Postal Inspector or transfers the Chief Postal Inspector to another position or location within the Postal Service, and shall include in any such notification the reasons for the removal or transfer.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–7 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 205. Procedures of the Board of Governors(a) The Board shall direct and control the expenditures and review the practices and policies of the Postal Service, and perform other functions and duties prescribed by this title.

(b) Vacancies in the Board, as long as there are sufficient members to form a quorum, shall not impair the powers of the Board under this title.

(c) The Board shall act upon majority vote of those members who are present, and any 6 members present shall constitute a quorum for the transaction of business by the Board, except—(1) that in the appointment or removal of the Postmaster General, and in setting the compensation of the Postmaster General and Deputy Postmaster General, a favorable vote of an absolute majority of the Governors in office shall be required;

(2) that in the appointment or removal of the Deputy Postmaster General, a favorable vote of an absolute majority of the Governors in office and the member serving as Postmaster General shall be required; and

(3) as otherwise provided in this title.


(d) No officer or employee of the United States may serve concurrently as a Governor. A Governor may hold any other office or employment not inconsistent or in conflict with his duties, responsibilities, and powers as an officer of the Government of the United States in the Postal Service.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 721.)

Statutory Notes and Related Subsidiaries
Effective DateSubsecs. (a) and (d) effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors, and subsecs. (b) and (c) effective Aug. 12, 1970. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 206. Advisory Council(a) There shall be a Postal Service Advisory Council of which the Postmaster General shall be the Chairman and the Deputy Postmaster General shall be the Vice Chairman. The Advisory Council shall have 11 additional members appointed by the President. He shall appoint as such members (1) 4 persons from among persons nominated by those labor organizations recognized as collective-bargaining representatives for employees of the Postal Service in one or more collective-bargaining units, (2) 4 persons as representatives of major mail users, and (3) 3 persons as representatives of the public at large. All members shall be appointed for terms of 2 years except that, of those first appointed, 2 of the members representative of labor organizations, 2 of the members representative of major postal users, and 1 member representing the public at large shall be appointed for 1 year. Any member appointed to fill a vacancy occurring before the expiration of the term for which his predecessor was appointed shall serve for the remainder of such term.

(b) The Postal Service shall consult with and receive the advice of the Advisory Council regarding all aspects of postal operations.

(c) The members of the Council representative of the public at large shall receive for each meeting of the Council an amount equal to the daily rate applicable to level V of the Executive Schedule under section 5316 of title 5. All members of the Council shall be reimbursed for necessary travel and reasonable expenses incurred in attending meetings of the Council.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 722.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Termination of Advisory CouncilsAdvisory councils in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a council established by the President or an officer of the Federal Government, such council is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a council established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 207. Seal
The seal of the Postal Service shall be filed by the Board in the Office of the Secretary of State, judicially noticed, affixed to all commissions of officers of the Postal Service, and used to authenticate records of the Postal Service.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 722.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 16, 1971, pursuant to Resolution No. 71–5 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 208. Reservation of powers
Congress reserves the power to alter, amend, or repeal any or all of the sections of this title, but no such alteration, amendment, or repeal shall impair the obligation of any contract made by the Postal Service under any power conferred by this title.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 722.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 4—GENERAL AUTHORITY



Sec.


401.General powers of the Postal Service.


402.Delegation of authority.


403.General duties.


404.Specific powers.


404a.Specific limitations.


405.Printing of illustrations of United States postage stamps.


406.Postal services at Armed Forces installations.


407.International postal arrangements.


408.International money-order exchanges.


409.Suits by and against the Postal Service.


410.Application of other laws.


411.Cooperation with other Government agencies.


412.Nondisclosure of lists of names and ad­dresses.


413.Postal services at diplomatic posts.


414.Special postage stamps.


415.Prohibition on restriction or elimination of services.


416.Authority to issue semipostals.




Editorial Notes
Amendments2012—Pub. L. 112–234, § 2(e)(2), Dec. 28, 2012, 126 Stat. 1625, renumbered Pub. L. 106–253, § 2(d). See 2000 Amendment note below.
2006—Pub. L. 109–435, title IV, § 403(c), Dec. 20, 2006, 120 Stat. 3227, added item 404a.
2000—Pub. L. 106–253, § 2(c), formerly § 2(d), July 28, 2000, 114 Stat. 636, as renumbered § 2(c) by Pub. L. 112–234, § 2(e)(2), Dec. 28, 2012, 126 Stat. 1625, added item 416.
1998—Pub. L. 105–241, § 4(b), Sept. 28, 1998, 112 Stat. 1573, added item 415.
1997—Pub. L. 105–41, § 2(c), Aug. 13, 1997, 111 Stat. 1121, added item 414.
1990—Pub. L. 101–524, § 5(b), Nov. 6, 1990, 104 Stat. 2303, added item 413.


§ 401. General powers of the Postal Service
Subject to the provisions of section 404a, the Postal Service shall have the following general powers:(1) to sue and be sued in its official name;

(2) to adopt, amend, and repeal such rules and regulations, not inconsistent with this title, as may be necessary in the execution of its functions under this title and such other functions as may be assigned to the Postal Service under any provisions of law outside of this title;

(3) to enter into and perform contracts, execute instruments, and determine the character of, and necessity for, its expenditures;

(4) to determine and keep its own system of accounts and the forms and contents of its contracts and other business documents, except as otherwise provided in this title;

(5) to acquire, in any lawful manner, such personal or real property, or any interest therein, as it deems necessary or convenient in the transaction of its business; to hold, maintain, sell, lease, or otherwise dispose of such property or any interest therein; and to provide services in connection therewith and charges therefor;

(6) to construct, operate, lease, and maintain buildings, facilities, equipment, and other improvements on any property owned or controlled by it, including, without limitation, any property or interest therein transferred to it under section 2002 of this title;

(7) to accept gifts or donations of services or property, real or personal, as it deems, necessary or convenient in the transaction of its business;

(8) to settle and compromise claims by or against it;

(9) to exercise, in the name of the United States, the right of eminent domain for the furtherance of its official purposes; and to have the priority of the United States with respect to the payment of debts out of bankrupt, insolvent, and decedents’ estates; and

(10) to have all other powers incidental, necessary, or appropriate to the carrying on of its functions or the exercise of its specific powers.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 722; Pub. L. 109–435, title IV, § 403(b)(1), title V, § 504, Dec. 20, 2006, 120 Stat. 3227, 3235.)

Editorial Notes
Amendments2006—Pub. L. 109–435, § 403(b)(1), substituted “Subject to the provisions of section 404a, the” for “The” in introductory provisions.
Par. (2). Pub. L. 109–435, § 504, amended par. (2) generally. Prior to amendment, par. (2) read as follows: “to adopt, amend, and repeal such rules and regulations as it deems necessary to accomplish the objectives of this title;”.

Statutory Notes and Related Subsidiaries
Effective DatePars. (1) and (3) to (10) effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors and par. (2) effective Aug. 12, 1970. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Executive Documents

Emergency Preparedness Functions
For assignment of certain emergency preparedness functions to the Postmaster General, see Parts 1, 2, and 26 of Ex. Ord. No. 12656, Nov. 18, 1988, 53 F.R. 47491, set out as a note under section 5195 of Title 42, The Public Health and Welfare.



§ 402. Delegation of authority
Except for those powers, duties, or obligations specifically vested in the Governors, as distinguished from the Board of Governors, the Board may delegate the authority vested in it to the Postmaster General under such terms, conditions, and limitations, including the power of redelegation, as it deems desirable. The Board may establish such committees of the Board, and delegate such powers to any committee, as the Board determines appropriate to carry out its functions and duties. Delegations to the Postmaster General or committees shall be consistent with other provisions of this title, shall not relieve the Board of full responsibility for the carrying out of its duties and functions, and shall be revocable by the Governors in their exclusive judgment.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 723.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 16, 1971, pursuant to Resolution No. 71–5 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 403. General duties(a) The Postal Service shall plan, develop, promote, and provide adequate and efficient postal services at fair and reasonable rates and fees. The Postal Service shall receive, transmit, and deliver throughout the United States, its territories and possessions, and, pursuant to arrangements entered into under sections 406 and 411 of this title, throughout the world, written and printed matter, parcels, and like materials and provide such other services incidental thereto as it finds appropriate to its functions and in the public interest. The Postal Service shall serve as nearly as practicable the entire population of the United States.

(b) It shall be the responsibility of the Postal Service—(1) to maintain an efficient system of collection, sorting, and delivery of the mail nationwide;

(2) to provide types of mail service to meet the needs of different categories of mail and mail users; and

(3) to establish and maintain postal facilities of such character and in such locations, that postal patrons throughout the Nation will, consistent with reasonable economies of postal operations, have ready access to essential postal services.


(c) In providing services and in establishing classifications, rates, and fees under this title, the Postal Service shall not, except as specifically authorized in this title, make any undue or unreasonable discrimination among users of the mails, nor shall it grant any undue or unreasonable preferences to any such user.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 723; Pub. L. 96–70, title I, § 1331(e)(1), Sept. 27, 1979, 93 Stat. 482.)

Editorial Notes
Amendments1979—Subsec. (a). Pub. L. 96–70 substituted “The Postal Service” for “Except as provided in the Canal Zone Code, the Postal Service”.

Statutory Notes and Related Subsidiaries
Effective Date of 1979 AmendmentAmendment by Pub. L. 96–70 effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.

Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Continuation of Mail Delivery ServicesProvisions requiring continuation of six-day delivery and rural delivery of mail at not less than the 1983 level were contained in the Transportation, Treasury, Housing and Urban Development, the Judiciary, and Independent Agencies Appropriations Act, 2006, Pub. L. 109–115, div. A, title VI, Nov. 30, 2005, 119 Stat. 2490, and were repeated in provisions of subsequent appropriations acts which are not set out in the Code. Similar provisions were also contained in the following prior appropriations acts:
Pub. L. 108–447, div. H, title IV, Dec. 8, 2004, 118 Stat. 3264.
Pub. L. 108–199, div. F, title IV, Jan. 23, 2004, 118 Stat. 340.
Pub. L. 108–7, div. J, title II, Feb. 20, 2003, 117 Stat. 442.
Pub. L. 107–67, title II, Nov. 12, 2001, 115 Stat. 525.
Pub. L. 106–554, § 1(a)(3) [title II], Dec. 21, 2000, 114 Stat. 2763, 2763A–135.
Pub. L. 106–58, title II, Sept. 29, 1999, 113 Stat. 444.
Pub. L. 105–277, div. A, § 101(h) [title II], Oct. 21, 1998, 112 Stat. 2681–480, 2681–492.
Pub. L. 105–61, title II, Oct. 10, 1997, 111 Stat. 1290.
Pub. L. 104–208, div. A, title I, § 101(f) [title II], Sept. 30, 1996, 110 Stat. 3009–314, 3009–326.
Pub. L. 104–52, title II, Nov. 19, 1995, 109 Stat. 476.
Pub. L. 103–329, title II, Sept. 30, 1994, 108 Stat. 2392.
Pub. L. 103–123, title II, Oct. 28, 1993, 107 Stat. 1234.
Pub. L. 102–393, title II, Oct. 6, 1992, 106 Stat. 1737.
Pub. L. 102–141, title II, Oct. 28, 1991, 105 Stat. 843.
Pub. L. 101–509, title II, Nov. 5, 1990, 104 Stat. 1396.
Pub. L. 101–136, title II, Nov. 3, 1989, 103 Stat. 790.
Pub. L. 100–440, title II, Sept. 22, 1988, 102 Stat. 1727.
Pub. L. 100–202, §§ 101(m) [title II], 102, Dec. 22, 1987, 101 Stat. 1329–390, 1329–397, 1329–433.
Pub. L. 99–500, §§ 101(m) [title II], 102, Oct. 18, 1986, 100 Stat. 1783–308, 1783–314, 1783–346, and Pub. L. 99–591, §§ 101(m) [title II], 102, Oct. 30, 1986, 100 Stat. 3341–308, 3341–314, 3341–346.
Pub. L. 99–190, §§ 101(h) [H.R. 3036, title II], 102, Dec. 19, 1985, 99 Stat. 1291, 1315.
Pub. L. 98–473, §§ 101(j) [H.R. 5798, title II], 102, Oct. 12, 1984, 98 Stat. 1963, 1964.
Pub. L. 98–151, §§ 102, 106, Nov. 14, 1983, 97 Stat. 975.
Pub. L. 98–107, §§ 102, 108, Oct. 1, 1983, 97 Stat. 740, 741.
Pub. L. 97–377, title I, § 111B, Dec. 21, 1982, 96 Stat. 1912.
Pub. L. 97–35, title XVII, § 1722, Aug. 13, 1981, 95 Stat. 759, as amended by Pub. L. 98–369, div. B, title II, § 2209, July 18, 1984, 98 Stat. 1061.
Pub. L. 96–499, title IV, § 412, Dec. 5, 1980, 94 Stat. 2607.

Prohibition of 9-Digit ZIP CodePub. L. 97–35, title XVII, § 1726, Aug. 13, 1981, 95 Stat. 761, prohibited Postal Service from implementing ZIP code system using more than 5 digits before Oct. 1, 1983, and prohibited executive agencies from taking action to conform mailing procedures to ZIP code system using more than 5 digits during the period from Aug. 13, 1981 to Dec. 31, 1982.



§ 404. Specific powers(a) Subject to the provisions of section 404a, but otherwise without limitation of the generality of its powers, the Postal Service shall have the following specific powers, among others:(1) to provide for the collection, handling, transportation, delivery, forwarding, returning, and holding of mail, and for the disposition of undeliverable mail;

(2) to prescribe, in accordance with this title, the amount of postage and the manner in which it is to be paid;

(3) to determine the need for post offices, postal and training facilities and equipment, and to provide such offices, facilities, and equipment as it determines are needed;

(4) to provide and sell postage stamps and other stamped paper, cards, and envelopes and to provide such other evidences of payment of postage and fees as may be necessary or desirable;

(5) to provide philatelic services;

(6) to investigate postal offenses and civil matters relating to the Postal Service;

(7) to offer and pay rewards for information and services in connection with violation of the postal laws, and, unless a different disposal is expressly prescribed, to pay one-half of all penalties and forfeitures imposed for violations of law affecting the Postal Service, its revenues, or property, to the person informing for the same, and to pay the other one-half into the Postal Service Fund; and

(8) to authorize the issuance of a substitute check for a lost, stolen, or destroyed check of the Postal Service.


(b) Except as otherwise provided, the Governors are authorized to establish reasonable and equitable classes of mail and reasonable and equitable rates of postage and fees for postal services in accordance with the provisions of chapter 36. Postal rates and fees shall be reasonable and equitable and sufficient to enable the Postal Service, under best practices of honest, efficient, and economical management, to maintain and continue the development of postal services of the kind and quality adapted to the needs of the United States.

(c) The Postal Service shall maintain one or more classes of mail for the transmission of letters sealed against inspection. The rate for each such class shall be uniform throughout the United States, its territories, and possessions. One such class shall provide for the most expeditious handling and transportation afforded mail matter by the Postal Service. No letter of such a class of domestic origin shall be opened except under authority of a search warrant authorized by law, or by an officer or employee of the Postal Service for the sole purpose of determining an address at which the letter can be delivered, or pursuant to the authorization of the addressee.

(d)(1) The Postal Service, prior to making a determination under subsection (a)(3) of this section as to the necessity for the closing or consolidation of any post office, shall provide adequate notice of its intention to close or consolidate such post office at least 60 days prior to the proposed date of such closing or consolidation to persons served by such post office to ensure that such persons will have an opportunity to present their views.

(2) The Postal Service, in making a determination whether or not to close or consolidate a post office—(A) shall consider—(i) the effect of such closing or consolidation on the community served by such post office;

(ii) the effect of such closing or consolidation on employees of the Postal Service employed at such office;

(iii) whether such closing or consolidation is consistent with the policy of the Government, as stated in section 101(b) of this title, that the Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;

(iv) the economic savings to the Postal Service resulting from such closing or consolidation; and

(v) such other factors as the Postal Service determines are necessary; and


(B) may not consider compliance with any provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).


(3) Any determination of the Postal Service to close or consolidate a post office shall be in writing and shall include the findings of the Postal Service with respect to the considerations required to be made under paragraph (2) of this subsection. Such determination and findings shall be made available to persons served by such post office.

(4) The Postal Service shall take no action to close or consolidate a post office until 60 days after its written determination is made available to persons served by such post office.

(5) A determination of the Postal Service to close or consolidate any post office may be appealed by any person served by such office to the Postal Regulatory Commission within 30 days after such determination is made available to such person under paragraph (3). The Commission shall review such determination on the basis of the record before the Postal Service in the making of such determination. The Commission shall make a determination based upon such review no later than 120 days after receiving any appeal under this paragraph. The Commission shall set aside any determination, findings, and conclusions found to be—(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law;

(B) without observance of procedure required by law; or

(C) unsupported by substantial evidence on the record.

The Commission may affirm the determination of the Postal Service or order that the entire matter be returned for further consideration, but the Commission may not modify the determination of the Postal Service. The Commission may suspend the effectiveness of the determination of the Postal Service until the final disposition of the appeal. The provisions of section 556, section 557, and chapter 7 of title 5 shall not apply to any review carried out by the Commission under this paragraph.

(6) For purposes of paragraph (5), any appeal received by the Commission shall—(A) if sent to the Commission through the mails, be considered to have been received on the date of the Postal Service postmark on the envelope or other cover in which such appeal is mailed; or

(B) if otherwise lawfully delivered to the Commission, be considered to have been received on the date determined based on any appropriate documentation or other indicia (as determined under regulations of the Commission).



(e)(1) In this subsection, the term “nonpostal service” means any service that is not a postal service defined under section 102(5).

(2) Nothing in this section shall be considered to permit or require that the Postal Service provide any nonpostal service, except that the Postal Service may provide nonpostal services which were offered as of January 1, 2006, as provided under this subsection.

(3) Not later than 2 years after the date of enactment of the Postal Accountability and Enhancement Act, the Postal Regulatory Commission shall review each nonpostal service offered by the Postal Service on the date of enactment of that Act and determine whether that nonpostal service shall continue, taking into account—(A) the public need for the service; and

(B) the ability of the private sector to meet the public need for the service.


(4) Any nonpostal service not determined to be continued by the Postal Regulatory Commission under paragraph (3) shall terminate.

(5) If the Postal Regulatory Commission authorizes the Postal Service to continue a nonpostal service under this subsection, the Postal Regulatory Commission shall designate whether the service shall be regulated under this title as a market dominant product, a competitive product, or an experimental product.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 724; Pub. L. 94–421, § 9(a), Sept. 24, 1976, 90 Stat. 1310; Pub. L. 105–241, § 3, Sept. 28, 1998, 112 Stat. 1572; Pub. L. 109–435, title I, § 102(a), title IV, § 403(b)(2), title VI, § 604(a), title X, §§ 1006(a), 1010(e), Dec. 20, 2006, 120 Stat. 3200, 3227, 3241, 3258, 3261.)

Editorial Notes

References in TextThe Occupational Safety and Health Act of 1970, referred to in subsec. (d)(2)(B), is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.
The date of enactment of the Postal Accountability and Enhancement Act, referred to in subsec. (e)(3), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Amendments2006—Subsec. (a). Pub. L. 109–435, § 403(b)(2), substituted “Subject to the provisions of section 404a, but otherwise without” for “Without” in introductory provisions.
Subsec. (a)(6) to (9). Pub. L. 109–435, § 102(a)(1), redesignated pars. (7) to (9) as (6) to (8), respectively, and struck out former par. (6), which read “to provide, establish, change, or abolish special nonpostal or similar services;”.
Subsec. (b). Pub. L. 109–435, § 1010(e), added subsec. (b). Former subsec. (b) redesignated (d).
Subsec. (b)(5). Pub. L. 109–435, § 604(a), substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
Subsec. (b)(6). Pub. L. 109–435, § 1006(a), added par. (6).
Subsec. (c). Pub. L. 109–435, § 1010(e), added subsec. (c). Former subsec. (c) redesignated (e).
Pub. L. 109–435, § 102(a)(2), added subsec. (c).
Subsecs. (d), (e). Pub. L. 109–435, § 1010(e), redesignated subsecs. (b) and (c) as (d) and (e), respectively.
1998—Subsec. (b)(2). Pub. L. 105–241 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The Postal Service, in making a determination whether or not to close or consolidate a post office, shall consider—
“(A) the effect of such closing or consolidation on the community served by such post office;
“(B) the effect of such closing or consolidation on employees of the Postal Service employed at such office;
“(C) whether such closing or consolidation is consistent with the policy of the Government, as stated in section 101(b) of this title, that the Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;
“(D) the economic savings to the Postal Service resulting from such closing or consolidation; and
“(E) such other factors as the Postal Service determines are necessary.”
1976—Pub. L. 94–421 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–435, title X, § 1006(b), Dec. 20, 2006, 120 Stat. 3258, provided that: “This section [amending this section] and the amendments made by this section shall apply with respect to any determination to close or consolidate a post office which is first made available, in accordance with paragraph (3) of section 404(b) of title 39, United States Code, after the end of the 3-month period beginning on the date of the enactment of this Act [Dec. 20, 2006].”


Effective Date of 1976 AmendmentPub. L. 94–421, § 9(b), Sept. 24, 1976, 90 Stat. 1311, provided that: “The amendments made by subsection (a) of this section [amending this section] shall take effect on the day after the date on which the Commission on Postal Service transmits its final report under section 7(f)(1) of this Act [set out as a note under section 3661 of this title].”


Effective DatePars. (1), (3) to (9) of subsec. (a) of this section effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors and par. (2) of subsec. (a) effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

References to Postal Rate CommissionPub. L. 109–435, title VI, § 604(f), Dec. 20, 2006, 120 Stat. 3242, provided that: “Whenever a reference is made in any provision of law (other than this Act [see Tables for classification] or a provision of law amended by this Act), regulation, rule, document, or other record of the United States to the Postal Rate Commission, such reference shall be considered a reference to the Postal Regulatory Commission.”




§ 404a. Specific limitations(a) Except as specifically authorized by law, the Postal Service may not—(1) establish any rule or regulation (including any standard) the effect of which is to preclude competition or establish the terms of competition unless the Postal Service demonstrates that the regulation does not create an unfair competitive advantage for itself or any entity funded (in whole or in part) by the Postal Service;

(2) compel the disclosure, transfer, or licensing of intellectual property to any third party (such as patents, copyrights, trademarks, trade secrets, and proprietary information); or

(3) obtain information from a person that provides (or seeks to provide) any product, and then offer any postal service that uses or is based in whole or in part on such information, without the consent of the person providing that information, unless substantially the same information is obtained (or obtainable) from an independent source or is otherwise obtained (or obtainable).


(b) The Postal Regulatory Commission shall prescribe regulations to carry out this section.

(c) Any party (including an officer of the Commission representing the interests of the general public) who believes that the Postal Service has violated this section may bring a complaint in accordance with section 3662.

(Added Pub. L. 109–435, title IV, § 403(a), Dec. 20, 2006, 120 Stat. 3226.)

§ 405. Printing of illustrations of United States postage stamps(a) When requested by the Postal Service, the Director of the Government Publishing Office shall print, as a public document for sale by the Superintendent of Documents, illustrations in black and white or in color of postage stamps of the United States, together with such descriptive, historical, and philatelic information with regard to the stamps as the Postal Service deems suitable.

(b) Notwithstanding the provisions of section 505 of title 44, stereotype or electrotype plates, or duplicates thereof, used in the publications authorized to be printed by this section may not be sold or otherwise disposed of.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 724; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (a) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 406. Postal services at Armed Forces installations(a) The Postal Service may establish branch post offices at camps, posts, bases, or stations of the Armed Forces and at defense or other strategic installations.

(b) The Secretaries of Defense and Transportation shall make arrangements with the Postal Service to perform postal services through personnel designated by them at or through branch post offices established under subsection (a) of this section.

(c)(1) The Secretary of Defense may authorize the use of a post office established under subsection (a) in a location outside the United States by citizens of the United States—(A) who—(i) are employed by the North Atlantic Treaty Organization; and

(ii) perform functions in support of the Armed Forces of the United States; and


(B) if the Secretary makes a written determination that such use is—(i) in the best interests of the Department of Defense; and

(ii) otherwise authorized by applicable host nation law or agreement.



(2) No funds may be obligated or expended to establish, maintain, or expand a post office established under subsection (a) for the purpose of use described in paragraph (1) of this subsection.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 724; Pub. L. 116–92, div. A, title X, § 1056, Dec. 20, 2019, 133 Stat. 1593.)

Editorial Notes
Amendments2019—Subsec. (c). Pub. L. 116–92 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 407. International postal arrangements(a) It is the policy of the United States—(1) to promote and encourage communications between peoples by efficient operation of international postal services and other international delivery services for cultural, social, and economic purposes;

(2) to promote and encourage unrestricted and undistorted competition in the provision of international postal services and other international delivery services, except where provision of such services by private companies may be prohibited by law of the United States;

(3) to promote and encourage a clear distinction between governmental and operational responsibilities with respect to the provision of international postal services and other international delivery services by the Government of the United States and by intergovernmental organizations of which the United States is a member; and

(4) to participate in multilateral and bilateral agreements with other countries to accomplish these objectives.


(b)(1) The Secretary of State shall be responsible for formulation, coordination, and oversight of foreign policy related to international postal services and other international delivery services and shall have the power to conclude postal treaties, conventions, and amendments related to international postal services and other international delivery services, except that the Secretary may not conclude any treaty, convention, or other international agreement (including those regulating international postal services) if such treaty, convention, or agreement would, with respect to any competitive product, grant an undue or unreasonable preference to the Postal Service, a private provider of international postal or delivery services, or any other person.

(2) In carrying out the responsibilities specified in paragraph (1), the Secretary of State shall exercise primary authority for the conduct of foreign policy with respect to international postal services and international delivery services, including the determination of United States positions and the conduct of United States participation in negotiations with foreign governments and international bodies. In exercising this authority, the Secretary—(A) shall coordinate with other agencies as appropriate, and in particular, shall give full consideration to the authority vested by law or Executive order in the Postal Regulatory Commission, the Department of Commerce, the Department of Transportation, and the Office of the United States Trade Representative in this area;

(B) shall maintain continuing liaison with other executive branch agencies concerned with postal and delivery services;

(C) shall maintain continuing liaison with the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives;

(D) shall maintain appropriate liaison with both representatives of the Postal Service and representatives of users and private providers of international postal services and other international delivery services to keep informed of their interests and problems, and to provide such assistance as may be needed to ensure that matters of concern are promptly considered by the Department of State or (if applicable, and to the extent practicable) other executive branch agencies; and

(E) shall assist in arranging meetings of such public sector advisory groups as may be established to advise the Department of State and other executive branch agencies in connection with international postal services and international delivery services.


(3) The Secretary of State shall establish an advisory committee (within the meaning of the Federal Advisory Committee Act) to perform such functions as the Secretary considers appropriate in connection with carrying out subparagraphs (A) through (D) of paragraph (2).


(c)(1) Before concluding any treaty, convention, or amendment that establishes a rate or classification for a product subject to subchapter I of chapter 36, the Secretary of State shall request the Postal Regulatory Commission to submit its views on whether such rate or classification is consistent with the standards and criteria established by the Commission under section 3622.

(2) The Secretary shall ensure that each treaty, convention, or amendment concluded under subsection (b) is consistent with the views submitted by the Commission pursuant to paragraph (1), except if, or to the extent, the Secretary determines, in writing, that it is not in the foreign policy or national security interest of the United States to ensure consistency with the Commission’s views. Such written determination shall be provided to the Commission together with a full explanation of the reasons thereof, provided that the Secretary may designate which portions of the determination or explanation shall be kept confidential for reasons of foreign policy or national security.


(d) Nothing in this section shall be considered to prevent the Postal Service from entering into such commercial or operational contracts related to providing international postal services and other international delivery services as it deems appropriate, except that—(1) any such contract made with an agency of a foreign government (whether under authority of this subsection or otherwise) shall be solely contractual in nature and may not purport to be international law; and

(2) a copy of each such contract between the Postal Service and an agency of a foreign government shall be transmitted to the Secretary of State and the Postal Regulatory Commission not later than the effective date of such contract.


(e)(1) In this subsection, the term “private company” means a private company substantially owned or controlled by persons who are citizens of the United States.

(2) With respect to shipments of international mail that are competitive products within the meaning of section 3631 that are exported or imported by the Postal Service, the Customs Service and other appropriate Federal agencies shall apply the customs laws of the United States and all other laws relating to the importation or exportation of such shipments in the same manner to both shipments by the Postal Service and similar shipments by private companies.

(3) In exercising the authority under subsection (b) to conclude new postal treaties and conventions related to international postal services and to renegotiate such treaties and conventions, the Secretary of State shall, to the maximum extent practicable, take such measures as are within the Secretary’s control to encourage the governments of other countries to make available to the Postal Service and private companies a range of nondiscriminatory customs procedures that will fully meet the needs of all types of American shippers. The Secretary of State shall consult with the United States Trade Representative and the Commissioner of U.S. Customs and Border Protection in carrying out this paragraph.

(4) The provisions of this subsection shall take effect 6 months after the date of enactment of this subsection or such earlier date as the Bureau of Customs and Border Protection of the Department of Homeland Security may determine in writing.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 724; Pub. L. 105–277, div. A, § 101(h) [title VI, § 633(a)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–523; Pub. L. 109–435, title IV, § 405(a), Dec. 20, 2006, 120 Stat. 3229; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (b)(3), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.
The date of enactment of this subsection, referred to in subsec. (e)(4), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Amendments2006—Pub. L. 109–435 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (d) relating to responsibilities of the Secretary of State and the Postal Service for international postal arrangements.
1998—Pub. L. 105–277 substituted “International Postal Arrangements” for “International postal arrangements” in section catchline and amended text generally. Prior to amendment, text read as follows:
“(a) The Postal Service, with the consent of the President, may negotiate and conclude postal treaties or conventions, and may establish the rates of postage or other charges on mail matter conveyed between the United States and other countries. The decisions of the Postal Service construing or interpreting the provisions of any treaty or convention which has been or may be negotiated and concluded shall, if approved by the President, be conclusive upon all officers of the Government of the United States.
“(b) The Postal Service shall transmit a copy of each postal convention concluded with other governments to the Secretary of State, who shall furnish a copy of the same to the Public Printer for publication.”

Statutory Notes and Related Subsidiaries

Change of Name
“Commissioner of U.S. Customs and Border Protection” substituted for “Commissioner of Customs” in subsec. (e)(3) on authority of section 802(d)(2) of Pub. L. 114–125, set out as a note under section 211 of Title 6, Domestic Security.

Effective Date of 2006 AmendmentPub. L. 109–435, title IV, § 405(b), Dec. 20, 2006, 120 Stat. 3232, provided that: 
“Notwithstanding any provision of the amendment made by subsection (a) [amending this section], the authority of the United States Postal Service to establish the rates of postage or other charges on mail matter conveyed between the United States and other countries shall remain available to the Postal Service until—
“(1) with respect to market-dominant products, the date as of which the regulations promulgated under section 3622 of title 39, United States Code (as amended by section 201(a)) take effect; and

“(2) with respect to competitive products, the date as of which the regulations promulgated under section 3633 of title 39, United States Code (as amended by section 202) take effect.”




Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Transfer of Funds to State DepartmentPub. L. 105–277, § 101(h) [title VI, § 633(d)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–524, provided that: “In fiscal year 1999 and each fiscal year hereafter, the Postal Service shall allocate to the Department of State from any funds available to the Postal Service such sums as may be reasonable, documented and auditable for the Department of State to carry out the activities of Section 407 of title 39 of the United States Code.”


Executive Documents

Modernizing the Monetary Reimbursement Model for the Delivery of Goods Through the International Postal System and Enhancing the Security and Safety of International Mail
Memorandum of President of the United States, Aug. 23, 2018, 83 F.R. 47791, provided:
Memorandum for the Secretary of State[,] the Secretary of the Treasury[,] the Secretary of Homeland Security[,] the Postmaster General[, and] the Chairman of the Postal Regulatory Commission
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Definitions. (a) “Good” means any tangible and movable object that can be conveyed by the international postal system, excluding (i) written, drawn, printed, or digital information recorded on a tangible medium that is not an object of merchandise and (ii) money.
(b) “Non-postal operator” means a private express carrier, freight forwarder, or other provider of services for the collection, transportation, and delivery of international documents and packages, other than a postal operator.
(c) “Postal operator” means a governmental or non-governmental entity officially designated by a Universal Postal Union (UPU) member country to operate postal services and to fulfill the related obligations arising out of the Acts of the UPU on its territory.
(d) “Terminal dues” means the rates or fees determined through the UPU and paid by the postal operator in the country of origin to the postal operator in the country of destination to compensate for costs incurred in the country of destination for processing, transportation, and delivery of international “letter post” items, which may include documents or goods and generally weigh up to 4.4 pounds.
Sec. 2. Policy. (a) The UPU was established in 1874 by 21 countries. The United States played an integral role in the UPU’s creation and, since that time, the United States has actively participated in all phases of the UPU’s work. The United States is a party to the current Constitution of the UPU—which was adopted in 1964—and intends to continue to participate fully in and financially contribute to the UPU, as provided in Article 21 of the UPU Constitution. As a member country of the UPU, the United States recognizes the importance of this long-standing organization and is proud of the United States’ unbroken record of participation in it.
The Congress has provided that the Secretary of State (Secretary), in concluding postal treaties, conventions, or other international agreements, shall, to the maximum extent practicable, take measures to encourage governments of other countries to make available to the United States Postal Service (USPS) and private companies a range of nondiscriminatory customs procedures that will fully meet the needs of all types of American shippers (39 U.S.C. 407(e)(3)).
The Congress has likewise directed that responsible officials shall apply the customs laws of the United States and all other laws relating to importation or exportation of goods in the same manner to shipments of goods that are competitive products of the USPS and to similar shipments by private companies (39 U.S.C. 407(e)(2)).
It is the policy of the United States to promote and encourage the development of an efficient and competitive global system that provides for fair and nondiscriminatory postal rates.
(b) It is in the interest of the United States to:
(i) promote and encourage communications between peoples by efficient operation of international postal services and other international delivery services for cultural, social, and economic purposes (39 U.S.C. 407(a)(1));
(ii) promote and encourage unrestricted and undistorted competition in the provision of international postal services and other international delivery services, except where provision of such services by private companies may be prohibited by the laws of the United States (39 U.S.C. 407(a)(2));
(iii) promote and encourage a clear distinction between governmental and operational responsibilities with respect to the provision of international postal services and other international delivery services by the Government of the United States and by intergovernmental organizations of which the United States is a member (39 U.S.C. 407(a)(3)); and
(iv) participate in multilateral and bilateral agreements with other countries to accomplish these objectives (39 U.S.C. 407(a)(4)).
(c) Some current international postal practices in the UPU do not align with United States economic and national security interests:
(i) UPU terminal dues, in many cases, are less than comparable domestic postage rates. As a result:
(A) the United States, along with other member countries of the UPU, is in many cases not fully reimbursed by the foreign postal operator for the cost of delivering foreign-origin letter post items, which can result in substantial preferences for foreign mailers relative to domestic mailers;
(B) the current terminal dues rates undermine the goal of unrestricted and undistorted competition in cross-border delivery services because they disadvantage non-postal operators seeking to offer competing collection and outward transportation services for goods covered by terminal dues in foreign markets; and
(C) the current system of terminal dues distorts the flow of small packages around the world by incentivizing the shipping of goods from foreign countries that benefit from artificially low reimbursement rates.
(ii) The UPU has not done enough to reorient international mail to achieve a clear distinction between documents and goods. Without such a distinction, it is difficult to achieve essential pricing reforms or to ensure that customs requirements, including provision of electronic customs data for goods, are met. Under the current system, foreign postal operators do not uniformly furnish advance electronic customs data that are needed to enhance targeting and risk management for national security and to facilitate importation and customs clearance. My Administration’s Initiative to Stop Opioids Abuse and Reduce Drug Supply and Demand, launched in March of this year [2018], requires accurate advance electronic customs data for 90 percent of all international mail shipments that contain goods and consignment shipments within 3 years, so that the Department of Homeland Security can better detect and flag high-risk shipments.
(d) It shall be the policy of the executive branch to support efforts that further the policies in this memorandum, including supporting a system of unrestricted and undistorted competition between United States and foreign merchants. Such efforts include:
(i) ensuring that rates charged for delivery of foreign-origin mail containing goods do not favor foreign mailers over domestic mailers;
(ii) setting rates charged for delivery of foreign-origin mail in a manner that does not favor postal operators over non-postal operators; and
(iii) ensuring the collection of advance electronic customs data.
Sec. 3. Relations with the UPU. (a) The United States must seek reforms to the UPU that promote the policies outlined in this memorandum. Such reforms shall provide for:
(i) a system of fair and nondiscriminatory rates for goods that promotes unrestricted and undistorted competition; and
(ii) terminal dues rates that:
(A) fully reimburse the USPS for costs to the same extent as domestic rates for comparable services;
(B) avoid a preference for inbound foreign small packages containing goods that favors foreign mailers over domestic mailers; and
(C) avoid a preference for inbound foreign small packages containing goods that favors postal operators over private-sector entities providing transportation services.
(b) If negotiations at the UPU’s September 2018 Second Extraordinary Congress in Ethiopia fail to yield reforms that satisfy the criteria set forth in subsection (a) of this section, the United States will consider taking any appropriate actions to ensure that rates for the delivery of inbound foreign packages satisfy those criteria, consistent with applicable law.
Sec. 4. Actions by the Secretary. (a) The Secretary shall notify the Director General of the UPU of the policies and intentions of the United States described in this memorandum.
(b) The Secretary or his designee shall, consistent with 39 U.S.C. 407(b)(1), seek agreement on future Convention texts that comport with the policies of this memorandum in meetings of the UPU, including at the September 2018 Extraordinary Congress.
(c) No later than November 1, 2018, the Secretary shall submit to the President a report summarizing the steps being taken to implement this memorandum. If the Secretary determines that sufficient progress on reforms to promote compatibility of the Acts of the UPU with the policy of this memorandum is not being achieved, the Secretary shall include recommendations for future action, including the possibility of adopting self-declared rates.
Sec. 5. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) The Secretary is authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 408. International money-order exchanges
The Postal Service may make arrangements with other governments, with which postal conventions are or may be concluded, for the exchange of sums of money by means of postal orders. It shall fix limitations on the amount which may be so exchanged and the rates of exchange.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 725.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 409. Suits by and against the Postal Service(a) Except as otherwise provided in this title, the United States district courts shall have original but not exclusive jurisdiction over all actions brought by or against the Postal Service. Any action brought in a State court to which the Postal Service is a party may be removed to the appropriate United States district court under the provisions of chapter 89 of title 28.

(b) Unless otherwise provided in this title, the provisions of title 28 relating to service of process, venue, and limitations of time for bringing action in suits in which the United States, its officers, or employees are parties, and the rules of procedure adopted under title 28 for suits in which the United States, its officers, or employees are parties, shall apply in like manner to suits in which the Postal Service, its officers, or employees are parties.

(c) The provisions of chapter 171 and all other provisions of title 28 relating to tort claims shall apply to tort claims arising out of activities of the Postal Service.

(d)(1) For purposes of the provisions of law cited in paragraphs (2)(A) and (2)(B), respectively, the Postal Service—(A) shall be considered to be a “person”, as used in the provisions of law involved; and

(B) shall not be immune under any other doctrine of sovereign immunity from suit in Federal court by any person for any violation of any of those provisions of law by any officer or employee of the Postal Service.


(2) This subsection applies with respect to—(A) the Act of July 5, 1946 (commonly referred to as the “Trademark Act of 1946” (15 U.S.C. 1051 and following)); and

(B) the provisions of section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair or deceptive acts or practices.



(e)(1) To the extent that the Postal Service, or other Federal agency acting on behalf of or in concert with the Postal Service, engages in conduct with respect to any product which is not reserved to the United States under section 1696 of title 18, the Postal Service or other Federal agency (as the case may be)—(A) shall not be immune under any doctrine of sovereign immunity from suit in Federal court by any person for any violation of Federal law by such agency or any officer or employee thereof; and

(B) shall be considered to be a person (as defined in subsection (a) of the first section of the Clayton Act) for purposes of—(i) the antitrust laws (as defined in such subsection); and

(ii) section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition.


For purposes of the preceding sentence, any private carriage of mail allowable by virtue of section 601 shall not be considered a service reserved to the United States under section 1696 of title 18.

(2) No damages, interest on damages, costs or attorney’s fees may be recovered, and no criminal liability may be imposed, under the antitrust laws (as so defined) from any officer or employee of the Postal Service, or other Federal agency acting on behalf of or in concert with the Postal Service, acting in an official capacity.

(3) This subsection shall not apply with respect to conduct occurring before the date of enactment of this subsection.


(f)(1) Each building constructed or altered by the Postal Service shall be constructed or altered, to the maximum extent feasible as determined by the Postal Service, in compliance with 1 of the nationally recognized model building codes and with other applicable nationally recognized codes.

(2) Each building constructed or altered by the Postal Service shall be constructed or altered only after consideration of all requirements (other than procedural requirements) of zoning laws, land use laws, and applicable environmental laws of a State or subdivision of a State which would apply to the building if it were not a building constructed or altered by an establishment of the Government of the United States.

(3) For purposes of meeting the requirements of paragraphs (1) and (2) with respect to a building, the Postal Service shall—(A) in preparing plans for the building, consult with appropriate officials of the State or political subdivision, or both, in which the building will be located;

(B) upon request, submit such plans in a timely manner to such officials for review by such officials for a reasonable period of time not exceeding 30 days; and

(C) permit inspection by such officials during construction or alteration of the building, in accordance with the customary schedule of inspections for construction or alteration of buildings in the locality, if such officials provide to the Postal Service—(i) a copy of such schedule before construction of the building is begun; and

(ii) reasonable notice of their intention to conduct any inspection before conducting such inspection.

Nothing in this subsection shall impose an obligation on any State or political subdivision to take any action under the preceding sentence, nor shall anything in this subsection require the Postal Service or any of its contractors to pay for any action taken by a State or political subdivision to carry out this subsection (including reviewing plans, carrying out on-site inspections, issuing building permits, and making recommendations).


(4) Appropriate officials of a State or a political subdivision of a State may make recommendations to the Postal Service concerning measures necessary to meet the requirements of paragraphs (1) and (2). Such officials may also make recommendations to the Postal Service concerning measures which should be taken in the construction or alteration of the building to take into account local conditions. The Postal Service shall give due consideration to any such recommendations.

(5) In addition to consulting with local and State officials under paragraph (3), the Postal Service shall establish procedures for soliciting, assessing, and incorporating local community input on real property and land use decisions.

(6) For purposes of this subsection, the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, and a territory or possession of the United States.


(g)(1) Notwithstanding any other provision of law, legal representation may not be furnished by the Department of Justice to the Postal Service in any action, suit, or proceeding arising, in whole or in part, under any of the following:(A) Subsection (d) or (e) of this section.

(B) Subsection (f) or (g) of section 504 (relating to administrative subpoenas by the Postal Regulatory Commission).

(C) Section 3663 (relating to appellate review).

The Postal Service may, by contract or otherwise, employ attorneys to obtain any legal representation that it is precluded from obtaining from the Department of Justice under this paragraph.

(2) In any circumstance not covered by paragraph (1), the Department of Justice shall, under section 411, furnish the Postal Service such legal representation as it may require, except that, with the prior consent of the Attorney General, the Postal Service may, in any such circumstance, employ attorneys by contract or otherwise to conduct litigation brought by or against the Postal Service or its officers or employees in matters affecting the Postal Service.

(3)(A) In any action, suit, or proceeding in a court of the United States arising in whole or in part under any of the provisions of law referred to in subparagraph (B) or (C) of paragraph (1), and to which the Commission is not otherwise a party, the Commission shall be permitted to appear as a party on its own motion and as of right.

(B) The Department of Justice shall, under such terms and conditions as the Commission and the Attorney General shall consider appropriate, furnish the Commission such legal representation as it may require in connection with any such action, suit, or proceeding, except that, with the prior consent of the Attorney General, the Commission may employ attorneys by contract or otherwise for that purpose.



(h) A judgment against the Government of the United States arising out of activities of the Postal Service shall be paid by the Postal Service out of any funds available to the Postal Service, subject to the restriction specified in section 2011(g).

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 725; Pub. L. 97–258, § 2(k), Sept. 13, 1982, 96 Stat. 1062; Pub. L. 109–435, title IV, § 404, Dec. 20, 2006, 120 Stat. 3227.)











Historical and Revision Notes



1982 Act


Revised sectionSource (U.S. Code)Source (Statutes at Large)


409(e)31:724a (last sentence).July 27, 1956, ch. 748, 70 Stat. 678, § 1302 (last sentence); added Aug. 12, 1970, Pub. L. 91–375, § 6(l)(3), 84 Stat. 782.


The words “Notwithstanding the other provisions of this section” are omitted as unnecessary.

Editorial Notes

References in TextThe Act of July 5, 1946, referred to in subsec. (d)(2)(A), is act July 5, 1946, ch. 540, 60 Stat. 427, as amended, popularly known as the Trademark Act of 1946 and also as the Lanham Act, which is classified generally to chapter 22 (§ 1051 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1051 of Title 15 and Tables.
Section 5 of the Federal Trade Commission Act, referred to in subsecs. (d)(2)(B) and (e)(1)(B)(ii), is classified to section 45 of Title 15, Commerce and Trade.
The first section of the Clayton Act, referred to in subsec. (e)(1)(B), is classified to section 12 of Title 15, Commerce and Trade, and section 53 of Title 29, Labor.
The date of enactment of this subsection, referred to in subsec. (e)(3), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Amendments2006—Subsec. (a). Pub. L. 109–435, § 404(b), substituted “Except as otherwise provided in this title,” for “Except as provided in section 3628 of this title,”.
Subsecs. (d) to (h). Pub. L. 109–435, § 404(a), added subsecs. (d) to (h) and struck out former subsecs. (d) and (e), which read as follows:
“(d) The Department of Justice shall furnish, under section 411 of this title, the Postal Service such legal representation as it may require, but with the prior consent of the Attorney General the Postal Service may employ attorneys by contract or otherwise to conduct litigation brought by or against the Postal Service or its officers or employees in matters affecting the Postal Service.
“(e) A judgment against the Government of the United States arising out of activities of the Postal Service shall be paid by the Postal Service out of any funds available to the Postal Service.”
1982—Subsec. (e). Pub. L. 97–258 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 410. Application of other laws(a) Except as provided by subsection (b) of this section, and except as otherwise provided in this title or insofar as such laws remain in force as rules or regulations of the Postal Service, no Federal law dealing with public or Federal contracts, property, works, officers, employees, budgets, or funds, including the provisions of chapters 5 and 7 of title 5, shall apply to the exercise of the powers of the Postal Service.

(b) The following provisions shall apply to the Postal Service:(1) section 552 (public information), section 552a (records about individuals), section 552b (open meetings), section 3102 (employment of personal assistants for blind, deaf, or otherwise handicapped employees), section 3110 (restrictions on employment of relatives), section 3333 and chapters 72 (antidiscrimination; right to petition Congress) and 73 (suitability, security, and conduct of employees), section 5520 (withholding city income or employment taxes), and section 5532 11 See References in Text note below. (dual pay) of title 5, except that no regulation issued under such chapters or section shall apply to the Postal Service unless expressly made applicable;

(2) all provisions of title 18 dealing with the Postal Service, the mails, and officers or employees of the Government of the United States;

(3) section 107 of title 20 (known as the Randolph-Sheppard Act, relating to vending machines operated by the blind);

(4) the following provisions of title 40:(A) sections 3114–3116, 3118, 3131, 3133, and 3141–3147; and

(B) chapters 37 and 173;


(5) chapters 65 and 67 of title 41;

(6) sections 2000d, 2000d–1—2000d–4 of title 42 (title VI, the Civil Rights Act of 1964);

(7) section 19 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 668);

(8) the provisions of the Act of August 12, 1968 (42 U.S.C. 4151–4156);

(9) chapter 39 of title 31;

(10) the Inspector General Act of 1978; and

(11) section 5520a of title 5.


(c) Subsection (b)(1) of this section shall not require the disclosure of—(1) the name or address, past or present, of any postal patron;

(2) information of a commercial nature, including trade secrets, whether or not obtained from a person outside the Postal Service, which under good business practice would not be publicly disclosed;

(3) information prepared for use in connection with the negotiation of collective-bargaining agreements under chapter 12 of this title or minutes of, or notes kept during, negotiating sessions conducted under such chapter;

(4) information prepared for use in connection with proceedings under chapter 36 of this title;

(5) the reports and memoranda of consultants or independent contractors except to the extent that they would be required to be disclosed if prepared within the Postal Service; and

(6) investigatory files, whether or not considered closed, compiled for law enforcement purposes except to the extent available by law to a party other than the Postal Service.


(d)(1) A lease agreement by the Postal Service for rent of net interior space in excess of 6,500 square feet in any building or facility, or part of a building or facility, to be occupied for purposes of the Postal Service shall include a provision that all laborers and mechanics employed in the construction, modification, alteration, repair, painting, decoration, or other improvement of the building or space covered by the agreement, or improvement at the site of such building or facility, shall be paid wages at not less than those prevailing for similar work in the locality as determined by the Secretary of Labor under section 3142 of title 40.

(2) The authority and functions of the Secretary of Labor with respect to labor standards enforcement under Reorganization Plan numbered 14 of 1950 (title 5, appendix), and regulations for contractors and subcontractors under section 3145 of title 40, shall apply to the work under paragraph (1) of this subsection.

(3) Paragraph (2) of this subsection shall not be construed to give the Secretary of Labor authority to direct the cancellation of the lease agreement referred to in paragraph (1) of this subsection.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 725; Pub. L. 91–656, § 8(a), Jan. 8, 1971, 84 Stat. 1955; Pub. L. 93–340, § 2, July 10, 1974, 88 Stat. 294; Pub. L. 94–82, title I, § 101, Aug. 9, 1975, 89 Stat. 419; Pub. L. 94–409, § 5(a), Sept. 13, 1976, 90 Stat. 1247; Pub. L. 94–541, title II, § 203, Oct. 18, 1976, 90 Stat. 2508; Pub. L. 95–454, title III, § 302(c), title VII, § 703(c)(4), Oct. 13, 1978, 92 Stat. 1146, 1217; Pub. L. 96–523, § 1(c)(2), Dec. 12, 1980, 94 Stat. 3040; Pub. L. 100–496, § 2(c)(2), Oct. 17, 1988, 102 Stat. 2456; Pub. L. 100–504, title I, § 104(b), Oct. 18, 1988, 102 Stat. 2525; Pub. L. 103–82, title II, § 202(g)(6), Sept. 21, 1993, 107 Stat. 890; Pub. L. 103–94, § 9(b)(2), Oct. 6, 1993, 107 Stat. 1010; Pub. L. 103–123, title VII, § 708(a), Oct. 28, 1993, 107 Stat. 1272; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(f)(1)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–382; Pub. L. 107–217, § 3(k), Aug. 21, 2002, 116 Stat. 1301; Pub. L. 108–178, § 4(j), Dec. 15, 2003, 117 Stat. 2642; Pub. L. 111–350, § 5(k), Jan. 4, 2011, 124 Stat. 3850.)

Editorial Notes

References in TextSection 5532 of title 5, referred to in subsec. (b)(1), was repealed by Pub. L. 106–65, div. A, title VI, § 651(a)(1), Oct. 5, 1999, 113 Stat. 664.
Section 107 of title 20, known as the Randolph-Sheppard Act, referred to in subsec. (b)(3), is section 1 of act June 20, 1936, ch. 638, 49 Stat. 1559, as amended. The act of June 20, 1936, known as the Randolph-Sheppard Act and also popularly known as the Randolph-Sheppard Vending Stand Act, is classified generally to chapter 6A (§ 107 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title notes set out under section 107 of Title 20 and Tables.
The Civil Rights Act of 1964, referred to in subsec. (b)(6), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241, as amended. Title VI of the Civil Rights Act of 1964 is classified generally to subchapter V (§ 2000d et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
Section 19 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 668), referred to in subsec. (b)(7), is section 19 of Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1609, which enacted section 668 of Title 29, Labor, and amended section 7902 of Title 5, Government Organization and Employees.
The provisions of the Act of August 12, 1968 (42 U.S.C. 4151–4156), referred to in subsec. (b)(8), probably means Pub. L. 90–480, Aug. 12, 1968, 82 Stat. 718, as amended, popularly known as the Architectural Barriers Act of 1968, which is classified generally to chapter 51 (§ 4151 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4151 of Title 42 and Tables.
The Inspector General Act of 1978, referred to in subsec. (b)(10), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.
Reorganization Plan numbered 14 of 1950 (title 5, appendix), referred to in subsec. (d)(2), is Reorg. Plan No. 14 of 1950, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, which is set out in the Appendix to Title 5.

Amendments2011—Subsec. (b)(5). Pub. L. 111–350 added par. (5) and struck out former par. (5), which read as follows: “the following provisions of title 41:
“(A) sections 35–45 (known as the Walsh-Healey Act, relating to wages and hours); and
“(B) chapter 6 (the Service Contract Act of 1965);”.
2003—Subsec. (d)(1). Pub. L. 108–178, § 4(j)(1), substituted “section 3142 of title 40” for “section 276a of title 40”.
Subsec. (d)(2). Pub. L. 108–178, § 4(j)(2), substituted “section 3145 of title 40” for “section 276c of title 40”.
2002—Subsec. (b)(4). Pub. L. 107–217 amended par. (4) generally. Prior to amendment, par. (4) read as follows: “the following provisions of title 40:
“(A) sections 258a–258e (relating to condemnation proceedings);
“(B) sections 270a–270e (known as the Miller Act, relating to performance bonds);
“(C) sections 276a—276a–7 (known as the Davis-Bacon Act, relating to prevailing wages);
“(D) section 276c (relating to wage payments of certain contractors);
“(E) chapter 5 (the Contract Work Hours Standards Act); and
“(F) chapter 15 (the Government Losses in Shipment Act);”.
1996—Subsec. (b)(9). Pub. L. 104–208, § 101(f) [title VI, § 662(f)(1)(A)], struck out “and” at end.
Subsec. (b)(10). Pub. L. 104–208, § 101(f) [title VI, § 662(f)(1)(B)], substituted “(10) the Inspector General Act of 1978; and” for “the provisions of section 8F of the Inspector General Act of 1978.”
1993—Subsec. (b)(8). Pub. L. 103–82, § 202(g)(6)(A), and Pub. L. 103–123, § 708(a)(1), amended par. (8) identically, striking out “and” at end.
Subsec. (b)(9). Pub. L. 103–123, § 708(a)(2), substituted “chapter” for “Chapter” in par. (9) relating to title 31.
Pub. L. 103–82, § 202(g)(6)(B), and Pub. L. 103–123, § 708(a)(2), amended par. (9), relating to title 31, identically, substituting “; and” for period at end.
Pub. L. 103–94, § 9(b)(2)(A), and Pub. L. 103–123, § 708(a)(3), which directed the identical amendment of subsec. (b) by redesignating par. (9), providing for applicability to Postal Service of provisions of section 8E of Inspector General Act of 1978, as (10), could not be executed because Pub. L. 103–82, § 202(g)(6)(C), struck out such par. See below.
Pub. L. 103–82, § 202(g)(6)(C), struck out second par. (9) which provided for applicability to Postal Service of the provisions of section 8E of Inspector General Act of 1978.
Subsec. (b)(10). Pub. L. 103–94, § 9(b)(2)(A), and Pub. L. 103–123, § 708(a)(3), which directed the identical amendment of subsec. (b) by redesignating par. (9), providing for applicability to Postal Service of provisions of section 8E of Inspector General Act of 1978, as (10), could not be executed because Pub. L. 103–82, § 202(g)(6)(C), struck out such par. See above.
Pub. L. 103–82, § 202(g)(6)(C), added par. (10).
Subsec. (b)(11). Pub. L. 103–94, § 9(b)(2)(B), added par. (11).
1988—Subsec. (b)(6) to (8). Pub. L. 100–504, § 104(b)(1)–(4), struck out “and” after semicolon in par. (6), substituted semicolon for period in par. (7), and substituted “the provisions” for “The provisions” and “; and” for period in par. (8).
Subsec. (b)(9). Pub. L. 100–504, § 104(b)(5), added par. (9) relating to section 8E of Inspector General Act.
Pub. L. 100–496 added par. (9) relating to chapter 39 of title 31.
1980—Subsec. (b)(1). Pub. L. 96–523 substituted “section 3102 (employment of personal assistants for blind, deaf, or otherwise handicapped” for “3102 (employment of reading assistants for blind employees and interpreting assistants for deaf”.
1978—Subsec. (b)(1). Pub. L. 95–454 inserted provisions relating to reading and interpreting assistants, and substituted provisions respecting applicability of chapter 72 of title 5, for provisions respecting applicability of chapter 71 of title 5.
1976—Subsec. (b)(1). Pub. L. 94–409 inserted references to sections 552a and 552b of title 5.
Subsec. (b)(8). Pub. L. 94–541 added par. (8).
1975—Subsec. (b)(7). Pub. L. 94–82 added par. (7).
1974—Subsec. (b)(1). Pub. L. 93–340 inserted “section 5520 (withholding city income or employment taxes),” before “and section 5532 (dual pay)”.
1971—Subsec. (b)(1). Pub. L. 91–656 inserted “section 3110 (restrictions on employment of relatives),” before “section 3333” and substituted “no regulation” for “not regulation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–178 effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as a note under section 5334 of Title 5, Government Organization and Employees.

Effective Date of 1993 Amendments; Savings ProvisionAmendment by Pub. L. 103–94 effective 120 days after Oct. 6, 1993, but not to release or extinguish any penalty, forfeiture, or liability incurred under amended provision, which is to be treated as remaining in force for purpose of sustaining any proper proceeding or action for enforcement of that penalty, forfeiture, or liability, and no provision of Pub. L. 103–94 to affect any proceedings with respect to which charges were filed on or before 120 days after Oct. 6, 1993, with orders to be issued in such proceedings and appeals taken therefrom as if Pub. L. 103–94 had not been enacted, see section 12 of Pub. L. 103–94, set out as an Effective Date; Savings Provision note under section 7321 of Title 5, Government Organization and Employees.
Amendment by Pub. L. 103–82 effective Oct. 1, 1993, see section 202(i) of Pub. L. 103–82, set out as an Effective Date note under section 12651 of Title 42, The Public Health and Welfare.

Effective Date of 1988 AmendmentsAmendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 (Inspector General Act of 1978) in the Appendix to Title 5, Government Organization and Employees.
Amendment by Pub. L. 100–496 applicable with respect to all obligations incurred on or after Jan. 1, 1989, see section 14(c) of Pub. L. 100–496, set out as a note under section 3902 of Title 31, Money and Finance.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–523 effective sixty days after Dec. 12, 1980, see section 3 of Pub. L. 96–523, set out as a note under section 3102 of Title 5, Government Organization and Employees.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–454 effective 90 days after Oct. 13, 1978, see section 907 of Pub. L. 95–454, set out as a note under section 1101 of Title 5, Government Organization and Employees.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–409 effective 180 days after Sept. 13, 1976, see section 6 of Pub. L. 94–409, set out as an Effective Date note under section 552b of Title 5, Government Organization and Employees.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–340 effective on 90th day following July 10, 1974, see section 3 of Pub. L. 93–340, set out as an Effective Date note under section 5520 of Title 5, Government Organization and Employees.

Effective Date of 1971 AmendmentPub. L. 91–656, § 8(b), Jan. 8, 1971, 84 Stat. 1955, provided that: “The provisions of this section [amending this section] shall become effective on the effective date prescribed under section 15(a) of the Postal Reorganization Act [set out as an Effective Date note preceding section 101 of this title] for section 410 of title 39, United States Code, as enacted by that Act.”


Effective DateSubsecs. (a), (b)(2) to (6), and (c)(1) to (3), (5), (6) of this section effective Apr. 13, 1971, pursuant to Resolution No. 71–14 of the Board of Governors, subsecs. (b)(1), relating to section 552 of Title 5, Government Organization and Employees, and (c)(4) effective Jan. 20, 1971 pursuant to Resolution No. 71–10 of the Board of Governors, and subsec. (d) effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Applicability of Hatch Act Reform Amendments of 1993 to Postal EmployeesPub. L. 103–94, § 7, Oct. 6, 1993, 107 Stat. 1005, as amended by Pub. L. 109–435, title VI, § 604(f), Dec. 20, 2006, 120 Stat. 3242, provided that: “The amendments made by this Act [enacting sections 5520a and 7321 to 7326 of Title 5, Government Organization and Employees, and section 610 of Title 18, Crimes and Criminal Procedure, amending this section, sections 1216, 2302, 3302, and 3303 of Title 5, sections 602 and 603 of Title 18, and sections 1973d and 9904 of Title 42, The Public Health and Welfare, and omitting former sections 7321 to 7328 of Title 5] (except for the amendments made by section 8 [amending sections 2302 and 3303 of Title 5]), and any regulations thereunder, shall apply with respect to employees of the United States Postal Service and the Postal Regulatory Commission, pursuant to sections 410(b) and 3604(e) [now 504(e)] of title 39, United States Code.”




§ 411. Cooperation with other Government agencies
Executive agencies within the meaning of section 105 of title 5 and the Government Publishing Office are authorized to furnish property, both real and personal, and personal and nonpersonal services to the Postal Service, and the Postal Service is authorized to furnish property and services to them. The furnishing of property and services under this section shall be under such terms and conditions, including reimbursability, as the Postal Service and the head of the agency concerned shall deem appropriate.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 726; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 412. Nondisclosure of lists of names and addresses(a) Except as specifically provided by subsection (b) or other law, no officer or employee of the Postal Service shall make available to the public by any means or for any purpose any mailing or other list of names or addresses (past or present) of postal patrons or other persons.

(b) The Postal Service shall provide to the Secretary of Commerce for use by the Bureau of the Census such address information, address-related information, and point of postal delivery information, including postal delivery codes, as may be determined by the Secretary to be appropriate for any census or survey being conducted by the Bureau of the Census. The provision of such information under this subsection shall be in accordance with such mutually agreeable terms and conditions, including reimbursability, as the Postal Service and the Secretary of Commerce shall deem appropriate.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 727; Pub. L. 103–430, § 4, Oct. 31, 1994, 108 Stat. 4394.)

Editorial Notes
Amendments1994—Pub. L. 103–430 substituted “(a) Except as specifically provided by subsection (b) or other law,” for “Except as specifically provided by law,” and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 413. Postal services at diplomatic posts(a) The Postal Service and the Department of State may enter into 1 or more agreements for field testing to ascertain the feasibility of providing postal services through personnel provided by the Department of State at branch post offices established by the Postal Service in United States diplomatic missions at locations abroad for which branch post offices are not established under section 406.

(b) To the extent that the Postal Service and the Department of State conclude it to be feasible and in the public interest, the Postal Service may establish branch post offices at United States diplomatic missions in locations abroad for which branch post offices are not established under section 406, and the Department of State may enter into an agreement with the Postal Service to perform postal services at such branch post offices through personnel designated by the Department of State.

(c) The Department of State shall reimburse the Postal Service for any amounts, determined by the Postal Service, equal to the additional costs incurred by the Postal Service, including transportation costs, incurred by the Postal Service in the performance of its obligations under any agreement entered into under this section.

(d) Each agreement entered into under this section shall include—(1) provisions under which the Department of State shall make any reimbursements required under subsection (c);

(2) provisions authorizing the Postal Service to terminate the agreement, and the services provided thereunder, in the event that the Department of State does not comply with the provisions under paragraph (1); and

(3) any other provisions which may be necessary, including provisions relating to the closing of a post office under this section if necessary because a post office under section 406 is established in the same location.


(Added Pub. L. 101–524, § 5(a), Nov. 6, 1990, 104 Stat. 2303.)

§ 414. Special postage stamps(a) In order to afford the public a convenient way to contribute to funding for breast cancer research, the Postal Service shall establish a special rate of postage for first-class mail under this section.

(b) The rate of postage established under this section—(1) shall be equal to the regular first-class rate of postage, plus a differential of not less than 15 percent;

(2) shall be set by the Governors in accordance with such procedures as the Governors shall by regulation prescribe (in lieu of the procedures under chapter 36); and

(3) shall be offered as an alternative to the regular first-class rate of postage.

The use of the special rate of postage established under this section shall be voluntary on the part of postal patrons. The special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.

(c)(1) Of the amounts becoming available for breast cancer research pursuant to this section, the Postal Service shall pay—(A) 70 percent to the National Institutes of Health; and

(B) the remainder to the Department of Defense.

Payments under this paragraph to an agency shall be made under such arrangements as the Postal Service shall by mutual agreement with such agency establish in order to carry out the purposes of this section, except that, under those arrangements, payments to such agency shall be made at least twice a year. An agency that receives amounts from the Postal Service under this paragraph shall use the amounts for breast cancer research.

(2) For purposes of this section, the term “amounts becoming available for breast cancer research pursuant to this section” means—(A) the total amounts received by the Postal Service that it would not have received but for the enactment of this section, reduced by

(B) an amount sufficient to cover reasonable costs incurred by the Postal Service in carrying out this section, including those attributable to the printing, sale, and distribution of stamps under this section,

as determined by the Postal Service under regulations that it shall prescribe.


(d) It is the sense of the Congress that nothing in this section should—(1) directly or indirectly cause a net decrease in total funds received by the National Institutes of Health, the Department of Defense, or any other agency of the Government (or any component or program thereof) below the level that would otherwise have been received but for the enactment of this section; or

(2) affect regular first-class rates of postage or any other regular rates of postage.


(e) Special postage stamps under this section shall be made available to the public beginning on such date as the Postal Service shall by regulation prescribe, but in no event later than 12 months after the date of the enactment of this section.

(f) The Postmaster General shall include in each report rendered under section 2402 with respect to any period during any portion of which this section is in effect information concerning the operation of this section, except that, at a minimum, each shall include—(1) the total amount described in subsection (c)(2)(A) which was received by the Postal Service during the period covered by such report; and

(2) of the amount under paragraph (1), how much (in the aggregate and by category) was required for the purposes described in subsection (c)(2)(B).


(g) For purposes of section 416 (including any regulation prescribed under subsection (e)(1)(C) of that section), the special postage stamp issued under this section shall not apply to any limitation relating to whether more than 1 semipostal may be offered for sale at the same time.

(h) This section shall cease to be effective after December 31, 2027.

(Added Pub. L. 105–41, § 2(a), Aug. 13, 1997, 111 Stat. 1119; amended Pub. L. 106–253, § 3(a), July 28, 2000, 114 Stat. 636; Pub. L. 107–67, title VI, § 650(b)(1), (c), Nov. 12, 2001, 115 Stat. 556, 557; Pub. L. 108–199, div. F, title V, § 541, Jan. 23, 2004, 118 Stat. 346; Pub. L. 109–100, § 1, Nov. 11, 2005, 119 Stat. 2170; Pub. L. 110–150, § 1, Dec. 21, 2007, 121 Stat. 1820; Pub. L. 112–80, § 1, Dec. 23, 2011, 125 Stat. 1297; Pub. L. 114–99, §§ 2, 3, Dec. 11, 2015, 129 Stat. 2201; Pub. L. 116–92, div. A, title XVII, § 1737, Dec. 20, 2019, 133 Stat. 1820.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (e), is the date of enactment of Pub. L. 105–41, which was approved Aug. 13, 1997.

Amendments2019—Subsec. (h). Pub. L. 116–92 substituted “2027” for “2019”.
2015—Subsec. (c)(1). Pub. L. 114–99, § 3, inserted at end of concluding provisions “An agency that receives amounts from the Postal Service under this paragraph shall use the amounts for breast cancer research.”
Subsec. (h). Pub. L. 114–99, § 2, substituted “2019” for “2015”.
2011—Subsec. (h). Pub. L. 112–80 substituted “2015” for “2011”.
2007—Subsec. (h). Pub. L. 110–150 substituted “2011” for “2007”.
2005—Subsec. (h). Pub. L. 109–100 substituted “2007” for “2005”.
2004—Subsec. (h). Pub. L. 108–199 substituted “2005” for “2003”.
2001—Subsec. (b). Pub. L. 107–67, § 650(c), substituted “of not less than 15 percent” for “of not to exceed 25 percent” in par. (1) and inserted at end of concluding provisions “The special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.”
Subsec. (g), (h). Pub. L. 107–67, § 650(b)(1), added subsecs. (g) and (h) and struck out former subsec. (g) which read as follows: “This section shall cease to be effective after July 29, 2002, or the end of the 2-year period beginning on the date of the enactment of the Semipostal Authorization Act, whichever is later.”
2000—Subsec. (g). Pub. L. 106–253 amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “This section shall cease to be effective at the end of the 2-year period beginning on the date on which special postage stamps under this section are first made available to the public.”

Statutory Notes and Related Subsidiaries
Effective Date of 2001 AmendmentPub. L. 107–67, title VI, § 650(b)(2), Nov. 12, 2001, 115 Stat. 557, provided that: 
“The amendment made by this subsection [amending this section] shall take effect on the earlier of—
“(A) the date of enactment of this Act [Nov. 12, 2001]; or

“(B) July 29, 2002.”




Reporting RequirementsPub. L. 110–150, § 2, Dec. 21, 2007, 121 Stat. 1820, provided that: “The National Institutes of Health and the Department of Defense shall each submit to Congress and the Government Accountability Office an annual report concerning the use of any amounts that it received under section 414(c) of title 39, United States Code, including a description of any significant advances or accomplishments, during the year covered by the report, that were funded, in whole or in part, with such amounts.”


Report by Comptroller General of United StatesPub. L. 106–253, § 3(b), July 28, 2000, 114 Stat. 637, provided that: “No later than 3 months and no earlier than 6 months before the date as of which section 414 of title 39, United States Code (as amended by this section) is scheduled to expire, the Comptroller General of the United States shall submit to the Congress a report on the operation of such section. Such report shall be in addition to the report required by section 2(b) of Public Law 105–41 [set out below], and shall address at least the same matters as were required to be included in that earlier report.”

Pub. L. 105–41, § 2(b), Aug. 13, 1997, 111 Stat. 1120, provided that: 
“No later than 3 months (but no earlier than 6 months) before the end of the 2-year period referred to in section 414(g) of title 39, United States Code (as amended by subsection (a)), the Comptroller General of the United States shall submit to the Congress a report on the operation of such section. Such report shall include—
“(1) an evaluation of the effectiveness and the appropriateness of the authority provided by such section as a means of fund-raising; and

“(2) a description of the monetary and other resources required of the Postal Service in carrying out such section.”






§ 415. Prohibition on restriction or elimination of services
The Postal Service may not restrict, eliminate, or adversely affect any service provided by the Postal Service as a result of the payment of any penalty imposed under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
(Added Pub. L. 105–241, § 4(a), Sept. 28, 1998, 112 Stat. 1573.)

Editorial Notes

References in TextThe Occupational Safety and Health Act of 1970, referred to in text, is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.



§ 416. Authority to issue semipostals(a) Definitions.—For purposes of this section—(1) the term “semipostal” means a postage stamp which is issued and sold by the Postal Service, at a premium, in order to help provide funding for a cause described in subsection (b); and

(2) the term “agency” means an Executive agency within the meaning of section 105 of title 5.


(b) Discretionary Authority.—The Postal Service is hereby authorized to issue and sell semipostals under this section in order to advance such causes as the Postal Service considers to be in the national public interest and appropriate.

(c) Rate of Postage.—The rate of postage on a semipostal issued under this section shall be established by the Governors, in accordance with such procedures as they shall by regulation prescribe (in lieu of the procedures under chapter 36), except that—(1) the rate established for a semipostal under this section shall be equal to the rate of postage that would otherwise regularly apply, plus a differential of not less than 15 percent; and

(2) no regular rates of postage or fees for postal services under chapter 36 shall be any different from what they otherwise would have been if this section had not been enacted.

The use of any semipostal issued under this section shall be voluntary on the part of postal patrons. The special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.

(d) Amounts Becoming Available.—(1) In general.—The amounts becoming available from the sale of a semipostal under this section shall be transferred to the appropriate agency or agencies under such arrangements as the Postal Service shall by mutual agreement with each such agency establish.

(2) Identification of appropriate causes and agencies.—Decisions concerning the identification of appropriate causes and agencies to receive amounts becoming available from the sale of a semipostal under this section shall be made in accordance with applicable regulations under subsection (e).

(3) Determination of amounts.—(A) In general.—The amounts becoming available from the sale of a semipostal under this section shall be determined in a manner similar to that provided for under section 414(c)(2) (as in effect on July 1, 2000).

(B) Administrative costs.—Regulations under subsection (e) shall specifically address how the costs incurred by the Postal Service in carrying out this section shall be computed, recovered, and kept to a minimum.


(4) Other funding not to be affected.—Amounts which have or may become available from the sale of a semipostal under this section shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished to an agency in any year.

(5) Recovery of costs.—Before transferring to an agency in accordance with paragraph (1) any amounts becoming available from the sale of a semipostal over any period, the Postal Service shall ensure that it has recovered the full costs incurred by the Postal Service in connection with such semipostal through the end of such period.


(e) Regulations.—(1) In general.—Except as provided in subsection (c), the Postal Service shall prescribe any regulations necessary to carry out this section, including provisions relating to—(A) which office or other authority within the Postal Service shall be responsible for making the decisions described in subsection (d)(2);

(B) what criteria and procedures shall be applied in making those decisions; and

(C) what limitations shall apply, if any, relating to the issuance of semipostals (such as whether more than one semipostal may be offered for sale at the same time).


(2) Notice and comment.—Before any regulation is issued under this section, a copy of the proposed regulation shall be published in the Federal Register, and an opportunity shall be provided for interested parties to present written and, where practicable, oral comment. All regulations necessary to carry out this section shall be issued not later than 30 days before the date on which semipostals are first made available to the public under this section.


(f) Annual Reports.—(1) In general.—The Postmaster General shall include in each report rendered under section 2402, with respect to any period during any portion of which this section is in effect, information concerning the operation of any program established under this section.

(2) Specific requirement.—If any semipostal ceases to be offered during the period covered by such a report, the information contained in that report shall also include—(A) the commencement and termination dates for the sale of such semipostal;

(B) the total amount that became available from the sale of such semipostal; and

(C) of that total amount, how much was applied toward administrative costs.

For each year before the year in which a semipostal ceases to be offered, any report under this subsection shall include, with respect to that semipostal (for the year covered by such report), the information described in subparagraphs (B) and (C).


(g) Termination.—This section shall cease to be effective at the end of the 10-year period beginning on the date on which semipostals are first made available to the public under this section.

(Added Pub. L. 106–253, § 2(a), July 28, 2000, 114 Stat. 634; amended Pub. L. 107–67, title VI, § 652(c)(1), Nov. 12, 2001, 115 Stat. 557; Pub. L. 107–117, div. B, § 1201, Jan. 10, 2002, 115 Stat. 2335.)

Editorial Notes
Amendments2002—Subsec. (c). Pub. L. 107–117 amended Pub. L. 107–67. See 2001 Amendment note below.
2001—Subsec. (c). Pub. L. 107–67, as amended by Pub. L. 107–117, substituted “of not less than 15 percent” for “of not to exceed 25 percent” in par. (1) and inserted at end of concluding provisions “The special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–253, § 2(d), formerly § 2(e), July 28, 2000, 114 Stat. 636, as renumbered § 2(d) by Pub. L. 112–234, § 2(e)(2), Dec. 28, 2012, 126 Stat. 1625, provided that: “The program under section 416 of title 39, United States Code (as amended by this section) shall be established within 6 months after the date of the enactment of this Act [July 28, 2000].”


Multinational Species Conservation Funds Semipostal StampPub. L. 111–241, Sept. 30, 2010, 124 Stat. 2605, as amended by Pub. L. 113–165, § 2, Sept. 19, 2014, 128 Stat. 1878, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Multinational Species Conservation Funds Semipostal Stamp Act of 2010’.


“SEC. 2. MULTINATIONAL SPECIES CONSERVATION FUNDS SEMIPOSTAL STAMP.“(a) In General.—In order to afford a convenient way for members of the public to contribute to funding for the operations supported by the Multinational Species Conservation Funds, the United States Postal Service shall issue a semipostal stamp (hereinafter in this Act referred to as the ‘Multinational Species Conservation Funds Semipostal Stamp’) in accordance with succeeding provisions of this section.

“(b) Cost and Use.—“(1) In general.—The Multinational Species Conservation Funds Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 15 percent.

“(2) Voluntary use.—The use of any semipostal issued under this section shall be voluntary on the part of postal patrons.

“(3) Special rate.—The special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.


“(c) Other Terms and Conditions.—The issuance and sale of the Multinational Species Conservation Funds Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following:“(1) Disposition of proceeds.—“(A) In general.—All amounts becoming available from the sale of the Multinational Species Conservation Funds Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the United States Fish and Wildlife Service, for the purpose described in subsection (a), through payments which shall be made at least twice a year, with the proceeds to be divided equally among the African Elephant Conservation Fund, the Asian Elephant Conservation Fund, the Great Ape Conservation Fund, the Marine Turtle Conservation Fund, the Rhinoceros and Tiger Conservation Fund, and other international wildlife conservation funds authorized by the Congress after the date of the enactment of this Act [Sept. 30, 2010] and administered by the Service as part of the Multinational Species Conservation Fund.

“(B) Proceeds not to be offset.—In accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Multinational Species Conservation Funds Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to—“(i) the United States Fish and Wildlife Service; or

“(ii) any of the funds identified in subparagraph (A).



“(2) Duration.—The Multinational Species Conservation Funds Semipostal Stamp shall be made available to the public for a period of at least 6 years, beginning no later than 12 months after the date of the enactment of this Act [Sept. 30, 2010].

“(3) Limitation.—The Multinational Species Conservation Funds Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39.

“(4) Restriction on use of funds.—Amounts transferred under paragraph (1) shall not be used to fund or support the Wildlife Without Borders Program or to supplement funds made available for the Neotropical Migratory Bird Conservation Fund.


“(d) Definition.—For purposes of this Act, the term ‘semipostal stamp’ refers to a stamp described in section 416(a)(1) of title 39, United States Code.”





The 9/11 Heroes StampPub. L. 107–67, title VI, § 652, Nov. 12, 2001, 115 Stat. 557, as amended by Pub. L. 107–117, div. B, § 1201, Jan. 10, 2002, 115 Stat. 2335, provided that:
“(a) Short Title.—This section may be cited as the ‘9/11 Heroes Stamp Act of 2001’.

“(b) In General.—In order to afford the public a direct and tangible way to provide assistance to the families of emergency relief personnel killed or permanently disabled in the line of duty in connection with the terrorist attacks against the United States on September 11, 2001, the United States Postal Service shall issue a semipostal in accordance with subsection (c).

“(c) Requirements.—The provisions of section 416(a), (c), (d), and (f) of title 39, United States Code, shall apply as practicable with respect to the semipostal described in subsection (b), subject to the following:“(1) Rate of postage.—
[Amended subsec. (c) of this section.]

“(2) Disposition of amounts becoming available.—All amounts becoming available from the sale of the semipostal (as determined under such section) shall be transferred to the Federal Emergency Management Agency under such arrangements as the Postal Service shall by mutual agreement with such agency establish in order to carry out the purposes of this section.

“(3) Commencement and termination dates.—Stamps under this section shall be issued—“(A) beginning on the earliest date practicable; and

“(B) for such period of time as the Postal Service considers necessary and appropriate, but in no event after December 31, 2004.



“(d) Limitation.—For purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal postage stamp issued under this section shall not apply to any limitation relating to whether more than one semipostal may be offered for sale at the same time.

“(e) Design.—It is the sense of the Congress that the semipostal issued under this section should depict, by such design as the Postal Service considers to be most appropriate, the efforts of emergency relief personnel at the site of the World Trade Center in New York City and the Pentagon in Arlington, Virginia.

“(f) Definitions.—For purposes of this section—“(1) the term ‘emergency relief personnel’ means firefighters, law enforcement officers, paramedics, emergency medical technicians, members of the clergy, and other individuals (including employees of legally organized and recognized volunteer organizations, whether compensated or not) who, in the course of professional duties, respond to fire, medical, hazardous material, or other similar emergencies; and

“(2) the term ‘semipostal’ has the meaning given such term by section 416 of title 39, United States Code.”




[For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.]
[For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]

Domestic Violence Semipostal StampPub. L. 107–67, title VI, § 653, Nov. 12, 2001, 115 Stat. 558, provided that:
“(a) Short Title.—This section may be cited as the ‘Stamp Out Domestic Violence Act of 2001’.

“(b) In General.—In order to afford the public a direct and tangible way to contribute to funding for domestic violence programs, the United States Postal Service shall issue a semipostal in accordance with subsection (c).

“(c) Requirements.—The provisions of section 416 of title 39, United States Code, shall apply as practicable with respect to the semipostal described in subsection (b), subject to the following:“(1) Disposition of amounts becoming available.—All amounts becoming available from the sale of the semipostal (as determined under such section) shall be transferred to the Department of Health and Human Services under such arrangements as the Postal Service shall by mutual agreement with such agency establish in order to carry out the purposes of this section.

“(2) Commencement and termination dates.—Stamps under this section shall be issued—“(A) beginning on the earliest date practicable, but not later than January 1, 2004; and

“(B) for such period of time as the Postal Service considers necessary and appropriate, but in no event after December 31, 2006.



“(d) Limitation.—For purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal stamp issued under this section shall not apply to any limitation relating to whether more than one semipostal may be offered for sale at the same time.

“(e) Definition.—For purposes of this section the term ‘semipostal’ has the meaning given such term by section 416 of title 39, United States Code.”




Reports by AgenciesPub. L. 106–253, § 2(b), July 28, 2000, 114 Stat. 636, provided that: 
“Each agency that receives any funding in a year under section 416 of title 39, United States Code (as amended by this section) shall submit a written report under this subsection, with respect to such year, to the congressional committees with jurisdiction over the United States Postal Service. Each such report shall include—
“(1) the total amount of funding received by such agency under such section 416 during the year;

“(2) an accounting of how any funds received by such agency under such section 416 were allocated or otherwise used by such agency in such year; and

“(3) a description of any significant advances or accomplishments in such year that were funded, in whole or in part, out of amounts received by such agency under such section 416.”




Reports by the Government Accountability OfficePub. L. 106–253, § 2(c), July 28, 2000, 114 Stat. 636, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814, which required the GAO to submit both interim and final reports to the President and each House of Congress on operations of the program established under this section, with the final report to include a detailed statement of the findings and conclusions of the GAO and any appropriate recommendations, was repealed by Pub. L. 112–234, § 2(e)(1), Dec. 28, 2012, 126 Stat. 1624.




CHAPTER 5—POSTAL REGULATORY COMMISSION



Sec.


501.Establishment.


502.Commissioners.


503.Rules; regulations; procedures.


504.Administration.


505.Officer of the Postal Regulatory Commission representing the general public.



§ 501. Establishment
The Postal Regulatory Commission is an independent establishment of the executive branch of the Government of the United States.
(Added Pub. L. 109–435, title VI, § 601(a)(1), Dec. 20, 2006, 120 Stat. 3238.)

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–435, title VI, § 601(b), Dec. 20, 2006, 120 Stat. 3239, provided that: “The amendment made by subsection (a)(1) [enacting this section and section 502 of this title] shall not affect the appointment or tenure of any person serving as a Commissioner on the Postal Regulatory Commission (as so redesignated by section 604 [see Tables for classification]) under an appointment made before the date of enactment of this Act [Dec. 20, 2006] or any nomination made before that date, but, when any such office becomes vacant, the appointment of any person to fill that office shall be made in accordance with such amendment.”


Assessments of Ratemaking, Classification, and Other ProvisionsPub. L. 109–435, title VII, § 701, Dec. 20, 2006, 120 Stat. 3242, provided that:
“(a) In General.—The Postal Regulatory Commission shall, at least every 5 years, submit a report to the President and Congress concerning—“(1) the operation of the amendments made by this Act [see Tables for classification]; and

“(2) recommendations for any legislation or other measures necessary to improve the effectiveness or efficiency of the postal laws of the United States.


“(b) Postal Service Views.—A report under this section shall be submitted only after reasonable opportunity has been afforded to the Postal Service to review the report and to submit written comments on the report. Any comments timely received from the Postal Service under the preceding sentence shall be attached to the report submitted under subsection (a).”




Report on Universal Postal Service and the Postal MonopolyPub. L. 109–435, title VII, § 702, Dec. 20, 2006, 120 Stat. 3243, provided that:
“(a) Report by the Postal Regulatory Commission.—“(1) In general.—Not later than 24 months after the date of enactment of this Act [Dec. 20, 2006], the Postal Regulatory Commission shall submit a report to the President and Congress on universal postal service and the postal monopoly in the United States (in this section referred to as ‘universal service and the postal monopoly’), including the monopoly on the delivery of mail and on access to mailboxes.

“(2) Contents.—The report under this subsection shall include—“(A) a comprehensive review of the history and development of universal service and the postal monopoly, including how the scope and standards of universal service and the postal monopoly have evolved over time for the Nation and its urban and rural areas;

“(B) the scope and standards of universal service and the postal monopoly provided under current law (including sections 101 and 403 of title 39, United States Code), and current rules, regulations, policy statements, and practices of the Postal Service;

“(C) a description of any geographic areas, populations, communities (including both urban and rural communities), organizations, or other groups or entities not currently covered by universal service or that are covered but that are receiving services deficient in scope or quality or both; and

“(D) the scope and standards of universal service and the postal monopoly likely to be required in the future in order to meet the needs and expectations of the United States public, including all types of mail users, based on discussion of such assumptions, alternative sets of assumptions, and analyses as the Postal Service considers plausible.



“(b) Recommended Changes to Universal Service and the Monopoly.—The Postal Regulatory Commission shall include in the report under subsection (a), and in all reports submitted under section 701 of this Act [set out as a note above]—“(1) any recommended changes to universal service and the postal monopoly as the Commission considers appropriate, including changes that the Commission may implement under current law and changes that would require changes to current law, with estimated effects of the recommendations on the service, financial condition, rates, and security of mail provided by the Postal Service;

“(2) with respect to each recommended change described under paragraph (1)—“(A) an estimate of the costs of the Postal Service attributable to the obligation to provide universal service under current law; and

“(B) an analysis of the likely benefit of the current postal monopoly to the ability of the Postal Service to sustain the current scope and standards of universal service, including estimates of the financial benefit of the postal monopoly to the extent practicable, under current law; and


“(3) such additional topics and recommendations as the Commission considers appropriate, with estimated effects of the recommendations on the service, financial condition, rates, and the security of mail provided by the Postal Service.


“(c) Consultation.—In preparing the report required by this section, the Postal Regulatory Commission—“(1) shall solicit written comments from the Postal Service and consult with the Postal Service and other Federal agencies, users of the mails, enterprises in the private sector engaged in the delivery of the mail, and the general public; and

“(2) shall address in the report any written comments received under this section.


“(d) Clarifying Provision.—Nothing in this section shall be considered to relate to any services that are not postal services within the meaning of section 102 of title 39, United States Code, as amended by section 101 of this Act.”




Provisions Relating to Cooperative MailingsPub. L. 109–435, title VII, § 711, Dec. 20, 2006, 120 Stat. 3248, provided that:
“(a) Study.—“(1) In general.—The Postal Regulatory Commission shall examine section E670.5.3 of the Domestic Mail Manual to determine whether it contains adequate safeguards to protect against—“(A) abuses of rates for nonprofit mail; and

“(B) deception of consumers.


“(2) Report.—The Commission shall report the results of its examination to the Postal Service, along with any recommendations that the Commission determines appropriate.


“(b) Failure to Act.—If the Postal Service fails to act on the recommendations of the Commission, the Commission may take such action as it determines necessary to prevent abuse of rates or deception of consumers.”






§ 502. Commissioners(a) The Postal Regulatory Commission is composed of 5 Commissioners, appointed by the President, by and with the advice and consent of the Senate. The Commissioners shall be chosen solely on the basis of their technical qualifications, professional standing, and demonstrated expertise in economics, accounting, law, or public administration, and may be removed by the President only for cause. Each individual appointed to the Commission shall have the qualifications and expertise necessary to carry out the enhanced responsibilities accorded Commissioners under the Postal Accountability and Enhancement Act. Not more than 3 of the Commissioners may be adherents of the same political party.

(b) No Commissioner shall be financially interested in any enterprise in the private sector of the economy engaged in the delivery of mail matter.

(c) A Commissioner may continue to serve after the expiration of his term until his successor has qualified, except that a Commissioner may not so continue to serve for more than 1 year after the date upon which his term otherwise would expire under subsection (f).

(d) One of the Commissioners shall be designated as Chairman by, and shall serve in the position of Chairman at the pleasure of, the President.

(e) The Commissioners shall by majority vote designate a Vice Chairman of the Commission. The Vice Chairman shall act as Chairman of the Commission in the absence of the Chairman.

(f) The Commissioners shall serve for terms of 6 years.

(Added Pub. L. 109–435, title VI, § 601(a)(1), Dec. 20, 2006, 120 Stat. 3238.)

Editorial Notes

References in TextThe Postal Accountability and Enhancement Act, referred to in subsec. (a), is Pub. L. 109–435, Dec. 20, 2006, 120 Stat. 3198. For complete classification of this Act to the Code, see Short Title of 2006 Amendment note set out under section 101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection not to affect the appointment or tenure of any person serving as a Commissioner on the Postal Regulatory Commission under an appointment made before Dec. 20, 2006, or any nomination made before that date, but when any such office becomes vacant, the appointment to fill that office to be made in accordance with this section, see section 601(b) of Pub. L. 109–435, set out as an Effective Date of 2006 Amendment note under section 501 of this title.



§ 503. Rules; regulations; procedures
The Postal Regulatory Commission shall promulgate rules and regulations and establish procedures, subject to chapters 5 and 7 of title 5, and take any other action they deem necessary and proper to carry out their functions and obligations to the Government of the United States and the people as prescribed under this title. Such rules, regulations, procedures, and actions shall not be subject to any change or supervision by the Postal Service.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 759, § 3603; renumbered § 503 and amended Pub. L. 109–435, title VI, §§ 601(a)(3), 604(a), title X, 1010(c)(1), Dec. 20, 2006, 120 Stat. 3239, 3241, 3261.)

Editorial Notes
Amendments2006—Pub. L. 109–435, § 1010(c)(1), substituted “this title” for “this chapter”.
Pub. L. 109–435, § 604(a), substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
Pub. L. 109–435, § 601(a)(3), renumbered section 3603 of this title as this section.



§ 504. Administration(a) The Chairman of the Postal Regulatory Commission shall be the principal executive officer of the Commission. The Chairman shall exercise or direct the exercise of all the executive and administrative functions of the Commission, including functions of the Commission with respect to (1) the appointment of personnel employed under the Commission, except that the appointment of heads of major administrative units under the Commission shall require the approval of a majority of the members of the Commission, (2) the supervision of the personnel employed under the Commission and the distribution of business among them and among the Commissioners, and (3) the use and expenditure of funds.

(b) In carrying out any of his functions under this section, the Chairman shall be governed by the general policies of the Commission.

(c) The Chairman may obtain such facilities and supplies as may be necessary to permit the Commission to carry out its functions. Any officer or employee appointed under this section shall be paid at rates of compensation and shall be entitled to programs offering employee benefits established under chapter 10 or chapter 12 of this title, as appropriate.

(d) There are authorized to be appropriated, out of the Postal Service Fund, such sums as may be necessary for the Postal Regulatory Commission. In requesting an appropriation under this subsection for a fiscal year, the Commission shall prepare and submit to the Congress under section 2009 a budget of the Commission’s expenses, including expenses for facilities, supplies, compensation, and employee benefits.

(e) The provisions of section 410 and chapter 10 of this title shall apply to the Commission, as appropriate.

(f)(1) Any Commissioner of the Postal Regulatory Commission, any administrative law judge appointed by the Commission under section 3105 of title 5, and any employee of the Commission designated by the Commission may administer oaths, examine witnesses, take depositions, and receive evidence.

(2) The Chairman of the Commission, any Commissioner designated by the Chairman, and any administrative law judge appointed by the Commission under section 3105 of title 5 may, with respect to any proceeding conducted by the Commission under this title or to obtain information to be used to prepare a report under this title—(A) issue subpoenas requiring the attendance and presentation of testimony by, or the production of documentary or other evidence in the possession of, any covered person; and

(B) order the taking of depositions and responses to written interrogatories by a covered person.

The written concurrence of a majority of the Commissioners then holding office shall, with respect to each subpoena under subparagraph (A), be required in advance of its issuance.

(3) In the case of contumacy or failure to obey a subpoena issued under this subsection, upon application by the Commission, the district court of the United States for the district in which the person to whom the subpoena is addressed resides or is served may issue an order requiring such person to appear at any designated place to testify or produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt thereof.

(4) For purposes of this subsection, the term “covered person” means an officer, employee, agent, or contractor of the Postal Service.


(g)(1) If the Postal Service determines that any document or other matter it provides to the Postal Regulatory Commission under a subpoena issued under subsection (f), or otherwise at the request of the Commission in connection with any proceeding or other purpose under this title, contains information which is described in section 410(c) of this title, or exempt from public disclosure under section 552(b) of title 5, the Postal Service shall, at the time of providing such matter to the Commission, notify the Commission, in writing, of its determination (and the reasons therefor).

(2) Except as provided in paragraph (3), no officer or employee of the Commission may, with respect to any information as to which the Commission has been notified under paragraph (1)—(A) use such information for purposes other than the purposes for which it is supplied; or

(B) permit anyone who is not an officer or employee of the Commission to have access to any such information.


(3)(A) Paragraph (2) shall not prohibit the Commission from publicly disclosing relevant information in furtherance of its duties under this title, provided that the Commission has adopted regulations under section 553 of title 5, that establish a procedure for according appropriate confidentiality to information identified by the Postal Service under paragraph (1). In determining the appropriate degree of confidentiality to be accorded information identified by the Postal Service under paragraph (1), the Commission shall balance the nature and extent of the likely commercial injury to the Postal Service against the public interest in maintaining the financial transparency of a government establishment competing in commercial markets.

(B) Paragraph (2) shall not prevent the Commission from requiring production of information in the course of any discovery procedure established in connection with a proceeding under this title. The Commission shall, by regulations based on rule 26(c) of the Federal Rules of Civil Procedure, establish procedures for ensuring appropriate confidentiality for information furnished to any party.



(h)(1) Notwithstanding any other provision of this title or of the Inspector General Act of 1978, the authority to select, appoint, and employ officers and employees of the Office of Inspector General of the Postal Regulatory Commission, and to obtain any temporary or intermittent services of experts or consultants (or an organization of experts or consultants) for such Office, shall reside with the Inspector General of the Postal Regulatory Commission.

(2) Except as provided in paragraph (1), any exercise of authority under this subsection shall, to the extent practicable, be in conformance with the applicable laws and regulations that govern selections, appointments, and employment, and the obtaining of any such temporary or intermittent services, within the Postal Regulatory Commission.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 759, § 3604; Pub. L. 94–421, § 4, Sept. 24, 1976, 90 Stat. 1305; renumbered § 504 and amended Pub. L. 109–435, title VI, §§ 601(a)(3), 602, 603(a), 604(a), 605(b), Dec. 20, 2006, 120 Stat. 3239–3242.)

Editorial Notes

References in TextRule 26(c) of the Federal Rules of Civil Procedure, referred to subsec. (g)(3)(B), is set out in the Appendix to Title 28, Judiciary and Judicial Procedure.
The Inspector General Act of 1978, referred to in subsec. (h)(1), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2006—Pub. L. 109–435, § 601(a)(3), renumbered section 3604 of this title as this section.
Subsec. (a). Pub. L. 109–435, § 604(a), substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
Subsec. (d). Pub. L. 109–435, § 603(a), amended subsec. (d) generally. Prior to amendment, subsec. (d) related to preparation, submission, and approval of Commission’s budget and payment of expenses incurred under approved budget.
Subsecs. (f), (g). Pub. L. 109–435, § 602, added subsecs. (f) and (g).
Subsec. (h). Pub. L. 109–435, § 605(b), added subsec. (h).
1976—Subsec. (a). Pub. L. 94–421 increased the authority of the Chairman to the exercise of all executive and administrative functions, including appointment of personnel and control over use and expenditure of funds, and struck out requirement that all final acts of the Commissioners be by a vote of an absolute majority.
Subsec. (b). Pub. L. 94–421 added subsec. (b). Former subsec. (b) redesignated (c) and amended.
Subsec. (c). Pub. L. 94–421 redesignated former subsec. (b) as (c), transferred authority to obtain facilities and supplies from the Commission to the chairman, and struck out the authority of the Commission to appoint and fix compensation of officers and employees and requiring them to be responsible to the Commissioners. Former subsec. (c) redesignated (d).
Subsecs. (d), (e). Pub. L. 94–421 redesignated former subsecs. (c) and (d) as (d) and (e), respectively, and in subsec. (d), as so redesignated, made minor changes in phraseology.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 Amendment; Savings ProvisionsAmendment by section 603(a) of Pub. L. 109–435 applicable with respect to fiscal years beginning on or after Oct. 1, 2008, subject to savings provisions, see section 603(d) of Pub. L. 109–435, set out as a note under section 8G of the Inspector General Act of 1978, Pub. L. 95–452, in the Appendix to Title 5, Government Organization and Employees.

Executive Documents

Ex. Ord. No. 11570. Regulation of Conduct for Postal Rate Commission and Its Employees
Ex. Ord. No. 11570, Nov. 24, 1970, 35 F.R. 18183, as amended by Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, provided:
Under the Postal Reorganization Act (Public Law 91–375) [this title], the Postal Rate Commission [now Postal Regulatory Commission] (referred to hereafter as the “Commission”) is charged with the establishment and adjustment of fair and equitable rates of postage, fees for postal services, and classifications of mail. It is essential to public confidence in the United States Postal Service that the activities, procedures, decisions, and recommendations of the Commission be impartial and disinterested and free from taint or suspicion of favoritism of any kind whatsoever, both in fact and in appearance.
NOW THEREFORE, by virtue of the authority vested in me by section 301 of Title 3, and Section 7301 of Title 5, United States Code, and the Postal Reorganization Act [this title], it is hereby ordered as follows:
Section 101. The Commission is subject to Executive Order No. 11222 of May 8, 1965 [formerly set out as a note under section 201 of Title 18, Crimes and Criminal Procedure], “Prescribing Standards of Ethical Conduct for Government Officers and Employees,” and Part 735 of the regulations of the Office of Personnel Management (5 CFR Part 735).
Sec. 102. The Office of Personnel Management shall prepare initial standards of conduct regulations for the Commission. The regulations shall contain such provisions as will ensure that the Commissioners and employees of the Commission are fully guarded against involvement in conflicts of interest situations, or the appearance thereof, or other conduct that may lessen public confidence. The regulations shall include provision for:
(a) concurrent filing of confidential statements of outside employment and financial interests by employees of the Commission with a designated official of the Commission and the Director of the Office of Personnel Management;
(b) strict control of ex parte contacts with the Commission and the Commissioners or employees of the Commission regarding particular matters at issue in contested proceedings before the Commission. The control of such contacts shall include, but not be limited to, the maintenance of public records of such contacts which fully identify the individuals involved and the nature of the subject matter discussed; and
(c) prohibition against the receipt of honoraria, travel expenses, entertainment, gifts, loans, favors, or anything of value by a Commissioner or employee of the Commission from an individual (other than one having a close family or personal relationship) or organization having, or likely to have, business with the Commission.
Sec. 103. The Office of Personnel Management shall issue the initial standards of conduct regulations applicable to the Commission not later than 120 days after the effective date of this Order. Thereafter, the Office may from time to time amend the regulations, consistent with this Order. The regulations and any amendments thereto shall be published in the Federal Register.



§ 505. Officer of the Postal Regulatory Commission representing the general public
The Postal Regulatory Commission shall designate an officer of the Postal Regulatory Commission in all public proceedings (such as developing rules, regulations, and procedures) who shall represent the interests of the general public.
(Added Pub. L. 109–435, title VI, § 601(a)(4), Dec. 20, 2006, 120 Stat. 3239.)


CHAPTER 6—PRIVATE CARRIAGE OF LETTERS



Sec.


601.Letters carried out of the mail.


602.Foreign letters out of the mails.


603.Searches authorized.


604.Seizing and detaining letters.


605.Searching vessels for letters.


606.Disposition of seized mail.



§ 601. Letters carried out of the mail(a) A letter may be carried out of the mails when—(1) it is enclosed in an envelope;

(2) the amount of postage which would have been charged on the letter if it had been sent by mail is paid by stamps, or postage meter stamps, on the envelope;

(3) the envelope is properly addressed;

(4) the envelope is so sealed that the letter cannot be taken from it without defacing the envelope;

(5) any stamps on the envelope are canceled in ink by the sender; and

(6) the date of the letter, of its transmission or receipt by the carrier is endorsed on the envelope in ink.


(b) A letter may also be carried out of the mails when—(1) the amount paid for the private carriage of the letter is at least the amount equal to 6 times the rate then currently charged for the 1st ounce of a single-piece first class letter;

(2) the letter weighs at least 12½ ounces; or

(3) such carriage is within the scope of services described by regulations of the United States Postal Service (including, in particular, sections 310.1 and 320.2–320.8 of title 39 of the Code of Federal Regulations, as in effect on July 1, 2005) that purport to permit private carriage by suspension of the operation of this section (as then in effect).


(c) Any regulations necessary to carry out this section shall be promulgated by the Postal Regulatory Commission.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 727; Pub. L. 109–435, title V, § 503(a), Dec. 20, 2006, 120 Stat. 3234.)

Editorial Notes
Amendments2006—Subsecs. (b), (c). Pub. L. 109–435 added subsecs. (b) and (c) and struck out former subsec. (b) which read as follows: “The Postal Service may suspend the operation of any part of this section upon any mail route where the public interest requires the suspension.”

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–435, title V, § 503(b), Dec. 20, 2006, 120 Stat. 3235, provided that: “This section [amending this section] shall take effect on the date as of which the regulations promulgated under section 3633 of title 39, United States Code (as amended by section 202) take effect [Dec. 10, 2007, 72 F.R. 63662, 64155].”


Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Study of Private Carriage of Mail: Reports to President and CongressPub. L. 91–375, § 7, Aug. 12, 1970, 84 Stat. 783, required the Board of Governors of the United States Postal Service to make a study of the restrictions on the private carriage of letters and packets and to submit a report and recommendations for modernization to the President and to the Congress within 2 years after the effective date of this section.
Provisions of section 7 of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.



§ 602. Foreign letters out of the mails(a) Except as provided in section 601 of this title, the master of a vessel departing from the United States for foreign ports may not receive on board or transport any letter which originated in the United States that—(1) has not been regularly received from a United States post office; or

(2) does not relate to the cargo of the vessel.


(b) The officer of the port empowered to grant clearances shall require from the master of such a vessel, as a condition of clearance, an oath that he does not have under his care or control, and will not receive or transport, any letter contrary to the provisions of this section.

(c) Except as provided in section 1699 of title 18, the master of a vessel arriving at a port of the United States carrying letters not regularly in the mails shall deposit them in the post office at the port of arrival.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 727.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 603. Searches authorized
The Postal Service may authorize any officer or employee of the Postal Service to make searches for mail matter transported in violation of law. When the authorized officer has reason to believe that mailable matter transported contrary to law may be found therein, he may open and search any—(1) vehicle passing, or having lately passed, from a place at which there is a post office of the United States;

(2) article being, or having lately been, in the vehicle; or

(3) store or office, other than a dwelling house, used or occupied by a common carrier or transportation company, in which an article may be contained.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 727.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 604. Seizing and detaining letters
An officer or employee of the Postal Service performing duties related to the inspection of postal matters, a customs officer, or United States marshal or his deputy, may seize at any time, letters and bags, packets, or parcels containing letters which are being carried contrary to law on board any vessel or on any post road. The officer or employee who makes the seizure shall convey the articles seized to the nearest post office, or, by direction of the Postal Service or the Secretary of the Treasury, he may detain them until 2 months after the final determination of all suits and proceedings which may be brought within 6 months after the seizure against any person for sending or carrying the letters.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 728.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 605. Searching vessels for letters
An officer or employee of the Postal Service performing duties related to the inspection of postal matters, when instructed by the Postal Service to make examinations and seizures, and any customs officer without special instructions shall search vessels for letters which may be on board, or which may have been conveyed contrary to law.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 728.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 606. Disposition of seized mail
Every package or parcel seized by an officer or employee of the Postal Service performing duties related to the inspection of postal matters, a customs officer, or United States marshal or his deputies, in which a letter is unlawfully concealed, shall be forfeited to the United States. The same proceedings may be used to enforce forfeitures as are authorized in respect of goods, wares, and merchandise forfeited for violation of the revenue laws. Laws for the benefit and protection of customs officers making seizures for violating revenue laws apply to officers and employees making seizures for violating the postal laws.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 728.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.





PART II—PERSONNEL



Chap.

Sec.

10.Employment Within the Postal Service1001

12.Employee-Management Agreements1201


CHAPTER 10—EMPLOYMENT WITHIN THE POSTAL SERVICE



Sec.


1001.Appointment and status.


1002.Political recommendations.


1003.Employment policy.


1004.Supervisory and other managerial organizations.


1005.Applicability of laws relating to Federal employees.


1006.Right of transfer.


1007.Seniority for employees in rural service.


1008.Temporary employees or carriers.


1009.Personnel not to receive fees.


1010.Administration of oaths related to postal inspection matters.


1011.Oath of office.



§ 1001. Appointment and status(a) Except as otherwise provided in this title, the Postal Service shall appoint all officers and employees of the Postal Service.

(b) Officers and employees of the Postal Service (other than those individuals appointed under sections 202, 204, and 1001(c) of this title) shall be in the postal career service, which shall be a part of the civil service. Such appointments and promotions shall be in accordance with the procedures established by the Postal Service. The Postal Service shall establish procedures, in accordance with this title, to assure its officers and employees meaningful opportunities for promotion and career development and to assure its officers and employees full protection of their employment rights by guaranteeing them an opportunity for a fair hearing on adverse actions, with representatives of their own choosing.

(c) The Postal Service may hire individuals as executives under employment contracts for periods not in excess of 5 years. Notwithstanding any such contract, the Postal Service may at its discretion and at any time remove any such individual without prejudice to his contract rights.

(d) Notwithstanding section 5533, 5535, or 5536 of title 5, or any other provision of law, any officer or employee of the Government of the United States is eligible to serve and receive pay concurrently as an officer or employee of the Postal Service (other than as a member of the Board or of the Postal Regulatory Commission) and as an officer or employee of any other department, agency, or establishment of the Government of the United States.

(e) The Postal Service shall have the right, consistent with section 1003 and chapter 12 of this title and applicable laws, regulations, and collective-bargaining agreements—(1) to direct officers and employees of the Postal Service in the performance of official duties;

(2) to hire, promote, transfer, assign, and retain officers and employees in positions within the Postal Service, and to suspend, demote, discharge, or take other disciplinary action against such officers and employees;

(3) to relieve officers and employees from duties because of lack of work or for other legitimate reasons;

(4) to maintain the efficiency of the operations entrusted to it;

(5) to determine the methods, means, and personnel by which such operations are to be conducted;

(6) to prescribe a uniform dress to be worn by letter carriers and other designated employees; and

(7) to take whatever actions may be necessary to carry out its mission in emergency situations.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 728; Pub. L. 109–435, title VI, § 604(a), Dec. 20, 2006, 120 Stat. 3241.)

Editorial Notes
Amendments2006—Subsec. (d). Pub. L. 109–435 substituted “Postal Regulatory Commission” for “Postal Rate Commission”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1971, pursuant to Resolution No. 71–13 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Performance EvaluationsPub. L. 109–435, title VII, § 706(b), Dec. 20, 2006, 120 Stat. 3246, provided that: “The United States Postal Service shall, as soon as is practicable, take such measures as may be necessary to incorporate the affirmative action and equal opportunity criteria contained in 4313(5) of title 5, United States Code, into the performance appraisals of senior supervisory or managerial employees.”


Transfer to United States Postal Service of Post Office Department PersonnelPub. L. 91–375, § 8, Aug. 12, 1970, 84 Stat. 783, as amended by Pub. L. 109–435, title X, § 1007(a), Dec. 20, 2006, 120 Stat. 3258, provided that:
“(a) Officers and employees of the Post Office Department shall become officers and employees of the United States Postal Service on the effective date of this section. The provisions of this section shall not apply to persons occupying the positions of Postmaster General, Deputy Postmaster General, Assistant Postmasters General, General Counsel, or Judicial Officer. This section shall not be construed, however, to prohibit the appointment of such persons to positions in the Postal Service.

“(b) For purposes of chapter 81 of title 5, United States Code, the Postal Service shall, with respect to any individual receiving benefits under such chapter as an officer or employee of the former Post Office Department, have the same authorities and responsibilities as it has with respect to an officer or employee of the Postal Service receiving such benefits.”



[Pub. L. 109–435, title X, § 1007(b), Dec. 20, 2006, 120 Stat. 3258, provided that: “This section [amending section 8 of Pub. L. 91–375, set out above] and the amendments made by this section shall be effective as of the first day of the fiscal year in which this Act is enacted.”
]
[Provisions of section 8 of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.]

Appointment of Postmasters and Other Employees on Merit BasisPub. L. 91–375, § 13, Aug. 12, 1970, 84 Stat. 786, provided that:
“(a) [Methods of Appointment; Order of precedence; Status of Postmasters in Office] Between the date of enactment of this Act [Aug. 12, 1970] and the date on which the Board of Governors of the United States Postal Service determines that section 1001 of title 39, United States Code (as enacted by section 2 of this Act), is effective, the Postmaster General shall appoint postmasters at offices of all classes in the competitive civil service by one of the three following methods which shall be applied in the following order of precedence:“(1) by selection of a qualified employee serving at the post office where the vacancy occurs, including an acting postmaster who was serving on January 1, 1969, who shall acquire a competitive status upon being appointed postmaster;

“(2) if no qualified employee serving at the post office where the vacancy occurs is available for, and willing to accept, appointment by the method described in subparagraph (1), by selection of a qualified employee serving in the postal field service; or

“(3) if no qualified employee is available for, and willing to accept, appointment by the methods described in subparagraph (1) or (2), by competitive examination in accordance with the provisions of title 5, United States Code, governing appointments in the competitive service.

Enactment of this subsection shall not affect the status or tenure of postmasters in office on the date of enactment of this Act [Aug. 12, 1970].

“(b) [Political Test Prohibition; Merit and Fitness Basis of Personnel Actions; Disciplinary Actions for Violations; Exceptions] (1) In the selection, appointment, and promotion of employees of the Post Office Department between the date of enactment of this Act [Aug. 12, 1970] and the date on which the Board of Governors of the Postal Service determines that former section 3311 of title 39, United States Code, is no longer effective, no political test or qualification shall be permitted or given consideration, and all such personnel actions shall be taken on the basis of merit and fitness. Any officer or employee of the Post Office Department who violates this subsection shall be removed from office or otherwise disciplined in accordance with procedures for disciplinary action established pursuant to law.“(2) This subsection does not apply to the selection and appointment of officers whose appointment is vested in the President, by and with the advice and consent of the Senate, or to the selection, appointment, or promotion to a position designated by the Civil Service Commission as a position of a confidential or policy-determining character or as a position to be filled by a noncareer executive assignment.”




[Provisions of section 13 of Pub. L. 91–375 effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.]



§ 1002. Political recommendations(a) Except as provided in subsection (e) of this section, each appointment, promotion, assignment, transfer, or designation, interim or otherwise, of an officer or employee in the Postal Service (except a Governor or member of the Postal Regulatory Commission) shall be made without regard to any recommendation or statement, oral or written, with respect to any person who requests or is under consideration for such appointment, promotion, assignment, transfer, or designation, made by—(1) any Member of the Senate or House of Representatives (including the Resident Commissioner from Puerto Rico);

(2) any elected official of the government of any State (including the Commonwealth of Puerto Rico) or of any county, city, or other political subdivision of such State or Commonwealth;

(3) any official of a national political party or of a political party of any State (including the Commonwealth of Puerto Rico), county, city, or other subdivision of such State or Commonwealth; or

(4) any other individual or organization.


(b) Except as provided in subsection (e) of this section, a person or organization referred to in clause (1), (2), (3), or (4) of subsection (a) of this section is prohibited from making or transmitting to the Postal Service, or to any other officer or employee of the Government of the United States, any recommendation or statement, oral or written, with respect to any person who requests or is under consideration for any such appointment, promotion, assignment, transfer, or designation. The Postal Service and any officer or employee of the Government of the United States, subject to subsection (e) of this section—(1) shall not solicit, request, consider, or accept any such recommendation or statement; and

(2) shall return any such written recommendation or statement received by him, appropriately marked as in violation of this section, to the person or organization making or transmitting the same.


(c) A person who requests or is under consideration for any such appointment, promotion, assignment, transfer, or designation is prohibited from requesting or soliciting any such recommendation or statement from any person or organization except a statement of the type referred to in subsection (e)(2) of this section.

(d) Each employment form of the Postal Service used in connection with any such appointment, promotion, assignment, transfer, or designation shall contain appropriate language in boldface type informing all persons concerned of the provisions of this section. During the time any such appointment, promotion, assignment, transfer, or designation is under consideration, appropriate notice of the provisions of this section printed in boldface type shall be posted in the post office concerned.

(e) The Postal Service or any authorized officer or employee of the Government of the United States may solicit, accept, and consider, and any other individual or organization may furnish or transmit to the Postal Service or such authorized officer or employee, any statement with respect to a person who requests or is under consideration for such appointment, promotion, assignment, transfer, or designation, if—(1) the statement is furnished pursuant to a request or requirement of the Postal Service and consists solely of an evaluation of the work performance, ability, aptitude, and general qualifications of such person;

(2) the statement relates solely to the character and residence of such person;

(3) the statement is furnished pursuant to a request made by an authorized representative of the Government of the United States solely in order to determine whether such person meets the loyalty, suitability, and character requirements for employment with the Government of the United States; or

(4) the statement is furnished by a former employer of such person pursuant to a request of the Postal Service, and consists solely of an evaluation of the work performance, ability, aptitude, and general qualifications of such person during his employment with such former employer.


(f) The Postal Service shall take any action it determines necessary and proper, including but not limited to suspension, removal from office, or disqualification from the Postal Service, to enforce the provisions of this section.

(g) The provisions of this section shall not affect the right of an officer or employee of the Postal Service to petition Congress as authorized by section 7211 of title 5.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 729; Pub. L. 95–454, title VII, § 703(c)(5), Oct. 13, 1978, 92 Stat. 1217; Pub. L. 109–435, title VI, § 604(a), Dec. 20, 2006, 120 Stat. 3241.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435 substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
1978—Subsec. (g). Pub. L. 95–454 substituted “section 7211” for “section 7102”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–454 effective 90 days after Oct. 13, 1978, see section 907 of Pub. L. 95–454, set out as a note under section 1101 of Title 5, Government Organization and Employees.

Effective DateSection effective Mar. 1, 1971, pursuant to Resolution No. 71–13 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1003. Employment policy(a) Except as provided under chapters 2 and 12 of this title, section 8G of the Inspector General Act of 1978, or other provision of law, the Postal Service shall classify and fix the compensation and benefits of all officers and employees in the Postal Service. It shall be the policy of the Postal Service to maintain compensation and benefits for all officers and employees on a standard of comparability to the compensation and benefits paid for comparable levels of work in the private sector of the economy. No officer or employee shall be paid compensation at a rate in excess of the rate for level I of the Executive Schedule under section 5312 of title 5.

(b) Compensation and benefits for all officers and employees serving in or under the Office of Inspector General of the United States Postal Service shall be maintained on a standard of comparability to the compensation and benefits paid for comparable levels of work in the respective Offices of Inspector General of the various establishments named in section 11(2) 11 See References in Text note below. of the Inspector General Act of 1978.

(c) Compensation and benefits for all Postal Inspectors shall be maintained on a standard of comparability to the compensation and benefits paid for comparable levels of work in the executive branch of the Government outside of the Postal Service. As used in this subsection, the term “Postal Inspector” included 22 So in original. Probably should be “includes”. any agent to whom any investigative powers are granted under section 3061 of title 18.

(d) The Postal Service shall follow an employment policy designed, without compromising the policy of section 101(a) of this title, to extend opportunity to the disadvantaged and the handicapped.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 730; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(c)(2)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–380.)

Editorial Notes

References in TextSections 8G and 11(2) of the Inspector General Act of 1978, referred to in subsecs. (a) and (b), are sections 8G and 11(2) of Pub. L. 95–452, which are set out in the Appendix to Title 5, Government Organization and Employees. Section 11(2) of the Act was renumbered section 12(2) by Pub. L. 110–409, § 7(a), Oct. 14, 2008, 122 Stat. 4305.

Amendments1996—Subsec. (a). Pub. L. 104–208, § 101(f) [title VI, § 662(c)(2)(B)], substituted “chapters 2 and 12 of this title, section 8G of the Inspector General Act of 1978,” for “chapters 2 and 12 of this title”.
Subsecs. (b) to (d). Pub. L. 104–208, § 101(f) [title VI, § 662(c)(2)(A)], added subsecs. (b) and (c) and redesignated former subsec. (b) as (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–8 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Compensation of EmployeesPub. L. 91–375, § 9, Aug. 12, 1970, 84 Stat. 784, provided that:
“(a) [Increase in Basic Pay Rate; Effective Date] The Postmaster General, under regulations made by him, shall increase the rates of basic pay or compensation of employees in the Post Office Department so that such rates will equal, as nearly as practicable, 108 percent of the rates of basic pay or compensation in effect immediately prior to the date of enactment of this Act [Aug. 12, 1970]. Such increases shall take effect on the first day of the first pay period which begins on or after April 16, 1970.

“(b) [Retroactive Pay] Retroactive pay, compensation, or salary shall be paid by reason of this Act [see Short Title note set out under section 101 of this title] only in the case of an individual in the service of the United States (including service in the Armed Forces of the United States) on the date of enactment of this Act [Aug. 12, 1970], except that such retroactive pay, compensation, or salary shall be paid—“(1) to an officer or employee who retired, during the period beginning on the first day of the first pay period which began on or after April 16, 1970, and ending on the date of enactment of this Act [Aug. 12, 1970], for services rendered during such period; and

“(2) in accordance with subchapter VIII of chapter 55 of title 5, United States Code [section 5581 et seq. of Title 5, Government Organization and Employees], relating to settlement of accounts, for services rendered, during the period beginning on the first day of the first pay period which began on or after April 16, 1970, and ending on the date of enactment of this Act [Aug. 12, 1970], by an officer or employee who died during such period.

Such retroactive pay, compensation, or salary shall not be considered as basic pay for the purposes of subchapter III of chapter 83 of title 5, United States Code [section 8331 et seq. of Title 5], relating to civil service retirement, or any other retirement law or retirement system, in the case of any such retired or deceased officer or employee.

“(c) [Period for Restoration to Government Position, as Service] For the purposes of this section, service in the Armed Forces of the United States, in the case of an individual relieved from training and service in the Armed Forces of the United States or discharged from hospitalization following such training and service, shall include the period provided by law for the mandatory restoration of such individual to a position in or under the Government of the United States.

“(d) [Group Life Insurance; Amount; Effective Date] For purposes of determining the amount of insurance for which an individual is eligible under chapter 87 of title 5, United States Code [section 8701 et seq. of Title 5], relating to group life insurance for Government employees, all changes in rates of pay, compensation, and salary which result from the enactment of this section shall be held and considered to become effective as of the date of such enactment [Aug. 12, 1970].

“(e) [Limitation of Basic Pay Rate] No rate of basic pay or compensation, in excess of the rate of basic pay for GS–18 of the General Schedule in section 5332 of title 5, United States Code, shall be paid by reason of the enactment of this section.”



[Provisions of section 9 of Pub. L. 91–375 effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.]



§ 1004. Supervisory and other managerial organizations(a) It shall be the policy of the Postal Service to provide compensation, working conditions, and career opportunities that will assure the attraction and retention of qualified and capable supervisory and other managerial personnel; to provide adequate and reasonable differentials in rates of pay between employees in the clerk and carrier grades in the line work force and supervisory and other managerial personnel; to establish and maintain continuously a program for all such personnel that reflects the essential importance of a well-trained and well-motivated force to improve the effectiveness of postal operations; and to promote the leadership status of such personnel with respect to rank-and-file employees, recognizing that the role of such personnel in primary level management is particularly vital to the process of converting general postal policies into successful postal operations.

(b) The Postal Service shall provide a program for consultation with recognized organizations of supervisory and other managerial personnel who are not subject to collective-bargaining agreements under chapter 12 of this title. Upon presentation of evidence satisfactory to the Postal Service that a supervisory organization represents a majority of supervisors, that an organization (other than an organization representing supervisors) represents at least 20 percent of postmasters, or that a managerial organization (other than an organization representing supervisors or postmasters) represents a substantial percentage of managerial employees, such organization or organizations shall be entitled to participate directly in the planning and development of pay policies and schedules, fringe benefit programs, and other programs relating to supervisory and other managerial employees.

(c)(1) The Postal Service and the supervisors’ organization shall, unless otherwise mutually agreed to, meet at least once each month to implement the consultation and direct participation procedures of subsection (b) of this section.

(2)(A) At least 7 days before each meeting, each party shall—(i) provide notice of agenda items, and

(ii) describe in detail the proposals such party will make with respect to each such item.


(B) Grievances of individual employees shall not be matters which may be included as agenda items under this paragraph.



(d)(1) In order to facilitate consultation and direct participation by the supervisors’ organization in the planning and development of programs under subsection (b) of this section which affect members of the supervisors’ organization, the Postal Service shall—(A) provide in writing a description of any proposed program and the reasons for it;

(B) give the organization at least 60 days (unless extraordinary circumstances require earlier action) to review and make recommendations with respect to the program; and

(C) give any recommendation from the organization full and fair consideration in deciding whether or how to proceed with the program.


(2) If the Postal Service decides to implement a program described in paragraph (1) of this subsection, the Postal Service shall before such implementation—(A) give the supervisors’ organization details of its decision to implement the program, together with the information upon which the decision is based;

(B) give the organization an opportunity to make recommendations with respect to the program; and

(C) give such recommendations full and fair consideration, including the providing of reasons to the organization if any of such recommendations are rejected.


(3) If a program described in paragraph (1) of this subsection is implemented, the Postal Service shall—(A) develop a method for the supervisors’ organization to participate in further planning and development of the program, and

(B) give the organization adequate access to information to make that participation productive.


(4) The Postal Service and the supervisors’ organization may, by agreement, adopt procedures different from those provided by this subsection.


(e)(1) The Postal Service shall, within 45 days of each date on which an agreement is reached on a collective bargaining agreement between the Postal Service and the bargaining representative recognized under section 1203 of this title which represents the largest number of employees, make a proposal for any changes in pay policies and schedules and fringe benefit programs for members of the supervisors’ organization which are to be in effect during the same period as covered by such agreement.

(2) The Postal Service and the supervisors’ organization shall strive to resolve any differences concerning the proposal described in paragraph (1) of this subsection under the procedures provided for, or adopted under, subsection (d) of this section.

(3) The Postal Service shall provide its decision concerning changes proposed under paragraph (1) of this subsection to the supervisors’ organization within 90 days following the submission of the proposal.


(f)(1) If, notwithstanding the mutual efforts required by subsection (e) of this section, the supervisors’ organization believes that the decision of the Postal Service is not in accordance with the provisions of this title, the organization may, within 10 days following its receipt of such decision, request the Federal Mediation and Conciliation Service to convene a factfinding panel (hereinafter referred to as the “panel”) concerning such matter.

(2) Within 15 days after receiving a request under paragraph (1) of this subsection, the Federal Mediation and Conciliation Service shall provide a list of 7 individuals recognized as experts in supervisory and managerial pay policies. Each party shall designate one individual from the list to serve on the panel. If, within 10 days after the list is provided, either of the parties has not designated an individual from the list, the Director of the Federal Mediation and Conciliation Service shall make the designation. The first two individuals designated from the list shall meet within 5 days and shall designate a third individual from the list. The third individual shall chair the panel. If the two individuals designated from the list are unable to designate a third individual within 5 days after their first meeting, the Director shall designate the third individual.

(3)(A) The panel shall recommend standards for pay policies and schedules and fringe benefit programs affecting the members of the supervisors’ organization for the period covered by the collective bargaining agreement specified in subsection (e)(1) of this section. The standards shall be consistent with the policies of this title, including sections 1003(a) and 1004(a) of this title.

(B) The panel shall, consistent with such standards, make appropriate recommendations concerning the differences between the parties on such policies, schedules, and programs.


(4) The panel shall make its recommendation no more than 30 days after its appointment, unless the Postal Service and the supervisors’ organization agree to a longer period. The panel shall hear from the Postal Service and the supervisors’ organization in such a manner as it shall direct. The cost of the panel shall be borne equally by the Postal Service and the supervisors’ organization.

(5) Not more than 15 days after the panel has made its recommendation, the Postal Service shall provide the supervisors’ organization its final decision on the matters covered by factfinding under this subsection. The Postal Service shall give full and fair consideration to the panel’s recommendation and shall explain in writing any differences between its final decision and the panel’s recommendation.


(g) Not earlier than 3 years after the date of the enactment of this subsection, and from time to time thereafter, the Postal Service or the supervisors’ organization may request, by written notice to the Federal Mediation and Conciliation Service and to the other party, the creation of a panel to review the effectiveness of the procedures and the other provisions of this section and the provisions of section 1003 of this title. The panel shall be designated in accordance with the procedure established in subsection (f)(2) of this section. The panel shall make recommendations to the Congress for changes in this title as it finds appropriate.

(h)(1) In order to ensure that postmasters and postmasters’ organizations are afforded the same rights under this section as are afforded to supervisors and the supervisors’ organization, subsections (c) through (g) shall be applied with respect to postmasters and postmasters’ organizations—(A) by substituting “postmasters’ organization” for “supervisors’ organization” each place it appears; and

(B) if 2 or more postmasters’ organizations exist, by treating such organizations as if they constituted a single organization, in accordance with such arrangements as such organizations shall mutually agree to.


(2) If 2 or more postmasters’ organizations exist, such organizations shall, in the case of any factfinding panel convened at the request of such organizations (in accordance with paragraph (1)(B)), be jointly and severally liable for the cost of such panel, apart from the portion to be borne by the Postal Service (as determined under subsection (f)(4)).


(i) For purposes of this section—(1) “supervisors’ organization” means the organization recognized by the Postal Service under subsection (b) of this section as representing a majority of supervisors;

(2) “members of the supervisors’ organization” means employees of the Postal Service who are recognized under an agreement between the Postal Service and the supervisors’ organization as represented by such organization;

(3) “postmaster” means an individual who is the manager in charge of the operations of a post office, with or without the assistance of subordinate managers or supervisors;

(4) “postmasters’ organization” means an organization recognized by the Postal Service under subsection (b) as representing at least 20 percent of postmasters; and

(5) “members of the postmasters’ organization” shall be considered to mean employees of the Postal Service who are recognized under an agreement—(A) between the Postal Service and the postmasters’ organization as represented by the organization; or

(B) in the circumstance described in subsection (h)(1)(B), between the Postal Service and the postmasters’ organizations (acting in concert) as represented by either or any of the postmasters’ organizations involved.



(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 731; Pub. L. 96–326, Aug. 8, 1980, 94 Stat. 1023; Pub. L. 108–86, § 2(a)–(c), Sept. 30, 2003, 117 Stat. 1052.)

Editorial Notes

References in TextThe date of the enactment of this subsection, referred to in subsec. (g), is the date of enactment of Pub. L. 96–326, which was approved Aug. 8, 1980.

Amendments2003—Subsec. (b). Pub. L. 108–86, § 2(a)(2), which directed substitution of “supervisors or postmasters)” for “supervisors)” in second sentence, was executed by making the substitution the second time “supervisors)” appears in the sentence to reflect the probable intent of Congress.
Pub. L. 108–86, § 2(a)(1), inserted “that an organization (other than an organization representing supervisors) represents at least 20 percent of postmasters,” after “majority of supervisors,”.
Subsec. (h). Pub. L. 108–86, § 2(b)(2), added subsec. (h). Former subsec. (h) redesignated (i).
Subsec. (i). Pub. L. 108–86, § 2(b)(1), (c), redesignated subsec. (h) as (i) and added pars. (3) to (5).
1980—Subsecs. (c) to (h). Pub. L. 96–326 added subsecs. (c) to (h).

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–86, § 3, Sept. 30, 2003, 117 Stat. 1053, provided that: “The amendments made by this section [probably should be “this Act”, amending this section and enacting provisions set out as notes under this section and section 101 of this title] shall take effect 60 days after the date of the enactment of this Act [Sept. 30, 2003].”


Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Thrift Advisory Council Not To Be AffectedPub. L. 108–86, § 2(d), Sept. 30, 2003, 117 Stat. 1053, provided that: 
“For purposes of section 8473(b)(4) of title 5, United States Code—
“(1) each of the 2 or more organizations referred to in section 1004(h)(1)(B) of title 39, United States Code (as amended by subsection (b)) shall be treated as a separate organization; and

“(2) any determination of the number of individuals represented by each of those respective organizations shall be made in a manner consistent with the purposes of this subsection.”






§ 1005. Applicability of laws relating to Federal employees(a)(1) Except as otherwise provided in this subsection, the provisions of chapter 75 of title 5 shall apply to officers and employees of the Postal Service except to the extent of any inconsistency with—(A) the provisions of any collective-bargaining agreement negotiated on behalf of and applicable to them; or

(B) procedures established by the Postal Service and approved by the Civil Service Commission.


(2) The provisions of title 5 relating to a preference eligible (as that term is defined under section 2108(3) of such title) shall apply to an applicant for appointment and any officer or employee of the Postal Service in the same manner and under the same conditions as if the applicant, officer, or employee were subject to the competitive service under such title. The provisions of this paragraph shall not be modified by any program developed under section 1004 of this title or any collective-bargaining agreement entered into under chapter 12 of this title.

(3) The provisions of this subsection shall not apply to those individuals appointed under sections 202, 204, and 1001(c) of this title.

(4)(A) Subchapter II of chapter 75 of title 5 shall apply—(i) to any preference eligible in the Postal Service who is an employee within the meaning of section 7511(a)(1)(B) of such title; and

(ii) to any other individual who—(I) is in the position of a supervisor or a management employee in the Postal Service, or is an employee of the Postal Service engaged in personnel work in other than a purely nonconfidential clerical capacity; and

(II) has completed 1 year of current continuous service in the same or similar positions.



(B)(i) The second sentence of paragraph (2) of this subsection applies with respect to the provisions of subparagraph (A) of this paragraph, to the extent that such provisions relate to preference eligibles.

(ii) The provisions of subparagraph (A) of this paragraph shall not, to the extent that such provisions relate to an individual under clause (ii) of such subparagraph, be modified by any program developed under section 1004 of this title.




(b)(1) Except as provided under paragraph (2), section 5941 of title 5 shall apply to the Postal Service. Except as provided under paragraph (2), for purposes of section 5941 of that title, the pay of officers and employees of the Postal Service shall be considered to be fixed by statute, and the basic pay of an employee shall be the pay (but not any allowance or benefit) of that officer or employee established in accordance with the provisions of this title.

(2) On and after the date of enactment of the Non-Foreign Area Retirement Equity Assurance Act of 2009—(A) the provisions of that Act and section 5941 of title 5 shall apply to officers and employees covered by section 1003(b) and (c) whose duty station is in a nonforeign area; and

(B) with respect to officers and employees of the Postal Service (other than those officers and employees described under subparagraph (A)) of 11 So in original. The word “of” probably should not appear. section 1916(b)(2) of that Act shall apply.



(c) Officers and employees of the Postal Service shall be covered by subchapter I of chapter 81 of title 5, relating to compensation for work injuries.

(d)(1) Officers and employees of the Postal Service (other than the Governors) shall be covered by chapters 83 and 84 of title 5. The Postal Service shall withhold from pay and shall pay into the Civil Service Retirement and Disability Fund the amounts specified in or determined under such chapter 83 and subchapter II of such chapter 84, respectively. The Postal Service shall pay into the Federal Retirement Thrift Savings Fund the amounts specified in or determined under subchapters III and VII of such chapter 84.

(2) The provisions of subsections (i) and (m)(2) of section 8344 and subsections (f) and (j)(2) of section 8468 of title 5 shall apply with respect to the Postal Service. For purposes of so applying such provisions—(A) any reference in such provisions to the head of an Executive agency shall be considered a reference to the Postmaster General; and

(B) any reference in such provisions to an employee shall be considered a reference to an officer or employee of the Postal Service.



(e) Sick and annual leave, and compensatory time of officers and employees of the Postal Service, whether accrued prior to or after commencement of operations of the Postal Service, shall be obligations of the Postal Service under the provisions of this chapter.

(f) Compensation, benefits, and other terms and conditions of employment in effect immediately prior to the effective date of this section, whether provided by statute or by rules and regulations of the former Post Office Department or the executive branch of the Government of the United States, shall continue to apply to officers and employees of the Postal Service, until changed by the Postal Service in accordance with this chapter and chapter 12 of this title. Subject to the provisions of this chapter and chapter 12 of this title, the provisions of subchapter I of chapter 85 and chapters 87, 89, 89A, and 89B of title 5 shall apply to officers and employees of the Postal Service, unless varied, added to, or substituted for, under this subsection. No variation, addition, or substitution with respect to fringe benefits shall result in a program of fringe benefits which on the whole is less favorable to the officers and employees than fringe benefits in effect on the effective date of this section, and as to officers and employees for whom there is a collective-bargaining representative, no such variation, addition, or substitution shall be made except by agreement between the collective-bargaining representative and the Postal Service.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 731; Pub. L. 93–349, § 2, July 12, 1974, 88 Stat. 354; Pub. L. 99–335, title III, § 306, June 6, 1986, 100 Stat. 607; Pub. L. 100–90, § 1(a), Aug. 18, 1987, 101 Stat. 673; Pub. L. 103–336, § 3, Oct. 3, 1994, 108 Stat. 2661; Pub. L. 108–496, § 5, Dec. 23, 2004, 118 Stat. 4011; Pub. L. 109–435, title X, § 1010(g)(1), Dec. 20, 2006, 120 Stat. 3262; Pub. L. 111–84, div. A, title XI, § 1122(d), title XIX, § 1916(b)(1), Oct. 28, 2009, 123 Stat. 2509, 2624; Pub. L. 111–383, div. A, title X, § 1075(d)(22), Jan. 7, 2011, 124 Stat. 4374.)

Editorial Notes

References in TextThe Non-Foreign Area Retirement Equity Assurance Act of 2009, referred to in subsec. (b)(2), is subtitle B (§§ 1911–1919) of title XIX of div. A of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2619, also known as the Non-Foreign AREA Act of 2009, which is set out as a note under section 5304 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Tables.
The effective date of this section, referred to in subsec. (f), is July 1, 1971. See Effective Date note below.

Amendments2011—Subsec. (b)(1). Pub. L. 111–383 made technical amendment to directory language of Pub. L. 111–84, § 1916(b)(1)(B). See 2009 Amendment note below.
2009—Subsec. (b). Pub. L. 111–84, § 1916(b)(1)(A), inserted par. (1) designation before “Section 5941”.
Subsec. (b)(1). Pub. L. 111–84, § 1916(b)(1)(C), substituted “Except as provided under paragraph (2), for purposes of section 5941 of that title,” for “For purposes of such section,”.
Pub. L. 111–84, § 1916(b)(1)(B), as amended by Pub. L. 111–383, substituted “Except as provided under paragraph (2), section 5941” for “Section 5941”.
Subsec. (b)(2). Pub. L. 111–84, § 1916(b)(1)(D), added par. (2).
Subsec. (d)(2). Pub. L. 111–84, § 1122(d), in introductory provisions, substituted “(m)(2)” for “(l)(2)” and “(j)(2)” for “(i)(2)”.
2006—Subsec. (d)(2). Pub. L. 109–435 struck out “subsection (g) of section 5532,” after “The provisions of” and substituted “8344” for “8344,”.
2004—Subsec. (f). Pub. L. 108–496 substituted “chapters 87, 89, 89A, and 89B” for “chapters 87 and 89” in second sentence.
1994—Subsec. (d). Pub. L. 103–336 designated existing provisions as par. (1) and added par. (2).
1987—Subsec. (a)(4). Pub. L. 100–90 added par. (4).
1986—Subsec. (d). Pub. L. 99–335 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “Officers and employees of the Postal Service (other than the Governors) shall be covered by chapter 83 of title 5 relating to civil service retirement. The Postal Service shall withhold from pay and shall pay into the Civil Service Retirement and Disability Fund the amounts specified in such chapter. The Postal Service shall pay into the Civil Service Retirement and Disability Fund the amounts determined by the Civil Service Commission under section 8348(h) of title 5.”
1974—Subsec. (d). Pub. L. 93–349 substituted requirement that the Postal Service pay into the Civil Service Retirement and Disability Fund the amounts determined by the Civil Service Commission under section 8348(h) of title 5, for requirement that the Postal Service pay to the Civil Service Commission upon request of the Civil Service Commission but not less frequently than annually the costs reasonably related to the administration of Fund activities for officers and employees of the Postal Service.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 111–383, div. A, title X, § 1075(d), Jan. 7, 2011, 124 Stat. 4372, provided that the amendment made by section 1075(d)(22) is effective as of Oct. 28, 2009, and as if included in Pub. L. 111–84 as enacted.

Effective Date of 2009 AmendmentAmendment by section 1916(b)(1) of Pub. L. 111–84 effective Oct. 28, 2009, with transition and savings provisions, see sections 1914, 1915, and 1919(a) of Pub. L. 111–84, set out in a Non-Foreign Area Retirement Equity Assurance note under section 5304 of Title 5, Government Organization and Employees.

Effective Date of 2004 AmendmentAmendment by Pub. L. 108–496 effective Dec. 23, 2004, and applicable to contracts that take effect with respect to the calendar year 2006, see section 7 of Pub. L. 108–496, set out as an Effective Date note under section 8951 of Title 5, Government Organization and Employees.

Effective Date of 1987 AmendmentPub. L. 100–90, § 1(b)(1), Aug. 18, 1987, 101 Stat. 673, provided that: “The amendment made by subsection (a) [amending this section] shall be effective after the expiration of the 30-day period beginning on the date of the enactment of this Act [Aug. 18, 1987].”


Effective Date of 1974 AmendmentPub. L. 93–349, § 3, July 12, 1974, 88 Stat. 354, provided that: “The effective date of this Act [amending this section and section 8348 of Title 5, Government Organization and Employees] shall be July 1, 1971, except that the Postal Service shall not be required to make (1) the payments due June 30, 1972, June 30, 1973, and June 30, 1974, attributable to pay increases granted by the Postal Service prior to July 1, 1973, until such time as funds are appropriated to the Postal Service for that purpose, and (2) the transfer to the Civil Service Retirement and Disability Fund required by title II of the Treasury, Postal Service, and General Government Appropriation Act, 1974, Public Law 93–143 [which is not classified to the Code].”


Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Abatement of ActionsPub. L. 100–90, § 1(b)(2), Aug. 18, 1987, 101 Stat. 673, provided that: “An action which is commenced under section 1005(a)(1)(B) of title 39, United States Code, before the effective date of the amendment made by subsection (a) [see Effective Date of 1987 Amendment note above] shall not abate by reason of the enactment of this Act [amending this section and enacting provisions set out as a note above]. Determinations with respect to any such action shall be made as if this Act had not been enacted.”


Executive Documents

Transfer of Functions
Functions vested by statute in United States Civil Service Commission or Chairman thereof transferred to Director of Office of Personnel Management (except as otherwise specified) by Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.



§ 1006. Right of transfer
Officers and employees in the postal career service of the Postal Service shall be eligible for promotion or transfer to any other position in the Postal Service or the executive branch of the Government of the United States for which they are qualified. The authority given by this section shall be used to provide a maximum degree of career promotion opportunities for officers and employees and to insure continued improvement of postal services.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 732.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1007. Seniority for employees in rural service
Subject to agreements made under chapter 12 of this title, the seniority of an employee of the Postal Service occupying a position whose regular duty involves the collection and delivery of mail on a rural route shall be preserved. Seniority for such employee shall commence on the first day of his service in such a position, or, in the event such an employee transfers to another such position, on the day he enters duty in the other position. Upon initial assignment, such an employee shall be assigned to the least desirable route and shall attain assignment to more desirable routes by seniority. Promotions and assignments for such an employee in such position shall be based on seniority and ability. If ability be sufficient, seniority shall govern.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 732.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1008. Temporary employees or carriers(a) A person temporarily employed to deliver mail is deemed an employee of the Postal Service and is subject to the provisions of chapter 83 of title 18 to the same extent as other employees of the Postal Service.

(b) Any person, when engaged in carrying mail under contract with the Postal Service, or employed by the Postal Service, is deemed a carrier or person entrusted with the mail and having custody thereof, within the meaning of sections 1701, 1708, and 2114 of title 18.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 732.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1009. Personnel not to receive fees
An officer or employee of the Postal Service may not receive any fee or perquisite from a patron of the Postal Service on account of the duties performed by virtue of his appointment, except as authorized by law.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 733.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1010. Administration of oaths related to postal inspection matters
Officers and employees of the Postal Service performing duties related to the inspection of postal matters may administer oaths required or authorized by law or regulation with respect to any matter coming before them in the performance of their official duties.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 733.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1011. Oath of office
Before entering upon their duties and before receiving any salary, all officers and employees of the Postal Service shall take and subscribe the following oath or affirmation:
“I, ________, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office on which I am about to enter.”
A person authorized to administer oaths by the laws of the United States, including section 2903 of title 5, or of a State or territory, or an officer, civil or military, holding a commission under the United States, or any officer or employee of the Postal Service designated by the Board may administer and certify the oath or affirmation.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 733.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 12—EMPLOYEE-MANAGEMENT AGREEMENTS



Sec.


1201.Definition.


1202.Bargaining units.


1203.Recognition of labor organizations.


1204.Elections.


1205.Deductions of dues.


1206.Collective-bargaining agreements.


1207.Labor disputes.


1208.Suits.


1209.Applicability of Federal labor laws.



§ 1201. Definition
As used in this chapter, “guards” means—(1) maintenance guards who, on the effective date of this chapter, are in key position KP–5 under the provisions of former section 3514 of title 39; and

(2) security guards, who may be employed in the Postal Service and whose primary duties shall include the exercise of authority to enforce rules to protect the safety of property, mail, or persons on the premises.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 733.)

Editorial Notes

References in TextThe effective date of this chapter, referred to in par. (1), is July 1, 1971. See Effective Date note below.
Former section 3514 of title 39, referred to in par. (1), means section 3514 of former Title 39, The Postal Service, prior to the general revision and reenactment of Title 39 by Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Noninterference With Collective Bargaining AgreementsPub. L. 109–435, title V, § 505(b), Dec. 20, 2006, 120 Stat. 3236, provided that: “Except as otherwise provided by the amendment made by subsection (a) [amending section 1207 of this title], nothing in this Act [see Tables for classification] shall restrict, expand, or otherwise affect any of the rights, privileges, or benefits of either employees of or labor organizations representing employees of the United States Postal Service under chapter 12 of title 39, United States Code, the National Labor Relations Act [29 U.S.C. 151 et seq.], any handbook or manual affecting employee labor relations within the United States Postal Service, or any collective bargaining agreement.”


Labor AgreementsPub. L. 91–375, § 10, Aug. 12, 1970, 84 Stat. 784, provided that:
“(a) [Wages, Hours, and Working Conditions; Parties to Agreement] As soon as practicable after the enactment of this Act [Aug. 12, 1970], the Postmaster General and the labor organizations which as of the effective date of this section [see note below] hold national exclusive recognition rights granted by the Post Office Department, shall negotiate an agreement or agreements covering wages, hours, and working conditions of the employees represented by such labor organizations. The parties shall commence bargaining for such agreement or agreements not later than 30 days following delivery of a written request therefor by a labor organization to the Postmaster General or by the Postmaster General to a labor organization. Any agreement made pursuant to this section shall continue in force after the commencement of operations of the United States Postal Service in the same manner and to the same extent as if entered into between the Postal Service and recognized collective-bargaining representatives under chapter 12 of title 39, United States Code.

“(b) [Wage Schedule; Service Period for Maximum Pay; Pay Step Advancement] Any agreement negotiated under this section shall establish a new wage schedule whereunder postal employees will reach the maximum pay step for their respective labor grades after not more than 8 years of satisfactory service in such grades. The agreements shall provide that where an employee had sufficient satisfactory service in the pay step he occupied on the effective date of this section [see note below] to have qualified for advancement to the next highest pay step under the new wage schedule, had such schedule been in effect throughout the period of such service, the employee shall be advanced to such next highest pay step in the new schedule on the effective date of the new schedule.

“(c) [Effective Date; Establishment of Wages, Hours, and Working Conditions] An agreement made under this section shall become effective at any time after the commencement of bargaining, in accordance with the terms thereof. The Postmaster General shall establish wages, hours, and working conditions in accordance with the terms of any agreement or agreements made under this section notwithstanding the provisions of any law other than title 39.

“(d) [Fact-finding Panel, Other Procedure, or Arbitration Board for Resolution of Differences] If the parties fail to reach agreement within 90 days of the commencement of collective bargaining, a fact-finding panel will be established in accordance with the terms of section 1207(b) of title 39, United States Code, unless the parties have previously agreed to another procedure for a binding resolution of their differences. If the parties fail to reach agreement within 180 days of the commencement of collective bargaining, and if they have not agreed to another procedure for binding resolution, an arbitration board shall be established to provide conclusive and binding arbitration in accordance with the terms of section 1207(c) of such title.

“(e) [Appropriation Provisions Inapplicable] Agreements made pursuant to this section and expenditures made under such agreements shall not be subject to the provisions of section 3679 of the Revised Statutes, as amended (31 U.S.C. 665) [sections 1341, 1342, and 1349–1351, subchapter II and chapter 15 of Title 31, Money and Finance].

“(f) [References to Title 39] For the purposes of this section, references to title 39 and sections of title 39 are references to title 39, United States Code, as enacted by section 2 of this Act.”



[Provisions of section 10 of Pub. L. 91–375 effective Aug. 12, 1970, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.]



§ 1202. Bargaining units
The National Labor Relations Board shall decide in each case the unit appropriate for collective bargaining in the Postal Service. The National Labor Relations Board shall not include in any bargaining unit—(1) any management official or supervisor;

(2) any employee engaged in personnel work in other than a purely nonconfidential clerical capacity;

(3) both professional employees and employees who are not professional employees unless a majority of such professional employees vote for inclusion in such unit; or

(4) together with other employees, any individual employed as a security guard to enforce against employees and other persons, rules to protect property of the Postal Service or to protect the safety of property, mail, or persons on the premises of the Postal Service; but no labor organization shall be certified as the representative of employees in a bargaining unit of security guards if such organization admits to membership, or is affiliated directly or indirectly with an organization which admits to membership, employees other than guards.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 733.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1203. Recognition of labor organizations(a) The Postal Service shall accord exclusive recognition to a labor organization when the organization has been selected by a majority of the employees in an appropriate unit as their representative.

(b) Agreements and supplements in effect on the date of enactment of this section covering employees in the former Post Office Department shall continue to be recognized by the Postal Service until altered or amended pursuant to law.

(c) When a petition has been filed, in accordance with such regulations as may be prescribed by the National Labor Relations Board—(1) by an employee, a group of employees, or any labor organization acting in their behalf, alleging that (A) a substantial number of employees wish to be represented for collective bargaining by a labor organization and that the Postal Service declines to recognize such labor organization as the representative; or (B) the labor organization which has been certified or is being currently recognized by the Postal Service as the bargaining representative is no longer a representative; or

(2) by the Postal Service, alleging that one or more labor organizations has presented to it a claim to be recognized as the representative;

the National Labor Relations Board shall investigate such petition and, if it has reasonable cause to believe that a question of representation exists, shall provide for an appropriate hearing upon due notice. Such hearing may be conducted by an officer or employee of the National Labor Relations Board, who shall not make any recommendations with respect thereto. If the National Labor Relations Board finds upon the record of such hearing that such a question of representation exists, it shall direct an election by secret ballot and shall certify the results thereof.

(d) A petition filed under subsection (c)(1) of this section shall be accompanied by a statement signed by at least 30 percent of the employees in the appropriate unit stating that they desire that an election be conducted for either of the purposes set forth in such subsection.

(e) Nothing in this section shall be construed to prohibit the waiving of hearings by stipulation for the purpose of a consent election in conformity with regulations and rules of decision of the National Labor Relations Board.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 734.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (b), means the date of enactment of Pub. L. 91–375, which was approved Aug. 12, 1970.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1204. Elections(a) All elections authorized under this chapter shall be conducted under the supervision of the National Labor Relations Board, or persons designated by it, and shall be by secret ballot. Each employee eligible to vote shall be provided the opportunity to choose the labor organization he wishes to represent him, from among those on the ballot, or “no union”.

(b) In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the 2 choices receiving the largest and second largest number of valid votes cast in the election. In the event of a tie vote, additional runoff elections shall be conducted until one of the choices has received a majority of the votes.

(c) No election shall be held in any bargaining unit within which, in the preceding 12-month period, a valid election has been held.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 735.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1205. Deductions of dues(a) When a labor organization holds exclusive recognition, or when an organization of personnel not subject to collective-bargaining agreements has consultation rights under section 1004 of this title, the Postal Service shall deduct the regular and periodic dues of the organization from the pay of all members of the organization in the unit of recognition if the Post Office Department or the Postal Service has received from each employee, on whose account such deductions are made, a written assignment which shall be irrevocable for a period of not more than one year.

(b) Any agreement in effect immediately prior to the date of enactment of the Postal Reorganization Act between the Post Office Department and any organization of postal employees which provides for deduction by the Department of the regular and periodic dues of the organization from the pay of its members, shall continue in full force and effect and the obligation for such deductions shall be assumed by the Postal Service. No such deduction shall be made from the pay of any employee except on his written assignment, which shall be irrevocable for a period of not more than one year.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 735.)

Editorial Notes

References in TextThe date of enactment of the Postal Reorganization Act, referred to in subsec. (b), means the date of enactment of Pub. L. 91–375, which was approved Aug. 12, 1970.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1206. Collective-bargaining agreements(a) Collective-bargaining agreements between the Postal Service and bargaining representatives recognized under section 1203 of this title shall be effective for not less than 2 years.

(b) Collective-bargaining agreements between the Postal Service and bargaining representatives recognized under section 1203 may include any procedures for resolution by the parties of grievances and adverse actions arising under the agreement, including procedures culminating in binding third-party arbitration, or the parties may adopt any such procedures by mutual agreement in the event of a dispute.

(c) The Postal Service and bargaining representatives recognized under section 1203 may by mutual agreement adopt procedures for the resolution of disputes or impasses arising in the negotiation of a collective-bargaining agreement.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 735.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Use of Funds for Restructuring of Employee Compensation PracticesPub. L. 98–396, title III, § 303, Aug. 22, 1984, 98 Stat. 1422, provided that: “None of the funds made available to the United States Postal Service under this Act [see Tables for classification] or any other Act may be used to restructure employee compensation practices as in effect under the most recently effective collective bargaining agreement under section 1206 of title 39, United States Code, except in accordance with the results of procedures set forth in section 1207 of such title.”




§ 1207. Labor disputes(a) If there is a collective-bargaining agreement in effect, no party to such agreement shall terminate or modify such agreement unless the party desiring such termination or modification serves written notice upon the other party to the agreement of the proposed termination or modification not less than 90 days prior to the expiration date thereof, or not less than 90 days prior to the time it is proposed to make such termination or modification. The party serving such notice shall notify the Federal Mediation and Conciliation Service of the existence of a dispute within 45 days after such notice, if no agreement has been reached by that time.

(b) If the parties fail to reach agreement or to adopt a procedure providing for a binding resolution of a dispute by the expiration date of the agreement in effect, or the date of the proposed termination or modification, the Director of the Federal Mediation and Conciliation Service shall within 10 days appoint a mediator of nationwide reputation and professional stature, and who is also a member of the National Academy of Arbitrators. The parties shall cooperate with the mediator in an effort to reach an agreement and shall meet and negotiate in good faith at such times and places that the mediator, in consultation with the parties, shall direct.

(c)(1) If no agreement is reached within 60 days after the expiration or termination of the agreement or the date on which the agreement became subject to modification under subsection (a) of this section, or if the parties decide upon arbitration but do not agree upon the procedures therefore, an arbitration board shall be established consisting of 3 members, 1 of whom shall be selected by the Postal Service, 1 by the bargaining representative of the employees, and the third by the 2 thus selected. If either of the parties fails to select a member, or if the members chosen by the parties fail to agree on the third person within 5 days after their first meeting, the selection shall be made from a list of names provided by the Director. This list shall consist of not less then 9 names of arbitrators of nationwide reputation and professional nature, who are also members of the National Academy of Arbitrators, and whom the Director has determined are available and willing to serve.

(2) The arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence in support of their claims, and an opportunity to present their case in person, by counsel or by other representative as they may elect. Decisions of the arbitration board shall be conclusive and binding upon the parties. The arbitration board shall render its decision within 45 days after its appointment.

(3) Costs of the arbitration board and mediation shall be shared equally by the Postal Service and the bargaining representative.


(d) In the case of a bargaining unit whose recognized collective-bargaining representative does not have an agreement with the Postal Service, if the parties fail to reach the agreement within 90 days after the commencement of collective bargaining, a mediator shall be appointed in accordance with the terms in subsection (b) of this section, unless the parties have previously agreed to another procedure for a binding resolution of their differences. If the parties fail to reach agreement within 180 days after the commencement of collective bargaining, and if they have not agreed to another procedure for binding resolution, an arbitration board shall be established to provide conclusive and binding arbitration in accordance with the terms of subsection (c) of this section.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 735; Pub. L. 109–435, title V, § 505(a), Dec. 20, 2006, 120 Stat. 3235.)

Editorial Notes
Amendments2006—Pub. L. 109–435 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (d) relating to labor disputes between the Postal Service and bargaining representatives.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1208. Suits(a) The courts of the United States shall have jurisdiction with respect to actions brought by the National Labor Relations Board under this chapter to the same extent that they have jurisdiction with respect to actions under title 29.

(b) Suits for violation of contracts between the Postal Service and a labor organization representing Postal Service employees, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy.

(c) A labor organization and the Postal Service shall be bound by the authorized acts of their agents. Any labor organization may sue or be sued as an entity and in behalf of the employees whom it represents in the courts of the United States. Any money judgment against a labor organization in a district court of the United States shall be enforcible only against the organization as an entity and against its assets, and shall not be enforcible against any individual member or his assets.

(d) For the purposes of actions and proceedings by or against labor organizations in the district courts of the United States, district courts shall be deemed to have jurisdiction of a labor organization (1) in the district in which such organization maintains its principal offices, or (2) in any district in which its duly authorized officers or agents are engaged in representing or acting for employee members.

(e) The service of summons, subpena, or other legal process of any court of the United States upon an officer or agent of a labor organization, in his capacity as such, shall constitute service upon the labor organization.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 736.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 1209. Applicability of Federal labor laws(a) Employee-management relations shall, to the extent not inconsistent with provisions of this title, be subject to the provisions of subchapter II of chapter 7 of title 29.

(b) The provisions of chapter 11 of title 29 shall be applicable to labor organizations that have or are seeking to attain recognition under section 1203 of this title, and to such organizations, officers, agents, shop stewards, other representatives, and members to the extent to which such provisions would be applicable if the Postal Service were an employer under section 402 of title 29. In addition to the authority conferred on him under section 438 of title 29, the Secretary of Labor shall have authority, by regulation issued with the written concurrence of the Postal Service, to prescribe simplified reports for any such labor organization. The Secretary of Labor may revoke such provision for simplified forms of any such labor organization if he determines, after such investigation as he deems proper and after due notice and opportunity for a hearing, that the purposes of this chapter and of chapter 11 of title 29 would be served thereby.

(c) Each employee of the Postal Service shall have the right, freely and without fear of penalty or reprisal, to form, join, and assist a labor organization or to refrain from any such activity, and each employee shall be protected in the exercise of this right.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 737.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.





PART III—MODERNIZATION AND FISCAL ADMINISTRATION



Chap.

Sec.

20.Finance2001

22.Convict Labor2201

24.Appropriations and Annual Report2401

26.Debts and Collection2601

28.Strategic Planning and Performance Management2801

29.Property Management2901



Editorial Notes
Amendments2016—Pub. L. 114–318, § 4(b), Dec. 16, 2016, 130 Stat. 1614, added item for chapter 29.
2006—Pub. L. 109–435, title X, § 1010(g)(2), Dec. 20, 2006, 120 Stat. 3262, substituted “Strategic Planning and Performance Management” for “Strategic planning and performance management” in item for chapter 28.
1993—Pub. L. 103–62, § 11(c), Aug. 3, 1993, 107 Stat. 296, added item for chapter 28.


CHAPTER 20—FINANCE



Sec.


2001.Definitions.


2002.Capital of the Postal Service.


2003.The Postal Service Fund.


[2004.Repealed.]


2005.Obligations.


2006.Relationship between the Treasury and the Postal Service.


2007.Public debt character of the obligations of the Postal Service.


2008.Audit and expenditures.


2009.Annual budget.


2009a.Budgetary treatment of the Postal Service Fund.


2010.Restrictions on agreements.


2011.Provisions relating to competitive products.




Editorial Notes
Amendments2006—Pub. L. 109–435, title IV, § 401(a)(2), Dec. 20, 2006, 120 Stat. 3225, added item 2011.
1997—Pub. L. 105–33, title VII, § 7003(a)(2)(A), Aug. 5, 1997, 111 Stat. 663, struck out item 2004 “Transitional appropriations”.
1989—Pub. L. 101–239, title IV, § 4001(a)(2), Dec. 19, 1989, 103 Stat. 2133, added item 2009a.

Statutory Notes and Related Subsidiaries
Disposition of Savings Accruing to the United States Postal ServicePub. L. 108–18, § 3, Apr. 23, 2003, 117 Stat. 627, which provided for disposition of savings accruing to the United States Postal Service, was repealed by Pub. L. 109–435, title VIII, § 804(a), Dec. 20, 2006, 120 Stat. 3253.


§ 2001. Definitions
As used in this chapter—(1) “Fund” means the Postal Service Fund established by section 2003 of this chapter;

(2) Competitive products fund.—The term “Competitive Products Fund” means the Postal Service Competitive Products Fund established by section 2011; and

(3) “obligations”, when referring to debt instruments issued by the Postal Service, means notes, bonds, debentures, mortgages, and any other evidence of indebtedness.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 738; Pub. L. 109–435, title IV, § 401(b)(1), Dec. 20, 2006, 120 Stat. 3225.)

Editorial Notes
Amendments2006—Pars. (2), (3). Pub. L. 109–435 added par. (2) and redesignated former par. (2) as (3).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2002. Capital of the Postal Service(a) The initial capital of the Postal Service shall consist of the equity, as reflected in the budget of the President, of the Government of the United States in the former Post Office Department. The value of assets and the amount of liabilities transferred to the Postal Service upon the commencement of operations of the Postal Service shall be determined by the Postal Service subject to the approval of the Comptroller General, in accordance with the following guidelines:(1) Assets shall be valued on the basis of original cost less depreciation, to the extent that such value can be determined. The value recorded on the former Post Office Department’s books of account shall be prima facie evidence of asset value.

(2) All liabilities attributable to operations of the former Post Office Department shall remain liabilities of the Government of the United States, except that upon commencement of operations of the Postal Service, the unexpended balances of appropriations made to, held or used by, or available to the former Post Office Department and all liabilities chargeable thereto shall become assets and liabilities, respectively, of the Postal Service.


(b) The capital of the Postal Service at any time shall consist of its assets, including the balance in the Fund and the balance in the Competitive Products Fund, less its liabilities.

(c) The Postal Service, and the Administrator of General Services where properties under the jurisdiction of the Administrator are involved, with the approval of the Director of the Office of Management and Budget, shall determine which Federal properties shall be transferred to the Postal Service and which shall remain under the jurisdiction of any other department, agency, or establishment of the Government of the United States upon the commencement of operations of the Postal Service. The transfer shall be accomplished at the time of or as near as possible to the commencement of operations of the Postal Service and the valuation of the assets and capital of the Postal Service shall be adjusted accordingly. The following properties shall be included in the transfer:(1) the mail equipment shops located in Washington, District of Columbia;

(2) all machinery, equipment, and appurtenances of the former Post Office Department;

(3) all real property whose ownership was acquired by the Postmaster General under former section 2103 of this title, as in effect immediately prior to the effective date of this section, or which immediately prior to such effective date, is under the administration of the former Post Office Department for the purpose of constructing a postal building from funds appropriated or transferred to the former Post Office Department, together with all funds appropriated or allocated therefor;

(4) all real property 55 percent or more of which is occupied by or under control of the former Post Office Department immediately prior to the effective date of this section;

(5) all contracts, records, and documents relating to the operation of the departmental service and the postal field service of the former Post Office Department; and

(6) all other property and assets of the former Post Office Department.


(d) After the commencement of operations of the Postal Service, the President is authorized to transfer to the Postal Service, and the Postal Service is authorized to transfer to other departments, agencies, or independent establishments of the Government of the United States, with or without reimbursement, any property of that department, agency, or independent establishment and the Postal Service, respectively, when the public interest would be served by such transfer.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 738; Pub. L. 109–435, title IV, § 401(b)(2), Dec. 20, 2006, 120 Stat. 3225.)

Editorial Notes

References in TextThe effective date of this section, referred to in subsec. (c)(3), (4), is July 1, 1971. See Effective Date note set out under section 2001 of this title.

Amendments2006—Subsec. (b). Pub. L. 109–435 substituted “Fund and the balance in the Competitive Products Fund,” for “Fund,”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Assets of Postal ServicePub. L. 91–375, § 4(b), Aug. 12, 1970, 84 Stat. 774, provided that: “Postal revenues and fees collected on and after the effective date of this section [see note below] shall be considered assets of the Postal Service.”

[Provisions of section 4(b) of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors of the United States Postal Service and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of this title.]

Executive Documents

Ex. Ord. No. 11672. Transfer or Furnishing of Property
Ex. Ord. No. 11672, June 6, 1972, 37 F.R. 11455, provided:
By virtue of the authority vested in me by the Postal Reorganization Act (39 U.S.C. 2002(d)) and section 301 of title 3 of the United States Code, and as President of the United States it is hereby ordered as follows:
Section 1. The authority conferred upon the President by section 2002(d) of title 39 of the United States Code is hereby delegated to the Administrator of General Services subject to the provisions of this order.
Sec. 2. Property transferred to the Postal Service under this order shall be subject to reimbursement at fair market value, as agreed to by the Administrator of General Services and the Postmaster General, unless the Director of the Office of Management and Budget finds that a different basis of valuation, or transfer without reimbursement, is more equitable or better serves the public interest.
Sec. 3. Reimbursement of fair market value required for property transfers to the Postal Service under this order may consist of cash payments or, subject to approval by the Director of the Office of Management and Budget, property transferred from the Postal Service to other departments, agencies, or independent establishments of the Government of the United States, or both cash and approved properties.
Sec. 4. Heads of agencies furnishing property to the Postal Service under section 411 of title 39 of the United States Code shall require reimbursement at fair market value of such property or at a rate based on appropriate commercial charges for comparable property, as agreed to by the agency head and the Postmaster General, unless the Director of the Office of Management and Budget finds that a different basis of valuation is more equitable or better serves the public interest.
Sec. 5. Delegations of authority made in this order may be redelegated.

Richard Nixon.




§ 2003. The Postal Service Fund(a) There is established in the Treasury of the United States a revolving fund to be called the Postal Service Fund which shall be available to the Postal Service without fiscal-year limitation to carry out the purposes, functions, and powers authorized by this title (other than any of the purposes, functions, or powers for which the Competitive Products Fund is available).

(b) Except as otherwise provided in section 2011, there shall be deposited in the Fund, subject to withdrawal by check by the Postal Service—(1) revenues from postal and nonpostal services rendered by the Postal Service;

(2) amounts received from obligations issued by the Postal Service;

(3) amounts appropriated for the use of the Postal Service;

(4) interest which may be earned on investments of the Fund;

(5) any other receipts of the Postal Service;

(6) the balance in the Post Office Department Fund established under former section 2202 of title 39 as of the commencement of operations of the Postal Service;

(7) amounts (including proceeds from the sale of forfeited items) from any civil forfeiture conducted by the Postal Service;

(8) any transfers from the Secretary of the Treasury from the Department of the Treasury Forfeiture Fund which shall be available to the Postmaster General only for Federal law enforcement related purposes; and

(9) any amounts collected under section 3018.


(c) If the Postal Service determines that the moneys of the Fund are in excess of current needs, it may request the investment of such amounts as it deems advisable by the Secretary of the Treasury in obligations of, or obligations guaranteed by, the Government of the United States, and, with the approval of the Secretary, in such other obligations or securities as it deems appropriate.

(d) With the approval of the Secretary of the Treasury, the Postal Service may deposit moneys of the Fund in any Federal Reserve bank, any depository for public funds, or in such other places and in such manner as the Postal Service and the Secretary may mutually agree.

(e)(1) The Fund shall be available for the payment of (A) all expenses incurred by the Postal Service in carrying out its functions as provided by law, subject to the same limitation as set forth in the parenthetical matter under subsection (a); (B) all expenses of the Postal Regulatory Commission, subject to the availability of amounts appropriated under section 504(d); and (C) all expenses of the Office of Inspector General, subject to the availability of amounts appropriated under section 8G(f) of the Inspector General Act of 1978. The Postmaster General shall transfer from the Fund to the Secretary of the Treasury for deposit in the Department of the Treasury Forfeiture Fund amounts appropriate to reflect the degree of participation of Department of the Treasury law enforcement organizations (described in section 9705(o) of title 31) in the law enforcement effort resulting in the forfeiture pursuant to laws enforced or administered by the Postal Service. Neither the Fund nor any of the funds credited to it shall be subject to apportionment under the provisions of subchapter II of chapter 15 of title 31.

(2) Funds appropriated to the Postal Service under section 2401 of this title shall be apportioned as provided in this paragraph. From the total amounts appropriated to the Postal Service for any fiscal year under the authorizations contained in section 2401 of this title, the Secretary of the Treasury shall make available to the Postal Service 25 percent of such amount at the beginning of each quarter of such fiscal year.


(f) Notwithstanding any other provision of this section, any amounts appropriated to the Postal Service under subsection (d) of section 2401 of this title and deposited into the Fund shall be expended by the Postal Service only for the purposes provided in such subsection.

(g) Notwithstanding any provision of section 8147 of title 5, whenever the Secretary of Labor furnishes a statement to the Postal Service indicating an amount due from the Postal Service under subsection (b) of that section, the Postal Service shall make the deposit required pursuant to that statement (and any additional payment under subsection (c) of that section, to the extent that it relates to the period covered by such statement) not later than 30 days after the date on which such statement is so furnished. Any deposit (and any additional payment) which is subject to the preceding sentence shall, once made, remain available without fiscal year limitation.

(h) Liabilities of the former Post Office Department to the Employees’ Compensation Fund (appropriations for which were authorized by former section 2004, as in effect before the effective date of this subsection) shall be liabilities of the Postal Service payable out of the Fund.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 739; Pub. L. 94–421, § 2(c), Sept. 24, 1976, 90 Stat. 1304; Pub. L. 97–35, title XVII, § 1725, Aug. 13, 1981, 95 Stat. 760; Pub. L. 97–258, § 3(l)(1), Sept. 13, 1982, 96 Stat. 1066; Pub. L. 99–500, § 101(m) [title II, § 201(b)], Oct. 18, 1986, 100 Stat. 1783–308, 1783–314, and Pub. L. 99–591, § 101(m) [title II, § 201(b)], Oct. 30, 1986, 100 Stat. 3341–308, 3341–314; Pub. L. 100–690, title VI, § 6252, Nov. 18, 1988, 102 Stat. 4362; Pub. L. 101–239, title IV, § 4004(a), Dec. 19, 1989, 103 Stat. 2135; Pub. L. 102–393, title VI, § 638(g), Oct. 6, 1992, 106 Stat. 1790; Pub. L. 105–33, title VII, § 7003(a)(2)(B), (b), Aug. 5, 1997, 111 Stat. 663; Pub. L. 109–435, title IV, § 401(b)(3), title VI, § 603(c)(2), title X, § 1008(c)(1), Dec. 20, 2006, 120 Stat. 3225, 3241, 3260; Pub. L. 114–22, title I, § 105(c)(2)(A)(iii), May 29, 2015, 129 Stat. 237.)

Editorial Notes

References in TextFormer section 2202 of title 39, referred to in subsec. (a)(6), means section 2202 of former Title 39, The Postal Service, prior to the general revision and reenactment of Title 39 by Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719.
The Inspector General Act of 1978, referred to in subsec. (e)(1), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.
Section 2004, as in effect before the effective date of this subsection, referred to in subsec. (h), means section 2004 of this title, as in effect before Oct. 1, 1997. Section 2004 was repealed by Pub. L. 105–33, title VII, § 7003(a)(1), Aug. 5, 1997, 111 Stat. 663.

Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2015—Subsec. (e)(1). Pub. L. 114–22 substituted “section 9705(o)” for “section 9703(p)”.
2006—Subsec. (a). Pub. L. 109–435, § 401(b)(3)(A), substituted “title (other than any of the purposes, functions, or powers for which the Competitive Products Fund is available)” for “title”.
Subsec. (b). Pub. L. 109–435, § 401(b)(3)(B), substituted “Except as otherwise provided in section 2011, there” for “There”.
Subsec. (b)(9). Pub. L. 109–435, § 1008(c)(1), added par. (9).
Subsec. (e)(1). Pub. L. 109–435, § 603(c)(2), substituted “The Fund shall be available for the payment of (A) all expenses incurred by the Postal Service in carrying out its functions as provided by law, subject to the same limitation as set forth in the parenthetical matter under subsection (a); (B) all expenses of the Postal Regulatory Commission, subject to the availability of amounts appropriated under section 504(d); and (C) all expenses of the Office of Inspector General, subject to the availability of amounts appropriated under section 8G(f) of the Inspector General Act of 1978.” for “The Fund shall be available for the payment of all expenses incurred by the Postal Service in carrying out its functions as provided by law and, subject to the provisions of section 3604 of this title, all of the expenses of the Postal Rate Commission.”
1997—Subsec. (e)(2). Pub. L. 105–33, § 7003(a)(2)(B), substituted “section 2401” for “sections 2401 and 2004” in two places.
Subsec. (h). Pub. L. 105–33, § 7003(b), added subsec. (h).
1992—Subsec. (b)(8). Pub. L. 102–393, § 638(g)(1), added par. (8).
Subsec. (e)(1). Pub. L. 102–393, § 638(g)(2), inserted after first sentence “The Postmaster General shall transfer from the Fund to the Secretary of the Treasury for deposit in the Department of the Treasury Forfeiture Fund amounts appropriate to reflect the degree of participation of Department of the Treasury law enforcement organizations (described in section 9703(p) of title 31) in the law enforcement effort resulting in the forfeiture pursuant to laws enforced or administered by the Postal Service.”
1989—Subsec. (g). Pub. L. 101–239 added subsec. (g).
1988—Subsec. (b)(7). Pub. L. 100–690 struck out “administrative” after “civil” and “under title 18” after “Service”.
1986—Subsec. (b)(7). Pub. L. 99–500 and Pub. L. 99–591, § 101(m) [title II, § 201(b)(1)–(3)], added par. (7).
Subsec. (e)(1). Pub. L. 99–500 and Pub. L. 99–591, § 101(m) [title II, § 201(b)(4)], substituted “as provided by law” for “under this title”.
1982—Subsec. (e)(1). Pub. L. 97–258 substituted “subchapter II of chapter 15 of title 31” for “section 665 of title 31”.
1981—Subsec. (e). Pub. L. 97–35 redesignated existing provisions as par. (1) and added par. (2).
1976—Subsec. (f). Pub. L. 94–421 added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 Amendment; Savings ProvisionsAmendment by section 603(c)(2) of Pub. L. 109–435 applicable with respect to fiscal years beginning on or after Oct. 1, 2008, subject to savings provisions, see section 603(d) of Pub. L. 109–435, set out as a note under section 8G of the Inspector General Act of 1978, Pub. L. 95–452, in the Appendix to Title 5, Government Organization and Employees.

Effective Date of 1997 AmendmentPub. L. 105–33, title VII, § 7003(c), Aug. 5, 1997, 111 Stat. 663, provided that:
“(1) In general.—This section [amending this section and repealing section 2004 of this title] and the amendments made by this section shall take effect on the date of the enactment of this Act [Aug. 5, 1997] or October 1, 1997, whichever is later.

“(2) Provisions relating to payments for fiscal year 1998.—“(A) Amounts not yet paid.—No payment may be made to the Postal Service Fund, on or after the date of the enactment of this Act, pursuant to any appropriation for fiscal year 1998 authorized by section 2004 of title 39, United States Code (as in effect before the effective date of this section).

“(B) Amounts paid.—If any payment to the Postal Service Fund is or has been made pursuant to an appropriation for fiscal year 1998 authorized by such section 2004, then, an amount equal to the amount of such payment shall be paid from such Fund into the Treasury as miscellaneous receipts before October 1, 1998.”





Effective Date of 1989 AmendmentPub. L. 101–239, title IV, § 4004(b), Dec. 19, 1989, 103 Stat. 2135, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 1989.”


Effective Date of 1981 AmendmentPub. L. 97–35, title XVII, § 1727, Aug. 13, 1981, 95 Stat. 761, provided that: “The provisions of this subtitle [subtitle B (§§ 1721–1727) of title XVII of Pub. L. 97–35, amending this section and section 2401 of this title and enacting provisions set out as notes under sections 403, 2004, and 2401 of this title] (other than section 1726 and this section) shall take effect on October 1, 1981. The provisions of sections 1726 [enacting a provision set out as a note under section 403 of this title] and this section [enacting this provision] shall take effect on the date of the enactment of this Act [Aug. 13, 1981].”


Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Contributions by United States Postal Service to Civil Service Retirement and Disability FundPub. L. 100–203, title VI, § 6002, Dec. 22, 1987, 101 Stat. 1330–276, provided that:
“(a) Establishment of Postal Service Escrow Fund.—There is established as a separate account in the United States Treasury, the ‘Postal Service Escrow Fund’. Such Fund shall—“(1) have such amounts described under subsection (b)(2) deposited no later than October 31, 1988;

“(2) not be available for expenditures of any amounts therein during the existence of such Fund; and

“(3) cease to exist on October 1, 1989, and on such date all amounts deposited in such Fund under subsection (b)(2) shall be deposited in the Postal Service Fund established under section 2003 of title 39, United States Code.


“(b) Deposit of Certain Savings in Certain Funds.—“(1) Fiscal year 1988.—From all funds available to the United States Postal Service in fiscal year 1988, the Postal Service shall deposit into the Civil Service Retirement and Disability Fund established under section 8348 of title 5, United States Code, an amount of $350,000,000 in fiscal year 1988, in addition to any amount deposited pursuant to subsection (h) of such section.

“(2) Fiscal year 1989.—From all funds available to the United States Postal Service in fiscal year 1989, the Postal Service shall deposit into the Postal Service Escrow Fund an amount of $465,000,000 no later than October 31, 1988.


“(c) Capital Limitations for Fiscal Years 1988 and 1989.—“(1) The United States Postal Service may not make any commitment or obligation to expend any monies deposited in the Postal Service Fund established under section 2003 of title 39, United States Code, for the capital investment program—“(A) in excess of $625,000,000 in fiscal year 1988; and

“(B) in excess of $1,995,000,000 in fiscal year 1989.


“(2) Capital investment programs.—For the purposes of paragraph (1) the term ‘capital investment program’ shall include all investments in long-term assets and capital investment expenditures (including direct and indirect costs associated with such investments and expenditures, such as obligations through contracts).”







[§ 2004. Repealed. Pub. L. 105–33, title VII, § 7003(a)(1), Aug. 5, 1997, 111 Stat. 663]

Section, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 739, authorized appropriations to ensure a sound financial transition for the Postal Service.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1997, with special provisions relating to payments for fiscal year 1998, see section 7003(c) of Pub. L. 105–33, set out as an Effective Date of 1997 Amendment note under section 2003 of this title.



§ 2005. Obligations(a)(1) The Postal Service is authorized to borrow money and to issue and sell such obligations as it determines necessary to carry out the purposes of this title, other than any of the purposes for which the corresponding authority is available to the Postal Service under section 2011. The aggregate amount of obligations issued by the Postal Service which may be outstanding at any one time shall not exceed the maximum amount then allowable under paragraph (2) of this subsection. In any one fiscal year, the net increase in the amount of obligations outstanding issued for the purpose of capital improvements and the net increase in the amount of obligations outstanding issued for the purpose of defraying operating expenses of the Postal Service shall not exceed a combined total of $3,000,000,000.

(2) The maximum amount allowable under this paragraph is—(A) $10,000,000,000 for fiscal year 1990;

(B) $12,500,000,000 for fiscal year 1991; and

(C) $15,000,000,000 for fiscal year 1992 and each fiscal year thereafter.


(3) For purposes of applying the respective limitations under this subsection, the aggregate amount of obligations issued by the Postal Service which are outstanding as of any one time, and the net increase in the amount of obligations outstanding issued by the Postal Service for the purpose of capital improvements or for the purpose of defraying operating expenses of the Postal Service in any fiscal year, shall be determined by aggregating the relevant obligations issued by the Postal Service under this section with the relevant obligations issued by the Postal Service under section 2011.


(b)(1) The Postal Service may pledge the assets of the Postal Service and pledge and use its revenues and receipts for the payment of the principal of or interest on obligations issued by the Postal Service under this section, for the purchase or redemption thereof, and for other purposes incidental thereto, including creation of reserve, sinking, and other funds which may be similarly pledged and used, to such extent and in such manner as it deems necessary or desirable. The Postal Service is authorized to enter into binding covenants with the holders of such obligations, and with the trustee, if any, under any agreement entered into in connection with the issuance thereof with respect to the establishment of reserve, sinking, and other funds, application and use of revenues and receipts of the Postal Service, stipulations concerning the subsequent issuance of obligations or the execution of leases or lease purchases relating to properties of the Postal Service and such other matters as the Postal Service deems necessary or desirable to enhance the marketability of such obligations.

(2) Notwithstanding any other provision of this section—(A) the authority to pledge assets of the Postal Service under this subsection shall be available only to the extent that such assets are not related to the provision of competitive products (as determined under section 2011(h) or, for purposes of any period before accounting practices and principles under section 2011(h) have been established and applied, the best information available from the Postal Service, including the audited statements required by section 2008(e)); and

(B) any authority under this subsection relating to the pledging or other use of revenues or receipts of the Postal Service shall be available only to the extent that they are not revenues or receipts of the Competitive Products Fund.



(c) Obligations issued by the Postal Service under this section—(1) shall be in such forms and denominations;

(2) shall be sold at such times and in such amounts;

(3) shall mature at such time or times;

(4) shall be sold at such prices;

(5) shall bear such rates of interest;

(6) may be redeemable before maturity in such manner, at such times, and at such redemption premiums;

(7) may be entitled to such relative priorities of claim on the assets of the Postal Service with respect to principal and interest payments; and

(8) shall be subject to such other terms and conditions;

as the Postal Service determines.

(d) Obligations issued by the Postal Service under this section shall—(1) be negotiable or nonnegotiable and bearer or registered instruments, as specified therein and in any indenture or covenant relating thereto;

(2) contain a recital that they are issued under this section, and such recital shall be conclusive evidence of the regularity of the issuance and sale of such obligations and of their validity;

(3) be lawful investments and may be accepted as security for all fiduciary, trust, and public funds, the investment or deposit of which shall be under the authority or control of any officer or agency of the Government of the United States, and the Secretary of the Treasury or any other officer or agency having authority over or control of any such fiduciary, trust, or public funds, may at any time sell any of the obligations of the Postal Service acquired under this section;

(4) be exempt both as to principal and interest from all taxation now or hereafter imposed by any State or local taxing authority except estate, inheritance, and gift taxes; and

(5) not be obligations of, nor shall payment of the principal thereof or interest thereon be guaranteed by, the Government of the United States, except as provided in section 2006(c) of this title.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 740; Pub. L. 101–227, § 3(a), Dec. 12, 1989, 103 Stat. 1944; Pub. L. 109–435, title V, § 502, Dec. 20, 2006, 120 Stat. 3233.)

Editorial Notes
Amendments2006—Subsec. (a)(1). Pub. L. 109–435, § 502(c)(2), substituted “obligations issued by the Postal Service which may be” for “any such obligations” in second sentence.
Pub. L. 109–435, § 502(b), substituted third sentence for former third sentence which read: “In any one fiscal year the net increase in the amount of obligations outstanding issued for the purpose of capital improvements shall not exceed $2,000,000,000, and the net increase in the amount of obligations outstanding issued for the purpose of defraying operating expenses of the Postal Service shall not exceed $1,000,000,000.”
Pub. L. 109–435, § 502(a), substituted “title, other than any of the purposes for which the corresponding authority is available to the Postal Service under section 2011” for “title” in first sentence.
Subsec. (a)(3). Pub. L. 109–435, § 502(c)(1), added par. (3).
Subsec. (b). Pub. L. 109–435, § 502(d), substituted “obligations issued by the Postal Service under this section,” for “such obligations,”, designated existing provisions as par. (1), and added par. (2).
1989—Subsec. (a). Pub. L. 101–227 designated existing provisions as par. (1), substituted “the maximum amount then allowable under paragraph (2) of this subsection” for “$10,000,000,000”, “$2,000,000,000” for “$1,500,000,000”, and “$1,000,000,000” for “$500,000,000” and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentPub. L. 101–227, § 3(b), Dec. 12, 1989, 103 Stat. 1944, provided that:
“(1) Subject to the provisions of paragraph (2), the amendments made by subsection (a) [amending this section] shall take effect on October 1, 1990.

“(2) Notwithstanding any other provision of this section, the amendments made by subsection (a) shall not take effect, if no law to provide for reconciliation pursuant to section 5 of the concurrent resolution on the budget for the fiscal year 1990 is enacted before October 1, 1990.”


 [Omnibus Budget Reconciliation Act of 1989, Pub. L. 101–239, Dec. 19, 1989, 103 Stat. 2106, was enacted Dec. 19, 1989.]

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2006. Relationship between the Treasury and the Postal Service(a) At least 15 days before selling any issue of obligations under section 2005 or 2011 of this title, the Postal Service shall advise the Secretary of the Treasury of the amount, proposed date of sale, maturities, terms and conditions, and expected maximum rates of interest of the proposed issue in appropriate detail and shall consult with him or his designee thereon. The Secretary may elect to purchase such obligations under such terms, including rates of interest, as he and the Postal Service may agree, but at a rate of yield no less than the prevailing yield on outstanding marketable Treasury securities of comparable maturity, as determined by the Secretary. If the Secretary does not purchase such obligations, the Postal Service may proceed to issue and sell them to a party or parties other than the Secretary upon notice to the Secretary and upon consultation as to the date of issuance, maximum rates of interest, and other terms and conditions.

(b) Subject to the conditions of subsection (a) of this section, the Postal Service may require the Secretary of the Treasury to purchase obligations of the Postal Service under section 2005 in such amounts as will not cause the holding by the Secretary of the Treasury resulting from such required purchases to exceed $2,000,000,000 at any one time. This subsection shall not be construed as limiting the authority of the Secretary to purchase obligations of the Postal Service under section 2005 in excess of such amount.

(c) Notwithstanding section 2005(d)(5) or 2011(e)(4)(E) of this title, obligations issued by the Postal Service shall be obligations of the Government of the United States, and payment of principal and interest thereon shall be fully guaranteed by the Government of the United States, such guaranty being expressed on the face thereof, if and to the extent that—(1) the Postal Service requests the Secretary of the Treasury to pledge the full faith and credit of the Government of the United States for the payment of principal and interest thereon; and

(2) the Secretary, in his discretion, determines that it would be in the public interest to do so.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 741; Pub. L. 109–435, title IV, § 401(b)(4), Dec. 20, 2006, 120 Stat. 3225.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435, § 401(b)(4)(A), inserted “or 2011” after “section 2005” in first sentence.
Subsec. (b). Pub. L. 109–435, § 401(b)(4)(B), inserted “under section 2005” before “in such amounts” in first sentence and before “in excess of such amount.” in second sentence.
Subsec. (c). Pub. L. 109–435, § 401(b)(4)(C), inserted “or 2011(e)(4)(E)” after “section 2005(d)(5)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2007. Public debt character of the obligations of the Postal Service
For the purpose of any purchase of the obligations of the Postal Service, the Secretary of the Treasury is authorized to use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31, as now or hereafter in force, and the purposes for which securities may be issued under chapter 31 of title 31, as now or hereafter in force, are extended to include any purchases of the obligations of the Postal Service under this chapter. The Secretary of the Treasury may, at any time, sell any of the obligations of the Postal Service acquired by him under this chapter. All redemptions, purchases, and sales by the Secretary of the obligations of the Postal Service shall be treated as public debt transactions of the United States.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 741; Pub. L. 97–452, § 2(f), Jan. 12, 1983, 96 Stat. 2479.)

Editorial Notes
Amendments1983—Pub. L. 97–452 substituted “chapter 31 of title 31” for “the Second Liberty Bond Act” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2008. Audit and expenditures(a) The accounts and operations of the Postal Service shall be audited by the Comptroller General and reports thereon made to the Congress to the extent and at such times as he may determine.

(b) The Postal Service shall maintain an adequate internal audit of the financial transactions of the Postal Service.

(c) Subject only to the provisions of this chapter, the Postal Service is authorized to make such expenditures and to enter into such contracts, agreements, and arrangements, upon such terms and conditions and in such manner as it deems necessary, including the final settlement of all claims and litigation by or against the Postal Service.

(d) Nothing in this section shall be construed as denying to the Postal Service the power to obtain audits of the accounts of the Postal Service and reports concerning its financial condition and operations by certified public accounting firms. Such audits and reports shall be in addition to those required by this section.

(e) At least once each year beginning with the fiscal year commencing after June 30, 1971, the Postal Service shall obtain a certification from an independent, certified public accounting firm of the accuracy of any financial statements of the Postal Service used in determining and establishing postal rates.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 741.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2009. Annual budget
The Postal Service shall cause to be prepared annually a budget program which shall be submitted to the Office of Management and Budget, under such rules and regulations as the President may establish as to the date of submission, the form and content, the classifications of data, and the manner in which such budget program shall be prepared and presented. The budget program shall be a business-type budget, or plan of operations, with due allowance given to the need for flexibility, including provision for emergencies and contingencies, in order that the Postal Service may properly carry out its activities as authorized by law. The budget program shall contain estimates of the financial condition and operations of the Postal Service for the current and ensuing fiscal years and the actual condition and results of operation for the last completed fiscal year. Such budget program shall include a statement of financial condition, a statement of income and expense, an analysis of surplus or deficit, a statement of sources and application of funds, and such other supplementary statements and information as are necessary or desirable to make known the financial condition and operations of the Postal Service. Such statements shall include estimates of operations by major types of activities, together with estimates of administrative expenses and estimates of borrowings. The budget program shall also include separate statements of the amounts which (1) the Postal Service requests to be appropriated under subsections (b) and (c) of section 2401, (2) the Office of Inspector General of the United States Postal Service requests to be appropriated, out of the Postal Service Fund, under section 8G(f) of the Inspector General Act of 1978, and (3) the Postal Regulatory Commission requests to be appropriated, out of the Postal Service Fund, under section 504(d) of this title. The President shall include these amounts, with his recommendations but without revision, in the budget transmitted to Congress under section 1105 of title 31.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 742; Pub. L. 93–328, § 3, June 30, 1974, 88 Stat. 288; Pub. L. 97–258, § 3(l)(2), Sept. 13, 1982, 96 Stat. 1066; Pub. L. 109–435, title VI, § 603(c)(1), Dec. 20, 2006, 120 Stat. 3241.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in text, is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2006—Pub. L. 109–435 substituted “The budget program shall also include separate statements of the amounts which (1) the Postal Service requests to be appropriated under subsections (b) and (c) of section 2401, (2) the Office of Inspector General of the United States Postal Service requests to be appropriated, out of the Postal Service Fund, under section 8G(f) of the Inspector General Act of 1978, and (3) the Postal Regulatory Commission requests to be appropriated, out of the Postal Service Fund, under section 504(d) of this title.” for “The budget program shall also include separate statements of the amounts which the Postal Service requests to be appropriated under subsections (b) and (c) of section 2401 of this title.”
1982—Pub. L. 97–258 substituted “section 1105 of title 31” for “section 11 of title 31”.
1974—Pub. L. 93–328 required the budget program to include separate statements of the amounts which the Postal Service requests to be appropriated under section 2401(b) and (c) of this title and the President to include these amounts in the budget transmitted to Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 Amendment; Savings ProvisionsAmendment by Pub. L. 109–435 applicable with respect to fiscal years beginning on or after Oct. 1, 2008, subject to savings provisions, see section 603(d) of Pub. L. 109–435, set out as a note under section 8G of the Inspector General Act of 1978, Pub. L. 95–452, in the Appendix to Title 5, Government Organization and Employees.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Operations of Inspector General as Major Type of Activity for Budget PurposesPub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(a)(3)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–379, provided that: “For purposes of the fifth sentence of section 2009 of title 39, United States Code, the operations of the Office of Inspector General of the United States Postal Service shall be considered a major type of activity.”




§ 2009a. Budgetary treatment of the Postal Service Fund
Notwithstanding any other provision of law, the receipts and disbursements of the Postal Service Fund, including disbursements for administrative expenses incurred in connection with the Fund—(1) shall not be included in the totals of—(A) the budget of the United States Government as submitted by the President, or

(B) the congressional budget (including allocations of budget authority and outlays provided therein);


(2) shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government; and

(3) shall be exempt from any order issued under part C of the Balanced Budget and Emergency Deficit Control Act of 1985, and shall not be counted for purposes of calculating the deficit under section 3(6) of the Congressional Budget and Impoundment Control Act of 1974 for purposes of comparison with the maximum deficit amount under the Balanced Budget and Emergency Deficit Control Act of 1985 nor counted in calculating the excess deficit for purposes of sections 251 and 252 11 See References in Text note below. of the Balanced Budget and Emergency Deficit Control Act of 1985, for any fiscal year.

(Added Pub. L. 101–239, title IV, § 4001(a)(1), Dec. 19, 1989, 103 Stat. 2133.)

Editorial Notes

References in TextThe Balanced Budget and Emergency Deficit Control Act of 1985, referred to in par. (3), is title II of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038. Part C of the Act is classified generally to subchapter I (§ 900 et seq.) of chapter 20 of Title 2, The Congress. Sections 251 and 252 of the Act are classified to sections 901 and 902, respectively, of Title 2, and were amended generally by Pub. L. 101–508, title XIII, § 13101(a), Nov. 5, 1990, 104 Stat. 1388–577, 1388–581. Section 251 of the Act was further amended generally by Pub. L. 112–25, title I, § 101, Aug. 2, 2011, 125 Stat. 241. For complete classification of this Act to the Code, see Short Title note set out under section 900 of Title 2 and Tables.
Section 3(6) of the Congressional Budget and Impoundment Control Act of 1974, referred to in par. (3), is classified to section 622(6) of Title 2.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 101–239, title IV, § 4001(c), Dec. 19, 1989, 103 Stat. 2133, provided that: “The amendments made by this section [enacting this section] shall apply with respect to budgets for fiscal years beginning after September 30, 1989.”


ConstructionPub. L. 101–239, title IV, § 4001(b), Dec. 19, 1989, 103 Stat. 2133, provided that: “Nothing in any amendment made by subsection (a) [enacting this section] shall be considered to diminish the oversight responsibilities or authority of the Congress under law, rule, or regulation with respect to the budget and operations of the United States Postal Service.”




§ 2010. Restrictions on agreements
The Postal Service shall promote modern and efficient operations and should refrain from expending any funds, engaging in any practice, or entering into any agreement or contract, other than an agreement or contract under chapter 12 of this title, which restricts the use of new equipment or devices which may reduce the cost or improve the quality of postal services, except where such restriction is necessary to insure safe and healthful employment conditions.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 742.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2011. Provisions relating to competitive products(a)(1) In this subsection, the term “costs attributable” has the meaning given such term by section 3631.

(2) There is established in the Treasury of the United States a revolving fund, to be called the Postal Service Competitive Products Fund, which shall be available to the Postal Service without fiscal year limitation for the payment of—(A) costs attributable to competitive products; and

(B) all other costs incurred by the Postal Service, to the extent allocable to competitive products.



(b) There shall be deposited in the Competitive Products Fund, subject to withdrawal by the Postal Service—(1) revenues from competitive products;

(2) amounts received from obligations issued by Postal Service under subsection (e);

(3) interest and dividends earned on investments of the Competitive Products Fund; and

(4) any other receipts of the Postal Service (including from the sale of assets), to the extent allocable to competitive products.


(c) If the Postal Service determines that the moneys of the Competitive Products Fund are in excess of current needs, the Postal Service may request the investment of such amounts as the Postal Service determines advisable by the Secretary of the Treasury in obligations of, or obligations guaranteed by, the Government of the United States, and, with the approval of the Secretary, in such other obligations or securities as the Postal Service determines appropriate.

(d) With the approval of the Secretary of the Treasury, the Postal Service may deposit moneys of the Competitive Products Fund in any Federal Reserve bank, any depository for public funds, or in such other places and in such manner as the Postal Service and the Secretary may mutually agree.

(e)(1)(A) Subject to the limitations specified in section 2005(a), the Postal Service is authorized to borrow money and to issue and sell such obligations as the Postal Service determines necessary to provide for competitive products and deposit such amounts in the Competitive Products Fund.

(B) Subject to paragraph (5), any borrowings by the Postal Service under subparagraph (A) shall be supported and serviced by—(i) the revenues and receipts from competitive products and the assets related to the provision of competitive products (as determined under subsection (h)); or

(ii) for purposes of any period before accounting practices and principles under subsection (h) have been established and applied, the best information available from the Postal Service, including the audited statements required by section 2008(e).



(2) The Postal Service may enter into binding covenants with the holders of such obligations, and with any trustee under any agreement entered into in connection with the issuance of such obligations with respect to—(A) the establishment of reserve, sinking, and other funds;

(B) application and use of revenues and receipts of the Competitive Products Fund;

(C) stipulations concerning the subsequent issuance of obligations or the execution of leases or lease purchases relating to properties of the Postal Service; and

(D) such other matters as the Postal Service considers necessary or desirable to enhance the marketability of such obligations.


(3) Obligations issued by the Postal Service under this subsection—(A) shall be in such forms and denominations;

(B) shall be sold at such times and in such amounts;

(C) shall mature at such time or times;

(D) shall be sold at such prices;

(E) shall bear such rates of interest;

(F) may be redeemable before maturity in such manner, at such times, and at such redemption premiums;

(G) may be entitled to such relative priorities of claim on the assets of the Postal Service with respect to principal and interest payments; and

(H) shall be subject to such other terms and conditions,

as the Postal Service determines.

(4) Obligations issued by the Postal Service under this subsection—(A) shall be negotiable or nonnegotiable and bearer or registered instruments, as specified therein and in any indenture or covenant relating thereto;

(B) shall contain a recital that such obligations are issued under this section, and such recital shall be conclusive evidence of the regularity of the issuance and sale of such obligations and of their validity;

(C) shall be lawful investments and may be accepted as security for all fiduciary, trust, and public funds, the investment or deposit of which shall be under the authority or control of any officer or agency of the Government of the United States, and the Secretary of the Treasury or any other officer or agency having authority over or control of any such fiduciary, trust, or public funds, may at any time sell any of the obligations of the Postal Service acquired under this section;

(D) shall not be exempt either as to principal or interest from any taxation now or hereafter imposed by any State or local taxing authority; and

(E) except as provided in section 2006(c), shall not be obligations of, nor shall payment of the principal thereof or interest thereon be guaranteed by, the Government of the United States, and the obligations shall so plainly state.


(5) The Postal Service shall make payments of principal, or interest, or both on obligations issued under this section out of revenues and receipts from competitive products and assets related to the provision of competitive products (as determined under subsection (h)), or for purposes of any period before accounting practices and principles under subsection (h) have been established and applied, the best information available, including the audited statements required by section 2008(e). For purposes of this subsection, the total assets of the Competitive Products Fund shall be the greater of—(A) the assets related to the provision of competitive products as calculated under subsection (h); or

(B) the percentage of total Postal Service revenues and receipts from competitive products times the total assets of the Postal Service.



(f) The receipts and disbursements of the Competitive Products Fund shall be accorded the same budgetary treatment as is accorded to receipts and disbursements of the Postal Service Fund under section 2009a.

(g) A judgment (or settlement of a claim) against the Postal Service or the Government of the United States shall be paid out of the Competitive Products Fund to the extent that the judgment or claim arises out of activities of the Postal Service in the provision of competitive products.

(h)(1)(A) The Secretary of the Treasury, in consultation with the Postal Service and an independent, certified public accounting firm and other advisors as the Secretary considers appropriate, shall develop recommendations regarding—(i) the accounting practices and principles that should be followed by the Postal Service with the objectives of—(I) identifying and valuing the assets and liabilities of the Postal Service associated with providing competitive products, including the capital and operating costs incurred by the Postal Service in providing such competitive products; and

(II) subject to subsection (e)(5), preventing the subsidization of such products by market-dominant products; and


(ii) the substantive and procedural rules that should be followed in determining the assumed Federal income tax on competitive products income of the Postal Service for any year (within the meaning of section 3634).


(B) Not earlier than 6 months after the date of enactment of this section, and not later than 12 months after such date, the Secretary of the Treasury shall submit the recommendations under subparagraph (A) to the Postal Regulatory Commission.


(2)(A) Upon receiving the recommendations of the Secretary of the Treasury under paragraph (1), the Commission shall give interested parties, including the Postal Service, users of the mails, and an officer of the Commission who shall be required to represent the interests of the general public, an opportunity to present their views on those recommendations through submission of written data, views, or arguments with or without opportunity for oral presentation, or in such other manner as the Commission considers appropriate.

(B)(i) After due consideration of the views and other information received under subparagraph (A), the Commission shall by rule—(I) provide for the establishment and application of the accounting practices and principles which shall be followed by the Postal Service;

(II) provide for the establishment and application of the substantive and procedural rules described under paragraph (1)(A)(ii); and

(III) provide for the submission by the Postal Service to the Postal Regulatory Commission of annual and other periodic reports setting forth such information as the Commission may require.


(ii) Final rules under this subparagraph shall be issued not later than 12 months after the date on which recommendations are submitted under paragraph (1) (or by such later date on which the Commission and the Postal Service may agree). The Commission is authorized to promulgate regulations revising such rules.


(C)(i) Reports described under subparagraph (B)(i)(III) shall be submitted at such time and in such form, and shall include such information, as the Commission by rule requires.

(ii) The Commission may, on its own motion or on request of an interested party, initiate proceedings (to be conducted in accordance with such rules as the Commission shall prescribe) to improve the quality, accuracy, or completeness of Postal Service information under subparagraph (B)(i)(III) whenever it shall appear that—(I) the quality of the information furnished in those reports has become significantly inaccurate or can be significantly improved; or

(II) such revisions are, in the judgment of the Commission, otherwise necessitated by the public interest.



(D) A copy of each report described under subparagraph (B)(i)(III) shall be submitted by the Postal Service to the Secretary of the Treasury and the Inspector General of the United States Postal Service.



(i)(1) The Postal Service shall submit an annual report to the Secretary of the Treasury concerning the operation of the Competitive Products Fund. The report shall address such matters as risk limitations, reserve balances, allocation or distribution of moneys, liquidity requirements, and measures to safeguard against losses.

(2) A copy of the most recent report submitted under paragraph (1) shall be included in the annual report submitted by the Postal Regulatory Commission under section 3652(g).


(Added Pub. L. 109–435, title IV, § 401(a)(1), Dec. 20, 2006, 120 Stat. 3221.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (h)(1)(B), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.




CHAPTER 22—CONVICT LABOR



Sec.


2201.No postal equipment or supplies manufactured by convict labor.



§ 2201. No postal equipment or supplies manufactured by convict labor
Except as provided in chapter 307 of title 18, the Postal Service may not make a contract for the purchase of equipment or supplies to be manufactured by convict labor.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 742.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 24—APPROPRIATIONS AND ANNUAL REPORT



Sec.


2401.Appropriations.


2402.Annual report.



§ 2401. Appropriations(a) There are appropriated to the Postal Service all revenues received by the Postal Service.

(b)(1) As reimbursement to the Postal Service for public service costs incurred by it in providing a maximum degree of effective and regular postal service nationwide, in communities where post offices may not be deemed self-sustaining, as elsewhere, there are authorized to be appropriated to the Postal Service the following amounts:(A) for each of the fiscal years 1972 through 1979, an amount equal to 10 percent of the sum appropriated to the former Post Office Department by Act of Congress for its use in fiscal year 1971;

(B) for fiscal year 1980, an amount equal to 9 percent of such sum for fiscal year 1971;

(C) for fiscal year 1981, $486,000,000;

(D) for fiscal year 1982, $250,000,000;

(E) for fiscal year 1983, $100,000,000;

(F) for fiscal year 1984, no funds are authorized to be appropriated; and

(G) except as provided in paragraph (2) of this subsection, for each fiscal year thereafter an amount equal to 5 percent of such sum for fiscal year 1971.


(2) After fiscal year 1984, the Postal Service may reduce the percentage figure in paragraph (1)(G) of this subsection, including a reduction to 0, if the Postal Service finds that the amounts determined under such paragraph are no longer required to operate the Postal Service in accordance with the policies of this title.


(c) There are authorized to be appropriated to the Postal Service each year a sum determined by the Postal Service to be equal to the difference between the revenues the Postal Service would have received if sections 3217 and 3403 through 3406 had not been enacted and the estimated revenues to be received on mail carried under such sections. In requesting an appropriation under this subsection for a fiscal year, the Postal Service shall include an amount to reconcile sums authorized to be appropriated for prior fiscal years on the basis of estimated mail volume.

(d) As reimbursement to the Postal Service for losses which it incurred as a result of insufficient amounts appropriated under section 2401(c) for fiscal years 1991 through 1993, and to compensate for the additional revenues it is estimated the Postal Service would have received under the provisions of section 3626(a) (as last in effect before enactment of the Postal Accountability and Enhancement Act), for the period beginning on October 1, 1993, and ending on September 30, 1998, if the fraction specified in subclause (VI) of section 3626(a)(3)(B)(ii) (as last in effect before enactment of the Postal Accountability and Enhancement Act) were applied with respect to such period (instead of the respective fractions specified in subclauses (I) through (V) thereof), there are authorized to be appropriated to the Postal Service $29,000,000 for each of fiscal years 1994 through 2035.

(e) The Postal Service shall present to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives and the Committees on Appropriations of the Senate and the House of Representatives, at the same time it submits its annual budget under section 2009 of this title, sufficient copies of the budget of the Postal Service for the fiscal year for which funds are requested to be appropriated, and a comprehensive statement relating to the following matters:(1) the plans, policies, and procedures of the Postal Service designed to comply with all of the provisions of section 101 of this title;

(2) postal operations generally, including data on the speed and reliability of service provided for the various classes of mail and types of mail service, mail volume, productivity, trends in postal operations, and analyses of the impact of internal and external factors upon the Postal Service;

(3) a listing of the total expenditures and obligations incurred by the Postal Service for the most recent fiscal year for which information is available, an estimate of the total expenditures and obligations to be incurred by the Postal Service during the fiscal year for which funds are requested to be appropriated, and the means by which these estimated expenses will be financed; and

(4) such other matters as the committees may determine necessary to ensure that the Congress is fully and currently consulted and informed on postal operations, plans, and policies.

Each year, the Postal Service shall appear before the Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives to submit information which any such committee considers necessary to determine the amount of funds to be appropriated for the operation of the Postal Service, and to present testimony and respond to questions with respect to such budget and statement. Each such committee shall take such action as it considers appropriate and shall advise the Postal Service of such action.

(f) The failure of the President to request the appropriation of any part of the funds authorized by this section may not be deemed a failure of appropriations.

(g) The rates established under chapter 36 of this title for zone-rated parcels formerly entered under former chapter 67 of this title shall not be more than 10 percent less than the rates for such mail would be if the funds authorized under subsection (b) were not appropriated.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 743; Pub. L. 94–421, § 2(a), (b), Sept. 24, 1976, 90 Stat. 1303; Pub. L. 95–593, § 11(a), Nov. 4, 1978, 92 Stat. 2538; Pub. L. 96–499, title IV, §§ 411, 414(a), Dec. 5, 1980, 94 Stat. 2607; Pub. L. 97–35, title XVII, § 1721, Aug. 13, 1981, 95 Stat. 759; Pub. L. 99–410, title II, § 201(b)(2), Aug. 28, 1986, 100 Stat. 928; Pub. L. 99–509, title VI, § 6003(b), Oct. 21, 1986, 100 Stat. 1933; Pub. L. 101–509, title II, § 1(b), Nov. 5, 1990, 104 Stat. 1398; Pub. L. 102–141, title II, Oct. 28, 1991, 105 Stat. 842; Pub. L. 103–31, § 8(h)(2), May 20, 1993, 107 Stat. 86; Pub. L. 103–123, title VII, §§ 703(a), 704(b)(1), Oct. 28, 1993, 107 Stat. 1267, 1270; Pub. L. 103–437, § 13, Nov. 2, 1994, 108 Stat. 4590; Pub. L. 109–435, title X, § 1010(c)(2), (d)(1), Dec. 20, 2006, 120 Stat. 3261.)

Editorial Notes

References in TextEnactment of the Postal Accountability and Enhancement Act, referred to in subsec. (d), means the enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.
Former chapter 67 of title 39, referred to in subsec. (g), means chapter 67 (§ 4551 et seq.) of former Title 39, The Postal Service, prior to the general revision and reenactment of Title 39 by Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719.

Amendments2006—Subsec. (d). Pub. L. 109–435, § 1010(c)(2), inserted “(as last in effect before enactment of the Postal Accountability and Enhancement Act)” after “section 3626(a)” and after “section 3626(a)(3)(B)(ii)”.
Subsec. (e). Pub. L. 109–435, § 1010(d)(1), substituted “Committee on Government Reform” for “Committee on Post Office and Civil Service” in introductory and concluding provisions and “Each year,” for “Not later than March 15 of each year,” in concluding provisions.
1994—Subsec. (e). Pub. L. 103–437, in introductory provisions, substituted “Committee on Governmental Affairs of the Senate and the Committee on Post Office and Civil Service of the House of Representatives” for “Committees on Post Office and Civil Service”, and, in concluding provisions, substituted “Committee on Governmental Affairs of the Senate and the Committee on Post Office and Civil Service of the House of Representatives” for “Committees on Post Office and Civil Service of the Senate and the House of Representatives”.
1993—Subsec. (c). Pub. L. 103–123, § 703(a), in first sentence substituted “if sections 3217 and 3403 through 3406 had not been enacted” for “if sections 3217, 3403–3406, 3626(a)–(h), 3626(j)–(k), and 3629 of this title, had not been enacted” and “such sections.” for “such sections and Acts.” and in second sentence struck out “(i)” after “Postal Service shall” and substituted “volume.” for “volume; and (ii) calculate the sums requested in respect of mail under former sections 4452(b) and 4452(c) of this title as though all such mail consisted of letter shaped pieces, as such pieces are defined in the then effective classification and rate schedules.”
Pub. L. 103–31 substituted “3626(a)–(h), 3626(j)–(k), and 3629 of this title” for “and 3626(a)–(h) and (j)–(k) of this title,” in first sentence.
Subsec. (d). Pub. L. 103–123, § 704(b)(1)(A), (E), added subsec. (d) and struck out former subsec. (d) which read as follows:
“(d)(1) There is authorized to be appropriated to the Postal Service for fiscal year 1976 and for the period beginning July 1, 1976, and ending September 30, 1976, the amount of $500,000,000 to be applied against the accumulated operating indebtedness of the Postal Service as of September 30, 1976.
“(2) There is authorized to be appropriated to the Postal Service for fiscal year 1977 the amount of $500,000,000 to be applied against the accumulated operating indebtedness of the Postal Service as of September 30, 1977.”
Subsec. (e). Pub. L. 103–123, § 704(b)(1)(A), (B), redesignated subsec. (g) as (e) and struck out former subsec. (e) which restricted Postal Service from effectuating any rate of postage exceeding rates in effect on Sept. 24, 1976, diminishing services below July 1, 1976, levels, closing post offices where 35 or more families regularly receive their mail and which was providing service on July 1, 1976, or closing post offices where fewer than 35 families receive their mail and which was providing service on July 1, 1976, unless 60 percent of patrons consent to such closing in writing.
Subsec. (f). Pub. L. 103–123, § 704(b)(1)(A)–(C), redesignated subsec. (h) as (f), struck out at end “The failure of the President to request the appropriation of any part of the funds authorized by this section shall not relieve the Postal Service from the responsibility to comply with the provisions of subsections (e) and (f) of this section.”, and struck out former subsec. (f) which read as follows: “During the period beginning on the date of the appropriation of the funds under subsection (d)(1) and ending on the date on which the Commission on Postal Service is required to transmit the final report required under section 7(f)(1) of the Postal Reorganization Act Amendments of 1976 to the President and each House of Congress, the Postal Service shall provide door delivery or curbline delivery to all permanent residential addresses (other than apartment building addresses) to which service is begun on or after the date of enactment of the Postal Reorganization Act Amendments of 1976.”
Subsec. (g). Pub. L. 103–123, § 704(b)(1)(B), (D), redesignated (i) as (g) and substituted “subsection (b)” for “subsections (b) and (d) of this section”. Former subsec. (g) redesignated (e).
Subsecs. (h), (i). Pub. L. 103–123, § 704(b)(1)(B), redesignated subsecs. (h) and (i) as (f) and (g), respectively.
1991—Subsec. (c). Pub. L. 102–141 amended last sentence generally. Prior to amendment, last sentence read as follows: “In requesting an appropriation under this subsection for a fiscal year, the Postal Service shall include an amount to reconcile sums authorized to be appropriated for prior fiscal years on the basis of estimated mail volume with sums which would have been authorized to be appropriated if based on the final audited mail volume.”
1990—Subsec. (c). Pub. L. 101–509 substituted “3626(a)–(h) and (j)–(k)” for “3626(a)–(h)”.
1986—Subsec. (c). Pub. L. 99–509 substituted “3626(a)–(h)” for “3626”.
Pub. L. 99–410 substituted “3406” for “3405” and struck out “the Overseas Citizens Voting Rights Act of 1975, and the Federal Voting Assistance Act of 1955” after “3626 of this title,”.
1981—Subsec. (b)(1). Pub. L. 97–35 substituted “$250,000,000” for “an amount equal to 7 percent of such sum for fiscal year 1971” in subpar. (D), substituted “$100,000,000” for “an amount equal to 6 percent of such sum for fiscal year 1971” in subpar. (E), and substituted “no funds are authorized to be appropriated” for “an amount equal to 5 percent of such sum for fiscal year 1971” in subpar. (F).
1980—Subsec. (b)(1)(C). Pub. L. 96–499, § 411, substituted “$486,000,000” for “an amount equal to 8 percent of such sum for fiscal year 1971”.
Subsec. (c). Pub. L. 96–499, § 414(a), inserted provision requiring Postal Service when requesting an appropriation under subsec. (c) to reconcile sums authorized to be appropriated for prior fiscal years on the basis of estimated mail volume with sums which would have been authorized if based on the final audited mail volume.
1978—Subsec. (c). Pub. L. 95–593 inserted provisions relating to applicability of Overseas Citizens Voting Rights Act of 1975.
1976—Subsec. (b)(3). Pub. L. 94–421, § 2(a), struck out par. (3) which required Postal Service, when requesting appropriations, to present to the appropriate committees in Congress, a statement of its compliance with the cost policy established under section 101(b) of this title.
Subsecs. (d) to (i). Pub. L. 94–421, § 2(b), added subsecs. (d) to (i).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.

Effective Date of 1993 AmendmentPub. L. 103–123, title VII, § 703(b), Oct. 28, 1993, 107 Stat. 1267, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to appropriations for fiscal years beginning after September 30, 1993.”

Pub. L. 103–123, title VII, § 704(c)(2), Oct. 28, 1993, 107 Stat. 1271, provided that: “The amendments made by subsection (b) [amending this section] shall apply with respect to appropriations for fiscal years beginning after September 30, 1993.”

Amendment by Pub. L. 103–31 effective (1) with respect to a State that, on May 20, 1993, has a provision in the constitution of the State that would preclude compliance with section 20501 et seq. of Title 52, Voting and Elections, unless the State maintained separate Federal and State official lists of eligible voters, on the later of Jan. 1, 1996, or the date that is 120 days after the date by which, under the constitution of the State as in effect on May 20, 1993, it would be legally possible to adopt and place into effect any amendments to the constitution of the State that are necessary to permit compliance with section 20501 et seq. of Title 52 without requiring a special election, and (2) with respect to a State not described in cl. (1) on Jan. 1, 1995, see section 13 of Pub. L. 103–31, set out as an Effective Date note under section 20501 of Title 52.

Effective Date of 1990 AmendmentPub. L. 101–509, title II, § 1(c), Nov. 5, 1990, 104 Stat. 1398, provided that: “The amendment enacted by this section [amending this section and section 3626 of this title] shall become effective ninety days after the date of enactment of this Act [Nov. 5, 1990].”


Effective Date of 1986 AmendmentsAmendment by Pub. L. 99–509 effective Jan. 1, 1989, or effective date of next general change in rates and fees under sections 3622 and 3625 of this title [Apr. 3, 1988], whichever is sooner, see section 6003(c) of Pub. L. 99–509 set out as a note under section 3626 of this title.
Amendment by Pub. L. 99–410 applicable with respect to elections taking place after Dec. 31, 1987, see section 204 of Pub. L. 99–410, set out as an Effective Date note under section 20301 of Title 52, Voting and Elections.

Effective Date of 1981 AmendmentAmendment by Pub. L. 97–35 effective Oct. 1, 1981, see section 1727 of Pub. L. 97–35, set out as a note under section 2003 of this title.

Effective Date of 1980 AmendmentPub. L. 96–499, title IV, § 415, Dec. 5, 1980, 94 Stat. 2608, provided that: “The provisions of this subtitle, including the amendments made by this subtitle [subtitle B (§§ 411–415) of title IV of Pub. L. 96–499, amending this section and enacting provisions set out as a note under section 403 of this title], shall take effect on the date of the enactment of this Act [Dec. 5, 1980].”


Effective DateSubsec. (a) of this section effective July 1, 1971, pursuant to Resolution No. 71–9, of the Board of Governors, and subsecs. (b) and (c) effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the last item on page 194 identifies a reporting provision which, as subsequently amended, is contained in subsec. (e) of this section), see section 3003 of Pub. L. 104–66, as amended, and section 1(a)(4) [div. A, § 1402(1)] of Pub. L. 106–554, set out as notes under section 1113 of Title 31, Money and Finance.

Reduction of Authorization for Revenue ForegonePub. L. 99–272, title XV, § 15101, Apr. 7, 1986, 100 Stat. 330, provided that: “Notwithstanding subsection (c) of section 2401 of title 39, United States Code, the amount authorized to be appropriated pursuant to such subsection for fiscal year 1986 shall be $749,000,000.”

Pub. L. 97–35, title XVII, § 1723, Aug. 13, 1981, 95 Stat. 759, as amended effective Oct. 1, 1982, by Pub. L. 97–216, title I, § 101, July 18, 1982, 96 Stat. 189, provided that: 
“Notwithstanding section 2401(c) of title 39, United States Code, the amount authorized to be appropriated under such section shall not exceed—
“(1) $696,000,000 for fiscal year 1982;

“(2) $708,000,000 for fiscal year 1983; or

“(3) $760,000,000 for fiscal year 1984.”






§ 2402. Annual report
The Postmaster General shall render an annual report to the Board concerning the operations of the Postal Service under this title. Upon approval thereof, or after making such changes as it considers appropriate, the Board shall transmit such reports to the President and the Congress.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 743.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to the requirement that the Board transmit annual reports to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 195 of House Document No. 103–7.




CHAPTER 26—DEBTS AND COLLECTION



Sec.


2601.Collection and adjustment of debts.


2602.Transportation of international mail by air carriers of the United States.


2603.Settlement of claims for damages caused by the Postal Service.


2604.Delivery of stolen money to owner.


2605.Suits to recover wrongful or fraudulent payments.



§ 2601. Collection and adjustment of debts(a) The Postal Service—(1) shall collect debts due the Postal Service;

(2) shall collect and remit fines, penalties, and forfeitures arising out of matters affecting the Postal Service;

(3) may adjust, pay, or credit the account of a postmaster or of an enlisted person of an Armed Force performing postal duties, for any loss of Postal Service funds, papers, postage, or other stamped stock or accountable paper; and

(4) may prescribe penalties for failure to render accounts.

The Postal Service may refer any matter, which is uncollectable through administrative action, to the Government Accountability Office for collection. This subsection does not affect the authority of the Attorney General in cases in which judicial proceedings are instituted.

(b) In all cases of disability or alleged liability for any sum of money by way of damages or otherwise, under any provision of law in relation to the officers, employees, operations, or business of the Postal Service, the Postal Service shall determine whether the interests of the Postal Service probably require the exercise of its powers over the same. Upon the determination, the Postal Service on such terms as it deems just and expedient, may—(1) remove the disability; or

(2) compromise, release, or discharge the claim for such sum of money and damages.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 744; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Amendments2004—Subsec. (a). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in concluding provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2602. Transportation of international mail by air carriers of the United States(a) The Postal Service may offset against any balances due another country resulting from the transaction of international money order business, or otherwise, amounts due from that country to the United States, or to the United States for the account of air carriers of the United States transporting mail of that country, when—(1) the Postal Service puts into effect rates of compensation to be charged another country for transportation; and

(2) the United States is required to collect from another country the amounts owed for transportation for the account of the air carriers.


(b) When the Postal Service has proceeded under authority of subsection (a) of this section, it shall—(1) give appropriate credit to the country involved;

(2) pay to the air carrier the portion of the amount so credited which is owed to the air carrier for its services in transporting the mail of the other country; and

(3) deposit in the Postal Service Fund that portion of the amount so credited which is due the United States on its own account.


(c) The Postal Service may advance to an air carrier, out of funds available for payment of balances due other countries, the amounts determined by the Postal Service to be due from another country to an air carrier for the transportation of its mails when—(1) collections are to be made by the United States for the account of air carriers; and

(2) the Postal Service determines that the balance of funds available is such that the advances may be made therefrom.

Collection from another country of the amount so advanced shall be made by offset, or otherwise, and the appropriation from which the advance is made shall be reimbursed by the collections made by the United States.

(d) If the United States is unable to collect from the debtor country an amount paid or advanced to an air carrier within 12 months after payment or advance has been made, the United States may deduct the uncollected amount from any sums owed by it to the air carrier.

(e) The Postal Service shall adopt such accounting procedures as may be necessary to conform to and carry out the purposes of this section.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 744.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2603. Settlement of claims for damages caused by the Postal Service
When the Postal Service finds a claim for damage to persons or property resulting from the operation of the Postal Service to be a proper charge against the United States, and it is not cognizable under section 2672 of title 28, it may adjust and settle the claim.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 745.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Charge Against Postal Revenues for Settlement of Claims for Damages and for Losses Resulting From Unavoidable CasualtyPub. L. 89–57, title II, § 201, June 30, 1965, 79 Stat. 200, provided in part: “That hereafter settlement of claims, pursuant to law, current and prior fiscal years, for damages, and for losses resulting from unavoidable casualty shall be paid from postal revenues.”




§ 2604. Delivery of stolen money to owner
When the Postal Service is satisfied that money or property in the possession of the Postal Service represents money or property stolen from the mails, or the proceeds thereof, it may deliver it to the person it finds to be the rightful owner.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 745.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 2605. Suits to recover wrongful or fraudulent payments
The Postal Service shall request the Attorney General to bring a suit to recover with interest any payment made from moneys of, or credit granted by, the Postal Service as a result of—(1) mistake;

(2) fraudulent representations;

(3) collusion; or

(4) misconduct of an officer or employee of the Postal Service.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 745.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 28—STRATEGIC PLANNING AND PERFORMANCE MANAGEMENT



Sec.


2801.Definitions.


2802.Strategic plans.


2803.Performance plans.


2804.Program performance reports.


2805.Inherently Governmental functions.



§ 2801. Definitions
For purposes of this chapter the term—(1) “outcome measure” refers to an assessment of the results of a program activity compared to its intended purpose;

(2) “output measure” refers to the tabulation, calculation, or recording of activity or effort and can be expressed in a quantitative or qualitative manner;

(3) “performance goal” means a target level of performance expressed as a tangible, measurable objective, against which actual achievement shall be compared, including a goal expressed as a quantitative standard, value, or rate;

(4) “performance indicator” refers to a particular value or characteristic used to measure output or outcome;

(5) “program activity” means a specific activity related to the mission of the Postal Service; and

(6) “program evaluation” means an assessment, through objective measurement and systematic analysis, of the manner and extent to which Postal Service programs achieve intended objectives.

(Added Pub. L. 103–62, § 7, Aug. 3, 1993, 107 Stat. 292.)

Statutory Notes and Related Subsidiaries
ConstructionNo provision or amendment made by Pub. L. 103–62 to be construed as creating any right, privilege, benefit, or entitlement for any person who is not an officer or employee of the United States acting in such capacity, and no person not an officer or employee of the United States acting in such capacity to have standing to file any civil action in any court of the United States to enforce any provision or amendment made by Pub. L. 103–62, or to be construed as superseding any statutory requirement, see section 10 of Pub. L. 103–62, set out as a Construction of 1993 Amendment note under section 1101 of Title 31, Money and Finance.



§ 2802. Strategic plans(a) No later than September 30, 1997, the Postal Service shall submit to the President and the Congress a strategic plan for its program activities. Such plan shall contain—(1) a comprehensive mission statement covering the major functions and operations of the Postal Service;

(2) general goals and objectives, including outcome-related goals and objectives, for the major functions and operations of the Postal Service;

(3) a description of how the goals and objectives are to be achieved, including a description of the operational processes, skills and technology, and the human, capital, information, and other resources required to meet those goals and objectives;

(4) a description of how the performance goals included in the plan required under section 2803 shall be related to the general goals and objectives in the strategic plan;

(5) an identification of those key factors external to the Postal Service and beyond its control that could significantly affect the achievement of the general goals and objectives; and

(6) a description of the program evaluations used in establishing or revising general goals and objectives, with a schedule for future program evaluations.


(b) The strategic plan shall cover a period of not less than five years forward from the fiscal year in which it is submitted, and shall be updated and revised at least every three years.

(c) The performance plan required under section 2803 shall be consistent with the Postal Service’s strategic plan. A performance plan may not be submitted for a fiscal year not covered by a current strategic plan under this section.

(d) When developing a strategic plan, the Postal Service shall solicit and consider the views and suggestions of those entities potentially affected by or interested in such a plan, and shall advise the Congress of the contents of the plan.

(Added Pub. L. 103–62, § 7, Aug. 3, 1993, 107 Stat. 292.)

Statutory Notes and Related Subsidiaries
Strategic PlanningPub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(d)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–381, provided that:
“(1) Office of inspector general of the united states postal service.—“(A) In general.—Strategic plans shall be prepared under this paragraph addressing staffing requirements, general goals and objectives for major functions and operations of the Office of Inspector General of the United States Postal Service, and how goals and objectives of the Office are to be achieved, including a description of operational processes, skills and technology, and the human, capital, information, and other resources required to meet those goals and objectives.

“(B) Specific requirements.—Plans under this paragraph—“(i) shall be prepared by the Inspector General of the United States Postal Service;

“(ii) shall each cover a 5-year period (the beginning and ending dates of which shall be specified in each such plan); and

“(iii) shall be included, as part of the annual budget required under section 2009 of title 39, United States Code, at least every 3 years.


“(C) First submission.—The first plan under this paragraph shall be prepared in time to be included with the annual budget under section 2009 of title 39, United States Code, next due to be submitted after the end of the 6-month period beginning on the date of the appointment of the first Inspector General to be appointed pursuant to the amendments made by this section [amending sections 102, 202, 204, 410, and 1003 of this title, section 5315 of Title 5, Government Organization and Employees, and section 8G of the Inspector General Act of 1978, Pub. L. 95–452, set out in the Appendix to Title 5, and renumbering another section 8G of the Inspector General Act of 1978 as 8H].


“(2) Postal inspection service.—The Chief Postal Inspector shall, with respect to the Postal Inspection Service, prepare a strategic plan similar in content to that required under paragraph (1)(A) with respect to the Office of Inspector General of the United States Postal Service. Such plan shall be prepared in time to be included with the annual budget under section 2009 of such title 39 next due to be submitted after the end of the 30-day period beginning on the date of the enactment of this Act [Sept. 30, 1996].”






§ 2803. Performance plans(a) The Postal Service shall prepare an annual performance plan covering each program activity set forth in the Postal Service budget, which shall be included in the comprehensive statement presented under section 2401(e) of this title. Such plan shall—(1) establish performance goals to define the level of performance to be achieved by a program activity;

(2) express such goals in an objective, quantifiable, and measurable form unless an alternative form is used under subsection (b);

(3) briefly describe the operational processes, skills and technology, and the human, capital, information, or other resources required to meet the performance goals;

(4) establish performance indicators to be used in measuring or assessing the relevant outputs, service levels, and outcomes of each program activity;

(5) provide a basis for comparing actual program results with the established performance goals; and

(6) describe the means to be used to verify and validate measured values.


(b) If the Postal Service determines that it is not feasible to express the performance goals for a particular program activity in an objective, quantifiable, and measurable form, the Postal Service may use an alternative form. Such alternative form shall—(1) include separate descriptive statements of—(A) a minimally effective program, and

(B) a successful program,

with sufficient precision and in such terms that would allow for an accurate, independent determination of whether the program activity’s performance meets the criteria of either description; or

(2) state why it is infeasible or impractical to express a performance goal in any form for the program activity.


(c) In preparing a comprehensive and informative plan under this section, the Postal Service may aggregate, disaggregate, or consolidate program activities, except that any aggregation or consolidation may not omit or minimize the significance of any program activity constituting a major function or operation.

(d) The Postal Service may prepare a non-public annex to its plan covering program activities or parts of program activities relating to—(1) the avoidance of interference with criminal prosecution; or

(2) matters otherwise exempt from public disclosure under section 410(c) of this title.


(Added Pub. L. 103–62, § 7, Aug. 3, 1993, 107 Stat. 293; amended Pub. L. 109–435, title X, § 1010(d)(2), Dec. 20, 2006, 120 Stat. 3261.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435 substituted “section 2401(e)” for “section 2401(g)” in introductory provisions.



§ 2804. Program performance reports(a) The Postal Service shall prepare a report on program performance for each fiscal year, which shall be included in the annual comprehensive statement presented under section 2401(e) of this title.

(b)(1) The program performance report shall set forth the performance indicators established in the Postal Service performance plan, along with the actual program performance achieved compared with the performance goals expressed in the plan for that fiscal year.

(2) If performance goals are specified by descriptive statements of a minimally effective program activity and a successful program activity, the results of such program shall be described in relationship to those categories, including whether the performance failed to meet the criteria of either category.


(c) The report for fiscal year 2000 shall include actual results for the preceding fiscal year, the report for fiscal year 2001 shall include actual results for the two preceding fiscal years, and the report for fiscal year 2002 and all subsequent reports shall include actual results for the three preceding fiscal years.

(d) Each report shall—(1) review the success of achieving the performance goals of the fiscal year;

(2) evaluate the performance plan for the current fiscal year relative to the performance achieved towards the performance goals in the fiscal year covered by the report;

(3) explain and describe, where a performance goal has not been met (including when a program activity’s performance is determined not to have met the criteria of a successful program activity under section 2803(b)(2))—(A) why the goal was not met;

(B) those plans and schedules for achieving the established performance goal; and

(C) if the performance goal is impractical or infeasible, why that is the case and what action is recommended; and


(4) include the summary findings of those program evaluations completed during the fiscal year covered by the report.


(Added Pub. L. 103–62, § 7, Aug. 3, 1993, 107 Stat. 294; amended Pub. L. 109–435, title X, § 1010(d)(2), Dec. 20, 2006, 120 Stat. 3261.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435 substituted “section 2401(e)” for “section 2401(g)”.



§ 2805. Inherently Governmental functions
The functions and activities of this chapter shall be considered to be inherently Governmental functions. The drafting of strategic plans, performance plans, and program performance reports under this section shall be performed only by employees of the Postal Service.
(Added Pub. L. 103–62, § 7, Aug. 3, 1993, 107 Stat. 294.)


CHAPTER 29—PROPERTY MANAGEMENT



Sec.


2901.Definitions.


2902.Property management.



§ 2901. Definitions
In this chapter:(1) Excess property.—The term “excess property” means any postal property that the Postal Service determines is not required to meet the needs or responsibilities of the Postal Service.

(2) Postal property.—The term “postal property” means any property owned or leased by the Postal Service.

(3) Underutilized property.—The term “underutilized property” means a portion or the entirety of any real property that is postal property, including any improvements, that is used—(A) irregularly or intermittently by the Postal Service for program purposes of the Postal Service; or

(B) for program purposes that can be satisfied only with a portion of the property.


(Added Pub. L. 114–318, § 4(a), Dec. 16, 2016, 130 Stat. 1613.)

§ 2902. Property management(a) In General.—The Postal Service—(1) shall maintain adequate inventory controls and accountability systems for postal property;

(2) shall develop current and future workforce projections so as to have the capacity to assess the needs of the Postal Service workforce regarding the use of property;

(3) may develop a 5-year management template that—(A) establishes goals and policies that will lead to the reduction of excess property and underutilized property in the inventory of the Postal Service;

(B) adopts workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;

(C) assesses leased space to identify space that is not fully used or occupied;

(D) develops recommendations on how to address excess capacity at Postal Service facilities without negatively impacting mail delivery; and

(E) develops recommendations on ensuring the security of mail processing operations; and


(4) if the Postal Service develops a template under paragraph (3) shall, as part of that template and on a regular basis—(A) conduct an inventory of postal property that is real property; and

(B) publish a report that covers each property identified under subparagraph (A), similar to the USPS Owned Facilities Report and the USPS Leased Facilities Report, that includes—(i) the date on which the Postal Service first occupied the property;

(ii) the size of the property in square footage and acreage;

(iii) the geographical location of the property, including an address and description;

(iv) the extent to which the property is being utilized;

(v) the actual annual operating costs associated with the property;

(vi) the total cost of capital expenditures associated with the property;

(vii) the number of postal employees, contractor employees, and functions housed at the property;

(viii) the extent to which the mission of the Postal Service is dependent on the property; and

(ix) the estimated amount of capital expenditures projected to maintain and operate the property over each of the next 5 years after the date of enactment of this chapter.




(b) Rule of Construction.—Nothing in subsection (a)(4)(B) shall be construed to require the Postal Service to obtain an appraisal of postal property.

(Added Pub. L. 114–318, § 4(a), Dec. 16, 2016, 130 Stat. 1613.)

Editorial Notes

References in TextThe date of enactment of this chapter, referred to in subsec. (a)(4)(B)(ix), is the date of enactment of Pub. L. 114–318, which was approved Dec. 16, 2016.





PART IV—MAIL MATTER



Chap.

Sec.

30.Nonmailable Matter3001

32.Penalty and Franked Mail3201

34.Armed Forces and Free Postage3401

36.Postal Rates, Classes, and Services3601


CHAPTER 30—NONMAILABLE MATTER



Sec.


3001.Nonmailable matter.


3002.Nonmailable motor vehicle master keys.


3002a.Nonmailability of locksmithing devices.


3003.Mail bearing a fictitious name or address.


3004.Delivery of mail to persons not residents of the place of address.


3005.False representations; lotteries.


[3006.Repealed.]


3007.Detention of mail for temporary periods.


3008.Prohibition of pandering advertisements.


3009.Mailing of unordered merchandise.


3010.Mailing of sexually oriented advertisements.


3011.Judicial enforcement.


3012.Civil penalties.


3013.Semiannual reports on investigative activities of the Postal Service.


3014.Nonmailable plants.


3015.Nonmailable plant pests and injurious animals.


3016.Administrative subpoenas.


3017.Nonmailable skill contests or sweepstakes matter; notification to prohibit mailings.


3018.Hazardous material.




Editorial Notes
Amendments2006—Pub. L. 109–435, title X, § 1008(c)(2), Dec. 20, 2006, 120 Stat. 3260, added item 3018.
1999—Pub. L. 106–168, title I, §§ 105(b)(1), 107(d), 108(b), Dec. 12, 1999, 113 Stat. 1811, 1814, 1816, repealed item 3006 “Unlawful matter” and added items 3016 and 3017.
1992—Pub. L. 102–393, title VI, § 631(d)(2), Oct. 6, 1992, 106 Stat. 1776, added item 3015.
1988—Pub. L. 100–690, title VII, § 7090(b), Nov. 18, 1988, 102 Stat. 4410, added item 3002a.
Pub. L. 100–574, § 1(a)(2), Oct. 31, 1988, 102 Stat. 2893, added item 3014.
1983—Pub. L. 98–186, § 3(c), Nov. 30, 1983, 97 Stat. 1317, added items 3012 and 3013.


§ 3001. Nonmailable matter(a) Matter the deposit of which in the mails is punishable under section 1302, 1341, 1342, 1461, 1463, 1715, 1716, 1717, or 1738 11 See References in Text note below. of title 18, or section 26 of the Animal Welfare Act is nonmailable.

(b) Except as provided in subsection (c) of this section, nonmailable matter which reaches the office of delivery, or which may be seized or detained for violation of law, shall be disposed of as the Postal Service shall direct.

(c)(1) Matter which—(A) exceeds the size and weight limits prescribed for the particular class of mail; or

(B) is of a character perishable within the period required for transportation and delivery;

is nonmailable.

(2) Matter made nonmailable by this subsection which reaches the office of destination may be delivered in accordance with its address, if the party addressed furnishes the name and address of the sender.


(d) Matter otherwise legally acceptable in the mails which—(1) is in the form of, and reasonably could be interpreted or construed as, a bill, invoice, or statement of account due; but

(2) constitutes, in fact, a solicitation for the order by the addressee of goods or services, or both;

is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless such matter bears on its face, in conspicuous and legible type in contrast by typography, layout, or color with other printing on its face, in accordance with regulations which the Postal Service shall prescribe—
(A) the following notice: “This is a solicitation for the order of goods or services, or both, and not a bill, invoice, or statement of account due. You are under no obligation to make any payments on account of this offer unless you accept this offer.”; or

(B) in lieu thereof, a notice to the same effect in words which the Postal Service may prescribe.


(e)(1) Any matter which is unsolicited by the addressee and which is designed, adapted, or intended for preventing conception (except un­solicited samples thereof mailed to a manufacturer thereof, a dealer therein, a licensed physician or surgeon, or a nurse, pharmacist, druggist, hospital, or clinic) is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs.

(2) Any unsolicited advertisement of matter which is designed, adapted, or intended for preventing conception is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs unless the advertisement—(A) is mailed to a manufacturer of such matter, a dealer therein, a licensed physician or surgeon, or a nurse, pharmacist, druggist, hospital, or clinic; or

(B) accompanies in the same parcel any unsolicited sample excepted by paragraph (1) of this subsection.

An advertisement shall not be deemed to be unsolicited for the purposes of this paragraph if it is contained in a publication for which the addressee has paid or promised to pay a consideration or which he has otherwise indicated he desires to receive.


(f) Any matter which is unsolicited by the addressee, which contains a “household substance” (as defined by section 2 of the Poison Prevention Packaging Act of 1970), and which does not comply with the requirements for special child-resistant packaging established for that substance by the Consumer Product Safety Commission, is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs.

(g)(1) Matter otherwise legally acceptable in the mails which contains or includes a fragrance advertising sample is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless the sample is sealed, wrapped, treated, or otherwise prepared in a manner reasonably designed to prevent individuals from being unknowingly or involuntarily exposed to the sample.

(2) The Postal Service shall by regulation establish the standards or requirements which a fragrance advertising sample must satisfy in order for the mail matter involved not to be considered nonmailable under this subsection.


(h)(1) Matter otherwise legally acceptable in the mails which constitutes a solicitation by a nongovernmental entity for the purchase of or payment for a product or service; and which reasonably could be interpreted or construed as implying any Federal Government connection, approval, or endorsement through the use of a seal, insignia, reference to the Postmaster General, citation to a Federal statute, name of a Federal agency, department, commission, or program, trade or brand name, or any other term or symbol; or contains any reference to the Postmaster General or a citation to a Federal statute that misrepresents either the identity of the mailer or the protection or status afforded such matter by the Federal Government; or which bears the term “census” on the envelope or outside cover or wrapper; or on which the term “census” is visible through the envelope or outside cover or wrapper is nonmailable matter and shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless—(A) such nongovernmental entity has such expressed connection, approval or endorsement;

(B)(i) such matter bears on its face, in conspicuous and legible type in contrast by typography, layout, or color with other printing on its face, in accordance with regulations which the Postal Service shall prescribe, the following notice: “THIS PRODUCT OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY THE FEDERAL GOVERNMENT, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE FEDERAL GOVERNMENT.”, or a notice to the same effect in words which the Postal Service may prescribe;

(ii) the envelope or outside cover or wrapper in which such matter is mailed bears on its face in capital letters and in conspicuous and legible type, in accordance with regulations which the Postal Service shall prescribe, the following notice: “THIS IS NOT A GOVERNMENT DOCUMENT.”, or a notice to the same effect in words which the Postal Service may prescribe; and

(iii) such matter does not contain a false representation stating or implying that Federal Government benefits or services will be affected by any purchase or nonpurchase; or


(C) such matter is contained in a publication for which the addressee has paid or promised to pay a consideration or which he has otherwise indicated he desires to receive, except that this paragraph shall not apply if the solicitation is on behalf of the publisher of the publication.


(2) In the case of matter bearing the term “census” on the envelope or outside cover or wrapper or matter on which the term “census” is visible through the envelope or outside cover or wrapper, in addition to satisfying one of the exceptions contained in paragraphs 22 So in original. Probably should be “paragraph”. (1)(A), (1)(B), or (1)(C), such envelope or outside cover or wrapper bears on its face an accurate return address including the name of the entity that sent such matter.


(i)(1) Matter otherwise legally acceptable in the mails which constitutes a solicitation by a nongovernmental entity for information or the contribution of funds or membership fees and which reasonably could be interpreted or construed as implying any Federal Government connection, approval, or endorsement through the use of a seal, insignia, reference to the Postmaster General, citation to a Federal statute, name of a Federal agency, department, commission, or program, trade or brand name, or any other term or symbol; or contains any reference to the Postmaster General or a citation to a Federal statute that misrepresents either the identity of the mailer or the protection or status afforded such matter by the Federal Government; or which bears the term “census” on the envelope or outside cover or wrapper; or on which the term “census” is visible through the envelope or outside cover or wrapper is nonmailable matter and shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless—(A) such nongovernmental entity has such expressed connection, approval or endorsement;

(B)(i) such matter bears on its face, in conspicuous and legible type in contrast by typography, layout, or color with other printing on its face, in accordance with regulations which the Postal Service shall prescribe, the following notice: “THIS ORGANIZATION HAS NOT BEEN APPROVED OR ENDORSED BY THE FEDERAL GOVERNMENT, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE FEDERAL GOVERNMENT.”, or a notice to the same effect in words which the Postal Service may prescribe;

(ii) the envelope or outside cover or wrapper in which such matter is mailed bears on its face in capital letters and in conspicuous and legible type, in accordance with regulations which the Postal Service shall prescribe, the following notice: “THIS IS NOT A GOVERNMENT DOCUMENT.”, or a notice to the same effect in words which the Postal Service may prescribe; and

(iii) such matter does not contain a false representation stating or implying that Federal Government benefits or services will be affected by any contribution or noncontribution; or


(C) such matter is contained in a publication for which the addressee has paid or promised to pay a consideration or which he has otherwise indicated he desires to receive, except that this paragraph shall not apply if the solicitation is on behalf of the publisher of the publication.


(2) In the case of matter bearing the term “census” on the envelope or outside cover or wrapper or matter on which the term “census” is visible through the envelope or outside cover or wrapper, in addition to satisfying one of the exceptions contained in paragraphs 2 (1)(A), (1)(B), or (1)(C), such envelope or outside cover or wrapper bears on its face an accurate return address including the name of the entity that sent such matter.


(j)(1) Any matter otherwise legally acceptable in the mails which is described in paragraph (2) is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs.

(2) Matter described in this paragraph is any matter that—(A) constitutes a solicitation for the purchase of or payment for any product or service that—(i) is provided by the Federal Government; and

(ii) may be obtained without cost from the Federal Government; and


(B) does not contain a clear and conspicuous statement giving notice of the information set forth in clauses (i) and (ii) of subparagraph (A).



(k)(1) In this subsection—(A) the term “clearly and conspicuously displayed” means presented in a manner that is readily noticeable, readable, and understandable to the group to whom the applicable matter is disseminated;

(B) the term “facsimile check” means any matter that—(i) is designed to resemble a check or other negotiable instrument; but

(ii) is not negotiable;


(C) the term “skill contest” means a puzzle, game, competition, or other contest in which—(i) a prize is awarded or offered;

(ii) the outcome depends predominately on the skill of the contestant; and

(iii) a purchase, payment, or donation is required or implied to be required to enter the contest; and


(D) the term “sweepstakes” means a game of chance for which no consideration is required to enter.


(2) Except as provided in paragraph (4), any matter otherwise legally acceptable in the mails which is described in paragraph (3) is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs.

(3) Matter described in this paragraph is any matter that—(A)(i) includes entry materials for a sweepstakes or a promotion that purports to be a sweepstakes; and

(ii)(I) does not contain a statement that discloses in the mailing, in the rules, and on the order or entry form, that no purchase is necessary to enter such sweepstakes;

(II) does not contain a statement that discloses in the mailing, in the rules, and on the order or entry form, that a purchase will not improve an individual’s chances of winning with such entry;

(III) does not state all terms and conditions of the sweepstakes promotion, including the rules and entry procedures for the sweepstakes;

(IV) does not disclose the sponsor or mailer of such matter and the principal place of business or an address at which the sponsor or mailer may be contacted;

(V) does not contain sweepstakes rules that state—(aa) the estimated odds of winning each prize;

(bb) the quantity, estimated retail value, and nature of each prize; and

(cc) the schedule of any payments made over time;


(VI) represents that individuals not purchasing products or services may be disqualified from receiving future sweepstakes mailings;

(VII) requires that a sweepstakes entry be accompanied by an order or payment for a product or service previously ordered;

(VIII) represents that an individual is a winner of a prize unless that individual has won such prize; or

(IX) contains a representation that contradicts, or is inconsistent with sweepstakes rules or any other disclosure required to be made under this subsection, including any statement qualifying, limiting, or explaining the rules or disclosures in a manner inconsistent with such rules or disclosures;



(B)(i) includes entry materials for a skill contest or a promotion that purports to be a skill contest; and

(ii)(I) does not state all terms and conditions of the skill contest, including the rules and entry procedures for the skill contest;

(II) does not disclose the sponsor or mailer of the skill contest and the principal place of business or an address at which the sponsor or mailer may be contacted; or

(III) does not contain skill contest rules that state, as applicable—(aa) the number of rounds or levels of the contest and the cost to enter each round or level;

(bb) that subsequent rounds or levels will be more difficult to solve;

(cc) the maximum cost to enter all rounds or levels;

(dd) the estimated number or percentage of entrants who may correctly solve the skill contest or the approximate number or percentage of entrants correctly solving the past 3 skill contests conducted by the sponsor;

(ee) the identity or description of the qualifications of the judges if the contest is judged by other than the sponsor;

(ff) the method used in judging;

(gg) the date by which the winner or winners will be determined and the date or process by which prizes will be awarded;

(hh) the quantity, estimated retail value, and nature of each prize; and

(ii) the schedule of any payments made over time; or




(C) includes any facsimile check that does not contain a statement on the check itself that such check is not a negotiable instrument and has no cash value.


(4) Matter that appears in a magazine, newspaper, or other periodical shall be exempt from paragraph (2) if such matter—(A) is not directed to a named individual; or

(B) does not include an opportunity to make a payment or order a product or service.


(5) Any statement, notice, or disclaimer required under paragraph (3) shall be clearly and conspicuously displayed. Any statement, notice, or disclaimer required under subclause (I) or (II) of paragraph (3)(A)(ii) shall be displayed more conspicuously than would otherwise be required under the preceding sentence.

(6) In the enforcement of paragraph (3), the Postal Service shall consider all of the materials included in the mailing and the material and language on and visible through the envelope or outside cover or wrapper in which those materials are mailed.


(l)(1) Any person who uses the mails for any matter to which subsection (h), (i), (j), or (k) applies shall adopt reasonable practices and procedures to prevent the mailing of such matter to any person who, personally or through a conservator, guardian, or individual with power of attorney—(A) submits to the mailer of such matter a written request that such matter should not be mailed to such person; or

(B)(i) submits such a written request to the attorney general of the appropriate State (or any State government officer who transmits the request to that attorney general); and

(ii) that attorney general transmits such request to the mailer.



(2) Any person who mails matter to which subsection (h), (i), (j), or (k) applies shall maintain or cause to be maintained a record of all requests made under paragraph (1). The records shall be maintained in a form to permit the suppression of an applicable name at the applicable address for a 5-year period beginning on the date the written request under paragraph (1) is submitted to the mailer.


(m) Except as otherwise provided by law, proceedings concerning the mailability of matter under this chapter and chapters 71 and 83 of title 18 shall be conducted in accordance with chapters 5 and 7 of title 5.

(n)(1) Except as otherwise authorized by law or regulations of the Postal Service, hazardous material is nonmailable.

(2) In this subsection, the term “hazardous material” means a substance or material designated by the Secretary of Transportation under section 5103(a) of title 49.


(o) The district courts, together with the District Court of the Virgin Islands and the District Court of Guam, shall have jurisdiction, upon cause shown, to enjoin violations of section 1716 of title 18.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 745; Pub. L. 91–662, § 6(1), Jan. 8, 1971, 84 Stat. 1974; Pub. L. 92–191, § 2, Dec. 15, 1971, 85 Stat. 647; Pub. L. 89–544, § 26(h)(2), as added Pub. L. 94–279, § 17, Apr. 22, 1976, 90 Stat. 423, renumbered § 26(i)(2), Pub. L. 110–234, title XIV, § 14207(a)(8), May 22, 2008, 122 Stat. 1462, and Pub. L. 110–246, § 4(a), title XIV, § 14207(a)(8), June 18, 2008, 122 Stat. 1664, 2224, and renumbered § 26(h)(2), Pub. L. 115–334, title XII, § 12616(a)(3), Dec. 20, 2018, 132 Stat. 5016; Pub. L. 97–398, § 5, Dec. 31, 1982, 96 Stat. 2011; Pub. L. 101–493, § 2, Oct. 31, 1990, 104 Stat. 1184; Pub. L. 101–524, § 2(a), Nov. 6, 1990, 104 Stat. 2301; Pub. L. 102–71, § 2(1), July 10, 1991, 105 Stat. 330; Pub. L. 106–168, title I, §§ 102, 103, 110(a), Dec. 12, 1999, 113 Stat. 1806, 1808, 1817; Pub. L. 109–435, title X, § 1008(a), Dec. 20, 2006, 120 Stat. 3259; Pub. L. 111–155, § 2, Apr. 7, 2010, 124 Stat. 1112; Pub. L. 111–170, § 1, May 24, 2010, 124 Stat. 1193.)

Editorial Notes

References in TextSection 1738 of title 18, referred to in subsec. (a), was repealed by Pub. L. 106–578, § 4, Dec. 28, 2000, 114 Stat. 3076.
Section 26 of the Animal Welfare Act, referred to in subsec. (a), is section 26 of Pub. L. 89–544, which is classified to section 2156 of Title 7, Agriculture.
Section 2 of the Poison Prevention Packaging Act of 1970, referred to in subsec. (f), is classified to section 1471 of Title 15, Commerce and Trade.

Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to Pub. L. 89–544 included in the credit of this section. The amendment by Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

ConstitutionalityFor information regarding constitutionality of certain provisions of this section, as taken from section 2 of act Mar. 3, 1873, ch. 258, 17 Stat. 599, codified by Pub. L. 91–375, and amended by section 6(1) of Pub. L. 91–662, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments2010—Subsec. (h). Pub. L. 111–155, § 2(a)(2)–(5), designated existing provisions as par. (1), redesignated former pars. (1) to (3) as subpars. (A) to (C), respectively, of par. (1), redesignated subpars. (A) to (C) of former par. (2) as cls. (i) to (iii), respectively, of par. (1)(B), and added par. (2).
Pub. L. 111–155, § 2(a)(1), inserted “; or which bears the term ‘census’ on the envelope or outside cover or wrapper” after “such matter by the Federal Government” in introductory provisions.
Subsec. (h)(1). Pub. L. 111–170, § 1(a)(1), inserted “; or on which the term ‘census’ is visible through the envelope or outside cover or wrapper” after “or which bears the term ‘census’ on the envelope or outside cover or wrapper” in introductory provisions.
Subsec. (h)(2). Pub. L. 111–170, § 1(a)(2), inserted “or matter on which the term ‘census’ is visible through the envelope or outside cover or wrapper” after “In the case of matter bearing the term ‘census’ on the envelope or outside cover or wrapper”.
Subsec. (i). Pub. L. 111–155, § 2(b)(2)–(5), designated existing provisions as par. (1), redesignated former pars. (1) to (3) as subpars. (A) to (C), respectively, of par. (1), redesignated subpars. (A) to (C) of former par. (2) as cls. (i) to (iii), respectively, of par. (1)(B), and added par. (2).
Pub. L. 111–155, § 2(b)(1), inserted “; or which bears the term ‘census’ on the envelope or outside cover or wrapper” after “such matter by the Federal Government” in introductory provisions.
Subsec. (i)(1). Pub. L. 111–170, § 1(b)(1), inserted “; or on which the term ‘census’ is visible through the envelope or outside cover or wrapper” after “or which bears the term ‘census’ on the envelope or outside cover or wrapper”.
Subsec. (i)(2). Pub. L. 111–170, § 1(b)(2), inserted “or matter on which the term ‘census’ is visible through the envelope or outside cover or wrapper” after “In the case of matter bearing the term ‘census’ on the envelope or outside cover or wrapper”.
2008—Pub. L. 110–246, § 14207(a)(8), renumbered Pub. L. 89–544, § 26(h)(2), as § 26(i)(2). See 1976 Amendment note below.
2006—Subsecs. (n), (o). Pub. L. 109–435 added subsec. (n) and redesignated former subsec. (n) as (o).
1999—Subsec. (a). Pub. L. 106–168, § 110(a), struck out “1714,” after “1463,” and “1718,” after “1717,”.
Subsec. (h). Pub. L. 106–168, § 102(1)(A), in introductory provisions, substituted “which reasonably could be interpreted or construed as implying any Federal Government connection, approval, or endorsement through the use of a seal, insignia, reference to the Postmaster General, citation to a Federal statute, name of a Federal agency, department, commission, or program, trade or brand name, or any other term or symbol; or contains any reference to the Postmaster General or a citation to a Federal statute that misrepresents either the identity of the mailer or the protection or status afforded such matter by the Federal Government” for “contains a seal, insignia, trade or brand name, or any other term or symbol that reasonably could be interpreted or construed as implying any Federal Government connection, approval or endorsement”.
Subsec. (h)(2)(C). Pub. L. 106–168, § 102(1)(B), added subpar. (C).
Subsec. (i). Pub. L. 106–168, § 102(2)(A), in introductory provisions, substituted “which reasonably could be interpreted or construed as implying any Federal Government connection, approval, or endorsement through the use of a seal, insignia, reference to the Postmaster General, citation to a Federal statute, name of a Federal agency, department, commission, or program, trade or brand name, or any other term or symbol; or contains any reference to the Postmaster General or a citation to a Federal statute that misrepresents either the identity of the mailer or the protection or status afforded such matter by the Federal Government” for “contains a seal, insignia, trade or brand name, or any other term or symbol that reasonably could be interpreted or construed as implying any Federal Government connection, approval or endorsement”.
Subsec. (i)(2)(C). Pub. L. 106–168, § 102(2)(B), added subpar. (C).
Subsec. (j). Pub. L. 106–168, § 102(3), (4), added subsec. (j). Former subsec. (j) redesignated (m).
Subsec. (k). Pub. L. 106–168, §§ 102(3), 103, added subsec. (k). Former subsec. (k) redesignated (n).
Subsec. (l). Pub. L. 106–168, § 103, added subsec. (l).
Subsecs. (m), (n). Pub. L. 106–168, § 102(3), redesignated subsecs. (j) and (k) as (m) and (n), respectively.
1991—Subsecs. (i) to (k). Pub. L. 102–71 redesignated subsec. (i), relating to conduct of proceedings concerning mailability of certain matter, as (j), and former subsec. (j), relating to jurisdiction of district courts, as (k).
1990—Subsec. (f). Pub. L. 101–524 added subsec. (f). Former subsec. (f) redesignated (i).
Pub. L. 101–493 added subsec. (f). Former subsec. (f), as added by Pub. L. 101–524, redesignated (h).
Subsec. (g). Pub. L. 101–524 added subsec. (g). Former subsec. (g) redesignated (j).
Pub. L. 101–493 added subsec. (g). Former subsec. (g), as added by Pub. L. 101–524, redesignated (i).
Subsec. (h). Pub. L. 101–493 redesignated subsec. (f), as added by Pub. L. 101–524, as (h).
Subsec. (i). Pub. L. 101–524 redesignated subsec. (f) as (i).
Pub. L. 101–493 redesignated subsec. (g), as added by Pub. L. 101–524, as (i).
Subsec. (j). Pub. L. 101–524 redesignated subsec. (g) as (j).
1982—Subsec. (a). Pub. L. 97–398 substituted “, 1718, or 1738” for “or 1718”.
1976—Subsec. (a). Pub. L. 89–544, § 26(i)(2), formerly § 26(h)(2), as added Pub. L. 94–279, § 17, and renumbered § 26(i)(2) by Pub. L. 110–246, § 14207(a)(8), inserted “, or section 26 of the Animal Welfare Act” after “title 18”.
1971—Subsecs. (e), (f). Pub. L. 91–662, § 6(1)(A), (B), added subsec. (e) and redesignated former subsec. (e) as (f). Section 5(a) of Pub. L. 91–662 inserted a similar provision to section 4001 of former Title 39, The Postal Service, pending the effective date of this section. Said amendment to section 4001 has not been executed in view of the passage of Title 39, Postal Service, as enacted by the Postal Reorganization Act.
Subsec. (g). Pub. L. 92–191 added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–334 effective on the date that is one year after Dec. 20, 2018, see section 12616(e) of Pub. L. 115–334, set out as a note under section 2156 of Title 7, Agriculture.

Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.

Effective Date of 1999 AmendmentPub. L. 106–168, title I, § 111, Dec. 12, 1999, 113 Stat. 1817, provided that: “Except as provided in section 108 or 110(b) [enacting section 3017 of this title, amending section 3013 of this title, and enacting provisions set out as notes under sections 3013 and 3017 of this title], this title [see Short Title of 1999 Amendment note below] shall take effect 120 days after the date of the enactment of this Act [Dec. 12, 1999].”


Effective Date of 1990 AmendmentPub. L. 101–524, § 6, Nov. 6, 1990, 104 Stat. 2304, provided that: “The provisions of this Act [enacting section 413 of this title, amending this section and section 3005 of this title, and enacting provisions set out as notes below] shall take effect on the date of the enactment of this Act [Nov. 6, 1990], except the amendments made by section 2 [amending this section and section 3005 of this title] shall apply to matter deposited for mailing and delivery on or after 180 days after the date of the enactment of this Act.”

Pub. L. 101–493, § 3, Oct. 31, 1990, 104 Stat. 1184, provided that: “The amendments made by this Act [amending this section] shall take effect 180 days after the date of enactment of this Act [Oct. 31, 1990], and shall apply with respect to any matter mailed on or after that effective date.”


Effective Date of 1971 AmendmentAmendment by Pub. L. 92–191 effective at beginning of third calendar month following Dec. 15, 1971, or on the date that this section becomes effective pursuant to section 15(a) of Pub. L. 91–375, which is set out as and Effective Date note preceding section 101 of this title, whichever is later, see section 3 of Pub. L. 92–191, set out as a note under section 1716 of Title 18, Crimes and Criminal Procedure.
Pub. L. 91–662, § 6, Jan. 8, 1971, 84 Stat. 1974, provided that the amendment made by that section is effective on the date that the Board of Governors of the United States Postal Service establishes as the effective date for section 3001 of title 39 of the United States Code, as enacted by the Postal Reorganization Act.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Short Title of 1999 AmendmentPub. L. 106–168, title I, § 101, Dec. 12, 1999, 113 Stat. 1806, provided that: “This title [enacting sections 3016 and 3017 of this title, amending this section and sections 3005, 3007, 3011, 3012, and 3013 of this title, repealing section 3006 of this title, and enacting provisions set out as notes under this section and sections 3013, 3016, and 3017 of this title] may be cited as the ‘Deceptive Mail Prevention and Enforcement Act’.”


Short Title of 1990 AmendmentsPub. L. 101–524, § 1, Nov. 6, 1990, 104 Stat. 2301, provided that: “This Act [enacting section 413 of this title, amending this section and section 3005 of this title, and enacting provisions set out as notes under this section] may be cited as the ‘Deceptive Mailings Prevention Act of 1990’.”

Pub. L. 101–493, § 1, Oct. 31, 1990, 104 Stat. 1184, provided that: “This Act [amending this section and enacting provisions set out above] may be cited as the ‘Drug and Household Substance Mailing Act of 1990’.”


Short Title of 1983 AmendmentPub. L. 98–186, § 1, Nov. 30, 1983, 97 Stat. 1315, provided: “That this Act [enacting sections 3012 and 3013 of this title, amending section 3005 of this title, and enacting provisions set out as notes under sections 3005 and 3012 of this title] may be cited as the ‘Mail Order Consumer Protection Amendments of 1983’.”


State Law Not PreemptedPub. L. 106–168, title I, § 109, Dec. 12, 1999, 113 Stat. 1816, provided that:
“(a) In General.—Nothing in the provisions of this title [see Short Title of 1999 Amendment note above] (including the amendments made by this title) or in the regulations promulgated under such provisions shall be construed to preempt any provision of State or local law that imposes more restrictive requirements, regulations, damages, costs, or penalties. No determination by the Postal Service that any particular piece of mail or class of mail is in compliance with such provisions of this title shall be construed to preempt any provision of State or local law.

“(b) Effect on State Court Proceedings.—Nothing contained in this section shall be construed to prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of any general civil or criminal statute of such State or any specific civil or criminal statute of such State.”




Coordination of Functions With Department of Health and Human ServicesPub. L. 101–524, § 4, Nov. 6, 1990, 104 Stat. 2303, provided that: “The United States Postal Service shall consult and coordinate the functions and administration of the provisions of this Act and the amendments made by this Act [see Short Title of 1990 Amendments note above] with the Secretary of the Department of Health and Human Services and the functions of the Secretary in the administration of section 428 of the Medicare Catastrophic Coverage Act of 1988 (42 U.S.C. 1320b–10) [Pub. L. 100–360, which enacted section 1320b–10 of Title 42, The Public Health and Welfare, amended section 1395ss of Title 42, and enacted provisions set out as a note under section 1320b–10 of Title 42].”


Notice With Respect to Obscene Matter Distributed by Mail and Detention ThereofPub. L. 87–793, § 307, Oct. 11, 1962, 76 Stat. 841, provided that: “In order to alert the recipients of mail and the general public to the fact that large quantities of obscene, lewd, lascivious, and indecent matter are being introduced into this country from abroad and disseminated in the United States by means of the United States mails, the Postmaster General shall publicize such fact (1) by appropriate notices posted in post offices, and (2) by notifying recipients of mail, whenever he deems it appropriate in order to carry out the purposes of this section, that the United States mails may contain such obscene, lewd, lascivious, or indecent matter. Any person may file a written request with his local post office to detain obscene, lewd, lascivious, or indecent matter addressed to him, and the Postmaster General shall detain and dispose of such matter for such period as the request is in effect. The Postmaster General shall permit the return of mail containing obscene, lewd, lascivious, or indecent matter, to local post offices, without cost to the recipient thereof. Nothing in this section shall be deemed to authorize the Postmaster General to open, inspect, or censor any mail except on specific request by the addressee thereof. The Postmaster General is authorized to prescribe such regulations as he may deem appropriate to carry out the purposes of this section.”




§ 3002. Nonmailable motor vehicle master keys(a) Except as provided in subsection (b) of this section, any motor vehicle master key, any pattern, impression, or mold from which a motor vehicle master key may be made, or any advertisement for the sale of any such key, pattern, impression, or mold, is nonmailable matter and shall not be carried or delivered by mail.

(b) The Postal Service is authorized to make such exemptions from the provisions of subsection (a) of this section as it deems necessary.

(c) For the purposes of this section, “motor vehicle master key” means any key (other than the key furnished by the manufacturer with the motor vehicle, or the key furnished with a replacement lock, or any exact duplicate of such keys) designed to operate 2 or more motor vehicle ignition, door, or trunk locks of different combinations.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 746.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3002a. Nonmailability of locksmithing devices(a) Any locksmithing device is nonmailable mail, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless such device is mailed to—(1) a lock manufacturer or distributor;

(2) a bona fide locksmith;

(3) a bona fide repossessor; or

(4) a motor vehicle manufacturer or dealer.


(b) For the purpose of this section, “locksmithing device” means—(1) a device or tool (other than a key) designed to manipulate the tumblers in a lock into the unlocked position through the keyway of such lock;

(2) a device or tool (other than a key or a device or tool under paragraph (1)) designed for the unauthorized opening or bypassing of a lock or similar security device; and

(3) a device or tool designed for making an impression of a key or similar security device to duplicate such key or device.


(Added Pub. L. 100–690, title VII, § 7090(a), Nov. 18, 1988, 102 Stat. 4409.)

§ 3003. Mail bearing a fictitious name or address(a) Upon evidence satisfactory to the Postal Service that any person is using a fictitious, false, or assumed name, title, or address in conducting, promoting, or carrying on or assisting therein, by means of the postal services of the United States, an activity in violation of sections 1302, 1341, and 1342 of title 18, it may—(1) withhold mail so addressed from delivery; and

(2) require the party claiming the mail to furnish proof to it of the claimant’s identity and right to receive the mail.


(b) The Postal Service may issue an order directing that mail, covered by subsection (a) of this section, be forwarded to a dead letter office as fictitious matter, or be returned to the sender when—(1) the party claiming the mail fails to furnish proof of his identity and right to receive the mail; or

(2) the Postal Service determines that the mail is addressed to a fictitious, false, or assumed name, title, or address.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 746.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3004. Delivery of mail to persons not residents of the place of address
Whenever the Postal Service determines that letters or parcels sent in the mail are addressed to places not the residence or regular business address of the person for whom they are intended, to enable the person to escape identification, the Postal Service may deliver the mail only upon identification of the person so addressed.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 747.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3005. False representations; lotteries(a) Upon evidence satisfactory to the Postal Service that any person is engaged in conducting a scheme or device for obtaining money or property through the mail by means of false representations, including the mailing of matter which is nonmailable under section 3001(d), (h), (i), (j), or (k) of this title, or is engaged in conducting a lottery, gift enterprise, or scheme for the distribution of money or of real or personal property, by lottery, chance, or drawing of any kind, the Postal Service may issue an order which—(1) directs the postmaster of the post office at which mail arrives, addressed to such a person or to his representative, to return such mail to the sender appropriately marked as in violation of this section, if the person, or his representative, is first notified and given reasonable opportunity to be present at the receiving post office to survey the mail before the postmaster returns the mail to the sender;

(2) forbids the payment by a postmaster to the person or his representative of any money order or postal note drawn to the order of either and provides for the return to the remitter of the sum named in the money order or postal note; and

(3) requires the person or his representative to cease and desist from engaging in any such scheme, device, lottery, or gift enterprise.

For purposes of the preceding sentence, the mailing of matter which is nonmailable under such section 3001(d), (h), (i), (j), or (k) by any person shall constitute prima facie evidence that such person is engaged in conducting a scheme or device for obtaining money or property through the mail by false representations.

(b) The public advertisement by a person engaged in activities covered by subsection (a) of this section, that remittances may be made by mail to a person named in the advertisement, is prima facie evidence that the latter is the agent or representative of the advertiser for the receipt of remittances on behalf of the advertiser. The Postal Service may ascertain the existence of the agency in any other legal way satisfactory to it.

(c) As used in this section, the term “representative” includes an agent or representative acting as an individual or as a firm, bank, corporation, or association of any kind.

(d) Nothing in this section shall prohibit the mailing of (1) publications containing advertisements, lists of prizes, or information concerning a lottery, which are exempt, pursuant to section 1307 of title 18 of the United States Code, from the provisions of sections 1301, 1302, 1303, and 1304 of title 18 of the United States Code, (2) tickets or other materials concerning such a lottery within that State to addresses within that State, or (3) an advertisement promoting the sale of a book or other publication, or a solicitation to purchase, or a purchase order for any such publication, if (A) such advertisement, solicitation, or purchase order is not materially false or misleading in its description of the publication; (B) such advertisement, solicitation, or purchase order contains no material misrepresentation of fact: Provided, however, That no statement quoted or derived from the publication shall constitute a misrepresentation of fact as long as such statement complies with the requirements of subparagraphs (A) and (C); and (C) the advertisement, solicitation, or purchase order accurately discloses the source of any statements quoted or derived from the publication. Paragraph (3) shall not be applicable to any publication, advertisement, solicitation, or purchase order which is used to sell some other product in which the publisher or author has a financial interest as part of a commercial scheme. For the purposes of this subsection, “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.

(e)(1) In conducting an investigation to determine if a person is engaged in any of the activities covered by subsection (a) of this section, the Postmaster General (or any duly authorized agent of the Postmaster General) may tender, at any reasonable time and by any reasonable means, the price advertised or otherwise requested for any article or service that such person has offered to provide through the mails.

(2) A failure to provide the article or service offered after the Postmaster General or his agent has tendered the price advertised or otherwise requested in the manner described in paragraph (1) of this subsection, and any reasons for such failure, may be considered in a proceeding held under section 3007 of this title to determine if there is probable cause to believe that a violation of this section has occurred.

(3) The Postmaster General shall prescribe regulations under which any individual seeking to make a purchase on behalf of the Postal Service under this subsection from any person shall—(A) identify himself as an employee or authorized agent of the Postal Service, as the case may be;

(B) state the nature of the conduct under investigation; and

(C) inform such person that the failure to complete the transaction may be considered in a proceeding under section 3007 of this title to determine probable cause, in accordance with paragraph (2) of this subsection.



(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 747; Pub. L. 93–583, § 4, Jan. 2, 1975, 88 Stat. 1916; Pub. L. 94–525, § 2, Oct. 17, 1976, 90 Stat. 2478; Pub. L. 95–360, Sept. 9, 1978, 92 Stat. 594; Pub. L. 98–186, § 2, Nov. 30, 1983, 97 Stat. 1315; Pub. L. 100–625, § 2(c), Nov. 7, 1988, 102 Stat. 3205; Pub. L. 101–524, § 2(b), Nov. 6, 1990, 104 Stat. 2302; Pub. L. 102–71, § 2(2), July 10, 1991, 105 Stat. 330; Pub. L. 106–168, title I, §§ 104, 105(b)(2)(A), Dec. 12, 1999, 113 Stat. 1810, 1811; Pub. L. 109–435, title X, § 1010(g)(3), Dec. 20, 2006, 120 Stat. 3262.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435 substituted “under section 3001(d),” for “under 3001(d),” in introductory provisions and “under such section 3001(d),” for “under such 3001(d),” in concluding provisions.
1999—Subsec. (a). Pub. L. 106–168, § 104, in two places, struck out “or” after “(h),” and inserted “, (j), or (k)” after “(i)”.
Subsec. (c). Pub. L. 106–168, § 105(b)(2)(A), substituted “section,” for “section and section 3006 of this title,”.
1991—Subsec. (a). Pub. L. 102–71 substituted “3001(d), (h), or (i)” for “section 3001(d), (f), or (g)” in two places.
1990—Subsec. (a). Pub. L. 101–524 substituted “section 3001(d), (f), or (g)” for “section 3001(d)” in two places.
1988—Subsec. (d)(1). Pub. L. 100–625 amended cl. (1) generally. Prior to amendment, cl. (1) read as follows: “a newspaper of general circulation containing advertisements, lists of prizes, or information concerning a lottery conducted by a State acting under authority of State law, published in that State, or in an adjacent State which conducts such a lottery,”.
1983—Subsec. (a)(3). Pub. L. 98–186, § 2(a), added par. (3).
Subsec. (d). Pub. L. 98–186, § 2(b), struck out “or” before “(2)”, inserted “or” before “(3)”, and inserted cl. (3) and provision relating to applicability of cl. (3).
Subsec. (e). Pub. L. 98–186, § 2(c), added subsec. (e).
1978—Subsec. (a). Pub. L. 95–360 inserted provisions relating to nonmailable matter under section 3001(d) of this title.
1976—Subsec. (d). Pub. L. 94–525 substituted “a newspaper of general circulation containing advertisements, lists of prizes, or information concerning a lottery conducted by a State acting under authority of State law, published in that State, or in an adjacent State which conducts such a lottery,” for “a newspaper of general circulation published in a State containing advertisements, lists of prizes, or information concerning a lottery conducted by that State acting under authority of State law,”.
1975—Subsec. (d). Pub. L. 93–583 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–168 effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as a note under section 3001 of this title.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–524 effective Nov. 6, 1990, and applicable to matter deposited for mailing and delivery on or after 180 days after Nov. 6, 1990, see section 6 of Pub. L. 101–524, set out as a note under section 3001 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–625 effective 18 months after Nov. 7, 1988, see section 5 of Pub. L. 100–625, set out as a note under section 1304 of Title 18, Crimes and Criminal Procedure.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Consumer Education Program on Schemes Involving False RepresentationsPub. L. 98–186, § 4, Nov. 30, 1983, 97 Stat. 1317, as amended by Pub. L. 104–66, title II, § 2211(a), Dec. 21, 1995, 109 Stat. 732, provided that:
“(a) As soon as practicable after the date of enactment of this Act [Nov. 30, 1983], the Postmaster General or his designee, following consultation with representatives of the mail order industry, shall develop and carry out a program designed to provide consumer education to the public on schemes involving false representations through use of the mails, including the dissemination of information on recognizing practices commonly associated with such schemes, as well as appropriate measures which an individual may take upon receiving mail matter which the individual believes may be part of such a scheme.

“(b) A summary of the activities carried out under subsection (a) shall be included in the first semiannual report submitted each year as required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).”






[§ 3006. Repealed. Pub. L. 106–168, title I, § 105(b)(1), Dec. 12, 1999, 113 Stat. 1811]

Section, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 747, prohibited persons from obtaining or attempting to obtain remittances of money or property of any kind through the mail for an obscene, lewd, lascivious, indecent, filthy, or vile thing.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as an Effective Date of 1999 Amendment note under section 3001 of this title.



§ 3007. Detention of mail for temporary periods(a)(1) In preparation for or during the pendency of proceedings under section 3005, the Postal Service may, under the provisions of section 409(d), apply to the district court in any district in which mail is sent or received as part of the alleged scheme, device, lottery, gift enterprise, sweepstakes, skill contest, or facsimile check or in any district in which the defendant is found, for a temporary restraining order and preliminary injunction under the procedural requirements of rule 65 of the Federal Rules of Civil Procedure.

(2)(A) Upon a proper showing, the court shall enter an order which shall—(i) remain in effect during the pendency of the statutory proceedings, any judicial review of such proceedings, or any action to enforce orders issued under the proceedings; and

(ii) direct the detention by the postmaster, in any and all districts, of the defendant’s incoming mail and outgoing mail, which is the subject of the proceedings under section 3005.


(B) A proper showing under this paragraph shall require proof of a likelihood of success on the merits of the proceedings under section 3005.


(3) Mail detained under paragraph (2) shall—(A) be made available at the post office of mailing or delivery for examination by the defendant in the presence of a postal employee; and

(B) be delivered as addressed if such mail is not clearly shown to be the subject of proceedings under section 3005.


(4) No finding of the defendant’s intent to make a false representation or to conduct a lottery is required to support the issuance of an order under this section.


(b) If any order is issued under subsection (a) and the proceedings under section 3005 are concluded with the issuance of an order under that section, any judicial review of the matter shall be in the district in which the order under subsection (a) was issued.

(c) This section does not apply to mail addressed to publishers of newspapers and other periodical publications entitled to a periodical publication rate or to mail addressed to the agents of those publishers.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 747; Pub. L. 106–168, title I, § 105(a), Dec. 12, 1999, 113 Stat. 1810.)

Editorial Notes

References in TextRule 65 of the Federal Rules of Civil Procedure, referred to in subsec. (a)(1), is set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Amendments1999—Pub. L. 106–168 added subsecs. (a) and (b), struck out former subsec. (a) which provided for injunctive relief and other orders by the district court in which the defendant gets his mail, and redesignated former subsec. (b) as (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–168 effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as a note under section 3001 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3008. Prohibition of pandering advertisements(a) Whoever for himself, or by his agents or assigns, mails or causes to be mailed any pandering advertisement which offers for sale matter which the addressee in his sole discretion believes to be erotically arousing or sexually provocative shall be subject to an order of the Postal Service to refrain from further mailings of such materials to designated addresses thereof.

(b) Upon receipt of notice from an addressee that he has received such mail matter, determined by the addressee in his sole discretion to be of the character described in subsection (a) of this section, the Postal Service shall issue an order, if requested by the addressee, to the sender thereof, directing the sender and his agents or assigns to refrain from further mailings to the named addressees.

(c) The order of the Postal Service shall expressly prohibit the sender and his agents or assigns from making any further mailings to the designated addresses, effective on the thirtieth calendar day after receipt of the order. The order shall also direct the sender and his agents or assigns to delete immediately the names of the designated addressees from all mailing lists owned or controlled by the sender or his agents or assigns and, further, shall prohibit the sender and his agents or assigns from the sale, rental, exchange, or other transaction involving mailing lists bearing the names of the designated addressees.

(d) Whenever the Postal Service believes that the sender or anyone acting on his behalf has violated or is violating the order given under this section, it shall serve upon the sender, by registered or certified mail, a complaint stating the reasons for its belief and request that any response thereto be filed in writing with the Postal Service within 15 days after the date of such service. If the Postal Service, after appropriate hearing if requested by the sender, and without a hearing if such a hearing is not requested, thereafter determines that the order given has been or is being violated, it is authorized to request the Attorney General to make application, and the Attorney General is authorized to make application, to a district court of the United States for an order directing compliance with such notice.

(e) Any district court of the United States within the jurisdiction of which any mail matter shall have been sent or received in violation of the order provided for by this section shall have jurisdiction, upon application by the Attorney General, to issue an order commanding compliance with such notice. Failure to observe such order may be punishable by the court as contempt thereof.

(f) Receipt of mail matter 30 days or more after the effective date of the order provided for by this section shall create a rebuttable presumption that such mail was sent after such effective date.

(g) Upon request of any addressee, the order of the Postal Service shall include the names of any of his minor children who have not attained their nineteenth birthday, and who reside with the addressee.

(h) The provisions of subchapter II of chapter 5, relating to administrative procedure, and chapter 7, relating to judicial review, of title 5, shall not apply to any provisions of this section.

(i) For purposes of this section—(1) mail matter, directed to a specific address covered in the order of the Postal Service, without designation of a specific addressee thereon, shall be considered as addressed to the person named in the Postal Service’s order; and

(2) the term “children” includes natural children, stepchildren, adopted children, and children who are wards of or in custody of the addressee or who are living with such addressee in a regular parent-child relationship.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 748.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3009. Mailing of unordered merchandise(a) Except for (1) free samples clearly and conspicuously marked as such, and (2) merchandise mailed by a charitable organization soliciting contributions, the mailing of un­ordered merchandise or of communications prohibited by subsection (c) of this section constitutes an unfair method of competition and an unfair trade practice in violation of section 45(a)(1) of title 15.

(b) Any merchandise mailed in violation of subsection (a) of this section, or within the exceptions contained therein, may be treated as a gift by the recipient, who shall have the right to retain, use, discard, or dispose of it in any manner he sees fit without any obligation whatsoever to the sender. All such merchandise shall have attached to it a clear and conspicuous statement informing the recipient that he may treat the merchandise as a gift to him and has the right to retain, use, discard, or dispose of it in any manner he sees fit without any obligation whatsoever to the sender.

(c) No mailer of any merchandise mailed in violation of subsection (a) of this section, or within the exceptions contained therein, shall mail to any recipient of such merchandise a bill for such merchandise or any dunning communications.

(d) For the purposes of this section, “un­ordered merchandise” means merchandise mailed without the prior expressed request or consent of the recipient.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 749.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3010. Mailing of sexually oriented advertisements(a) Any person who mails or causes to be mailed any sexually oriented advertisement shall place on the envelope or cover thereof his name and address as the sender thereof and such mark or notice as the Postal Service may prescribe.

(b) Any person, on his own behalf or on the behalf of any of his children who has not attained the age of 19 years and who resides with him or is under his care, custody, or supervision, may file with the Postal Service a statement, in such form and manner as the Postal Service may prescribe, that he desires to receive no sexually oriented advertisements through the mails. The Postal Service shall maintain and keep current, insofar as practicable, a list of the names and addresses of such persons and shall make the list (including portions thereof or changes therein) available to any person, upon such reasonable terms and conditions as it may prescribe, including the payment of such service charge as it determines to be necessary to defray the cost of compiling and maintaining the list and making it available as provided in this sentence. No person shall mail or cause to be mailed any sexually oriented advertisement to any individual whose name and address has been on the list for more than 30 days.

(c) No person shall sell, lease, lend, exchange, or license the use of, or, except for the purpose expressly authorized by this section, use any mailing list compiled in whole or in part from the list maintained by the Postal Service pursuant to this section.

(d) “Sexually oriented advertisement” means any advertisement that depicts, in actual or simulated form, or explicitly describes, in a predominantly sexual context, human genitalia, any act of natural or unnatural sexual intercourse, any act of sadism or masochism, or any other erotic subject directly related to the foregoing. Material otherwise within the definition of this subsection shall be deemed not to constitute a sexually oriented advertisement if it constitutes only a small and insignificant part of the whole of a single catalog, book, periodical, or other work the remainder of which is not primarily devoted to sexual matters.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 749.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective first day of sixth month which begins after Aug. 12, 1970, see section 15(b) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Invasion of Privacy by Mailing of Sexually Oriented AdvertisementsPub. L. 91–375, § 14, Aug. 12, 1970, 84 Stat. 786, provided that:
“(a) [Congressional findings] The Congress finds—“(1) that the United States mails are being used for the indiscriminate dissemination of advertising matter so designed and so presented as to exploit sexual sensationalism for commercial gain;

“(2) that such matter is profoundly shocking and offensive to many persons who receive it, unsolicited, through the mails;

“(3) that such use of the mails constitutes a serious threat to the dignity and sanctity of the American home and subjects many persons to an unconscionable and unwarranted intrusion upon their fundamental personal right to privacy;

“(4) that such use of the mail reduces the ability of responsible parents to protect their minor children from exposure to material which they as parents believe to be harmful to the normal and healthy ethical, mental, and social development of their children; and

“(5) that the traffic in such offensive advertisements is so large that individual citizens will be helpless to protect their privacy or their families without stronger and more effective Federal controls over the mailing of such matter.


“(b) [Congressional Determination of Public Policy] On the basis of such findings, the Congress determines that it is contrary to the public policy of the United States for the facilities and services of the United States Postal Service to be used for the distribution of such materials to persons who do not want their privacy invaded in this manner or to persons who wish to protect their minor children from exposure to such material.”



[Provisions of section 14 of Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date not preceding section 101 of this title.]



§ 3011. Judicial enforcement(a) Whenever the Postal Service believes that any person is mailing or causing to be mailed any sexually oriented advertisement in violation of section 3010 of this title, it may request the Attorney General to commence a civil action against such person in a district court of the United States. Upon a finding by the court of a violation of that section, the court may issue an order including one or more of the following provisions as the court deems just under the circumstances:(1) a direction to the defendant to refrain from mailing any sexually oriented advertisement to a specific addressee, to any group of addressees, or to all persons;

(2) a direction to any postmaster to whom sexually oriented advertisements originating with such defendant are tendered for transmission through the mails to refuse to accept such advertisements for mailing; or

(3) a direction to any postmaster at the office at which registered or certified letters or other letters or mail arrive, addressed to the defendant or his representative, to return the registered or certified letters or other letters or mail to the sender appropriately marked as being in response to mail in violation of section 3010 of this title, after the defendant, or his representative, has been notified and given reasonable opportunity to examine such letters or mail and to obtain delivery of mail which is clearly not connected with activity alleged to be in violation of section 3010 of this title.


(b) The statement that remittances may be made to a person named in a sexually oriented advertisement is prima facie evidence that such named person is the principal, agent, or representative of the mailer for the receipt of remittances on his behalf. The court is not precluded from ascertaining the existence of the agency on the basis of any other evidence.

(c) In preparation for, or during the pendency of, a civil action under subsection (a) of this section, a district court of the United States, upon application therefor by the Attorney General and upon a showing of probable cause to believe the statute is being violated, may enter a temporary restraining order or preliminary injunction containing such terms as the court deems just, including, but not limited to, provisions enjoining the defendant from mailing any sexually oriented advertisement to any person or class of persons, directing any postmaster to refuse to accept such defendant’s sexually oriented advertisements for mailing, and directing the detention of the defendant’s incoming mail by any postmaster pending the conclusion of the judicial proceedings. Any action taken by a court under this subsection does not affect or determine any fact at issue in any other proceeding under this section.

(d) A civil action under this section may be brought in the judicial district in which the defendant resides, or has his principal place of business, or in any judicial district in which any sexually oriented advertisement mailed in violation of section 3010 has been delivered by mail according to the direction thereon.

(e) Nothing in this section or in section 3010 shall be construed as amending, preempting, limiting, modifying, or otherwise in any way affecting section 1461 or 1463 of title 18 or section 3007 or 3008 of this title.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 750; Pub. L. 106–168, title I, § 105(b)(2)(B), Dec. 12, 1999, 113 Stat. 1811.)

Editorial Notes
Amendments1999—Subsec. (e). Pub. L. 106–168 substituted “3007” for “3006, 3007,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–168 effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as a note under section 3001 of this title.

Effective DateSection effective first day of sixth month which begins after Aug. 12, 1970, see section 15(b) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3012. Civil penalties(a) Any person—(1) who, through the use of the mail, evades or attempts to evade the effect of an order issued under section 3005(a)(1) or 3005(a)(2) of this title;

(2) who fails to comply with an order issued under section 3005(a)(3) of this title; or

(3) who (other than a publisher described by section 3007(b) of this title) has actual knowledge of any such order, is in privity with any person described by paragraph (1) or (2) of this subsection, and engages in conduct to assist any such person to evade, attempt to evade, or fail to comply with any such order, as the case may be, through the use of the mail;

shall be liable to the United States for a civil penalty in an amount not to exceed $50,000 for each mailing of less than 50,000 pieces; $100,000 for each mailing of 50,000 to 100,000 pieces; with an additional $10,000 for each additional 10,000 pieces above 100,000, not to exceed $2,000,000. A separate penalty may be assessed under this subsection with respect to the conduct described in each such paragraph.

(b)(1) Whenever, on the basis of any information available to it, the Postal Service finds that any person has engaged, or is engaging, in conduct described by paragraph (1), (2), or (3) of subsection (a), (c), or (d), the Postal Service may, under the provisions of section 409(d) of this title, commence a civil action to enforce the civil penalties established by such subsection. Any such action shall be brought in the district court of the United States for the district in which the defendant resides or receives mail.

(2) If the district court determines that a person has engaged, or is engaging, in conduct described by paragraph (1), (2), or (3) of subsection (a), (c), or (d), the court shall determine the civil penalty, if any under this section, taking into account the nature, circumstances, extent, and gravity of the violation or violations of such subsection, and, with respect to the violator, the ability to pay the penalty, the effect of the penalty on the ability of the violator to conduct lawful business, any history of prior violations of such subsection, the degree of culpability, and such other matters as justice may require.


(c)(1) In any proceeding in which the Postal Service may issue an order under section 3005(a), the Postal Service may in lieu of that order or as part of that order assess civil penalties in an amount not to exceed $25,000 for each mailing of less than 50,000 pieces; $50,000 for each mailing of 50,000 to 100,000 pieces; with an additional $5,000 for each additional 10,000 pieces above 100,000, not to exceed $1,000,000.

(2) In any proceeding in which the Postal Service assesses penalties under this subsection the Postal Service shall determine the civil penalty taking into account the nature, circumstances, extent, and gravity of the violation or violations of section 3005(a), and with respect to the violator, the ability to pay the penalty, the effect of the penalty on the ability of the violator to conduct lawful business, any history of prior violations of such section, the degree of culpability and other such matters as justice may require.


(d) Any person who violates section 3001(l) shall be liable to the United States for a civil penalty not to exceed $10,000 for each mailing to an individual.

(e) All penalties collected under authority of this section shall be paid into the Treasury of the United States.

(f) In any proceeding at any time under this section, the defendant shall be entitled as a defense or counterclaim to seek judicial review, if not already had, pursuant to chapter 7 of title 5, of the order issued under section 3005 of this title. However, nothing in this section shall be construed to preclude independent judicial review otherwise available pursuant to chapter 7 of title 5 of an order issued under section 3005 of this title.

(Added Pub. L. 98–186, § 3(a), Nov. 30, 1983, 97 Stat. 1316; amended Pub. L. 106–168, title I, § 106, Dec. 12, 1999, 113 Stat. 1811.)

Editorial Notes
Amendments1999—Subsec. (a). Pub. L. 106–168, § 106(1), in concluding provisions, substituted “$50,000 for each mailing of less than 50,000 pieces; $100,000 for each mailing of 50,000 to 100,000 pieces; with an additional $10,000 for each additional 10,000 pieces above 100,000, not to exceed $2,000,000” for “$10,000 for each day that such person engages in conduct described by paragraph (1), (2), or (3) of this subsection”.
Subsec. (b)(1), (2). Pub. L. 106–168, § 106(2), inserted “, (c), or (d)” after “of subsection (a)”.
Subsecs. (c) to (f). Pub. L. 106–168, § 106(3), (4), added subsecs. (c) and (d) and redesignated former subsecs. (c) and (d) as (e) and (f), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–168 effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as a note under section 3001 of this title.

Effective DatePub. L. 98–186, § 3(b), Nov. 30, 1983, 97 Stat. 1317, provided that: “Section 3012 of title 39, United States Code (as added by subsection (a) of this section) shall apply with respect to conduct which occurs on or after the date of the enactment of this Act [Nov. 30, 1983].”




§ 3013. Semiannual reports on investigative activities of the Postal Service
The Postmaster General shall submit semi­annual reports to the Inspector General summarizing the investigative activities of the Postal Service. One semiannual report shall be submitted for the reporting period beginning on October 1 and ending on March 31, and the other semiannual report shall be submitted for the reporting period beginning on April 1 and ending on September 30. Each such report shall be submitted within 1 month (or such shorter length of time as the Inspector General may specify) after the close of the reporting period involved and shall include with respect to such reporting period—(1) a summary of any proceedings instituted under section 3005 of this title, and the results of those and of any other such proceedings decided, settled, or otherwise concluded during such period;

(2) the number of cases in which the authority described in section 3005(e) of this title was used;

(3) the number of applications for temporary restraining orders or preliminary injunctions submitted under section 3007 of this title and, of those applications, the number granted;

(4) the total amount of expenditures and obligations incurred in carrying out the investigative activities of the Postal Service;

(5) the number of cases in which the authority described in section 3016 was used, and a comprehensive statement describing how that authority was used in each of those cases; and

(6) such other information relating to the investigative activities of the Postal Service as the Inspector General may require.

The information in a report submitted under this section to the Inspector General with respect to a reporting period shall be included as part of the semiannual report prepared by the Inspector General under section 5 of the Inspector General Act of 1978 for the same reporting period. Nothing in this section shall be considered to permit or require that any report by the Postmaster General under this section include any information relating to activities of the Inspector General.
(Added Pub. L. 98–186, § 3(a), Nov. 30, 1983, 97 Stat. 1317; amended Pub. L. 104–66, title II, § 2211(b), Dec. 21, 1995, 109 Stat. 733; Pub. L. 106–168, title I, §§ 107(c), 110(b)(1), Dec. 12, 1999, 113 Stat. 1813, 1817.)

Editorial Notes

References in TextSection 5 of the Inspector General Act of 1978, referred to in text, is section 5 of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments1999—Pub. L. 106–168, § 110(b)(1), in introductory provisions, substituted “Inspector General” for “Board” and “1 month (or such shorter length of time as the Inspector General may specify)” for “sixty days” and substituted concluding provisions for former concluding provisions which read as follows: “Upon approval of a report submitted under the first sentence of this section, the information in such report shall be included in the next semiannual report required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).”
Par. (5). Pub. L. 106–168, § 107(c), added par. (5). Former par. (5) redesignated (6).
Par. (6). Pub. L. 106–168, § 110(b)(1)(A), substituted “Inspector General” for “Board”.
Pub. L. 106–168, § 107(c), redesignated par. (5) as (6).
1995—Pub. L. 104–66 substituted at end “the information in such report shall be included in the next semiannual report required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.)” for “the Board shall transmit such report to the Congress”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by section 107(c) of Pub. L. 106–168 effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as a note under section 3001 of this title.
Pub. L. 106–168, title I, § 110(b)(2), (3), Dec. 12, 1999, 113 Stat. 1817, provided that:
“(2) Effective date.—This subsection [amending this section] shall take effect on the date of the enactment of this Act [Dec. 12, 1999], and the amendments made by this subsection shall apply with respect to semiannual reporting periods beginning on or after such date of enactment.

“(3) Savings provision.—For purposes of any semiannual reporting period preceding the first semiannual reporting period referred to in paragraph (2), the provisions of title 39, United States Code, shall continue to apply as if the amendments made by this subsection had not been enacted.”






§ 3014. Nonmailable plants(a)(1) Whenever the Secretary of Agriculture establishes a quarantine under section 8 of the Plant Quarantine Act, prohibiting the transportation by common carrier of any plant from any State or other geographic area, the Secretary shall give notice of the establishment of such quarantine to the Postal Service in writing.

(2) Upon receiving any such notice under paragraph (1), the Postal Service shall ensure that copies of such notice are prominently displayed at post offices located within each State or area covered by the quarantine, and shall take any other measures which the Postal Service considers necessary in order to inform the public both of the establishment of such quarantine and of relevant provisions of this section and sections 1716B and 1716C of title 18 in connection therewith.


(b) Any plant, the transportation of which by common carrier from any State or other area is prohibited or restricted under any quarantine referred to in subsection (a), is nonmailable matter, and may not be accepted by the Postal Service or conveyed in the mails, if the matter involved is tendered for transmission through the mails from such State or area or if such matter first enters the mails within such State or area.

(c) The Postal Service shall, after consultation with the Secretary of Agriculture, prescribe rules and regulations permitting the mailing of a plant, and otherwise making subsection (b) of this section inapplicable with respect to such plant, if the method or manner of mailing such plant would be consistent with the procedures set forth in the rules and regulations prescribed under the fourth sentence of section 8 of the Plant Quarantine Act (relating to the inspection, disinfection, and certification of, and other conditions for, the delivery and shipment of plants otherwise subject to quarantine).

(d) For the purposes of this section—(1) “Plant Quarantine Act” means the Act entitled “An Act to regulate the importation of nursery stock and other plants and plant products; to enable the Secretary of Agriculture to establish and maintain quarantine districts for plant diseases and insect pests; to permit and regulate the movement of fruits, plants, and vegetables therefrom, and for other purposes”, enacted August 20, 1912 11 See References in Text note below. (37 Stat. 315 et seq.); and

(2) “plant” means any class of plants, fruits, vegetables, roots, bulbs, seeds, or other plant products, any class of nursery stock (as defined by section 6 of the Plant Quarantine Act),1 and any other article or matter which is capable of carrying any dangerous plant disease or pest.


(Added Pub. L. 100–574, § 1(a)(1), Oct. 31, 1988, 102 Stat. 2892.)

Editorial Notes

References in TextThe Act of Aug. 20, 1912, referred to in subsec. (d), is act Aug. 20, 1912, ch. 308, 37 Stat. 315, commonly known as the Plant Quarantine Act, which was classified generally to chapter 8 (§ 151 et seq.) of Title 7, Agriculture, prior to repeal by Pub. L. 106–224, title IV, § 438(a)(1), June 20, 2000, 114 Stat. 454. Sections 6 and 8 of the Plant Quarantine Act, referred to in subsecs. (a)(1), (c), and (d)(2), were classified to sections 152 and 161, respectively, of Title 7. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 100–574, § 4, Oct. 31, 1988, 102 Stat. 2894, provided that:
“(a) In General.—This Act and the amendments made by this Act [enacting this section and sections 1716B and 1716C of Title 18, Crimes and Criminal Procedure] shall become effective on the earlier of—“(1) the 366th day after the date of the enactment of this Act [Oct. 31, 1988]; or

“(2) the first date as of which all rules and regulations required to be prescribed under the amendments made by this Act have first been published in the Federal Register. [For publication of regulations, see 54 F.R. 49978, Dec. 4, 1989.]


“(b) Regulations.—Nothing in this section shall prevent the United States Postal Service from taking any action which may be necessary to prepare and issue, as soon as possible after the date of the enactment of this Act, any rules and regulations which the Postal Service is required to prescribe under any of the amendments made by this Act.”






§ 3015. Nonmailable plant pests and injurious animals(a) Injurious Animals.—Any injurious animal, the importation or interstate shipment of which is prohibited pursuant to section 42 of title 18, constitutes nonmailable matter.

(b) Plant Pests.—Any plant pest, the movement of which is prohibited pursuant to section 103 or 104 of the Federal Plant Pest Act (7 U.S.C. 150bb or 150cc),11 See References in Text note below. constitutes nonmailable matter.

(c) Plants.—Any plant, article, or matter, the importation or interstate shipment of which is prohibited pursuant to the Act of August 20, 1912 (37 Stat. 315, chapter 308; 7 U.S.C. 151 et seq.) (commonly known as the “Plant Quarantine Act”),1 constitutes nonmailable matter.

(d) Illegally Taken Fish, Wildlife, or Plants.—Any fish, wildlife, or plant, the conveyance of which is prohibited pursuant to section 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372), constitutes nonmailable matter.

(Added Pub. L. 102–393, title VI, § 631(d)(1), Oct. 6, 1992, 106 Stat. 1776.)

Editorial Notes

References in TextSections 103 and 104 of the Federal Plant Pest Act (7 U.S.C. 150bb, 150cc), referred to in subsec. (b), were repealed by Pub. L. 106–224, title IV, § 438(a)(2), June 20, 2000, 114 Stat. 454.
The Plant Quarantine Act, referred to in subsec. (c), is act Aug. 20, 1912, ch. 308, 37 Stat. 315, as amended, which was classified generally to chapter 8 (§ 151 et seq.) of Title 7, Agriculture, prior to repeal by Pub. L. 106–224, title IV, § 438(a)(1), June 20, 2000, 114 Stat. 454. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 102–393, title VI, § 631(e), Oct. 6, 1992, 106 Stat. 1776, provided that: “This section [enacting this section and provisions set out below] may be cited as the ‘Alien Species Prevention and Enforcement Act of 1992’.”


Alien Species Prevention and Enforcement in HawaiiPub. L. 102–393, title VI, § 631(a)–(c), Oct. 6, 1992, 106 Stat. 1774, 1776, provided that:
“(a) Pests in the Mails.—“(1) In general.—Subject to paragraph (2), the Secretary of Agriculture shall hereafter operate a program, under terms and conditions acceptable to the Postal Service, to protect Hawaii from the introduction of prohibited plants, plant pests, and injurious animals that may be contained in mail received in Hawaii, except that this subsection shall not apply to mail that originates and is intended for delivery outside the United States.

“(2) Memorandum of understanding.—For the purpose of carrying out the program operated under paragraph (1), the Secretary of Agriculture shall enter into a memorandum of understanding or other agreement with the Secretary of the Interior relating to prohibited plants, plant pests, or injurious animals under the jurisdiction of the Department of the Interior.

“(3) Remedial action.—If, pursuant to the program, mail is found to contain a prohibited plant, plant pest, or injurious animal, the Secretary shall—“(A) make a record of the prohibited plant, plant pest, or injurious animal found in the mail;

“(B) take appropriate action to prevent the introduction of the prohibited material into Hawaii; and

“(C) determine whether the facts and circumstances warrant seeking prosecution under a law prohibiting the conveyance of a plant, plant pest, or injurious animal.


“(4) Definitions.—As used in this subsection:“(A) Injurious animal.—The term ‘injurious animal’ means an animal the importation or interstate shipment of which is prohibited by section 42 of title 18, United States Code.

“(B) Plant.—The term ‘plant’ means a plant from any class of plants, or any other article or matter, the importation or interstate shipment of which is prohibited under the Act of August 20, 1912 (37 Stat. 315, chapter 308; 7 U.S.C. 151 et seq.) (commonly known as the ‘Plant Quarantine Act’).

“(C) Plant pest.—The term ‘plant pest’ means any organism or substance the importation or interstate shipment of which is prohibited under the Federal Plant Pest Act (7 U.S.C. 150aa et seq.).



“(b) Cooperative Agreements With Hawaii To Enforce Certain Agricultural Quarantine Laws.—“(1) Agreement between secretary of agriculture and hawaii.—“(A) In general.—Not later than 90 days after the date of enactment of this Act [Oct. 6, 1992], the Secretary of Agriculture shall offer to enter into a cooperative agreement with the State of Hawaii for a 2-year period to enforce in the State—“(i) the Act of August 20, 1912 (37 Stat. 315, chapter 308; 7 U.S.C. 151 et seq.) (commonly known as the ‘Plant Quarantine Act’);

“(ii) the Federal Plant Pest Act (7 U.S.C. 150aa et seq.); and

“(iii) the matter under the heading ‘Enforcement of the plant-quarantine Act:’ of the Act of March 4, 1915 (38 Stat. 1113; 7 U.S.C. 166 [7760]) (commonly known as the ‘Terminal Inspection Act’).


“(B) Inspection of plants and plant products.—The cooperative agreement shall establish a specific procedure for the submission and approval of the names of plants and plant products that the State of Hawaii elects to inspect under the provision of law referred to in subparagraph (A)(iii).

“(C) Authority.—The Secretary shall carry out this paragraph under the authority provided by—“(i) section 102 of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 147a);

“(ii) section 3 of the Act of May 29, 1884 (23 Stat. 32, chapter 60; 21 U.S.C. 114); and

“(iii) section 11 of the Department of Agriculture Organic Act of 1956 (7 U.S.C. 114a) [probably means section 11 of act May 29, 1884, as added by the Department of Agriculture Organic Act of 1944, which is classified to 21 U.S.C. 114a].



“(2) Agreement between secretary of the interior and hawaii.—“(A) In general.—Not later than 90 days after the date of enactment of this Act [Oct. 6, 1992], the Secretary of the Interior shall offer to enter into a cooperative agreement with the State of Hawaii for a 2-year period to enforce in the State the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.).

“(B) Authority.—The Secretary shall use to carry out this paragraph the authority provided under section 3 of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l).


“(3) Agreement between postal service and hawaii.—“(A) In general.—Not later than 90 days after the date of enactment of this Act, the Postal Service shall offer to enter into a cooperative agreement with the State of Hawaii for a 2-year period to enforce in the State, under terms and conditions acceptable to the Postal Service and in compliance with postal regulations, Public Law 100–574 [enacting section 3014 of this title, sections 1716B and 1716C of Title 18, Crimes and Criminal Procedure, and provisions set out as a note under section 3014 of this title] and the amendments made by such Public Law.

“(B) Authority.—The Postal Service shall use to carry out this paragraph the authority provided under section 3014 of title 39, United States Code.


“(4) Cooperative programs.—Any program conducted jointly by the State of Hawaii and any Federal agency under this subsection that in any way affects the mail or the postal system of the United States shall comply with postal regulations and shall be conducted under terms and conditions acceptable to the Postal Service.

“(5) Extension of agreements.—A cooperative agreement entered into under this subsection may be extended by mutual consent of the parties to the agreement.


“(c) Public Information Program on Prohibitions Against Shipment or Transportation of Plant Pests and Injurious Animals.—“(1) In general.—The Postal Service, the Secretary of the Interior, and the Secretary of Agriculture shall jointly establish a public information program to inform the public on—“(A) the prohibitions against the shipment or transportation of plants, plants [sic] pests, and injurious animals; and

“(B) the consequences of violating Federal laws designed to prevent the introduction of alien species into the State of Hawaii and other areas of the United States.


“(2) Methods.—In carrying out paragraph (1), the Postal Service and Secretaries may—“(A) use public service announcements, mail, and other forms of distributing information, dial-up information services, and such other methods as will effectively communicate the information described in paragraph (1); and

“(B) cooperate with State and private organizations to carry out the program established under this subsection.


“(3) Study.—Not later than 1 year after the program established under subsection (a) commences, the Secretary of Agriculture, in cooperation with the Secretary of the Interior, the Postal Service, and the State of Hawaii, shall—“(A) conduct a study to determine the proportion of plant pests and injurious animals that are introduced into Hawaii by various modes of commerce; and

“(B) report the results of the study to Congress.”








§ 3016. Administrative subpoenas(a) Subpoena Authority.—(1) Investigations.—(A) In general.—In any investigation conducted under section 3005(a), the Postmaster General may require by subpoena the production of any records (including books, papers, documents, and other tangible things which constitute or contain evidence) which the Postmaster General considers relevant or material to such investigation.

(B) Condition.—No subpoena shall be issued under this paragraph except in accordance with procedures, established by the Postal Service, requiring that—(i) a specific case, with an individual or entity identified as the subject, be opened before a subpoena is requested;

(ii) appropriate supervisory and legal review of a subpoena request be performed; and

(iii) delegation of subpoena approval authority be limited to the Postal Service’s General Counsel or a Deputy General Counsel.



(2) Statutory proceedings.—In any statutory proceeding conducted under section 3005(a), the Judicial Officer may require by subpoena the attendance and testimony of witnesses and the production of any records (including books, papers, documents, and other tangible things which constitute or contain evidence) which the Judicial Officer considers relevant or material to such proceeding.

(3) Rule of construction.—Nothing in paragraph (2) shall be considered to apply in any circumstance to which paragraph (1) applies.


(b) Service.—(1) Service within the united states.—A subpoena issued under this section may be served by a person designated under section 3061 of title 18 at any place within the territorial jurisdiction of any court of the United States.

(2) Foreign service.—Any such subpoena may be served upon any person who is not to be found within the territorial jurisdiction of any court of the United States, in such manner as the Federal Rules of Civil Procedure prescribe for service in a foreign country. To the extent that the courts of the United States may assert jurisdiction over such person consistent with due process, the United States District Court for the District of Columbia shall have the same jurisdiction to take any action respecting compliance with this section by such person that such court would have if such person were personally within the jurisdiction of such court.

(3) Service on business persons.—Service of any such subpoena may be made upon a partnership, corporation, association, or other legal entity by—(A) delivering a duly executed copy thereof to any partner, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of such partnership, corporation, association, or entity;

(B) delivering a duly executed copy thereof to the principal office or place of business of the partnership, corporation, association, or entity; or

(C) depositing such copy in the United States mails, by registered or certified mail, return receipt requested, duly addressed to such partnership, corporation, association, or entity at its principal office or place of business.


(4) Service on natural persons.—Service of any subpoena may be made upon any natural person by—(A) delivering a duly executed copy to the person to be served; or

(B) depositing such copy in the United States mails, by registered or certified mail, return receipt requested, duly addressed to such person at his residence or principal office or place of business.


(5) Verified return.—A verified return by the individual serving any such subpoena setting forth the manner of such service shall be proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such subpoena.


(c) Enforcement.—(1) In general.—Whenever any person, partnership, corporation, association, or entity fails to comply with any subpoena duly served upon him, the Postmaster General may request that the Attorney General seek enforcement of the subpoena in the district court of the United States for any judicial district in which such person resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of this section.

(2) Jurisdiction.—Whenever any petition is filed in any district court of the United States under this section, such court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry into effect the provisions of this section. Any final order entered shall be subject to appeal under section 1291 of title 28, United States Code. Any disobedience of any final order entered under this section by any court may be punished as contempt.


(d) Disclosure.—Any documentary material provided pursuant to any subpoena issued under this section shall be exempt from disclosure under section 552 of title 5, United States Code.

(Added Pub. L. 106–168, title I, § 107(a), Dec. 12, 1999, 113 Stat. 1812.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (b)(2), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 120 days after Dec. 12, 1999, see section 111 of Pub. L. 106–168, set out as an Effective Date of 1999 Amendment note under section 3001 of this title.

RegulationsPub. L. 106–168, title I, § 107(b), Dec. 12, 1999, 113 Stat. 1813, provided that: “Not later than 120 days after the date of the enactment of this section [Dec. 12, 1999], the Postal Service shall promulgate regulations setting out the procedures the Postal Service will use to implement the amendment made by subsection (a) [enacting this section].”




§ 3017. Nonmailable skill contests or sweepstakes matter; notification to prohibit mailings(a) Definitions.—In this section—(1) the term “promoter” means any person who—(A) originates and mails any skill contest or sweepstakes, except for any matter described in section 3001(k)(4); or

(B) originates and causes to be mailed any skill contest or sweepstakes, except for any matter described in section 3001(k)(4);


(2) the term “removal request” means a request stating that an individual elects to have the name and address of such individual excluded from any list used by a promoter for mailing skill contests or sweepstakes;

(3) the terms “skill contest”, “sweepstakes”, and “clearly and conspicuously displayed” have the same meanings as given them in section 3001(k); and

(4) the term “duly authorized person”, as used in connection with an individual, means a conservator or guardian of, or person granted power of attorney by, such individual.


(b) Nonmailable Matter.—(1) In general.—Matter otherwise legally acceptable in the mails described in paragraph (2)—(A) is nonmailable matter;

(B) shall not be carried or delivered by mail; and

(C) shall be disposed of as the Postal Service directs.


(2) Nonmailable matter described.—Matter described in this paragraph is any matter that—(A) is a skill contest or sweepstakes, except for any matter described in section 3001(k)(4); and

(B)(i) is addressed to an individual who made an election to be excluded from lists under subsection (d); or

(ii) does not comply with subsection (c)(1).




(c) Requirements of Promoters.—(1) Notice to individuals.—Any promoter who mails a skill contest or sweepstakes shall provide with each mailing a statement that—(A) is clearly and conspicuously displayed;

(B) includes the address or toll-free telephone number of the notification system established under paragraph (2); and

(C) states that the notification system may be used to prohibit the mailing of all skill contests or sweepstakes by that promoter to such individual.


(2) Notification system.—Any promoter that mails or causes to be mailed a skill contest or sweepstakes shall establish and maintain a notification system that provides for any individual (or other duly authorized person) to notify the system of the individual’s election to have the name and address of the individual excluded from all lists of names and addresses used by that promoter to mail any skill contest or sweepstakes.


(d) Election To Be Excluded From Lists.—(1) In general.—An individual (or other duly authorized person) may elect to exclude the name and address of that individual from all lists of names and addresses used by a promoter of skill contests or sweepstakes by submitting a removal request to the notification system established under subsection (c).

(2) Response after submitting removal request to the notification system.—Not later than 60 calendar days after a promoter receives a removal request pursuant to an election under paragraph (1), the promoter shall exclude the individual’s name and address from all lists of names and addresses used by that promoter to select recipients for any skill contest or sweepstakes.

(3) Effectiveness of election.—An election under paragraph (1) shall remain in effect, unless an individual (or other duly authorized person) notifies the promoter in writing that such individual—(A) has changed the election; and

(B) elects to receive skill contest or sweepstakes mailings from that promoter.



(e) Private Right of Action.—(1) In general.—An individual who receives one or more mailings in violation of subsection (d) may, if otherwise permitted by the laws or rules of court of a State, bring in an appropriate court of that State—(A) an action to enjoin such violation;

(B) an action to recover for actual monetary loss from such a violation, or to receive $500 in damages for each such violation, whichever is greater; or

(C) both such actions.

It shall be an affirmative defense in any action brought under this subsection that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent mailings in violation of subsection (d). If the court finds that the defendant willfully or knowingly violated subsection (d), the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under subparagraph (B).

(2) Action allowable based on other sufficient notice.—A mailing sent in violation of section 3001(l) shall be actionable under this subsection, but only if such an action would not also be available under paragraph (1) (as a violation of subsection (d)) based on the same mailing.


(f) Promoter Nonliability.—A promoter shall not be subject to civil liability for the exclusion of an individual’s name or address from any list maintained by that promoter for mailing skill contests or sweepstakes, if—(1) a removal request is received by the promoter’s notification system; and

(2) the promoter has a good faith belief that the request is from—(A) the individual whose name and address is to be excluded; or

(B) another duly authorized person.



(g) Prohibition on Commercial Use of Lists.—(1) In general.—(A) Prohibition.—No person may provide any information (including the sale or rental of any name or address) derived from a list described in subparagraph (B) to another person for commercial use.

(B) Lists.—A list referred to under subparagraph (A) is any list of names and addresses (or other related information) compiled from individuals who exercise an election under subsection (d).


(2) Civil penalty.—Any person who violates paragraph (1) shall be assessed a civil penalty by the Postal Service not to exceed $2,000,000 per violation.


(h) Civil Penalties.—(1) In general.—Any promoter—(A) who recklessly mails nonmailable matter in violation of subsection (b) shall be liable to the United States in an amount of $10,000 per violation for each mailing to an individual of nonmailable matter; or

(B) who fails to comply with the requirements of subsection (c)(2) shall be liable to the United States.


(2) Enforcement.—The Postal Service shall, in accordance with the same procedures as set forth in section 3012(b), provide for the assessment of civil penalties under this section.


(Added Pub. L. 106–168, title I, § 108(a), Dec. 12, 1999, 113 Stat. 1814.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–168, title I, § 108(c), Dec. 12, 1999, 113 Stat. 1816, provided that: “This section [enacting this section] shall take effect 1 year after the date of the enactment of this Act [Dec. 12, 1999].”




§ 3018. Hazardous material(a) In General.—The Postal Service shall prescribe regulations for the safe transportation of hazardous material in the mail.

(b) Prohibitions.—No person may—(1) mail or cause to be mailed hazardous material that has been declared by statute or Postal Service regulation to be nonmailable;

(2) mail or cause to be mailed hazardous material in violation of any statute or Postal Service regulation restricting the time, place, or manner in which hazardous material may be mailed; or

(3) manufacture, distribute, or sell any container, packaging kit, or similar device that—(A) is represented, marked, certified, or sold by such person for use in the mailing of hazardous material; and

(B) fails to conform with any statute or Postal Service regulation setting forth standards for a container, packaging kit, or similar device used for the mailing of hazardous material.



(c) Civil Penalty; Clean-Up Costs and Damages.—(1) In general.—A person who knowingly violates this section or a regulation prescribed under this section shall be liable for—(A) a civil penalty of at least $250, but not more than $100,000, for each violation;

(B) the costs of any clean-up associated with each violation; and

(C) damages.


(2) Knowing action.—A person acts knowingly for purposes of paragraph (1) when—(A) the person has actual knowledge of the facts giving rise to the violation; or

(B) a reasonable person acting in the circumstances and exercising reasonable care would have had that knowledge.


(3) Separate violations.—(A) Violations over time.—A separate violation under this subsection occurs for each day hazardous material, mailed or caused to be mailed in noncompliance with this section, is in the mail.

(B) Separate items.—A separate violation under this subsection occurs for each item containing hazardous material that is mailed or caused to be mailed in noncompliance with this section.



(d) Hearings.—The Postal Service may determine that a person has violated this section or a regulation prescribed under this section only after notice and an opportunity for a hearing. Proceedings under this section shall be conducted in accordance with section 3001(m).

(e) Penalty Considerations.—In determining the amount of a civil penalty for a violation of this section, the Postal Service shall consider—(1) the nature, circumstances, extent, and gravity of the violation;

(2) with respect to the person who committed the violation, the degree of culpability, any history of prior violations, the ability to pay, and any effect on the ability to continue in business;

(3) the impact on Postal Service operations; and

(4) any other matters that justice requires.


(f) Civil Actions to Collect.—(1) In general.—In accordance with section 409(d), a civil action may be commenced in an appropriate district court of the United States to collect a civil penalty, clean-up costs, and damages assessed under subsection (c).

(2) Compromise.—The Postal Service may compromise the amount of a civil penalty, clean-up costs, and damages assessed under subsection (c) before commencing a civil action with respect to such civil penalty, clean-up costs, and damages under paragraph (1).


(g) Civil Judicial Penalties.—(1) In general.—At the request of the Postal Service, the Attorney General may bring a civil action in an appropriate district court of the United States to enforce this section or a regulation prescribed under this section.

(2) Relief.—The court in a civil action under paragraph (1) may award appropriate relief, including a temporary or permanent injunction, civil penalties as determined in accordance with this section, or punitive damages.

(3) Construction.—A civil action under this subsection shall be in lieu of civil penalties for the same violation under subsection (c)(1)(A).


(h) Deposit of Amounts Collected.—(1) Postal service fund.—Except as provided under paragraph (2), amounts collected under subsection (c)(1)(B) and (C) shall be deposited into the Postal Service Fund under section 2003.

(2) Treasury.—Amounts collected under subsection (c)(1)(A) and any punitive damages collected under subsection (c)(1)(C) shall be deposited into the Treasury of the United States.


(Added Pub. L. 109–435, title X, § 1008(b), Dec. 20, 2006, 120 Stat. 3259.)


CHAPTER 32—PENALTY AND FRANKED MAIL



Sec.


3201.Definitions.


3202.Penalty mail.


3203.Endorsements on penalty covers.


3204.Restrictions on use of penalty mail.


3205.Accounting for penalty covers.


3206.Reimbursement for penalty mail service.


3207.Limit of weight of penalty mail; postage on overweight matter.


3208.Shipment by most economical means.


3209.Executive departments to supply information.


3210.Franked mail transmitted by the Vice President, Members of Congress, and congressional officials.


3211.Public documents.


3212.Congressional Record under frank of Members of Congress.


3213.Seeds and reports from Department of Agriculture.


3214.Mailing privilege of former President; surviving spouse of former President.


3215.Lending or permitting use of frank unlawful.


3216.Reimbursement for franked mailings.


3217.Correspondence of members of diplomatic corps and consuls of countries of Postal Union of Americas and Spain.


3218.Franked mail for survivors of Members of Congress.


3219.Mailgrams.


3220.Use of official mail in the location and recovery of missing children.




Editorial Notes
Amendments1985—Pub. L. 99–87, § 1(a)(2), Aug. 9, 1985, 99 Stat. 290, added item 3220.
1981—Pub. L. 97–69, § 6(c)(2), Oct. 26, 1981, 95 Stat. 1043, substituted “survivors” for “surviving spouses” in item 3218.
1973—Pub. L. 93–191, §§ 1(b), 4(b), 12(b), Dec. 18, 1973, 87 Stat. 741, 742, 746, substituted “Franked mail transmitted by the Vice President, Members of Congress, and congressional officials” for “Official correspondence of Vice President and Members of Congress” in item 3210, substituted “President, surviving spouse of former President” for “Presidents” in item 3214, and added item 3219.


§ 3201. Definitions
As used in this chapter—(1) “penalty mail” means official mail, other than franked mail, which is authorized by law to be transmitted in the mail without prepayment of postage;

(2) “penalty cover” means envelopes, wrappers, labels, or cards used to transmit penalty mail;

(3) “frank” means the autographic or facsimile signature of persons authorized by sections 3210–3216 and 3218 of this title to transmit matter through the mail without prepayment of postage or other indicia contemplated by sections 733 and 907 of title 44;

(4) “franked mail” means mail which is transmitted in the mail under a frank;

(5) “Members of Congress” includes Senators, Representatives, Delegates, and Resident Commissioners; and

(6) “missing child” has the meaning provided by section 403(1) of the Juvenile Justice and Delinquency Prevention Act of 1974.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 751; Pub. L. 99–87, § 1(b), Aug. 9, 1985, 99 Stat. 291.)

Editorial Notes

References in TextSection 403 of the Juvenile Justice and Delinquency Prevention Act of 1974, referred to in par. (6), is section 403 of Pub. L. 93–415, which is classified to section 11292 of Title 34, Crime Control and Law Enforcement.

Amendments1985—Par. (6). Pub. L. 99–87 added par. (6).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3202. Penalty mail(a) Subject to the limitations imposed by sections 3204 and 3207 of this title, there may be transmitted as penalty mail—(1) official mail of—(A) officers of the Government of the United States other than Members of Congress;

(B) the Smithsonian Institution;

(C) the Pan American Union;

(D) the Pan American Sanitary Bureau; and

(E) the United States Employment Service and the system of employment offices operated by it in conformity with the provisions of sections 49–49c, 49d, 49e–49k of title 29, and all State employment systems which receive funds appropriated under authority of those sections.


(2) mail relating to naturalization to be sent to the Immigration and Naturalization Service by clerks of courts addressed to the Department of Justice or the Immigration and Naturalization Service, or any official thereof; and

(3) mail relating to a collection of statistics, survey, or census authorized by title 13 and addressed to the Department of Commerce or a bureau or agency thereof.


(b) A department or officer authorized to use penalty covers may enclose them with return address to any person from or through whom official information is desired. The penalty cover may be used only to transmit the official information and endorsements relating thereto.

(c) This section does not apply to officers who receive a fixed allowance as compensation for their services including expenses of postage.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 751; Pub. L. 94–553, § 105(e), Oct. 19, 1976, 90 Stat. 2599; Pub. L. 103–123, title VII, § 708(b), Oct. 28, 1993, 107 Stat. 1272; Pub. L. 110–234, title VII, § 7404(b)(2)(B), May 22, 2008, 122 Stat. 1247; Pub. L. 110–246, § 4(a), title VII, § 7404(b)(2)(B), June 18, 2008, 122 Stat. 1664, 2008.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to this section. The amendments by Pub. L. 110–234 were repealed by section 4(a) of Pub. L. 110–246.

Amendments2008—Subsec. (a)(1)(D) to (F). Pub. L. 110–246, § 7404(b)(2)(B)(i), in subpar. (D) inserted “and” at end, in subpar. (E) substituted period for “; and” at end, and struck out subpar. (F) which read as follows: “any college officer or other person connected with the extension department of the college as the Secretary of Agriculture may designate to the Postal Service to the extent that the official mail consists of correspondence, bulletins, and reports for the furtherance of the purpose of sections 341–343 and 344–348 of title 7;”.
Subsec. (a)(2) to (4). Pub. L. 110–246, § 7404(b)(2)(B)(ii)–(iv), in par. (2) inserted “and” at end, in par. (3) substituted period for “; and” at end, and struck out par. (4) which read as follows: “mail of State agriculture experiment stations pursuant to sections 325 and 361f of title 7.”
1993—Subsec. (a)(3), (4). Pub. L. 103–123 inserted “and” at end of par. (3) and substituted period for “; and” at end of par. (4).
1976—Subsec. (a)(5). Pub. L. 94–553 struck out par. (5) which related to articles for copyright deposited with postmasters and addressed to the Register of Copyrights pursuant to section 15 of title 17.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as an Effective Date note preceding section 101 of Title 17, Copyrights.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.

Payment of Postage for State Unemployment Compensation Systems and Employment ServicesPub. L. 92–80, title I, Aug. 10, 1971, 85 Stat. 287, which required Department of Labor and Post Office Department to use such amounts as may be agreed upon for the payment of postage for the transmission of official mail matter in connection with the administration of unemployment compensation systems and employment services by States receiving grants, was from the Department of Labor Appropriation Act, 1972, and was not repeated in subsequent appropriation acts. See section 3202(a)(1)(E) of this title.
Similar provisions were contained in the following prior appropriation acts:
Jan. 11, 1971, Pub. L. 91–667, title I, 84 Stat. 2002.
Mar. 5, 1970, Pub. L. 91–204, title I, 84 Stat. 24.
Oct. 11, 1968, Pub. L. 90–557, title I, 82 Stat. 971.
Nov. 8, 1967, Pub. L. 90–132, title I, 81 Stat. 387.
Nov. 7, 1966, Pub. L. 89–787, title I, 80 Stat. 1379.
Aug. 31, 1965, Pub. L. 89–156, title I, 79 Stat. 590.
Sept. 19, 1964, Pub. L. 88–605, title I, 78 Stat. 960.
Oct. 11, 1963, Pub. L. 88–136, title I, 77 Stat. 226.
Aug. 14, 1962, Pub. L. 87–582, title I, 76 Stat. 363.
Sept. 22, 1961, Pub. L. 87–290, title I, 75 Stat. 591.
Sept. 2, 1960, Pub. L. 86–703, title I, 74 Stat. 757.
Aug. 14, 1959, Pub. L. 86–158, title I, 73 Stat. 341.
Aug. 1, 1958, Pub. L. 85–580, title I, 72 Stat. 459.
June 29, 1957, Pub. L. 85–67, title I, 71 Stat. 212.
June 29, 1956, ch. 477, title I, 70 Stat. 424.
Aug. 1, 1955, ch. 437, title I, 69 Stat. 398.
July 2, 1954, ch. 457, title I, 68 Stat. 435
July 31, 1953, ch. 296, title I, 67 Stat. 246.
July 5, 1952, ch. 575, title I, 66 Stat. 360.
Aug. 31, 1951, ch. 373, title I, 65 Stat. 210.
Sept. 6, 1950, ch. 896, ch. V, title I, 64 Stat. 644.
June 29, 1949, ch. 275, title II, 63 Stat. 293.
June 16, 1948, ch. 472, title I, 62 Stat. 445.



§ 3203. Endorsements on penalty covers(a) Except as otherwise provided in this section, penalty covers shall bear, over the words “Official Business” an endorsement showing the name of the department, bureau, or office from which, or officer from whom, it is transmitted. The penalty for the unlawful use of all penalty covers shall be printed thereon.

(b) The Postal Service shall prescribe the endorsement to be placed on covers mailed under clauses (1)(E), (2), and (3) of section 3202(a) of this title.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 752.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3204. Restrictions on use of penalty mail(a) Except as otherwise provided in this section or section 3220(a) of this title, an officer, executive department, or independent establishment of the Government of the United States may not mail, as penalty mail, any article or document unless—(1) a request therefor has been previously received by the department or establishment; or

(2) its mailings is required by law.


(b) Subsection (a) of this section does not prohibit the mailing, as penalty mail, by an officer, executive department, or independent agency of—(1) enclosures reasonably related to the subject matter of official correspondence;

(2) informational releases relating to the census of the United States and authorized by title 13;

(3) matter concerning the sale of Government securities;

(4) forms, blanks, and copies of statutes, rules, regulations, instructions, administrative orders, and interpretations necessary in the administration of the department or establishment;

(5) agricultural bulletins;

(6) lists of public documents offered for sale by the Superintendent of Documents;

(7) announcements of the publication of maps, atlases, and statistical and other reports offered for sale by the Federal Power Commission as authorized by section 825k of title 16; or

(8) articles or documents to educational institutions or public libraries, or to Federal, State, or other public authorities.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 752; Pub. L. 99–87, § 1(c)(1), Aug. 9, 1985, 99 Stat. 291.)

Editorial Notes
Amendments1985—Subsec. (a). Pub. L. 99–87 substituted “section or section 3220(a) of this title,” for “section,” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.


Transfer of Functions
Federal Power Commission terminated and its functions, personnel, property, funds, etc., transferred to Secretary of Energy (except for certain functions transferred to Federal Energy Regulatory Commission) by sections 7151(b), 7171(a), 7172(a), 7291, and 7293 of Title 42, The Public Health and Welfare.



§ 3205. Accounting for penalty covers
Executive departments and agencies, independent establishments of the Government of the United States, and organizations and persons authorized by law to use penalty mail, shall account for all penalty covers through the Postal Service.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 753.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3206. Reimbursement for penalty mail service(a) Except as provided in subsection (b) of this section, executive departments and agencies, independent establishments of the Government of the United States, and Government corporations concerned, shall transfer to the Postal Service as postal revenue out of any appropriations or funds available to them, as a necessary expense of the appropriations or funds and of the activities concerned, the equivalent amount of postage due, as determined by the Postal Service, for matter sent in the mails by or to them as penalty mail under authority of section 3202 of this title.

(b) The Department of Agriculture shall transfer to the Postal Service as postal revenues out of any appropriations made to it for that purpose the equivalent amount of postage, as determined by the Postal Service, for penalty mailings under clauses (1)(F) and (4) of section 3202(a) of this title.

(c) The Department of State shall transfer to the Postal Service as postal revenues out of any appropriations made to it for that purpose the equivalent amount of postage, as determined by the Postal Service, for penalty mailings under clause (1)(C) and (D) of section 3202(a) of this title.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 753; Pub. L. 93–191, § 9, Dec. 18, 1973, 87 Stat. 745; Pub. L. 94–553, § 105(e), Oct. 19, 1976, 90 Stat. 2599.)

Editorial Notes
Amendments1976—Subsec. (a). Pub. L. 94–553 substituted “subsection (b)” for “subsections (b) and (c)”.
Subsecs. (c), (d). Pub. L. 94–553 redesignated subsec. (d) as (c). Former subsec. (c), directing the Library of Congress to transfer to the Postal Service as postal revenues out of any appropriations made to the Library for that purpose the equivalent amount of postage, as determined by the Postal Service, for penalty mailings under clause (5) of section 3202(a) of this title, was struck out.
1973—Subsec. (d). Pub. L. 93–191 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as an Effective Date note preceding section 101 of Title 17, Copyrights.

Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3207. Limit of weight of penalty mail; postage on overweight matter(a) Penalty mail is restricted to articles not in excess of the weight and size prescribed for that class of mail receiving high priority in handling and delivery, except—(1) stamped paper and supplies sold or used by the Postal Service; and

(2) books and documents published or circulated by order of Congress when mailed by the Superintendent of Documents.


(b) A penalty mail article which is—(1) over 4 pounds in weight;

(2) not in excess of the weight and size prescribed for mail matter; and

(3) otherwise mailable;

is mailable at rates for that class of mail entitled to the lowest priority in handling and delivery, even though it may include written matter and may be sealed.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 753.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3208. Shipment by most economical means
Shipments of official matter other than franked mail shall be sent by the most economical means of transportation practicable. The Postal Service may refuse to accept official matter for shipment by mail when in its judgment it may be shipped by other means at less expense, or it may provide for its transportation by freight or express whenever a saving to the Government of the United States will result therefrom without detriment to the public service.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 753.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3209. Executive departments to supply information
Persons and governmental organizations authorized to use penalty mail shall supply all information requested by the Postal Service necessary to carry out the provisions of this chapter as soon as practicable after request therefor.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3210. Franked mail transmitted by the Vice President, Members of Congress, and congressional officials(a)(1) It is the policy of the Congress that the privilege of sending mail as franked mail shall be established under this section in order to assist and expedite the conduct of the official business, activities, and duties of the Congress of the United States.

(2) It is the intent of the Congress that such official business, activities, and duties cover all matters which directly or indirectly pertain to the legislative process or to any congressional representative functions generally, or to the functioning, working, or operating of the Congress and the performance of official duties in connection therewith, and shall include, but not be limited to, the conveying of information to the public, and the requesting of the views of the public, or the views and information of other authority of government, as a guide or a means of assistance in the performance of those functions.

(3) It is the intent of the Congress that mail matter which is frankable specifically includes, but is not limited to—(A) mail matter to any person and to all agencies and officials of Federal, State, and local governments regarding programs, decisions, and other related matters of public concern or public service, including any matter relating to actions of a past or current Congress;

(B) the usual and customary congressional newsletter or press release which may deal with such matters as the impact of laws and decisions on State and local governments and individual citizens; reports on public and official actions taken by Members of Congress; and discussions of proposed or pending legislation or governmental actions and the positions of the Members of Congress on, and arguments for or against, such matters;

(C) the usual and customary congressional questionnaire seeking public opinion on any law, pending or proposed legislation, public issue, or subject;

(D) mail matter dispatched by a Member of Congress between his Washington office and any congressional district offices, or between his district offices;

(E) mail matter directed by one Member of Congress to another Member of Congress or to representatives of the legislative bodies of State and local governments;

(F) mail matter expressing congratulations;

(G) mail matter, including general mass mailings, which consists of Federal laws, Federal regulations, other Federal publications, publications purchased with Federal funds, or publications containing items of general information;

(H) mail matter which consists of voter registration or election information or assistance prepared and mailed in a nonpartisan manner; or

(I) mail matter which constitutes or includes a biography or autobiography of any Member of, or Member-elect to, Congress or any biographical or autobiographical material concerning such Member or Member-elect or the spouse or other members of the family of such Member or Member-elect, and which is so mailed as a part of a Federal publication, in response to a specific request therefor, or which relates to the Member’s or Member-elect’s official and representational duties, and is not included for publicity purposes in a newsletter or other general mass mailing of the Member or Member-elect under the franking privilege.


(4) It is the intent of the Congress that the franking privilege under this section shall not permit, and may not be used for, the transmission through the mails as franked mail, of matter which in its nature is purely personal to the sender or to any other person and is unrelated to the official business, activities, and duties of the public officials covered by subsection (b)(1) of this section, except that nothing in this paragraph may be construed to prohibit the use of the franking privilege for the transmission of matter which is purely personal to a recipient who is a constituent of a Member of Congress and which is related to the official business, activities, and duties of the Member.

(5) It is the intent of the Congress that a Member of or Member-elect to Congress may not mail as franked mail—(A) mail matter which constitutes or includes any article, account, sketch, narration, or other text laudatory and complimentary of any Member of, or Member-elect to, Congress on a purely personal or political basis rather than on the basis of performance of official duties as a Member or on the basis of activities as a Member-elect;

(B) mail matter which constitutes or includes—(i) greetings from the spouse or other members of the family of such Member or Member-elect unless it is a brief reference in otherwise frankable mail;

(ii) reports of how or when such Member or Member-elect, or the spouse or any other member of the family of such Member or Member-elect, spends time other than in the performance of, or in connection with, the legislative, representative, and other official functions of such Member or the activities of such Member-elect as a Member-elect; or

(iii) any card expressing holiday greetings from such Member or Member-elect; or


(C) mail matter which specifically solicits political support for the sender or any other person or any political party, or a vote or financial assistance for any candidate for any public office.

The House Communications Standards Commission and the Select Committee on Standards and Conduct of the Senate shall prescribe for their respective Houses such rules and regulations and shall take such other action, as the Commission or Committee considers necessary and proper for the Members and Members-elect to conform to the provisions of this clause and applicable rules and regulations. Such rules and regulations shall include, but not be limited to, provisions prescribing the time within which such mailings shall be mailed at or delivered to any postal facility to attain compliance with this clause and the time when such mailings shall be deemed to have been so mailed or delivered and such compliance attained.

(6)(A) It is the intent of Congress that a Member of, or Member-elect to, Congress may not mail any mass mailing as franked mail—(i) if the mass mailing is postmarked fewer than 60 days immediately before the date of any primary election or general election (whether regular, special, or runoff) in which the Member is a candidate for reelection; or

(ii) in the case of a Member of, or Member-elect to, the House who is a candidate for any other public office, if the mass mailing—(I) is prepared for delivery within any portion of the jurisdiction of or the area covered by the public office which is outside the area constituting the congressional district from which the Member or Member-elect was elected; or

(II) is postmarked fewer than 60 days immediately before the date of any primary election or general election (whether regular, special, or runoff) in which the Member or Member-elect is a candidate for any other public office.



(B) Any mass mailing which is mailed by the chairman of any organization referred to in the last sentence of section 3215 of this title which relates to the normal and regular business of the organization may be mailed without regard to the provisions of this paragraph.

(C) No Member of the Senate may mail any mass mailing as franked mail if such mass mailing is postmarked fewer than 60 days immediately before the date of any primary election or general election (whether regular, special, or runoff) for any national, State or local office in which such Member is a candidate for election.

(D) The Select Committee on Ethics of the Senate and the House Communications Standards Commission shall prescribe for their respective Houses rules and regulations, and shall take other action as the Committee or the Commission considers necessary and proper for Members and Members-elect to comply with the provisions of this paragraph and applicable rules and regulations, and in the case of the Commission, to waive this paragraph in the case of mailings sent in response to or to address threats to life safety. The rules and regulations shall include provisions prescribing the time within which mailings shall be mailed at or delivered to any postal facility and the time when the mailings shall be deemed to have been mailed or delivered to comply with the provisions of this paragraph.

(E) As used in this section, the term “mass mailing” means, with respect to a session of Congress, any mailing of newsletters or other pieces of mail with substantially identical content (whether such mail is deposited singly or in bulk, or at the same time or different times), totaling more than 500 pieces in that session, except that such term does not include any mailing—(i) of matter in direct response to a communication from a person to whom the matter is mailed;

(ii) from a Member of Congress to other Members of Congress, or to Federal, State, or local government officials;

(iii) of a news release to the communications media; or

(iv) providing information exclusively on competitions which are officially sanctioned by the House of Representatives or Senate, nominations to military service academies, official employment listings for positions in the House of Representatives (including listings for positions in the Wounded Warrior Program or the Gold Star Family Fellowship Program), or natural disasters or other threats to public health and life safety.


(F) For purposes of subparagraphs (A) and (C) if mail matter is of a type which is not customarily postmarked, the date on which such matter would have been postmarked if it were of a type customarily postmarked shall apply.


(7) A Member of the House of Representatives may not send any mass mailing outside the congressional district from which the Member was elected.


(b)(1) The Vice President, each Member of or Member-elect to Congress, the Secretary of the Senate, the Sergeant at Arms of the Senate, each of the elected officers of the House of Representatives (other than a Member of the House), the Legislative Counsels of the House of Representatives and the Senate, the Law Revision Counsel of the House of Representatives, and the Senate Legal Counsel, may send, as franked mail, matter relating to their official business, activities, and duties, as intended by Congress to be mailable as franked mail under subsection (a)(2) and (3) of this section.

(2) If a vacancy occurs in the Office of the Secretary of the Senate, the Sergeant at Arms of the Senate, an elected officer of the House of Representatives (other than a Member of the House), the Legislative Counsel of the House of Representatives or the Senate, the Law Revision Counsel of the House of Representatives, or the Senate Legal Counsel, any authorized person may exercise the franking privilege in the officer’s name during the period of the vacancy.

(3) The Vice President, each Member of Congress, the Secretary of the Senate, the Sergeant at Arms of the Senate, and each of the elected officers of the House (other than a Member of the House), during the 90-day period immediately following the date on which they leave office, may send, as franked mail, matter on official business relating to the closing of their respective offices. The House Communications Standards Commission and the Select Committee on Standards and Conduct of the Senate shall prescribe for their respective Houses such rules and regulations, and shall take such other action as the Commission or Committee considers necessary and proper, to carry out the provisions of this paragraph.


(c) Franked mail may be in any form appropriate for mail matter, including, but not limited to, correspondence, newsletters, questionnaires, recordings, facsimiles, reprints, and reproductions. Franked mail shall not include matter which is intended by Congress to be nonmailable as franked mail under subsection (a)(4) and (5) of this section.

(d)(1) A Member of Congress may mail franked mail with a simplified form of address for delivery within that area constituting the congressional district or State from which the Member was elected.

(2) A Member-elect to the Congress may mail franked mail with a simplified form of address for delivery within that area constituting the congressional district or the State from which he was elected.

(3) A Delegate, Delegate-elect, Resident Commissioner, or Resident Commissioner-elect to the House of Representatives may mail franked mail with a simplified form of address for delivery within the area from which he was elected.

(4) Any franked mail which is mailed under this subsection shall be mailed at the equivalent rate of postage which assures that the mail will be sent by the most economical means practicable.

(5) The Senate Committee on Rules and Administration and the House Communications Standards Commission shall prescribe for their respective Houses rules and regulations governing any franked mail which is mailed under this subsection and shall by regulation limit the number of such mailings allowed under this subsection.

(6)(A) Any Member of, or Member-elect to, the House of Representatives entitled to make any mailing as franked mail under this subsection shall, before making any mailing, submit a sample or description of the mail matter involved to the House Communications Standards Commission for an advisory opinion as to whether the proposed mailing is in compliance with the provisions of this subsection.

(B) The Senate Select Committee on Ethics may require any Member of, or Member-elect to, the Senate entitled to make any mailings as franked mail under this subsection to submit a sample or description of the mail matter to the Committee for an advisory opinion as to whether the proposed mailing is in compliance with the provisions of this subsection.


(7) Franked mail mailed with a simplified form of address under this subsection—(A) shall be prepared as directed by the Postal Service; and

(B) may be delivered to—(i) each box holder or family on a rural or star route;

(ii) each post office box holder; and

(iii) each stop or box on a city carrier route.



(8) For the purposes of this subsection, a congressional district includes, in the case of a Representative at Large or Representative at Large-elect, the State from which he was elected.


(e) The frankability of mail matter shall be determined under the provisions of this section by the type and content of the mail sent, or to be sent.

(f) Any mass mailing which otherwise would be permitted to be mailed as franked mail under this section shall not be so mailed unless the cost of preparing and printing the mail matter is paid exclusively from funds appropriated by Congress, except that an otherwise frankable mass mailing may contain, as an enclosure or supplement, any public service material which is purely instructional or informational in nature, and which in content is frank­able under this section.

(g) Notwithstanding any other provision of Federal, State, or local law, or any regulation thereunder, the equivalent amount of postage determined under section 3216 of this title on franked mail mailed under the frank of the Vice President or a Member of Congress, and the cost of preparing or printing such frankable matter for such mailing under the frank, shall not be considered as a contribution to, or an expenditure by, the Vice President or a Member of Congress for the purpose of determining any limitation on expenditures or contributions with respect to any such official, imposed by any Federal, State, or local law or regulation, in connection with any campaign of such official for election to any Federal office.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 92–51, § 101, July 9, 1971, 85 Stat. 132; Pub. L. 93–191, § 1(a), Dec. 18, 1973, 87 Stat. 737; Pub. L. 94–177, Dec. 23, 1975, 89 Stat. 1032; Pub. L. 95–521, title VII, § 714(a), Oct. 26, 1978, 92 Stat. 1884; Pub. L. 97–69, §§ 1–3(a), 4, Oct. 26, 1981, 95 Stat. 1041–1043; Pub. L. 97–263, § 1(1), (2), Sept. 24, 1982, 96 Stat. 1132; Pub. L. 101–163, title III, § 318, Nov. 21, 1989, 103 Stat. 1067; Pub. L. 101–520, title III, §§ 311(h)(1), 316, Nov. 5, 1990, 104 Stat. 2280, 2283; Pub. L. 102–392, title III, § 309(a), Oct. 6, 1992, 106 Stat. 1722; Pub. L. 104–197, title I, § 102(a), Sept. 16, 1996, 110 Stat. 2401; Pub. L. 109–435, title X, § 1010(g)(4), Dec. 20, 2006, 120 Stat. 3262; Pub. L. 116–136, div. B, title IX, § 19006(a), Mar. 27, 2020, 134 Stat. 578; Pub. L. 116–260, div. I, title I, § 116(b)(2)(A)(i), (e)(1)–(5)(A), (6), Dec. 27, 2020, 134 Stat. 1637, 1640, 1641.)

Editorial Notes
Amendments2020—Subsec. (a)(3)(F). Pub. L. 116–260, § 116(e)(1), struck out “to a person who has achieved some public distinction” after “congratulations”.
Subsec. (a)(3)(I). Pub. L. 116–260, § 116(e)(2), substituted “publication, in response to a specific request therefor, or which relates to the Member’s or Member-elect’s official and representational duties,” for “publication or in response to a specific request therefor”.
Subsec. (a)(3)(J). Pub. L. 116–260, § 116(e)(3), struck out subpar. (J) which read as follows: “mail matter which contains a picture, sketch, or other likeness of any Member or Member-elect and which is so mailed as a part of a Federal publication or in response to a specific request therefor and, when contained in a newsletter or other general mass mailing of any Member or Member-elect, is not of such size, or does not occur with such frequency in the mail matter concerned, as to lead to the conclusion that the purpose of such picture, sketch, or likeness is to advertise the Member or Member-elect rather than to illustrate accompanying text.”
Subsec. (a)(4). Pub. L. 116–260, § 116(e)(4), substituted “, except that nothing in this paragraph may be construed to prohibit the use of the franking privilege for the transmission of matter which is purely personal to a recipient who is a constituent of a Member of Congress and which is related to the official business, activities, and duties of the Member.” for period at end.
Subsec. (a)(5). Pub. L. 116–260, § 116(b)(2)(A)(i), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards” in concluding provisions.
Subsec. (a)(6)(A)(i). Pub. L. 116–260, § 116(e)(5)(A)(i), struck out “(or, in the case of a Member of the House, fewer than 90 days)” after “60 days”.
Subsec. (a)(6)(A)(ii)(II). Pub. L. 116–260, § 116(e)(5)(A)(ii), substituted “60 days” for “90 days”.
Subsec. (a)(6)(D). Pub. L. 116–260, § 116(b)(2)(A)(i), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
Pub. L. 116–136 substituted “regulations, and in the case of the Commission, to waive this paragraph in the case of mailings sent in response to or to address threats to life safety.” for “regulations.”
Subsec. (a)(6)(E)(iv). Pub. L. 116–260, § 116(e)(6), added cl. (iv).
Subsec. (b)(3). Pub. L. 116–260, § 116(b)(2)(A)(i), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
Subsec. (d)(5). Pub. L. 116–260, § 116(b)(2)(A)(i), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
Subsec. (d)(6)(A). Pub. L. 116–260, § 116(b)(2)(A)(i), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
2006—Subsec. (a)(6)(C). Pub. L. 109–435 substituted “is postmarked fewer” for “is mailed fewer”.
1996—Subsec. (a)(6)(A)(i). Pub. L. 104–197, § 102(a)(1), inserted “(or, in the case of a Member of the House, fewer than 90 days)” after “60 days”.
Subsec. (a)(6)(A)(ii)(II). Pub. L. 104–197, § 102(a)(2), substituted “90 days” for “60 days”.
1992—Subsec. (a)(7). Pub. L. 102–392, § 309(a)(1), substituted “from which the Member was elected” for “of the Member, except that—
“(A) a Member of the House of Representatives may send mass mailings to any area in a county, if any part of the county adjoins or is inside the congressional district of the Member; and
“(B) in the case of redistricting, on and after the date referred to in subsection (d)(1)(B), a Member of the House of Representatives may send mass mailings to the additional area described in that section”.
Subsec. (d)(1). Pub. L. 102–392, § 309(a)(2), struck out subpar. (A) designation, substituted “the Member” for “he” and a period for “; and”, and struck out subpar. (B) which read as follows: “with respect to a Member of the House of Representatives on and after the date on which the proposed redistricting of congressional districts in his State by legislative or judicial proceedings is initially completed (whether or not the redistricting is actually in effect), within any additional area of each congressional district proposed or established in such redistricting and containing all or part of the area constituting the congressional district from which he was elected, unless and until the congressional district so proposed or established is changed by legislative or judicial proceedings.”
1990—Subsec. (a)(6)(E). Pub. L. 101–520, § 311(h)(1), amended subpar. (E) generally. Prior to amendment, subpar. (E) read as follows: “For purposes of this section, the term ‘mass mailing’ means newsletters and similar mailings of more than five hundred pieces in which the content of the matter mailed is substantially identical but shall not apply to mailings—
“(i) which are in direct response to communications from persons to whom the matter is mailed;
“(ii) to colleagues in the Congress or to government officials (whether Federal, State, or local); or
“(iii) of news releases to the communications media.”
Subsec. (a)(7). Pub. L. 101–520, § 316, added par. (7).
1989—Subsec. (a)(6). Pub. L. 101–163, § 318(3), which directed the substitution of “is postmarked fewer” for “is mailed fewer” in subparagraph (c) of subsec. (a)(6) of this section, was not executed because subsec. (a)(6) does not have a subparagraph (c). See 2006 Amendment note above.
Subsec. (a)(6)(A)(i), (ii)(II). Pub. L. 101–163, § 318(1), (2), substituted “is postmarked fewer” for “is mailed fewer”.
Subsec. (a)(6)(F). Pub. L. 101–163, § 318(4), added subpar. (F).
1982—Subsec. (b)(1), (2). Pub. L. 97–263 inserted reference to Law Revision Counsel of House of Representatives.
1981—Subsec. (a)(3)(F). Pub. L. 97–69, § 1, struck out provision relating to mail matter expressing condolences to a person who has suffered a loss.
Subsec. (a)(5). Pub. L. 97–69, § 2(a), inserted provision relating to brief references in otherwise frankable mail in subpar. (B)(i), and struck out subpar. (D) which related to mass mailing mailed at or delivered to any postal facility less than 28 days immediately before the date of any primary or general election in which the Member or Member-elect was a candidate for public office. See subsec. (a)(6) of this section.
Subsec. (a)(6). Pub. L. 97–69, § 2(b), added par. (6).
Subsec. (d). Pub. L. 97–69, § 3(a), substituted “Congress” for “the House” in provisions of par. (1) preceding subpar. (A), substituted “congressional district or State” for “congressional district” in par. (1)(A), inserted “with respect to a Member of the House of Representatives” after “(B)” in par. (1)(B), substituted “Congress” for “House of Representatives” and “congressional district or the State” for “congressional district” in par. (2), added pars. (4), (5), and (6), and redesignated former pars. (4) and (5) as (7) and (8), respectively.
Subsec. (e). Pub. L. 97–69, § 4(a), struck out provisions under which the cost of preparing or printing mail matter which was frankable under this section could be paid from any funds, including but not limited to funds collected by a candidate or a political committee required to file reports of receipts and expenditures under the Federal Election Campaign Act of 1971 (Public Law 92–225), or from voluntary newsletter funds, or from similar funds administered or controlled by a Member or by a committee organized to administer such funds.
Subsecs. (f), (g). Pub. L. 97–69, § 4(b), added subsec. (f) and redesignated former subsec. (f) as (g).
1978—Subsec. (b)(1), (2). Pub. L. 95–521 inserted reference to Senate Legal Counsel.
1975—Subsec. (b)(1). Pub. L. 94–177, § 1(a), struck out “and” before “each of the elected officers”, and “until the 1st day of April following the expiration of their respective terms of office” after “(other than a Member of the House)”.
Subsec. (b)(3). Pub. L. 94–177, § 1(b), added par. (3).
1973—Subsec. (a). Pub. L. 93–191 added subsec. (a). Former first sentence provided in part for franked mail (1) matter, not exceeding 4 pounds in weight, upon official or departmental business, to a Government official, and (2) correspondence, not exceeding 4 ounces in weight, upon official business to any person.
Subsec. (b)(1). Pub. L. 93–191 incorporated part of former first sentence in provisions designated as subsec. (b)(1), substituted reference to elected officers of House of Representatives (other than a Member of House) for former references to Clerk of House of Representatives and the Sergeant at Arms of House of Representatives, included reference to Legislative Counsel of Senate, substituted the 1st day of April for the thirtieth day of June, and substituted internal reference to subsec. (a)(2) and (3) of this section for former provision respecting franked mail (1) matter, not exceeding 4 pounds in weight, upon official or departmental business, to a Government official, and (2) correspondence, not exceeding 4 ounces in weight, upon official business to any person.
Subsec. (b)(2). Pub. L. 93–191 incorporated former second sentence in provisions designated as subsec. (b)(2), substituted provision respecting vacancy in Office of an elected officer of House of Representatives (other than a Member of House) for former provision respecting vacancy in office of Clerk of House of Representatives and Sergeant at Arms of House of Representatives and included provision for vacancy in Office of Legislative Counsel of Senate.
Subsecs. (c) to (f). Pub. L. 93–191 added subsecs. (c) to (f).
1971—Pub. L. 92–51 inserted reference to Legislative Counsel of House of Representatives.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–260, div. I, title I, § 116(e)(5)(B), Dec. 27, 2020, 134 Stat. 1641, provided that: “The amendments made by paragraph (1) [probably should be “subparagraph (A)”, amending this section] shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for public office.”

Amendment by Pub. L. 116–260, except as provided in section 116(e)(5)(B) of div. I of Pub. L. 116–260, applicable with respect to communications disseminated on or after Dec. 27, 2020, see section 116(f) of div. I of Pub. L. 116–260, set out as a note under section 501 of Title 2, The Congress.
Pub. L. 116–136, div. B, title IX, § 19006(b), Mar. 27, 2020, 134 Stat. 579, provided that: “The amendments made by this subsection [probably should be “this section”, amending this section] shall apply with respect to mailings sent on or after the date of the enactment of this Act [Mar. 27, 2020].”


Effective Date of 1996 AmendmentPub. L. 104–197, title I, § 102(b), Sept. 16, 1996, 110 Stat. 2401, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on October 1, 1996, and shall apply with respect to any mailing postmarked on or after that date.”


Effective Date of 1992 AmendmentPub. L. 102–392, title III, § 309(b), Oct. 6, 1992, 106 Stat. 1723, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [Oct. 6, 1992].”


Effective Date of 1990 AmendmentAmendment by section 311(h)(1) of Pub. L. 101–520 applicable with respect to sessions of Congress beginning with the first session of the One Hundred Second Congress, see section 503(i) of Title 2, The Congress.

Effective Date of 1981 AmendmentPub. L. 97–69, § 3(b), Oct. 26, 1981, 95 Stat. 1042, provided that: “This section [amending this section] shall become effective 120 days after the date of enactment of this Act [Oct. 26, 1981].”


Effective Date of 1978 AmendmentAmendment by Pub. L. 95–521 effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as an Effective Date note under section 288 of Title 2, The Congress.

Effective Date of 1973 AmendmentPub. L. 93–191, § 14, Dec. 18, 1973, 87 Stat. 746, provided that:
“(a) Except as provided in subsection (b) of this section, the provisions of this Act [enacting section 3219 of this title and sections 501 and 502 of Title 2, The Congress, amending this section, sections 3206, 3211, 3212, 3215, 3216, and 3218 of this title, and sections 733 and 907 of Title 44, Public Printing and Documents, and repealing section 277 of Title 2] shall become effective on the date of enactment of this Act [Dec. 18, 1973].

“(b) The provisions of section 3214 of title 39, United States Code, as amended by section 4 of this Act; and the provisions of subsection (b) of section 3216 of title 39, United States Code, as amended by section 7 of this Act, shall take effect as of December 27, 1972.”




Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

SeparabilityPub. L. 93–191, § 15, Dec. 18, 1973, 87 Stat. 746, provided that: “If a provision of this Act [enacting section 3219 of this title and sections 501 and 502 of Title 2, The Congress, amending this section, sections 3206, 3211, 3212, 3214 to 3216, and 3218 of this title, and sections 733 and 907 of Title 44, Public Printing and Documents, and repealing section 277 of Title 2] is held invalid, all valid provisions severable from the invalid provision remain in effect. If a provision of this Act is held invalid in one or more of its applications, such provision remains in effect in all valid applications severable from the invalid application or applications.”


Mass Mailings by SenatorsPub. L. 103–283, title I, §§ 5, 6, July 22, 1994, 108 Stat. 1427, provided that:
“Sec. 5. Effective October 1, 1994, each of the figures contained in section 506(b)(3)(A)(iii) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 58(b)(3)(A)(iii)) [now 2 U.S.C. 6314(b)(3)(A)(iii)] is increased by $50,000: Provided, That, in any fiscal year beginning with fiscal year 1995, a Senator may use funds provided for official office expenses, but not to exceed $50,000, for mass mailing, as defined in section 6(b)(1) and all such mass mailings shall be under the frank.

“Sec. 6. (a) This section shall apply to mailings by Senators, made during fiscal year 1995 and each fiscal year thereafter in addition to any other law relating to the use of the franking privilege.

“(b) For the purposes of this paragraph—“(1) the term ‘mass mailing’—“(A) means, with respect to a session of Congress, a mailing of more than 500 newsletters or other pieces of mail with substantially identical content (whether such mail is deposited singly or in bulk, or at the same time or different times), but

“(B) does not include a mailing—“(i) of matter in direct response to a communication from a person to whom the matter is mailed;

“(ii) to other Members of Congress or to a Federal, State, or local government official;

“(iii) of a news release to the communications media;

“(iv) of a town meeting notice, but no such mailing may be made fewer than 60 days immediately before the date of any primary election or general election (whether regular, special, or runoff) for any Federal, State, or local office in which a Member of the Senate is a candidate for election; or

“(v) of a Federal publication or other item that is provided by the Senate to all Senators or made available by the Senate for purchase by all Senators from official funds specifically for distribution.




“(c) Except as provided in section 5, a Senator may not mail a mass mailing under the frank.

“(d) The Senate Committee on Rules and Administration shall prescribe rules and regulations and take other action as the Committee considers necessary and proper for Senators to comply with this section and regulations.”




Pub. L. 101–163, § 316(a), formerly § 316(a), (b), as renumbered and amended by Pub. L. 101–520, title III, § 311(h)(3), Nov. 5, 1990, 104 Stat. 2280; Pub. L. 102–392, title III, § 308(a), Oct. 6, 1992, 106 Stat. 1722, provided that: 
“Effective January 1, 1990, a mass mailing (as defined in section 3210(a)(6)(E) of title 39, United States Code) by a Senator shall be limited to 2 sheets of paper (or their equivalent), including any enclosure that—
“(1) is prepared by or for the Senator who makes the mailing; or

“(2) contains information concerning, expresses the views of, or otherwise relates to the Senator who makes the mailing.”



[Pub. L. 102–392, title III, § 308(b), Oct. 6, 1992, 106 Stat. 1722, provided that: “The amendments made by subsection (a) [amending section 316(a) of Pub. L. 101–163, set out above] shall take effect on October 1, 1992.”
]



§ 3211. Public documents
The Vice President, Members of Congress, the Secretary of the Senate, the Sergeant at Arms of the Senate, each of the elected officers of the House of Representatives (other than a Member of the House) during the 90-day period immediately following the expiration of their respective terms of office, may send and receive as franked mail all public documents printed by order of Congress.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 93–191, § 2, Dec. 18, 1973, 87 Stat. 741; Pub. L. 97–69, § 5(a), Oct. 26, 1981, 95 Stat. 1043.)

Editorial Notes
Amendments1981—Pub. L. 97–69 substituted “during the 90-day period immediately” for “until the first day of April”.
1973—Pub. L. 93–191 substituted “each of the elected officers of the House of Representatives (other than a Member of the House) until the first day of April” for “the Clerk of the House of Representatives, and the Sergeant at Arms of the House of Representatives, until the thirtieth day of June”.

Statutory Notes and Related Subsidiaries
Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3212. Congressional Record under frank of Members of Congress(a) Members of Congress may send the Congressional Record as franked mail.

(b) Members of Congress may send, as franked mail, any part of, or a reprint of any part of, the Congressional Record, including speeches or reports contained therein, if such matter is mailable as franked mail under section 3210 of this title.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 93–191, § 3, Dec. 18, 1973, 87 Stat. 741.)

Editorial Notes
Amendments1973—Subsec. (a). Pub. L. 93–191 incorporated existing text in provisions designated as subsec. (a).
Subsec. (b). Pub. L. 93–191 incorporated existing text in provisions designated as subsec. (b), authorized sending, as franked mail, reprints of parts of Congressional Record, and authorized the mailing of Congressional Record if the listed matter is mailable as franked mail under section 3210 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3213. Seeds and reports from Department of Agriculture
Seeds and agricultural reports emanating from the Department of Agriculture may be mailed—(1) as penalty mail by the Secretary of Agriculture; and

(2) during the 90-day period immediately following the expiration of their terms of office, as franked mail by Members of Congress.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 97–69, § 5(b), Oct. 26, 1981, 95 Stat. 1043.)

Editorial Notes
Amendments1981—Par. (2). Pub. L. 97–69 substituted “during the 90-day period immediately” for “until the thirtieth day of June”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3214. Mailing privilege of former President; surviving spouse of former President
A former President and the surviving spouse of a former President may send nonpolitical mail within the United States and its territories and possessions as franked mail. Such mail of a former President and of the surviving spouse of a former President marked “Postage and Fees Paid” in the manner prescribed by the Postal Service shall be accepted by the Postal Service for transmission in the international mails.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 93–191, § 4(a), Dec. 18, 1973, 87 Stat. 742; Pub. L. 103–123, title IV, § 6(b), Oct. 28, 1993, 107 Stat. 1246; Pub. L. 105–61, title IV, § 409(b), Oct. 10, 1997, 111 Stat. 1299.)

Editorial Notes
Amendments1997—Pub. L. 105–61 struck out subsec. (a) designation, substituted “A former President” for “Subject to subsection (b), a former President”, and struck out subsec. (b) which read as follows: “Subsection (a) shall cease to apply—
“(1) 5 years after the effective date of this subsection, in the case of any individual who, on such effective date—
“(A) is a former President (including any individual who might become entitled to the mailing privilege under subsection (a) as the surviving spouse of such a former President); or
“(B) is the surviving spouse of a former President; and
“(2) 4 years and 6 months after the expiration of the period for which services and facilities are authorized to be provided under section 4 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note), in the case of an individual who becomes a former President after such effective date (including any surviving spouse of such individual, as described in the parenthetical matter in paragraph (1)(A)).”
1993—Pub. L. 103–123 designated existing provisions as subsec. (a), substituted “Subject to subsection (b), a former” for “A former”, and added subsec. (b).
1973—Pub. L. 93–191 limited the mailing privilege to nonpolitical mail, extended the privilege to surviving spouse of former President and provided for acceptance of such mail marked “Postage and Fees Paid” by the Postal Service for transmission in the international mails.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentPub. L. 103–123, title IV, § 6(c), Oct. 28, 1993, 107 Stat. 1247, provided that: “The amendments made by subsections (a) and (b) [amending this section and provisions set out as a note under section 102 of Title 3, The President] shall take effect on October 1, 1993.”


Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 27, 1972, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3215. Lending or permitting use of frank unlawful
A person entitled to use a frank may not lend it or permit its use by any committee, organization, or association, or permit its use by any person for the benefit or use of any committee, organization, or association. This section does not apply to any standing, select, special, or joint committee, or subcommittee thereof, or commission, of the Senate, House of Representatives, or Congress, composed of Members of Congress, or to the Democratic caucus or the Republican conference of the House of Representatives or of the Senate.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 93–191, § 10, Dec. 18, 1973, 87 Stat. 746.)

Editorial Notes
Amendments1973—Pub. L. 93–191 substituted provision for nonapplication of section to “any standing, select, special, or joint committee, or subcommittee thereof, or commission, of the Senate, House of Representatives, or Congress, composed of Members of Congress, or to the Democratic caucus or the Republican conference of the House of Representatives or of the Senate” for such nonapplication to “any committee composed of Members of Congress”.

Statutory Notes and Related Subsidiaries
Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3216. Reimbursement for franked mailings(a) The equivalent of—(1) postage on, and fees and charges in connection with, mail matter sent through the mails—(A) under the franking privilege (other than under section 3219 of this title), by the Vice President, Members of and Members-elect to Congress, the Secretary of the Senate, the Sergeant at Arms of the Senate, each of the elected officers of the House of Representatives (other than a Member of the House), the Legislative Counsels of the House of Representatives and the Senate, the Law Revision Counsel of the House of Representatives, and the Senate Legal Counsel; and

(B) by the survivors of a Member of Congress under section 3218 of this title; and


(2) those portions of fees and charges to be paid for handling and delivery by the Postal Service of Mailgrams considered as franked mail under section 3219 of this title;

shall be paid by appropriations for the official mail costs of the Senate and the House of Representatives for that purpose and then paid to the Postal Service as postal revenue. Except as to Mailgrams and except as provided by sections 733 and 907 of title 44, envelopes, wrappers, cards, or labels used to transmit franked mail shall bear, in the upper right-hand corner, the sender’s signature, or a fac­simile thereof.

(b) Postage on, and fees and charges in connection with, mail matter sent through the mails under section 3214 of this title shall be paid each fiscal year, out of any appropriation made for that purpose, to the Postal Service as postal revenue in an amount equivalent to the postage, fees, and charges which would otherwise be payable on, or in connection with, such mail matter.

(c) Payment under subsection (a) or (b) of this section shall be deemed payment for all matter mailed under the frank and for all fees and charges due the Postal Service in connection therewith.

(d) Money collected for matter improperly mailed under the franking privilege shall be deposited as miscellaneous receipts in the general fund of the Treasury.

(e)(1) Not later than two weeks after the last day of each quarter of the fiscal year, or as soon as practicable thereafter, the Postmaster General shall send to the Chief Administrative Officer of the House of Representatives, the House Communications Standards Commission, the Secretary of the Senate, and the Senate Committee on Rules and Administration a report which shall contain a tabulation of the estimated number of pieces and costs of franked mail, as defined in section 3201 of this title, in each mail classification sent through the mail for that quarter and for the preceding quarters in the fiscal year, together with separate tabulations of the number of pieces and costs of such mail sent by the House and by the Senate.

(2) Two weeks after the close of the second quarter of the fiscal year, or as soon as practicable thereafter, the Postmaster General shall send to the Chief Administrative Officer of the House of Representatives, the House Communications Standards Commission, the Committee on House Oversight, the Secretary of the Senate, and the Senate Committee on Rules and Administration, a statement of the costs of postage on, and fees and charges in connection with, mail matter sent through the mails as described in paragraph (1) of this subsection for the preceding two quarters together with an estimate of such costs for the balance of the fiscal year. As soon as practicable after receipt of this statement, the House Communications Standards Commission, the Committee on House Oversight, and the Senate Committee on Rules and Administration shall consider promulgating such regulations for their respective Houses as may be necessary to ensure that total postage costs, as described in paragraph (1) of this subsection, will not exceed the amounts available for the fiscal year.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 754; Pub. L. 92–51, § 101, July 9, 1971, 85 Stat. 132; Pub. L. 93–191, § 7, Dec. 18, 1973, 87 Stat. 745; Pub. L. 93–255, § 2(a), Mar. 27, 1974, 88 Stat. 52; Pub. L. 95–521, title VII, § 714(b), Oct. 26, 1978, 92 Stat. 1884; Pub. L. 97–69, § 6(a), Oct. 26, 1981, 95 Stat. 1043; Pub. L. 97–263, § 1(3), Sept. 24, 1982, 96 Stat. 1132; Pub. L. 101–163, title III, §§ 316(b), formerly § 316(c), 317, Nov. 21, 1989, 103 Stat. 1067, renumbered § 316(b), Pub. L. 101–520, title III, § 311(h)(3)(B), Nov. 5, 1990, 104 Stat. 2280; Pub. L. 102–90, title III, § 306, Aug. 14, 1991, 105 Stat. 466; Pub. L. 104–186, title II, § 220, Aug. 20, 1996, 110 Stat. 1748; Pub. L. 116–260, div. I, title I, § 116(b)(2)(A)(ii), Dec. 27, 2020, 134 Stat. 1637.)

Editorial Notes
Amendments2020—Subsec. (e). Pub. L. 116–260 substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards” wherever appearing.
1996—Subsec. (e). Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Clerk of the House” in pars. (1) and (2) and “House Oversight” for “House Administration” in two places in par. (2).
1991—Subsec. (e)(2). Pub. L. 102–90 substituted “paragraph (1) of this subsection” for “subsection (1) of this section” in two places.
1990—Pub. L. 101–520 made technical amendment to Pub. L. 101–163, § 316(b). See 1989 Amendment note below.
1989—Subsec. (a). Pub. L. 101–163, § 316(b), formerly § 316(c), as renumbered by Pub. L. 101–520, which directed substitution of “by appropriations for the official mail costs of the Senate and the House of Representatives” for “by a lump sum appropriation to the legislative branch” was executed by making the substitution for “by a lump-sum appropriation to the legislative branch” to reflect the probable intent of Congress.
Subsec. (e). Pub. L. 101–163, § 317, added subsec. (e).
1982—Subsec. (a)(1)(A). Pub. L. 97–263 inserted reference to Law Revision Counsel of House of Representatives.
1981—Subsec. (a)(1)(B). Pub. L. 97–69 substituted “survivors” for “surviving spouse”.
1978—Subsec. (a)(1)(A). Pub. L. 95–521 inserted reference to Senate Legal Counsel.
1974—Subsec. (a). Pub. L. 93–255 struck out “, and the printed words ‘Postage paid by Congress’ ” at end of last sentence.
1973—Subsec. (a). Pub. L. 93–191 incorporated existing text in provisions designated as par. (1)(A) and (B), substituted in subpar. (a) reference to elected officers of House of Representatives (other than a Member of House) for former references to Clerk of House of Representatives and Sergeant at Arms of House of Representatives, included in subpar. (A) reference to Legislative Counsel of Senate, added par. (2) and provision for the sender’s signature, or facsimile thereof, and printed words “Postage paid by Congress” in upper right-hand corner on transmitted franked mail.
Subsec. (b). Pub. L. 93–191 added subsec. (b). Former subsec. (b), which provided that the postage on mail matter sent through the mails under the franking privilege by former Presidents shall be paid by reimbursement of the postal revenues each fiscal year out of the general funds of the Treasury in an amount equivalent to the postage which would otherwise be payable on the mail matter, was struck out.
Subsecs. (c), (d). Pub. L. 93–191 added subsecs. (c) and (d).
1971—Subsec. (a). Pub. L. 92–51 inserted reference to Legislative Counsel of House of Representatives.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2020 AmendmentAmendment by Pub. L. 116–260 applicable with respect to communications disseminated on or after Dec. 27, 2020, see section 116(f) of div. I of Pub. L. 116–260, set out as a note under section 501 of Title 2, The Congress.

Effective Date of 1989 AmendmentPub. L. 101–163, title III, § 316(b), formerly § 316(c), Nov. 21, 1989, 103 Stat. 1067, renumbered § 316(b), Pub. L. 101–520, title III, § 311(h)(3)(B), Nov. 5, 1990, 104 Stat. 2280, provided that the amendment made by that section is effective Oct. 1, 1989.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–521 effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as an Effective Date note under section 288 of Title 2, The Congress.

Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, except that subsec. (b) of this section effective Dec. 27, 1972, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3217. Correspondence of members of diplomatic corps and consuls of countries of Postal Union of Americas and Spain
Correspondence of the members of the diplomatic corps of the countries of the Postal Union of the Americas and Spain stationed in the United States may be reciprocally transmitted in the domestic mails free of postage, and be entitled to free registration without right to indemnity in case of loss. The same privilege is accorded consuls and vice consuls when they are discharging the function of consuls of countries stationed in the United States, for official correspondence among themselves, and with the Government of the United States.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 755.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Free Mailing Privileges Continue UnchangedPub. L. 109–435, title V, § 505(c), Dec. 20, 2006, 120 Stat. 3236, provided that: “Nothing in this Act [see Tables for classification] or any amendment made by this Act shall affect any free mailing privileges accorded under section 3217 or sections 3403 through 3406 of title 39, United States Code.”




§ 3218. Franked mail for survivors of Members of Congress
Upon the death of a Member of Congress during his term of office, the surviving spouse of such Member (or, if there is no surviving spouse, a member of the immediate family of the Member designated by the Secretary of the Senate or the Clerk of the House of Representatives, as appropriate, in accordance with rules and procedures established by the Secretary or the Clerk) may send, for a period not to exceed 180 days after his death, as franked mail, nonpolitical correspondence relating to the death of the Member.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 755; Pub. L. 93–191, § 11, Dec. 18, 1973, 87 Stat. 746; Pub. L. 97–69, § 6(b), (c)(1), Oct. 26, 1981, 95 Stat. 1043.)

Editorial Notes
Amendments1981—Pub. L. 97–69 substituted “survivors” for “surviving spouses” in section catchline and, in text, inserted “(or, if there is no surviving spouse, a member of the immediate family of the Member designated by the Secretary of the Senate or the Clerk of the House of Representatives, as appropriate, in accordance with rules and procedures established by the Secretary or the Clerk)” after “such Member”.
1973—Pub. L. 93–191 inserted “nonpolitical” before “correspondence”.

Statutory Notes and Related Subsidiaries
Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of this title.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3219. Mailgrams
Any Mailgram sent by the Vice President, a Member of or Member-elect to Congress, the Secretary of the Senate, the Sergeant at Arms of the Senate, an elected officer of the House of Representatives (other than a Member of the House), the Legislative Counsel of the House of Representatives or the Senate, the Law Revision Counsel of the House of Representatives, or the Senate Legal Counsel, and then delivered by the Postal Service, shall be considered as franked mail, subject to section 3216(a)(2) of this title, if such Mailgram contains matter of the kind authorized to be sent by that official as franked mail under section 3210 of this title.
(Added Pub. L. 93–191, § 12(a), Dec. 18, 1973, 87 Stat. 746; amended Pub. L. 95–521, title VII, § 714(c), Oct. 26, 1978, 92 Stat. 1884; Pub. L. 97–263, § 1(4), Sept. 24, 1982, 96 Stat. 1132.)

Editorial Notes
Amendments1982—Pub. L. 97–263 inserted reference to Law Revision Counsel of House of Representatives.
1978—Pub. L. 95–521 inserted reference to Senate Legal Counsel.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–521 effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as an Effective Date note under section 288 of Title 2, The Congress.

Effective DateSection effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as an Effective Date of 1976 Amendment note under section 3210 of this title.



§ 3220. Use of official mail in the location and recovery of missing children(a)(1) The Office of Juvenile Justice and Delinquency Prevention, after consultation with appropriate public and private agencies, shall prescribe general guidelines under which penalty mail may be used to assist in the location and recovery of missing children. The guidelines shall provide information relating to—(A) the form and manner in which materials and information relating to missing children (such as biographical data and pictures, sketches, or other likenesses) may be included in penalty mail;

(B) appropriate sources from which such materials and information may be obtained;

(C) the procedures by which such materials and information may be obtained; and

(D) any other matter which the Office considers appropriate.


(2) Each executive department and independent establishment of the Government of the United States shall prescribe regulations under which penalty mail sent by such department or establishment may be used in conformance with the guidelines prescribed under paragraph (1).


(b) The Senate Committee on Rules and Administration and the House Communications Standards Commission shall prescribe for their respective Houses rules and regulations, and shall take such other action as the Committee or Commission considers necessary and proper, in order that purposes similar to those of subsection (a) may, in the discretion of the congressional official or office concerned, be carried out by the use of franked mail sent by such official or office.

(c) As used in this section, “Office of Juvenile Justice and Delinquency Prevention” and “Office” each means the Office of Juvenile Justice and Delinquency Prevention within the Department of Justice, as established by section 201 of the Juvenile Justice and Delinquency Prevention Act of 1974.

(Added Pub. L. 99–87, § 1(a)(1), Aug. 9, 1985, 99 Stat. 290; Pub. L. 116–260, div. I, title I, § 116(b)(2)(A)(iii), Dec. 27, 2020, 134 Stat. 1637.)

Editorial Notes

References in TextSection 201 of the Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (c), is section 201 of Pub. L. 93–415, which enacted section 11111 of Title 34, Crime Control and Law Enforcement, and amended section 5108 of Title 5, Government Organization and Employees.

Amendments2020—Subsec. (b). Pub. L. 116–260 substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–260 applicable with respect to communications disseminated on or after Dec. 27, 2020, see section 116(f) of div. I of Pub. L. 116–260, set out as a note under section 501 of Title 2, The Congress.

Termination DatePub. L. 99–87, § 5, Aug. 9, 1985, 99 Stat. 290, as amended by Pub. L. 100–202, § 101(m) [title VI, § 627(a)], Dec. 22, 1987, 101 Stat. 1329–390, 1329–430; Pub. L. 102–514, § 1(2), Oct. 24, 1992, 106 Stat. 3371; Pub. L. 105–126, § 1(2), Dec. 1, 1997, 111 Stat. 2542, which provided that the amendments made by section 1 of Pub. L. 99–87, enacting this section and amending sections 3201 and 3204 of this title and section 733 of Title 44, Public Printing and Documents, and any guidelines, rules, or regulations prescribed to carry out such amendments were to cease to be effective after December 31, 2002, was repealed by Pub. L. 109–426, § 1, Dec. 20, 2006, 120 Stat. 2911.

Issuance of Guidelines, Rules, and RegulationsPub. L. 99–87, § 2, Aug. 9, 1985, 99 Stat. 291, provided that:
“(a) Guidelines.—The guidelines described in section 3220(a)(1) of title 39, United States Code, as added by this Act, shall be prescribed not later than ninety days after the date of the enactment of this Act (Aug. 9, 1985).

“(b) Rules and Regulations.—The regulations described in subsection (a)(2) of section 3220 of title 39, United States Code, as added by this Act, and the rules and regulations described in subsection (b) of such section, as so added, shall be prescribed not later than one hundred and eighty days after the date of the enactment of this Act (Aug. 9, 1985).”




Reporting RequirementsPub. L. 99–87, § 3, Aug. 9, 1985, 99 Stat. 291, as amended by Pub. L. 100–202, § 101(m) (title VI, § 627(b)), Dec. 22, 1987, 101 Stat. 1329–390, 1329–430; Pub. L. 102–514, § 1(1), Oct. 24, 1992, 106 Stat. 3371; Pub. L. 105–126, § 1(1), Dec. 1, 1997, 111 Stat. 2542, required the Office of Juvenile Justice and Delinquency Prevention, the Senate Committee on Rules and Administration, and the House Commission on Congressional Mailing Standards each to submit a report no later than June 30, 2002, on the authority provided by this section.

Clarification Relating to Coordination of Government ProgramsPub. L. 99–87, § 4, Aug. 9, 1985, 99 Stat. 292, provided that: “Notwithstanding any other provision of law, the authority provided by section 3220(b) of title 39, United States Code, as added by this Act, shall not be considered to be subject to the authority of any agency within the executive branch of the Government of the United States to coordinate programs relating to missing children.”





CHAPTER 34—ARMED FORCES AND FREE POSTAGE



Sec.


3401.Mailing privileges of members of Armed Forces of the United States.


[3402.Repealed.]


3403.Matter for blind and other handicapped persons.


3404.Unsealed letters sent by blind or physically handicapped persons.


3405.Markings.


3406.Balloting materials under the Uniformed and Overseas Citizens Absentee Voting Act.




Editorial Notes
Amendments2019—Pub. L. 116–92, div. A, title X, § 1055(c)(2), Dec. 20, 2019, 133 Stat. 1593, added item 3401 and struck out former item 3401 “Mailing privileges of members of Armed Forces of the United States and of friendly foreign nations”.
1986—Pub. L. 99–410, title II, § 201(b)(1), Aug. 28, 1986, 100 Stat. 928, added item 3406.
1979—Pub. L. 96–70, title I, § 1331(e)(3)(B), Sept. 27, 1979, 93 Stat. 482, struck out item 3402 “Mailing privileges of members of Armed Forces of the United States and of friendly foreign nations in the Canal Zone”.


§ 3401. Mailing privileges of members of Armed Forces of the United States(a)(1) First-class letter mail having the character of personal correspondence shall be carried, at no cost to the sender, in the manner provided by this section, when mailed by an eligible individual described in paragraph (2) and addressed to a place within the delivery limits of a United States post office, if—(A) such letter mail is mailed by the eligible individual at an Armed Forces post office established in an overseas area designated by the President, where the Armed Forces of the United States are deployed for a contingency operation as determined by the Secretary of Defense; or

(B) the eligible individual is hospitalized as a result of disease or injury incurred as a result of service in an overseas area designated by the President under subparagraph (A).


(2) An eligible individual described in this paragraph is—(A) a member of the Armed Forces of the United States on active duty, as defined in section 101 of title 10; or

(B) a civilian employee of the Department of Defense or a military department who is providing support to military operations.



(b) There shall be transported by surface or air, consistent with the service purchased by the mailer, between Armed Forces post offices or from an Armed Forces post office to a point of entry into the United States, the following categories of mail matter which are mailed at any such Armed Forces post office:(1) Letter mail communications having the character of personal correspondence.

(2) Any parcel exceeding 1 pound in weight but less than 70 pounds in weight and less than 130 inches in length and girth combined.

(3) Publications published not less frequently than once per week and featuring principally current news of interest to members of the Armed Forces of the United States and the general public.


(c) The Department of Defense shall transfer to the Postal Service as postal revenues, out of any appropriations or funds available to the Department of Defense, as a necessary expense of the appropriations or funds and of the activities concerned, the equivalent amount of postage due, as determined by the Postal Service, for matter sent in the mails under authority of subsection (a) of this section.

(d) The Department of Defense shall transfer to the Postal Service as postal revenues, out of any appropriations or funds available to the Department of Defense, as a necessary expense of the appropriations or funds and of the activities concerned, sums equal to the expenses incurred by the Postal Service, as determined by the Postal Service, in providing air transportation for mail mailed at or addressed to Armed Forces post offices established under section 406 of this title, but reimbursement under this subsection shall not include the expense of air transportation (1) for which the Postal Service collects a special charge to the extent the special charge covers the additional expense of air transportation or (2) that is provided by the Postal Service at the same postage rate or charge for mail which is neither mailed at nor addressed to an Armed Forces post office.

(e) This section shall be administered under such conditions, and under such regulations, as the Postal Service and the Secretary of Defense jointly may prescribe.

(f) In this section:(1) The term “military aircraft” means an aircraft owned, operated, or chartered by the Department of Defense.

(2) The term “United States air carrier” has the meaning given the term “air carrier” in section 40102 of title 49.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 755; Pub. L. 92–469, Oct. 6, 1972, 86 Stat. 782; Pub. L. 96–70, title I, § 1331(e)(2), Sept. 27, 1979, 93 Stat. 482; Pub. L. 98–443, § 9(g)(1), Oct. 4, 1984, 98 Stat. 1707; Pub. L. 101–384, Sept. 18, 1990, 104 Stat. 737; Pub. L. 101–509, title VI, § 631(a), Nov. 5, 1990, 104 Stat. 1480; Pub. L. 101–510, div. A, title XI, § 1113, Nov. 5, 1990, 104 Stat. 1636; Pub. L. 102–484, div. A, title X, § 1051(b)(3), Oct. 23, 1992, 106 Stat. 2498; Pub. L. 103–160, div. A, title III, § 364, Nov. 30, 1993, 107 Stat. 1628; Pub. L. 103–272, § 5(k)(1), July 5, 1994, 108 Stat. 1375; Pub. L. 106–398, § 1 [[div. A], title X, § 1088], Oct. 30, 2000, 114 Stat. 1654, 1654A–294; Pub. L. 108–375, div. A, title X, § 1071, Oct. 28, 2004, 118 Stat. 2056; Pub. L. 110–405, § 2(b)(10), Oct. 13, 2008, 122 Stat. 4290; Pub. L. 116–92, div. A, title X, § 1055(a)–(c)(1), Dec. 20, 2019, 133 Stat. 1592, 1593.)

Editorial Notes
Amendments2019—Pub. L. 116–92, § 1055(c)(1), struck out “and of friendly foreign nations” after “United States” in section catchline.
Subsec. (a). Pub. L. 116–92, § 1055(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) related to carriage at no cost of letter mail or sound- or video-recorded communications having the character of personal correspondence mailed at Armed Forces post offices.
Subsec. (b). Pub. L. 116–92, § 1055(b)(3), amended subsec. (b) generally. Prior to amendment, subsec. (b) related to the carriage by air of certain categories of mail matter.
Subsecs. (c) to (g). Pub. L. 116–92, § 1055(b), redesignated subsecs. (d) to (g) as (c) to (f), respectively, and struck out former subsec. (c) which read as follows: “Any parcel, other than a parcel mailed at a rate of postage requiring priority of handling and delivery, not exceeding 30 pounds in weight and 60 inches in length and girth combined, which is mailed at or addressed to any Armed Forces post office established under section 406(a) of this title, shall be transported by air on a space available basis on certificated United States air carriers or, for carriage of mail in foreign air transportation, other air carriers, air taxi operators or foreign air carriers as permitted by section 5402 of this title, or on military aircraft, upon payment of a fee for such air transportation in addition to the rate of postage otherwise applicable to such a parcel not transported by air.”
2008—Subsec. (b). Pub. L. 110–405, § 2(b)(10)(D), struck out concluding provisions which read as follows: “Whenever adequate service by certificated United States air carriers and military aircraft is not available to provide transportation of mail matter by air in accordance with this subsection, the transportation of such mail may be authorized by other than certificated United States air carriers and military aircraft.”
Pub. L. 110–405, § 2(b)(10)(A)–(C), substituted “or, for carriage of mail in foreign air transportation, other air carriers, air taxi operators or foreign air carriers as permitted by section 5402 of this title” for “at rates fixed and determined by the Secretary of Transportation in accordance with section 41901 of title 49”, struck out “at rates not to exceed those so fixed and determined for scheduled United States air carriers” after “military aircraft”, and substituted “certificated” for “scheduled” wherever appearing.
Subsec. (c). Pub. L. 110–405, § 2(b)(10)(D), struck out at end “If adequate service by certificated United States air carriers and military aircraft is not available, any such parcel may be transported by other than certificated United States air carriers and military aircraft.”.
Pub. L. 110–405, § 2(b)(10)(A)–(C), substituted “or, for carriage of mail in foreign air transportation, other air carriers, air taxi operators or foreign air carriers as permitted by section 5402 of this title” for “at rates fixed and determined by the Secretary of Transportation in accordance with section 41901 of title 49”, struck out “at rates not to exceed those so fixed and determined for scheduled United States air carriers” after “military aircraft”, and substituted “certificated” for “scheduled” wherever appearing.
2004—Subsec. (b). Pub. L. 108–375, § 1071(a)(1), substituted “title 49, or on military aircraft at rates not to exceed those so fixed and determined for scheduled United States air carriers,” for “title 49,” in introductory provisions and “carriers and military aircraft” for “carriers” in two places in concluding provisions.
Subsec. (c). Pub. L. 108–375, § 1071(a)(2), in first sentence, substituted “title 49, or on military aircraft at rates not to exceed those so fixed and determined for scheduled United States air carriers,” for “title 49,” and, in second sentence, inserted “and military aircraft” after “by scheduled United States air carriers” and substituted “by other than scheduled United States air carriers and military aircraft” for “by air carriers other than scheduled United States air carriers”.
Subsec. (g). Pub. L. 108–375, § 1071(b), added subsec. (g).
2000—Subsec. (b)(2), (3). Pub. L. 106–398 substituted “the maximum size allowed by the Postal Service for fourth class parcel post (known as ‘Standard Mail (B)’)” for “100 inches in length and girth combined”.
1994—Subsecs. (b), (c). Pub. L. 103–272 substituted “section 41901” for “section 1376”.
1993—Subsec. (a)(1). Pub. L. 103–160, in introductory provisions, inserted “an individual who is” before “a member” and “or a civilian, otherwise authorized to use postal services at Armed Forces installations, who holds a position or performs one or more functions in support of military operations, as designated by the military theater commander,” after “section 101 of title 10,” and, in subpars. (A) and (B), substituted “such individual” for “the member”.
1992—Subsec. (a)(1). Pub. L. 102–484 substituted “section 101 of title 10,” for “section 101(4) and (22) of title 10,” in introductory provisions.
1990—Subsec. (a). Pub. L. 101–510 substituted “sound- or video-recorded” for “sound-recorded” in introductory provisions.
Subsec. (a)(1)(A). Pub. L. 101–510 substituted “sound- or video-recorded” for “sound-recorded”.
Pub. L. 101–509, which directed that “, or temporarily deployed overseas for an operational contingency in arduous circumstances, as determined by the Secretary of Defense” be inserted after “belligerent”, and that “or” be struck out the first time it appears, was executed by making the insertion as directed but by striking out “or” appearing before “serving with a friendly foreign force” to reflect the probable intent of Congress.
Pub. L. 101–384 inserted “engaged in temporary military operations under arduous circumstances,” before “or serving”.
Subsecs. (a)(2)(D), (b)(1)(A). Pub. L. 101–510 substituted  “sound-  or  video-recorded”  for  “sound-recorded”.
1984—Subsecs. (b), (c). Pub. L. 98–443 substituted “Secretary of Transportation” for “Civil Aeronautics Board”.
1979—Subsec. (b). Pub. L. 96–70 substituted “or the Virgin Islands,” for “the Virgin Islands, or the Canal Zone,”.
1972—Subsec. (b)(1). Pub. L. 92–469, § 1, substituted “15” for “5” after “pounds” in cl. (B), redesignated subsec. (b)(2) as (b)(1)(C), and deleted therefrom former cls. reading “(A) in an overseas area designated by the President under subsection (a) of this section, or (B) in an isolated, hardship, or combat support area overseas, or where adequate surface transportation is not available”.
Subsec. (b)(2). Pub. L. 92–469, § 1, added subsec. (b)(2). Former subsec. (b)(2) redesignated subsec. (b)(1)(C).
Subsec. (b)(3). Pub. L. 92–469, § 1, substituted “15” for “5” after “pounds”.
Subsecs. (c) to (f). Pub. L. 92–469, § 2, added subsec. (c) and redesignated former subsecs. (c) to (e) as (d) to (f), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–405 effective Oct. 1, 2008, see section 2(c) of Pub. L. 110–405, set out as a note under section 101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–443 effective Jan. 1, 1985, see section 9(v) of Pub. L. 98–443, set out as a note under section 5314 of Title 5, Government Organization and Employees.

Effective Date of 1979 AmendmentAmendment by Pub. L. 96–70 effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Operation Desert ShieldPub. L. 101–509, title VI, § 631(b), Nov. 5, 1990, 104 Stat. 1480, provided that: “This section [amending this section] shall apply to military personnel participating in ‘Operation Desert Shield’.”


Executive Documents

Executive Order No. 11255
Ex. Ord. No. 11255, Nov. 1, 1965, 30 F.R. 14135, which designated Vietnam and certain waters adjacent thereto as an overseas combat area where the Armed Forces of the United States are engaged in military operations involving armed conflict with a hostile foreign force, for purposes of sections 4169 and 4303 of former Title 39, was revoked by Ex. Ord. No. 12553, Feb. 25, 1986, 51 F.R. 7237.


Ex. Ord. No. 12556. Delegation of Functions to Secretary of Defense
Ex. Ord. No. 12556, Apr. 16, 1986, 51 F.R. 13205, provided:
By the authority vested in me as President by the Constitution and laws of the United States of America, including section 301 of title 3 of the United States Code, it is hereby ordered as follows:
Section 1. Delegation of Functions. The function conferred upon the President by section 3401(a) of title 39 of the United States Code, of designating an area for free mailing privileges, is delegated to the Secretary of Defense.
Sec. 2. Interagency Consultation. In performing the function delegated by this Order, the Secretary of Defense shall consult with the Secretary of State and the United States Postal Service, and with the heads of other Executive agencies as appropriate. The Secretary of Defense shall provide timely notice to the United States Postal Service of any designations or terminations of designations made under this Order.

Ronald Reagan.




[§ 3402. Repealed. Pub. L. 96–70, title I, § 1331(e)(3)(A), Sept. 27, 1979, 93 Stat. 482]

Section, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 757, related to mailing privileges of members of Armed Forces of the United States and of friendly foreign nations in the Canal Zone.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.



§ 3403. Matter for blind and other handicapped persons(a) The matter described in subsection (b) of this section (other than matter mailed under section 3404 of this title) may be mailed free of postage, if—(1) the matter is for the use of the blind or other persons who cannot use or read conventionally printed material because of a physical impairment and who are certified by competent authority as unable to read normal reading material in accordance with the provisions of sections 135a and 135b of title 2;

(2) no charge, or rental, subscription, or other fee, is required for such matter or a charge, or rental, subscription, or other fee is required for such matter not in excess of the cost thereof;

(3) the matter may be opened by the Postal Service for inspection; and

(4) the matter contains no advertising.


(b) The free mailing privilege provided by subsection (a) of this section is extended to—(1) reading matter and musical scores;

(2) sound reproductions;

(3) paper, records, tapes, and other material for the production of reading matter, musical scores, or sound reproductions;

(4) reproducers or parts thereof, for sound reproductions; and

(5) braille writers, typewriters, educational or other materials or devices, or parts thereof, used for writing by, or specifically designed or adapted for use of, a blind person or a person having a physical impairment as described in subsection (a)(1) of this section.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 757.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3404. Unsealed letters sent by blind or physically handicapped persons
Unsealed letters sent by a blind person or a person having a physical impairment, as described in section 3403(a)(1) of this title, in raised characters or sightsaving type, or in the form of sound recordings, may be mailed free of postage.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 758.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3405. Markings
All matter relating to blind or other handicapped persons mailed under section 3403 or 3404 of this title, shall bear the words “Free Matter for the Blind or Handicapped”, or words to that effect specified by the Postal Service, in the upper right-hand corner of the address area.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 758.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3406. Balloting materials under the Uniformed and Overseas Citizens Absentee Voting Act(a) Balloting materials under the Uniformed and Overseas Citizens Absentee Voting Act (individually or in bulk)—(1) shall be carried expeditiously and free of postage; and

(2) may be mailed at a post office established outside the United States under section 406 of this title, unless such mailing is prohibited by treaty or other international agreement of the United States.


(b) As used in this section, the term “balloting materials” has the meaning given that term in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act.

(Added Pub. L. 99–410, title II, § 201(a), Aug. 28, 1986, 100 Stat. 928.)

Editorial Notes

References in TextThe Uniformed and Overseas Citizens Absentee Voting Act, referred to in text, is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which was formerly classified principally to subchapter I–G (§ 1973ff et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 203 (§ 20301 et seq.) of Title 52. Section 107 of the Act is now classified to section 20310 of Title 52. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1987, see section 204 of Pub. L. 99–410, set out as a note under section 20301 of Title 52, Voting and Elections.




CHAPTER 36—POSTAL RATES, CLASSES, AND SERVICES




SUBCHAPTER I—PROVISIONS RELATING TO MARKET-DOMINANT PRODUCTS


Sec.


3621.Applicability; definitions.


3622.Modern rate regulation.


[3623.Repealed.]


[3624.Repealed.]


[3625.Repealed.]


3626.Reduced Rates.11 So in original. Does not conform to section catchline.


3627.Adjusting free rates.


[3628.Repealed.]


3629.Reduced rates for voter registration purposes.



SUBCHAPTER II—PROVISIONS RELATING TO COMPETITIVE PRODUCTS


3631.Applicability; definitions and updates.


3632.Action of the Governors.


3633.Provisions applicable to rates for competitive products.


3634.Assumed Federal income tax on competitive products.1



SUBCHAPTER III—PROVISIONS RELATING TO EXPERIMENTAL AND NEW PRODUCTS


3641.Market tests of experimental products.


3642.New products and transfers of products between the market-dominant and competitive categories of mail.



SUBCHAPTER IV—REPORTING REQUIREMENTS AND RELATED PROVISIONS


3651.Annual reports by the Commission.


3652.Annual reports to the Commission.


3653.Annual determination of compliance.


3654.Additional financial reporting.



SUBCHAPTER V—POSTAL SERVICES, COMPLAINTS, AND JUDICIAL REVIEW


3661.Postal Services.1


3662.Rate and service complaints.


3663.Appellate review.


3664.Enforcement of orders.



SUBCHAPTER VI—GENERAL


3681.Reimbursement.


3682.Size and weight limits.


3683.Uniform rates for books; films, other materials.1


3684.Limitations.


3685.Filing of information relating to periodical publications.


3686.Bonus authority.



SUBCHAPTER VII—MODERN SERVICE STANDARDS


3691.Establishment of modern service standards.




Editorial Notes
Amendments2006—Pub. L. 109–435, title II, § 206, Dec. 20, 2006, 120 Stat. 3217, added chapter heading and analysis and struck out former chapter heading “POSTAL RATES, CLASSES, AND SERVICES” and analysis consisting of items for subchapters I to V and items 3601 to 3604, 3621 to 3629, 3641 and 3642, 3661 to 3663, and 3681 to 3685.
1998—Pub. L. 105–277, div. A, § 101(h) [title VI, § 648(b)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–528, added item 3663.
1993—Pub. L. 103–123, title VII, § 704(a)(3)(B)(ii), Oct. 28, 1993, 107 Stat. 1270, substituted “free rates” for “free and reduced rates” in item 3627 and added item 3642.
Pub. L. 103–31, § 8(h)(4), May 20, 1993, 107 Stat. 86, added item 3629.


SUBCHAPTER I—PROVISIONS RELATING TO MARKET-DOMINANT PRODUCTS

Editorial Notes
Prior ProvisionsA prior subchapter I of this chapter consisted of sections 3601 to 3604, prior to amendment by Pub. L. 109–435, title VI, § 601(a)(2), (3), Dec. 20, 2006, 120 Stat. 3238, 3239, which struck out the subchapter heading “POSTAL RATE COMMISSION” and sections 3601 and 3602 and renumbered sections 3603 and 3604 as sections 503 and 504 of this title, respectively, and transferred those sections to chapter 5 of this title.
Section 3601, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 759; Pub. L. 94–421, § 3(a), Sept. 24, 1976, 90 Stat. 1304; Pub. L. 103–123, title VII, § 708(c), Oct. 28, 1993, 107 Stat. 1273, related to establishment of the Postal Rate Commission.
Section 3602, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 759, related to terms of office of the Commissioners of the Postal Rate Commission.

Amendments2006—Pub. L. 109–435, title II, § 201(c), Dec. 20, 2006, 120 Stat. 3205, redesignated subchapter II of this chapter as this subchapter and substituted “PROVISIONS RELATING TO MARKET-DOMINANT PRODUCTS” for “PERMANENT RATES AND CLASSES OF MAIL” in subchapter heading.


§ 3621. Applicability; definitions(a) Applicability.—This subchapter shall apply with respect to—(1) first-class mail letters and sealed parcels;

(2) first-class mail cards;

(3) periodicals;

(4) standard mail;

(5) single-piece parcel post;

(6) media mail;

(7) bound printed matter;

(8) library mail;

(9) special services; and

(10) single-piece international mail,

subject to any changes the Postal Regulatory Commission may make under section 3642.

(b) Rule of Construction.—Mail matter referred to in subsection (a) shall, for purposes of this subchapter, be considered to have the meaning given to such mail matter under the mail classification schedule.

(Added Pub. L. 109–435, title II, § 201(a), Dec. 20, 2006, 120 Stat. 3200.)

Editorial Notes
Prior ProvisionsA prior section 3621, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 760, authorized the Governors to fix rates and classes, prior to repeal by Pub. L. 109–435, title II, § 201(a), Dec. 20, 2006, 120 Stat. 3200.

Statutory Notes and Related Subsidiaries
Ratemaking LimitationsPub. L. 103–123, title VII, § 704(b)(2), Oct. 28, 1993, 107 Stat. 1270, provided that:
“(A) In general.—Except as provided in subparagraph (B), rates of postage may not be established, under subchapter II [now I] of chapter 36 of title 39, United States Code, in a manner designed to allow the United States Postal Service to receive through revenues any portion of the additional revenues (referred to in section 2401(d) of such title, as amended by paragraph (1)(E)) for which amounts are authorized to be appropriated under such section 2401(d).

“(B) Exception.—If Congress fails to appropriate an amount authorized under section 2401(d) of title 39, United States Code (as amended by paragraph (1)(E)), rates for the various classes of mail may be adjusted in accordance with the provisions of subchapter II [now I] of chapter 36 of such title (excluding section 3627 thereof) such that the resulting increase in revenues will equal the amount that Congress so failed to appropriate.”






§ 3622. Modern rate regulation(a) Authority Generally.—The Postal Regulatory Commission shall, within 18 months after the date of enactment of this section, by regulation establish (and may from time to time thereafter by regulation revise) a modern system for regulating rates and classes for market-dominant products.

(b) Objectives.—Such system shall be designed to achieve the following objectives, each of which shall be applied in conjunction with the others:(1) To maximize incentives to reduce costs and increase efficiency.

(2) To create predictability and stability in rates.

(3) To maintain high quality service standards established under section 3691.

(4) To allow the Postal Service pricing flexibility.

(5) To assure adequate revenues, including retained earnings, to maintain financial stability.

(6) To reduce the administrative burden and increase the transparency of the ratemaking process.

(7) To enhance mail security and deter terrorism.

(8) To establish and maintain a just and reasonable schedule for rates and classifications, however the objective under this paragraph shall not be construed to prohibit the Postal Service from making changes of unequal magnitude within, between, or among classes of mail.

(9) To allocate the total institutional costs of the Postal Service appropriately between market-dominant and competitive products.


(c) Factors.—In establishing or revising such system, the Postal Regulatory Commission shall take into account—(1) the value of the mail service actually provided each class or type of mail service to both the sender and the recipient, including but not limited to the collection, mode of transportation, and priority of delivery;

(2) the requirement that each class of mail or type of mail service bear the direct and indirect postal costs attributable to each class or type of mail service through reliably identified causal relationships plus that portion of all other costs of the Postal Service reasonably assignable to such class or type;

(3) the effect of rate increases upon the general public, business mail users, and enterprises in the private sector of the economy engaged in the delivery of mail matter other than letters;

(4) the available alternative means of sending and receiving letters and other mail matter at reasonable costs;

(5) the degree of preparation of mail for delivery into the postal system performed by the mailer and its effect upon reducing costs to the Postal Service;

(6) simplicity of structure for the entire schedule and simple, identifiable relationships between the rates or fees charged the various classes of mail for postal services;

(7) the importance of pricing flexibility to encourage increased mail volume and operational efficiency;

(8) the relative value to the people of the kinds of mail matter entered into the postal system and the desirability and justification for special classifications and services of mail;

(9) the importance of providing classifications with extremely high degrees of reliability and speed of delivery and of providing those that do not require high degrees of reliability and speed of delivery;

(10) the desirability of special classifications for both postal users and the Postal Service in accordance with the policies of this title, including agreements between the Postal Service and postal users, when available on public and reasonable terms to similarly situated mailers, that—(A) either—(i) improve the net financial position of the Postal Service through reducing Postal Service costs or increasing the overall contribution to the institutional costs of the Postal Service; or

(ii) enhance the performance of mail preparation, processing, transportation, or other functions; and


(B) do not cause unreasonable harm to the marketplace.


(11) the educational, cultural, scientific, and informational value to the recipient of mail matter;

(12) the need for the Postal Service to increase its efficiency and reduce its costs, including infrastructure costs, to help maintain high quality, affordable postal services;

(13) the value to the Postal Service and postal users of promoting intelligent mail and of secure, sender-identified mail; and

(14) the policies of this title as well as such other factors as the Commission determines appropriate.


(d) Requirements.—(1) In general.—The system for regulating rates and classes for market-dominant products shall—(A) include an annual limitation on the percentage changes in rates to be set by the Postal Regulatory Commission that will be equal to the change in the Consumer Price Index for All Urban Consumers unadjusted for seasonal variation over the most recent available 12-month period preceding the date the Postal Service files notice of its intention to increase rates;

(B) establish a schedule whereby rates, when necessary and appropriate, would change at regular intervals by predictable amounts;

(C) not later than 45 days before the implementation of any adjustment in rates under this section, including adjustments made under subsection (c)(10)—(i) require the Postal Service to provide public notice of the adjustment;

(ii) provide an opportunity for review by the Postal Regulatory Commission;

(iii) provide for the Postal Regulatory Commission to notify the Postal Service of any noncompliance of the adjustment with the limitation under subparagraph (A); and

(iv) require the Postal Service to respond to the notice provided under clause (iii) and describe the actions to be taken to comply with the limitation under subparagraph (A);


(D) establish procedures whereby the Postal Service may adjust rates not in excess of the annual limitations under subparagraph (A); and

(E) notwithstanding any limitation set under subparagraphs (A) and (C), and provided there is not sufficient unused rate authority under paragraph (2)(C), establish procedures whereby rates may be adjusted on an expedited basis due to either extraordinary or exceptional circumstances, provided that the Commission determines, after notice and opportunity for a public hearing and comment, and within 90 days after any request by the Postal Service, that such adjustment is reasonable and equitable and necessary to enable the Postal Service, under best practices of honest, efficient, and economical management, to maintain and continue the development of postal services of the kind and quality adapted to the needs of the United States.


(2) Limitations.—(A) Classes of mail.—Except as provided under subparagraph (C), the annual limitations under paragraph (1)(A) shall apply to a class of mail, as defined in the Domestic Mail Classification Schedule as in effect on the date of enactment of the Postal Accountability and Enhancement Act.

(B) Rounding of rates and fees.—Nothing in this subsection shall preclude the Postal Service from rounding rates and fees to the nearest whole integer, if the effect of such rounding does not cause the overall rate increase for any class to exceed the Consumer Price Index for All Urban Consumers.

(C) Use of unused rate authority.—(i) Definition.—In this subparagraph, the term “unused rate adjustment authority” means the difference between—(I) the maximum amount of a rate adjustment that the Postal Service is authorized to make in any year subject to the annual limitation under paragraph (1); and

(II) the amount of the rate adjustment the Postal Service actually makes in that year.


(ii) Authority.—Subject to clause (iii), the Postal Service may use any unused rate adjustment authority for any of the 5 years following the year such authority occurred.

(iii) Limitations.—In exercising the authority under clause (ii) in any year, the Postal Service—(I) may use unused rate adjustment authority from more than 1 year;

(II) may use any part of the unused rate adjustment authority from any year;

(III) shall use the unused rate adjustment authority from the earliest year such authority first occurred and then each following year; and

(IV) for any class or service, may not exceed the annual limitation under paragraph (1) by more than 2 percentage points.




(3) Review.—Ten years after the date of enactment of the Postal Accountability and Enhancement Act and as appropriate thereafter, the Commission shall review the system for regulating rates and classes for market-dominant products established under this section to determine if the system is achieving the objectives in subsection (b), taking into account the factors in subsection (c). If the Commission determines, after notice and opportunity for public comment, that the system is not achieving the objectives in subsection (b), taking into account the factors in subsection (c), the Commission may, by regulation, make such modification or adopt such alternative system for regulating rates and classes for market-dominant products as necessary to achieve the objectives.


(e) Workshare Discounts.—(1) Definition.—In this subsection, the term “workshare discount” refers to rate discounts provided to mailers for the presorting, prebarcoding, handling, or transportation of mail, as further defined by the Postal Regulatory Commission under subsection (a).

(2) Scope.—The Postal Regulatory Commission shall ensure that such discounts do not exceed the cost that the Postal Service avoids as a result of workshare activity, unless—(A) the discount is—(i) associated with a new postal service, a change to an existing postal service, or with a new work share initiative related to an existing postal service; and

(ii) necessary to induce mailer behavior that furthers the economically efficient operation of the Postal Service and the portion of the discount in excess of the cost that the Postal Service avoids as a result of the workshare activity will be phased out over a limited period of time;


(B) the amount of the discount above costs avoided—(i) is necessary to mitigate rate shock; and

(ii) will be phased out over time;


(C) the discount is provided in connection with subclasses of mail consisting exclusively of mail matter of educational, cultural, scientific, or informational value; or

(D) reduction or elimination of the discount would impede the efficient operation of the Postal Service.


(3) Limitation.—Nothing in this subsection shall require that a work share discount be reduced or eliminated if the reduction or elimination of the discount would—(A) lead to a loss of volume in the affected category or subclass of mail and reduce the aggregate contribution to the institutional costs of the Postal Service from the category or subclass subject to the discount below what it otherwise would have been if the discount had not been reduced or eliminated; or

(B) result in a further increase in the rates paid by mailers not able to take advantage of the discount.


(4) Report.—Whenever the Postal Service establishes a workshare discount rate, the Postal Service shall, at the time it publishes the workshare discount rate, submit to the Postal Regulatory Commission a detailed report that—(A) explains the Postal Service’s reasons for establishing the rate;

(B) sets forth the data, economic analyses, and other information relied on by the Postal Service to justify the rate; and

(C) certifies that the discount will not adversely affect rates or services provided to users of postal services who do not take advantage of the discount rate.



(f) Transition Rule.—For the 1-year period beginning on the date of enactment of this section, rates and classes for market-dominant products shall remain subject to modification in accordance with the provisions of this chapter and section 407, as such provisions were last in effect before the date of enactment of this section. Proceedings initiated to consider a request for a recommended decision filed by the Postal Service during that 1-year period shall be completed in accordance with subchapter II of chapter 36 of this title and implementing regulations, as in effect before the date of enactment of this section.

(Added Pub. L. 109–435, title II, § 201(a), Dec. 20, 2006, 120 Stat. 3201.)

Editorial Notes

References in TextThe date of enactment of this section and the date of enactment of the Postal Accountability and Enhancement Act, referred to in subsecs. (a), (d)(2)(A), (3), and (f), are the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Prior ProvisionsA prior section 3622, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 760; Pub. L. 94–421, § 10, Sept. 24, 1976, 90 Stat. 1311; Pub. L. 105–241, § 5, Sept. 28, 1998, 112 Stat. 1573; Pub. L. 106–384, § 1(a), Oct. 27, 2000, 114 Stat. 1460, related to rates and fees, prior to repeal by Pub. L. 109–435, title II, § 201(a), Dec. 20, 2006, 120 Stat. 3200.



[§§ 3623 to 3625. Repealed. Pub. L. 109–435, title II, § 201(b), Dec. 20, 2006, 120 Stat. 3205]

Section 3623, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 761; Pub. L. 94–421, § 8, Sept. 24, 1976, 90 Stat. 1310, related to mail classification.


Section 3624, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 761; Pub. L. 94–421, § 5(a), Sept. 24, 1976, 90 Stat. 1306, related to recommended decisions of the Postal Rate Commission.


Section 3625, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 762; Pub. L. 103–123, title VII, § 708(d), Oct. 28, 1993, 107 Stat. 1273, related to action of the Board of Governors of the Postal Service.



§ 3626. Reduced rates(a)(1) Except as otherwise provided in this section, rates of postage for a class of mail or kind of mailer under former section 4358, 4452(b), 4452(c), 4554(b), or 4554(c) of this title shall be established in accordance with section 3622.

(2) For the purpose of this subsection, the term “regular-rate category” means any class of mail or kind of mailer, other than a class or kind referred to in section 2401(c).

(3) Rates of postage for a class of mail or kind of mailer under former section 4358(a) through (c) of this title shall be established so that postage on each mailing of such mail reflects its preferred status as compared to the postage for the most closely corresponding regular-rate category mailing.

(4)(A) Except as specified in subparagraph (B), rates of postage for a class of mail or kind of mailer under former section 4358 (d) or (e) of this title shall be established so that postage on each mailing of such mail shall be as nearly as practicable 5 percent lower than the postage for a corresponding regular-rate category mailing.

(B) With respect to the postage for the advertising pound portion of any mail matter under former section 4358 (d) or (e) of this title, the 5-percent discount specified in subparagraph (A) shall not apply if the advertising portion exceeds 10 percent of the publication involved.


(5) The rates for any advertising under former section 4358(f) of this title shall be equal to 75 percent of the rates for advertising contained in the most closely corresponding regular-rate category of mail.

(6) The rates for mail matter under former sections 4452 (b) and (c) of this title shall be established as follows:(A) The estimated average revenue per piece to be received by the Postal Service from each subclass of mail under former sections 4452 (b) and (c) of this title shall be equal, as nearly as practicable, to 60 percent of the estimated average revenue per piece to be received from the most closely corresponding regular-rate subclass of mail.

(B) For purposes of subparagraph (A), the estimated average revenue per piece of each regular-rate subclass shall be calculated on the basis of expected volumes and mix of mail for such subclass at current rates in the test year of the proceeding.

(C) Rate differentials within each subclass of mail matter under former sections 4452 (b) and (c) shall reflect the policies of this title, including the factors set forth in section 3622(b) of this title.


(7) The rates for mail matter under former sections 4554 (b) and (c) of this title shall be established so that postage on each mailing of such mail shall be as nearly as practicable 5 percent lower than the postage for a corresponding regular-rate mailing.


(b)(1) For the purposes of this title, the term “periodical publications”, as used in former section 4351 of this title, includes (A) any catalog or other course listing, including mail announcements of legal texts which are part of post-bar admission education issued by any institution of higher education or by a nonprofit organization engaged in continuing legal education; and (B) any looseleaf page or report (including any index, instruction for filing, table, or sectional identifier which is an integral part of such report) which is designed as part of a looseleaf reporting service concerning developments in the law or public policy.

(2) Any material described in paragraph (1) of this subsection shall qualify to be entered and mailed as second class mail in accordance with the applicable provisions of former section 4352 through former section 4357 of this title.

(3) For purposes of this subsection, the term “institution of higher education” has the meaning given it by section 101 of the Higher Education Act of 1965, and includes a nonprofit organization that coordinates a network of college-level courses that is sponsored primarily by nonprofit educational institutions for an older adult constituency.


(c) In the administration of this section, one conservation publication published by an agency of a State which is responsible for management and conservation of the fish or wildlife resources of such State shall be considered a publication of a qualified nonprofit organization which qualifies for rates of postage under former section 4358(d) of this title.

(d)(1) For purposes of this title, the term “agricultural”, as used in former sections 4358(j)(2), 4452(d), and 4554(b)(1)(B) of this title, includes the art or science of cultivating land, harvesting crops or marine resources, or raising of livestock.

(2) In the administration of this section, and for purposes of former sections 4358(j)(2), 4452(d), and 4554(b)(1)(B) of this title, agricultural organizations or associations shall include any organization or association which collects and disseminates information or materials relating to agricultural pursuits.


(e)(1) In the administration of this section, the rates for third-class mail matter mailed by a qualified political committee shall be the rates currently in effect under former section 4452 of this title for third-class mail matter mailed by a qualified nonprofit organization.

(2) For purposes of this subsection—(A) the term “qualified political committee” means a national or State committee of a political party, the Republican and Democratic Senatorial Campaign Committees, the Democratic National Congressional Committee, and the National Republican Congressional Committee;

(B) the term “national committee” means the organization which, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of such political party at the national level; and

(C) the term “State committee” means the organization which, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of such political party at the State level.



(f) In the administration of this chapter, the rates for mail under former section 4358(g) of this title shall be established without regard to either the provisions of such former section 4358(g) or the provisions of this section.

(g)(1) In the administration of this section, the rates for mail under subsections (a), (b), and (c) of former section 4358 of this title shall not apply to an issue of a publication if the number of copies of such issue distributed within the county of publication is less than the number equal to the sum of 50 percent of the total paid circulation of such issue plus one.

(2) Paragraph (1) of this subsection shall not apply to an issue of a publication if the total paid circulation of such issue is less than 10,000 copies.

(3) For purposes of this section and former section 4358(a) through (c) of this title, those copies of an issue of a publication entered within the county in which it is published, but distributed outside such county on postal carrier routes originating in the county of publication, shall be treated as if they were distributed within the county of publication.

(4)(A) In the case of an issue of a publication, any number of copies of which are mailed at the rates of postage for a class of mail or kind of mailer under former section 4358(a) through (c) of this title, any copies of such issue which are distributed outside the county of publication (excluding any copies subject to paragraph (3)) shall be subject to rates of postage provided for under this paragraph.

(B) The rates of postage applicable to mail under this paragraph shall be established in accordance with section 3622.

(C) This paragraph shall not apply with respect to an issue of a publication unless the total paid circulation of such issue outside the county of publication (not counting recipients of copies subject to paragraph (3)) is less than 5,000.



(h) In the administration of this section, the number of copies of a subscription publication mailed to nonsubscribers during a calendar year at rates under subsections (a), (b), and (c) of former section 4358 of this title may not exceed 10 percent of the number of copies of such publication mailed at such rates to subscribers.

[(i) Repealed. Pub. L. 103–123, title VII, § 704(a)(3)(A), Oct. 28, 1993, 107 Stat. 1269.]

(j)(1) In the administration of this section, the rates for mail under former section 4452(b) or 4452(c) of this title shall not apply to mail which advertises, promotes, offers, or, for a fee or consideration, recommends, describes, or announces the availability of—(A) any credit, debit, or charge card, or similar financial instrument or account, provided by or through an arrangement with any person or organization not authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of this title;

(B) any insurance policy, unless the organization which promotes the purchase of such policy is authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of this title, the policy is designed for and primarily promoted to the members, donors, supporters, or beneficiaries of the organization, and the coverage provided by the policy is not generally otherwise commercially available;

(C) any travel arrangement, unless the organization which promotes the arrangement is authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of this title, the travel contributes substantially (aside from the cultivation of members, donors, or supporters, or the acquisition of income or funds) to one or more of the purposes which constitutes the basis for the organization’s authorization to mail at such rates, and the arrangement is designed for and primarily promoted to the members, donors, supporters, or beneficiaries of the organization; or

(D) any product or service (other than any to which subparagraph (A), (B), or (C) relates), if—(i) the sale of such product or the providing of such service is not substantially related (aside from the need, on the part of the organization promoting such product or service, for income or funds or the use it makes of the profits derived) to the exercise or performance by the organization of one or more of the purposes constituting the basis for the organization’s authorization to mail at such rates; or

(ii) the mail matter involved is part of a cooperative mailing (as defined under regulations of the Postal Service) with any person or organization not authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of this title;

except that—
(I) any determination under clause (i) that a product or service is not substantially related to a particular purpose shall be made under regulations which shall be prescribed by the Postal Service and which shall be consistent with standards established by the Internal Revenue Service and the courts with respect to subsections (a) and (c) of section 513 of the Internal Revenue Code of 1986; and

(II) clause (i) shall not apply if the product involved is a periodical publication described in subsection (m)(2) (including a subscription to receive any such publication); and

(III) clause (i) shall not apply to space advertising in mail matter that otherwise qualifies for rates under former section 4452(b) or 4452(c) of this title, and satisfies the content requirements established by the Postal Service for periodical publications: Provided, That such changes in law shall take effect immediately and shall stay in effect hereafter unless the Congress enacts legislation on this matter prior to October 1, 1995.



(2) Matter shall not be excluded from being mail at the rates for mail under former section 4452(b) or 4452(c) of this title, by an organization authorized to mail at those rates solely because—(A) such matter contains, but is not primarily devoted to, acknowledgements of organizations or individuals who have made donations to the authorized organization; or

(B) such matter contains, but is not primarily devoted to, references to and a response card or other instructions for making inquiries concerning services or benefits available as a result of membership in the authorized organization: Provided, That advertising, promotional, or application materials specifically concerning such services or benefits are not included.


(3)(A) Upon request, an organization authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of this title shall furnish evidence to the Postal Service concerning the eligibility of any of its mail matter or mailings to be sent at those rates.

(B) The Postal Service shall establish procedures to carry out this paragraph, including procedures for mailer certification of compliance with the conditions specified in paragraph (1)(D) or subsection (m), as applicable, and verification of such compliance.



(k)(1) No person or organization shall mail, or cause to be mailed by contractual agreement or otherwise, at the rates for mail under former section 4452(b) or 4452(c) of this title, any matter to which those rates do not apply.

(2) The Postal Service may assess a postage deficiency in the amount of the unpaid postage against any person or organization which violates paragraph (1) of this subsection. This assessment shall be deemed the final decision of the Postal Service, unless the party against whom the deficiency is assessed appeals it in writing within thirty days to the postmaster of the office where the mailing was entered. Such an appeal shall be considered by an official designated by the Postal Service, other than the postmaster of the office where the mailing was entered, who shall issue a decision as soon as practicable. This decision shall be deemed final unless the party against whom the deficiency was assessed appeals it in writing within thirty days to a further reviewing official designated by the Postal Service, who shall issue the final decision on the matter.

(3) The Postal Service shall maintain procedures for the prompt collection of postage deficiencies arising from the violation of paragraph (1) of this subsection, and may in its discretion, follow the issuance of a final decision regarding a deficiency under paragraph (2) of this subsection deduct the amount of that deficiency incurred during the previous 12 months from any postage accounts or other monies of the violator in its possession.


(l) In the administration of this section, the term “advertising”, as used in former section 4358(j)(2) of this title, does not include the publisher’s own advertising in a publication published by the official highway or development agency of a State.

(m)(1) In the administration of this section, the rates for mail under former section 4452(b) or 4452(c) of this title shall not apply to mail consisting of products, unless such products—(A) were received by the organization as gifts or contributions; or

(B) are low cost articles (as defined by section 513(h)(2) of the Internal Revenue Code of 1986).


(2) Paragraph (1) shall not apply with respect to a periodical publication of a qualified nonprofit organization.


(n) In the administration of this section, matter that satisfies the circulation standards for requester publications shall not be excluded from being mailed at the rates for mail under former section 4358 solely because such matter is designed primarily for free circulation or for circulation at nominal rates, or fails to meet the requirements of former section 4354(a)(5).

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 762; Pub. L. 93–328, § 1, June 30, 1974, 88 Stat. 287; Pub. L. 94–421, § 11, Sept. 24, 1976, 90 Stat. 1311; Pub. L. 95–593, § 11(c), Nov. 4, 1978, 92 Stat. 2538; Pub. L. 99–272, title XV, §§ 15102(b)(1), (c), 15104, 15105, Apr. 7, 1986, 100 Stat. 330, 331; Pub. L. 99–509, title VI, § 6003(a), Oct. 21, 1986, 100 Stat. 1933; Pub. L. 101–509, title II, §§ 1(a), 3, Nov. 5, 1990, 104 Stat. 1397, 1399; Pub. L. 102–141, title II, Oct. 28, 1991, 105 Stat. 842, 843; Pub. L. 103–123, title VII, §§ 704(a)(1), (3)(A), 705(a)–(c), 708(e), Oct. 28, 1993, 107 Stat. 1267, 1269, 1271, 1273; Pub. L. 103–329, title VI, § 639, Sept. 30, 1994, 108 Stat. 2432; Pub. L. 104–255, § 2, Oct. 9, 1996, 110 Stat. 3169; Pub. L. 105–244, title I, § 102(a)(12), Oct. 7, 1998, 112 Stat. 1620; Pub. L. 106–384, §§ 1(b)–(e), 2(b), Oct. 27, 2000, 114 Stat. 1460–1462; Pub. L. 109–435, title X, § 1003, Dec. 20, 2006, 120 Stat. 3255.)

Editorial Notes

References in TextFormer sections 4351 to 4358, 4452, and 4554 of this title, referred to in text, mean those sections which were classified to former Title 39, The Postal Service, prior to the general revision and reenactment of Title 39 by Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719.
Section 101 of the Higher Education Act of 1965, referred to in subsec. (b)(3), is classified to section 1001 of Title 20, Education.
Section 513 of the Internal Revenue Code of 1986, referred to in subsecs. (j)(1)(D)(I) and (m)(1)(B), is classified to section 513 of Title 26, Internal Revenue Code.
The phrase “shall take effect immediately and shall stay in effect hereafter”, referred to in subsec. (j)(1)(D)(III), probably means that the provision shall take effect Sept. 30, 1994, the date of enactment of Pub. L. 103–329, which enacted subsec. (j)(1)(D)(III), and shall stay in effect after that date.

Amendments2006—Subsec. (a)(1) to (3). Pub. L. 109–435, § 1003(1), added pars. (1) to (3) and struck out former pars. (1) to (3). Prior to amendment, par. (1) required rates of postage for a class of mail or kind of mailer under former section 4358, 4452(b), 4452(c), 4554(b), or 4554(c) of this title to be established in accordance with the applicable provisions of this chapter, par. (2) defined “costs attributable”, “regular-rate category”, and “institutional-costs contribution”, and par. (3) required rates of postage for a class of mail or kind of mailer under former section 4358 of this title to be established in a manner such that the estimated revenues to be received by the Postal Service from such class of mail or kind of mailer were equal to certain calculated amounts.
Subsec. (g)(3), (4). Pub. L. 109–435, § 1003(2), added pars. (3) and (4).
Subsec. (n). Pub. L. 109–435, § 1003(3), added subsec. (n).
2000—Subsec. (a)(1). Pub. L. 106–384, § 2(b), substituted “4554(b), or 4554(c)” for “4454(b), or 4454(c)”.
Subsec. (a)(3)(A). Pub. L. 106–384, § 1(b), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “Except as provided in paragraph (4) or (5), rates of postage for a class of mail or kind of mailer under former section 4358, 4452(b), 4452(c), 4554(b), or 4554(c) of this title shall be established in a manner such that the estimated revenues to be received by the Postal Service from such class of mail or kind of mailer shall be equal to the sum of—
“(i) the estimated costs attributable to such class of mail or kind of mailer; and
“(ii) the product derived by multiplying the estimated costs referred to in clause (i) by the applicable percentage under subparagraph (B).”
Subsec. (a)(4). Pub. L. 106–384, § 1(c), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “The rates for the advertising portion of any mail matter under former section 4358(d) or 4358(e) of this title shall be equal to the rates for the advertising portion of the most closely corresponding regular-rate category of mail, except that if the advertising portion does not exceed 10 percent of the issue of the publication involved, the advertising portion shall be subject to the same rates as apply to the nonadvertising portion.”
Subsec. (a)(6). Pub. L. 106–384, § 1(d), added par. (6).
Subsec. (a)(7). Pub. L. 106–384, § 1(e), added par. (7).
1998—Subsec. (b)(3). Pub. L. 105–244 substituted “section 101” for “section 1201(a)” and struck out “(20 U.S.C. 1141(a))” after “Act of 1965”.
1996—Subsec. (b)(3). Pub. L. 104–255 inserted before period “, and includes a nonprofit organization that coordinates a network of college-level courses that is sponsored primarily by nonprofit educational institutions for an older adult constituency”.
1994—Subsec. (j)(1)(D)(III). Pub. L. 103–329 added cl. (III).
1993—Subsec. (a). Pub. L. 103–123, § 704(a)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows:
“(1) Except as provided in paragraph (2) of this subsection, rates of postage for a class of mail or kind of mailer under former section 4358, 4452(b), 4452(c), 4554(b), or 4554(c) of this title shall be established in accordance with applicable provisions of this chapter.
“(2) Rates of postage for a class of mail or kind of mailer referred to in paragraph (1) of this subsection shall be established in accordance with the requirement that the direct and indirect postal costs attributable to such class of mail or kind of mailer (excluding any other costs of the Postal Service) shall be borne by such class of mail or kind of mailer, as the case may be: Provided, however, That with respect to mail under former section 4452(b) and 4452(c) of this title the preceding limitation shall apply only to rates of postage for letter shaped pieces, as such pieces are defined in the associated classification and rate schedules.”
Subsec. (i). Pub. L. 103–123, § 704(a)(3)(A), struck out subsec. (i) which defined “reduced-rate category” and “regular-rate category” and provided method for determining costs recovered by revenues plus appropriations for reduced-rate categories and for the purpose of distinguishing costs recovered from regular-rate categories and reduced-rate categories and determining appropriation requests relating to reduced-rate categories.
Subsec. (j)(1)(D). Pub. L. 103–123, § 705(a), added subpar. (D).
Subsec. (j)(3). Pub. L. 103–123, § 705(c), designated existing provisions as subpar. (A) and added subpar. (B).
Subsec. (k), (l). Pub. L. 103–123, § 708(e), redesignated subsec. (k), defining “advertising”, as (l).
Subsec. (m). Pub. L. 103–123, § 705(b), added subsec. (m).
1991—Subsec. (a)(2). Pub. L. 102–141 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Rates of postage for a class of mail or kind of mailer referred to in paragraph (1) of this subsection shall be established in accordance with the requirement that the direct and indirect postal costs attributable to such class of mail or kind of mailer (excluding any other costs of the Postal Service) shall be borne by such class of mail or kind of mailer, as the case may be.”
Subsec. (i)(2). Pub. L. 102–141 inserted “Subject to the requirements of section 2401(c) of this title and paragraph (a)(2) of this section with respect to mail under former sections 4452(b) and 4452(c) of this title,” before “This subsection”.
1990—Subsec. (j). Pub. L. 101–509, § 1(a), added subsec. (j).
Subsec. (k). Pub. L. 101–509, § 3, added subsec. (k) defining “advertising”.
Pub. L. 101–509, § 1(a), added subsec. (k) relating to mailing of matter at inapplicable rates.
1986—Subsec. (a). Pub. L. 99–272, § 15102(b)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “If the rates of postage for any class of mail or kind of mailer under former sections 4358, 4359, 4421, 4422, 4452, or 4554 of this title, as such rates existed on the effective date of this subchapter, are, on the effective date of the first rate decision under this subchapter affecting that class or kind, less than the rates established by such decision, a separate rate schedule shall be adopted for that class or kind effective each time rates are established or changed under this subchapter, with annual increases as nearly equal as practicable, so that—
“(1) the revenues received from rates for mail under former sections 4358, 4452(b) and (c), 4554(b) and (c) shall not, on and after the first day of the sixteenth year following the effective date of the first rate decision applicable to that class or kind, exceed the direct and indirect postal costs attributable to mail of such class or kind (excluding all other costs of the Postal Service);
“(2) the rates for mail under former sections 4359, 4421, 4422, and 4554(a) shall be equal, on and after the first day of the eighth year following the effective date of the first rate decision applicable to that class or kind, to the rates that would have been in effect for such mail if this subparagraph had not been enacted; and
“(3) the rates for mail under former section 4452(a) shall be equal, on and after the first day of the fifth year following the effective date of the first rate decision applicable to that class or kind, to the rates that would have been in effect for such mail if this subparagraph had not been enacted.
No person who would have been entitled to mail matter under former section 4359 of this title shall mail such matter at the rates provided under this subsection unless he files annually with the Postal Service a written request for permission to mail matter at such rates.”
Subsec. (f). Pub. L. 99–272, § 15102(c), added subsec. (f).
Subsec. (g). Pub. L. 99–272, § 15104, added subsec. (g).
Subsec. (h). Pub. L. 99–272, § 15105, added subsec. (h).
Subsec. (i). Pub. L. 99–509 added subsec. (i).
1978—Subsec. (e). Pub. L. 95–593 added subsec. (e).
1976—Pub. L. 94–421 designated existing provisions as subsec. (a) and added subsecs. (b) to (d).
1974—Pub. L. 93–328 substituted “sixteenth” for “tenth” year in subpar. (1), substituted “under former sections” for “under sections”, “eighth” for “fifth” year, and “subparagraph” for “subsection” and struck out reference to section “4452(a)” after “4422,” in subpar. (2), and added subpar. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1993 AmendmentPub. L. 103–123, title VII, § 704(c)(1), Oct. 28, 1993, 107 Stat. 1270, provided that: “The amendments made by subsection (a) [enacting section 3642 of this title and amending this section and section 3627 of this title] shall apply with respect to rates for mail sent after September 30, 1993.”

Pub. L. 103–123, title VII, § 705(d), Oct. 28, 1993, 107 Stat. 1272, provided that: “The amendments made by this section [amending this section] shall apply with respect to mail sent, and the rates for mail sent, after December 31, 1993.”


Effective Date of 1990 AmendmentAmendment by section 1(a) of Pub. L. 101–509 effective 90 days after Nov. 5, 1990, see section 1(c) of Pub. L. 101–509, set out as a note under section 2401 of this title.

Effective Date of 1986 AmendmentsPub. L. 99–509, title VI, § 6003(c), Oct. 21, 1986, 100 Stat. 1933, provided that: “The amendments made by this section [amending this section and section 2401 of this title] shall take effect on January 1, 1989, or on the effective date of the next general change in rates and fees under sections 3622 and 3625 of title 39, United States Code [Apr. 3, 1988, see 53 F.R. 10014], whichever is sooner.”

Pub. L. 99–272, title XV, § 15102(b)(2), Apr. 7, 1986, 100 Stat. 330, provided that: “The amendment made by this subsection [amending this section] shall apply with respect to rates of postage taking effect after December 31, 1985.”


Relief of Certain Periodical PublicationsPub. L. 104–52, title V, § 527, Nov. 19, 1995, 109 Stat. 496, provided that: 
“For mail classification purposes under section 3626 of title 39, United States Code, and any regulations of the United States Postal Service for the administration of that section, a weekly second-class periodical publication which—“(i) is eligible to publish legal notices under any applicable laws of the State where it is published;

“(ii) is eligible to be mailed at the rates for mail under former subsection 4358(a), (b), and (c) of title 39, United States Code, as limited by current subsection 3626(g) of that title; and

“(iii) the pages of which were customarily secured by 2 staples before March 19, 1989;

shall not be considered to be a bound publication solely because its pages continue to be secured by 2 staples after that date.”




Forbearance Regarding Certain Postage DeficienciesPub. L. 101–509, title II, § 2, Nov. 5, 1990, 104 Stat. 1398, provided that:
“(a) In General.—The United States Postal Service may forbear from the collection of any postage deficiency assessed against an organization authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of title 39, United States Code, if the assessment of that deficiency arises from a violation of the cooperative mailing regulations of the Postal Service set forth at section 625.5 of the Domestic Mail Manual, and the Postal Service has made no determination that the organization knowingly or willfully violated such regulations. If any organizations authorized to mail at the rates for mail under former section 4452(b) or 4452(c) of title 39, United States Code, has paid on its own behalf all or part of a postage deficiency which the Postal Service would forbear from collecting under this section, the Postal Service may refund to that organization the amount which it has paid.

“(b) Effective Date and Applicability.—The provisions of this section shall become effective on the date of enactment of this Act [Nov. 5, 1990], and shall apply to mailings which were sent on or between July 1, 1986, and the effective date of this section.”




Construction Respecting Postage Rates Reduction UnauthorizedPub. L. 93–328, § 2, June 30, 1974, 88 Stat. 288, provided that: “Nothing in section 1 of this Act [amending this section] shall be construed to authorize a reduction in any rate of postage in effect and being paid on the date of enactment of this Act [June 30, 1974].”




§ 3627. Adjusting free rates
If Congress fails to appropriate an amount authorized under section 2401(c) of this title for any class of mail sent free of postage under section 3217 or 3403–3406 11 So in original. Probably should be followed by “of this title,”. the rate for that class may be adjusted in accordance with the provisions of this subchapter so that the increased revenues received from the users of such class will equal the amount for that class that the Congress was to appropriate.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 763; Pub. L. 95–593, § 11(b), Nov. 4, 1978, 92 Stat. 2538; Pub. L. 99–410, title II, § 201(b)(3), Aug. 28, 1986, 100 Stat. 928; Pub. L. 103–31, § 8(h)(3), May 20, 1993, 107 Stat. 86; Pub. L. 103–123, title VII, § 704(a)(3)(B)(i), Oct. 28, 1993, 107 Stat. 1269; Pub. L. 109–435, title X, § 1010(g)(5), Dec. 20, 2006, 120 Stat. 3263.)

Editorial Notes
Amendments2006—Pub. L. 109–435 inserted section catchline and struck out former catchline which read the same.
1993—Pub. L. 103–123 substituted “free rates” for “free and reduced rates” in section catchline and “sent free of postage under section 3217 or 3403–3406” for “sent at a free or reduced rate under section 3217, 3403–3406, 3626, or 3629 of this title,” in text.
Pub. L. 103–31 substituted “3626, or 3629 of this title” for “or 3626 of this title,”.
1986—Pub. L. 99–410 substituted “3406” for “3405” and struck out “under the Federal Voting Assistance Act of 1955, or under the Overseas Citizens Voting Rights Act of 1975” after “3626 of this title,”.
1978—Pub. L. 95–593 inserted provisions relating to applicability of Overseas Citizens Voting Rights Act of 1975.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentsAmendment by Pub. L. 103–123 applicable with respect to rates for mail sent after Sept. 30, 1993, see section 704(c)(1) of Pub. L. 103–123, set out as a note under section 3626 of this title.
Amendment by Pub. L. 103–31 effective (1) with respect to a State that, on May 20, 1993, has a provision in the constitution of the State that would preclude compliance with section 20501 et seq. of Title 52, Voting and Elections, unless the State maintained separate Federal and State official lists of eligible voters, on the later of Jan. 1, 1996, or the date that is 120 days after the date by which, under the constitution of the State as in effect on May 20, 1993, it would be legally possible to adopt and place into effect any amendments to the constitution of the State that are necessary to permit compliance with section 20501 et seq. of Title 52 without requiring a special election, and (2) with respect to a State not described above, on Jan. 1, 1995, see section 13 of Pub. L. 103–31, set out as an Effective Date note under section 20501 of Title 52.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–410 applicable with respect to elections taking place after Dec. 31, 1987, see section 204 of Pub. L. 99–410, set out as an Effective Date note under section 20301 of Title 52, Voting and Elections.



[§ 3628. Repealed. Pub. L. 109–435, title II, § 201(b), Dec. 20, 2006, 120 Stat. 3205]

Section, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 763; Pub. L. 98–620, title IV, § 402(37), Nov. 8, 1984, 98 Stat. 3360, related to appellate review of a decision of the Board of Governors to approve, allow under protest, reject, or modify a recommended decision of the Postal Rate Commission.



§ 3629. Reduced rates for voter registration purposes
The Postal Service shall make available to a State or local voting registration official the rate for any class of mail that is available to a qualified nonprofit organization under section 3626 for the purpose of making a mailing that the official certifies is required or authorized by the National Voter Registration Act of 1993.
(Added Pub. L. 103–31, § 8(h)(1), May 20, 1993, 107 Stat. 86.)

Editorial Notes

References in TextThe National Voter Registration Act of 1993, referred to in text, is Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which was formerly classified principally to subchapter I–H (§ 1973gg et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 205 (§ 20501 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective (1) with respect to a State that, on May 20, 1993, has a provision in the constitution of the State that would preclude compliance with section 20501 et seq. of Title 52, Voting and Elections, unless the State maintained separate Federal and State official lists of eligible voters, on the later of Jan. 1, 1996, or the date that is 120 days after the date by which, under the constitution of the State as in effect on May 20, 1993, it would be legally possible to adopt and place into effect any amendments to the constitution of the State that are necessary to permit compliance with section 20501 et seq. of Title 52 without requiring a special election, and (2) with respect to a State not described above, on Jan. 1, 1995, see section 13 of Pub. L. 103–31, set out as a note under section 20501 of Title 52.




SUBCHAPTER II—PROVISIONS RELATING TO COMPETITIVE PRODUCTS

Editorial Notes
Prior ProvisionsA prior subchapter II was redesignated subchapter I of this chapter.


§ 3631. Applicability; definitions and updates(a) Applicability.—This subchapter shall apply with respect to—(1) priority mail;

(2) expedited mail;

(3) bulk parcel post;

(4) bulk international mail; and

(5) mailgrams;

subject to subsection (d) and any changes the Postal Regulatory Commission may make under section 3642.

(b) Definition.—For purposes of this subchapter, the term “costs attributable”, as used with respect to a product, means the direct and indirect postal costs attributable to such product through reliably identified causal relationships.

(c) Rule of Construction.—Mail matter referred to in subsection (a) shall, for purposes of this subchapter, be considered to have the meaning given to such mail matter under the mail classification schedule.

(Added Pub. L. 109–435, title II, § 202, Dec. 20, 2006, 120 Stat. 3205.)

§ 3632. Action of the Governors(a) Authority To Establish Rates and Classes.—The Governors, with the concurrence of a majority of all of the Governors then holding office, shall establish rates and classes for products in the competitive category of mail in accordance with the requirements of this subchapter and regulations promulgated under section 3633.

(b) Procedures.—(1) In general.—Rates and classes shall be established in writing, complete with a statement of explanation and justification, and the date as of which each such rate or class takes effect.

(2) Rates or classes of general applicability.—In the case of rates or classes of general applicability in the Nation as a whole or in any substantial region of the Nation, the Governors shall cause each rate and class decision under this section and the record of the Governors’ proceedings in connection with such decision to be published in the Federal Register at least 30 days before the effective date of any new rates or classes.

(3) Rates or classes not of general applicability.—In the case of rates or classes not of general applicability in the Nation as a whole or in any substantial region of the Nation, the Governors shall cause each rate and class decision under this section and the record of the proceedings in connection with such decision to be filed with the Postal Regulatory Commission by such date before the effective date of any new rates or classes as the Governors consider appropriate, but in no case less than 15 days.

(4) Criteria.—As part of the regulations required under section 3633, the Postal Regulatory Commission shall establish criteria for determining when a rate or class established under this subchapter is or is not of general applicability in the Nation as a whole or in any substantial region of the Nation.


(c) Transition Rule.—Until regulations under section 3633 first take effect, rates and classes for competitive products shall remain subject to modification in accordance with the provisions of this chapter and section 407, as such provisions were as last in effect before the date of enactment of this section.

(Added Pub. L. 109–435, title II, § 202, Dec. 20, 2006, 120 Stat. 3206.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (c), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.



§ 3633. Provisions applicable to rates for competitive products(a) In General.—The Postal Regulatory Commission shall, within 18 months after the date of enactment of this section, promulgate (and may from time to time thereafter revise) regulations to—(1) prohibit the subsidization of competitive products by market-dominant products;

(2) ensure that each competitive product covers its costs attributable; and

(3) ensure that all competitive products collectively cover what the Commission determines to be an appropriate share of the institutional costs of the Postal Service.


(b) Review of Minimum Contribution.—Five years after the date of enactment of this section, and every 5 years thereafter, the Postal Regulatory Commission shall conduct a review to determine whether the institutional costs contribution requirement under subsection (a)(3) should be retained in its current form, modified, or eliminated. In making its determination, the Commission shall consider all relevant circumstances, including the prevailing competitive conditions in the market, and the degree to which any costs are uniquely or disproportionately associated with any competitive products.

(Added Pub. L. 109–435, title II, § 202, Dec. 20, 2006, 120 Stat. 3206.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in text, is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Statutory Notes and Related Subsidiaries
Study on Equal Application of Laws to Competitive ProductsPub. L. 109–435, title VII, § 703, Dec. 20, 2006, 120 Stat. 3244, required the Federal Trade Commission to prepare and submit to the President and Congress, and to the Postal Regulatory Commission, within 1 year after Dec. 20, 2006, a comprehensive report identifying Federal and State laws that applied differently to the United States Postal Service with respect to the competitive category of mail (within the meaning of section 102 of this title) and to private companies providing similar products.



§ 3634. Assumed Federal income tax on competitive products income(a) Definitions.—For purposes of this section—(1) the term “assumed Federal income tax on competitive products income” means the net income tax that would be imposed by chapter 1 of the Internal Revenue Code of 1986 on the Postal Service’s assumed taxable income from competitive products for the year; and

(2) the term “assumed taxable income from competitive products”, with respect to a year, refers to the amount representing what would be the taxable income of a corporation under the Internal Revenue Code of 1986 for the year, if—(A) the only activities of such corporation were the activities of the Postal Service allocable under section 2011(h) to competitive products; and

(B) the only assets held by such corporation were the assets of the Postal Service allocable under section 2011(h) to such activities.



(b) Computation and Transfer Requirements.—The Postal Service shall, for each year beginning with the year in which occurs the deadline for the Postal Service’s first report to the Postal Regulatory Commission under section 3652(a)—(1) compute its assumed Federal income tax on competitive products income for such year; and

(2) transfer from the Competitive Products Fund to the Postal Service Fund the amount of that assumed tax.


(c) Deadline for Transfers.—Any transfer required to be made under this section for a year shall be due on or before the January 15th next occurring after the close of such year.

(Added Pub. L. 109–435, title IV, § 402, Dec. 20, 2006, 120 Stat. 3226.)

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (a), is classified to Title 26, Internal Revenue Code.




SUBCHAPTER III—PROVISIONS RELATING TO EXPERIMENTAL AND NEW PRODUCTS

Editorial Notes
Amendments2006—Pub. L. 109–435, title II, § 203, Dec. 20, 2006, 120 Stat. 3207, substituted “PROVISIONS RELATING TO EXPERIMENTAL AND NEW PRODUCTS” for “TEMPORARY RATES AND CLASSES” in subchapter heading.


§ 3641. Market tests of experimental products(a) Authority.—(1) In general.—The Postal Service may conduct market tests of experimental products in accordance with this section.

(2) Provisions waived.—A product shall not, while it is being tested under this section, be subject to the requirements of sections 3622, 3633, or 3642, or regulations promulgated under those sections.


(b) Conditions.—A product may not be tested under this section unless it satisfies each of the following:(1) Significantly different product.—The product is, from the viewpoint of the mail users, significantly different from all products offered by the Postal Service within the 2-year period preceding the start of the test.

(2) Market disruption.—The introduction or continued offering of the product will not create an unfair or otherwise inappropriate competitive advantage for the Postal Service or any mailer, particularly in regard to small business concerns (as defined under subsection (h)).

(3) Correct categorization.—The Postal Service identifies the product, for the purpose of a test under this section, as either market-dominant or competitive, consistent with the criteria under section 3642(b)(1). Costs and revenues attributable to a product identified as competitive shall be included in any determination under section 3633(3) 11 So in original. Probably should be section “3633(a)(3)”. (relating to provisions applicable to competitive products collectively). Any test that solely affects products currently classified as competitive, or which provides services ancillary to only competitive products, shall be presumed to be in the competitive product category without regard to whether a similar ancillary product exists for market-dominant products.


(c) Notice.—(1) In general.—At least 30 days before initiating a market test under this section, the Postal Service shall file with the Postal Regulatory Commission and publish in the Federal Register a notice—(A) setting out the basis for the Postal Service’s determination that the market test is covered by this section; and

(B) describing the nature and scope of the market test.


(2) Safeguards.—For a competitive experimental product, the provisions of section 504(g) shall be available with respect to any information required to be filed under paragraph (1) to the same extent and in the same manner as in the case of any matter described in section 504(g)(1). Nothing in paragraph (1) shall be considered to permit or require the publication of any information as to which confidential treatment is accorded under the preceding sentence (subject to the same exception as set forth in section 504(g)(3)).


(d) Duration.—(1) In general.—A market test of a product under this section may be conducted over a period of not to exceed 24 months.

(2) Extension authority.—If necessary in order to determine the feasibility or desirability of a product being tested under this section, the Postal Regulatory Commission may, upon written application of the Postal Service (filed not later than 60 days before the date as of which the testing of such product would otherwise be scheduled to terminate under paragraph (1)), extend the testing of such product for not to exceed an additional 12 months.


(e) Dollar-Amount Limitation.—(1) In general.—A product may only be tested under this section if the total revenues that are anticipated, or in fact received, by the Postal Service from such product do not exceed $10,000,000 in any year, subject to paragraph (2) and subsection (g). In carrying out the preceding sentence, the Postal Regulatory Commission may limit the amount of revenues the Postal Service may obtain from any particular geographic market as necessary to prevent market disruption (as defined under subsection (b)(2)).

(2) Exemption authority.—The Postal Regulatory Commission may, upon written application of the Postal Service, exempt the market test from the limit in paragraph (1) if the total revenues that are anticipated, or in fact received, by the Postal Service from such product do not exceed $50,000,000 in any year, subject to subsection (g). In reviewing an application under this paragraph, the Postal Regulatory Commission shall approve such application if it determines that—(A) the product is likely to benefit the public and meet an expected demand;

(B) the product is likely to contribute to the financial stability of the Postal Service; and

(C) the product is not likely to result in unfair or otherwise inappropriate competition.



(f) Cancellation.—If the Postal Regulatory Commission at any time determines that a market test under this section fails, with respect to any particular product, to meet 1 or more of the requirements of this section, it may order the cancellation of the test involved or take such other action as it considers appropriate. A determination under this subsection shall be made in accordance with such procedures as the Commission shall by regulation prescribe.

(g) Adjustment for Inflation.—For purposes of each year following the year in which occurs the deadline for the Postal Service’s first report to the Postal Regulatory Commission under section 3652(a), each dollar amount contained in this section shall be adjusted by the change in the Consumer Price Index for such year (as determined under regulations of the Commission).

(h) Definition of a Small Business Concern.—The criteria used in defining small business concerns or otherwise categorizing business concerns as small business concerns shall, for purposes of this section, be established by the Postal Regulatory Commission in conformance with the requirements of section 3 of the Small Business Act.

(i) Effective Date.—Market tests under this subchapter may be conducted in any year beginning with the first year in which occurs the deadline for the Postal Service’s first report to the Postal Regulatory Commission under section 3652(a).

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 763; Pub. L. 94–421, § 6(a), Sept. 24, 1976, 90 Stat. 1306; Pub. L. 109–435, title II, § 203, Dec. 20, 2006, 120 Stat. 3207.)

Editorial Notes

References in TextSection 3 of the Small Business Act, referred to in subsec. (h), is classified to section 632 of Title 15, Commerce and Trade.

Amendments2006—Pub. L. 109–435 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (f) relating to temporary changes in rates and classes.
1976—Subsec. (a). Pub. L. 94–421 added subsec. (a). Former subsec. (a) redesignated (e) and amended.
Subsec. (b). Pub. L. 94–421 added subsec. (b). Former subsec. (b) redesignated (f).
Subsec. (c). Pub. L. 94–421 substituted provision limiting the temporary rate increase to an amount no greater than the permanent fee requested for that class or service, for provision which limited a temporary increase to the lesser of either the rate or fee requested or an amount more than one-third greater than the permanent fee in effect for that class or service at the time a permanent change is requested.
Subsec. (d). Pub. L. 94–421 added subsec. (d).
Subsec. (e). Pub. L. 94–421 redesignated former subsec. (a) as (e) and struck out reference to requests for decisions on change in the rates of postage or fees for postal service.
Subsec. (f). Pub. L. 94–421 redesignated former subsec. (b) as (f).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Rate Change Request Made on September 18, 1975, or Under Docket Number R76–1Pub. L. 94–421, § 6(b)(1), Sept. 24, 1976, 90 Stat. 1307, provided that: “The amendment made by subsection (a) of this section [amending this section] shall not apply to any action or proceeding with respect to the recommended decision of the Postal Rate Commission [now Postal Regulatory Commission] relating to proposed changes in rates of postage and in fees for postal services requested on September 18, 1975, by the United States Postal Service in a request which bears, or which at any time has been included under, Postal Rate Commission Docket Number R76–1.”


Applicability of Former Provisions of Section to Rate Change Request Made on September 18, 1975, Under Docket Number R76–1Pub. L. 94–421, § 6(b)(2), Sept. 24, 1976, 90 Stat. 1307, provided that: “The provisions of section 3641 of title 39, United States Code, as such provisions were in effect on the day before the date of the enactment of this Act [Sept. 24, 1976], shall apply to any temporary rate or fee established by the Postal Service pursuant to its request to the Postal Rate Commission [now Postal Regulatory Commission], dated September 18, 1975, for a recommended decision, bearing Docket Number R76–1.”




§ 3642. New products and transfers of products between the market-dominant and competitive categories of mail(a) In General.—Upon request of the Postal Service or users of the mails, or upon its own initiative, the Postal Regulatory Commission may change the list of market-dominant products under section 3621 and the list of competitive products under section 3631 by adding new products to the lists, removing products from the lists, or transferring products between the lists.

(b) Criteria.—All determinations by the Postal Regulatory Commission under subsection (a) shall be made in accordance with the following criteria:(1) The market-dominant category of products shall consist of each product in the sale of which the Postal Service exercises sufficient market power that it can effectively set the price of such product substantially above costs, raise prices significantly, decrease quality, or decrease output, without risk of losing a significant level of business to other firms offering similar products. The competitive category of products shall consist of all other products.

(2) Exclusion of products covered by postal monopoly.—A product covered by the postal monopoly shall not be subject to transfer under this section from the market-dominant category of mail. For purposes of the preceding sentence, the term “product covered by the postal monopoly” means any product the conveyance or transmission of which is reserved to the United States under section 1696 of title 18, subject to the same exception as set forth in the last sentence of section 409(e)(1).

(3) Additional considerations.—In making any decision under this section, due regard shall be given to—(A) the availability and nature of enterprises in the private sector engaged in the delivery of the product involved;

(B) the views of those who use the product involved on the appropriateness of the proposed action; and

(C) the likely impact of the proposed action on small business concerns (within the meaning of section 3641(h)).



(c) Transfers of Subclasses and Other Subordinate Units Allowable.—Nothing in this title shall be considered to prevent transfers under this section from being made by reason of the fact that they would involve only some (but not all) of the subclasses or other subordinate units of the class of mail or type of postal service involved (without regard to satisfaction of minimum quantity requirements standing alone).

(d) Notification and Publication Requirements.—(1) Notification requirement.—The Postal Service shall, whenever it requests to add a product or transfer a product to a different category, file with the Postal Regulatory Commission and publish in the Federal Register a notice setting out the basis for its determination that the product satisfies the criteria under subsection (b) and, in the case of a request to add a product or transfer a product to the competitive category of mail, that the product meets the regulations promulgated by the Postal Regulatory Commission under section 3633. The provisions of section 504(g) shall be available with respect to any information required to be filed.

(2) Publication requirement.—The Postal Regulatory Commission shall, whenever it changes the list of products in the market-dominant or competitive category of mail, prescribe new lists of products. The revised lists shall indicate how and when any previous lists (including the lists under sections 3621 and 3631) are superseded, and shall be published in the Federal Register.


(e) Prohibition.—Except as provided in section 3641, no product that involves the physical delivery of letters, printed matter, or packages may be offered by the Postal Service unless it has been assigned to the market-dominant or competitive category of mail (as appropriate) either—(1) under this subchapter; or

(2) by or under any other provision of law.


(Added Pub. L. 103–123, title VII, § 704(a)(2), Oct. 28, 1993, 107 Stat. 1268; amended Pub. L. 109–435, title II, § 203, Dec. 20, 2006, 120 Stat. 3209.)

Editorial Notes
Amendments2006—Pub. L. 109–435 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (d), related to special authority relating to reduced-rate categories of mail.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to rates for mail sent after Sept. 30, 1993, see section 704(c)(1) of Pub. L. 103–123, set out as an Effective Date of 1993 Amendment note under section 3626 of this title.




SUBCHAPTER IV—REPORTING REQUIREMENTS AND RELATED PROVISIONS

Editorial Notes
Prior ProvisionsA prior subchapter IV was redesignated subchapter V of this chapter.


§ 3651. Annual reports by the Commission(a) In General.—The Postal Regulatory Commission shall submit an annual report to the President and the Congress concerning the operations of the Commission under this title, including the extent to which regulations are achieving the objectives under sections 3622 and 3633, respectively.

(b) Additional Information.—(1) In general.—In addition to the information required under subsection (a), each report under this section shall also include, with respect to the period covered by such report, an estimate of the costs incurred by the Postal Service in providing—(A) postal services to areas of the Nation where, in the judgment of the Postal Regulatory Commission, the Postal Service either would not provide services at all or would not provide such services in accordance with the requirements of this title if the Postal Service were not required to provide prompt, reliable, and efficient services to patrons in all areas and all communities, including as required under the first sentence of section 101(b);

(B) free or reduced rates for postal services as required by this title; and

(C) other public services or activities which, in the judgment of the Postal Regulatory Commission, would not otherwise have been provided by the Postal Service but for the requirements of law.


(2) Basis for estimates.—The Commission shall detail the basis for its estimates and the statutory requirements giving rise to the costs identified in each report under this section.


(c) Information From Postal Service.—The Postal Service shall provide the Postal Regulatory Commission with such information as may, in the judgment of the Commission, be necessary in order for the Commission to prepare its reports under this section.

(Added Pub. L. 109–435, title II, § 204(b), Dec. 20, 2006, 120 Stat. 3211.)

§ 3652. Annual reports to the Commission(a) Costs, Revenues, Rates, and Service.—Except as provided in subsection (c), the Postal Service shall, no later than 90 days after the end of each year, prepare and submit to the Postal Regulatory Commission a report (together with such nonpublic annex to the report as the Commission may require under subsection (e))—(1) which shall analyze costs, revenues, rates, and quality of service, using such methodologies as the Commission shall by regulation prescribe, and in sufficient detail to demonstrate that all products during such year complied with all applicable requirements of this title; and

(2) which shall, for each market-dominant product provided in such year, provide—(A) product information, including mail volumes; and

(B) measures of the quality of service afforded by the Postal Service in connection with such product, including—(i) the level of service (described in terms of speed of delivery and reliability) provided; and

(ii) the degree of customer satisfaction with the service provided.


The Inspector General shall regularly audit the data collection systems and procedures utilized in collecting information and preparing such report (including any annex thereto and the information required under subsection (b)). The results of any such audit shall be submitted to the Postal Service and the Postal Regulatory Commission.


(b) Information Relating to Workshare Discounts.—The Postal Service shall include, in each report under subsection (a), the following information with respect to each market-dominant product for which a workshare discount was in effect during the period covered by such report:(1) The per-item cost avoided by the Postal Service by virtue of such discount.

(2) The percentage of such per-item cost avoided that the per-item workshare discount represents.

(3) The per-item contribution made to institutional costs.


(c) Market Tests.—In carrying out subsections (a) and (b) with respect to experimental products offered through market tests under section 3641 in a year, the Postal Service shall—(1) report data on the costs, revenues, and quality of service by market test, which may be reported in summary form; and

(2) report such data as the Postal Regulatory Commission requires.


(d) Supporting Matter.—The Postal Regulatory Commission shall have access, in accordance with such regulations as the Commission shall prescribe, to the working papers and any other supporting matter of the Postal Service and the Inspector General in connection with any information submitted under this section.

(e) Content and Form of Reports.—(1) In general.—The Postal Regulatory Commission shall, by regulation, prescribe the content and form of the public reports (and any nonpublic annex and supporting matter relating to the report) to be provided by the Postal Service under this section. In carrying out this subsection, the Commission shall give due consideration to—(A) providing the public with timely, adequate information to assess the lawfulness of rates charged;

(B) avoiding unnecessary or unwarranted administrative effort and expense on the part of the Postal Service; and

(C) protecting the confidentiality of commercially sensitive information.


(2) Revised requirements.—The Commission may, on its own motion or on request of an interested party, initiate proceedings (to be conducted in accordance with regulations that the Commission shall prescribe) to improve the quality, accuracy, or completeness of Postal Service data required by the Commission under this subsection whenever it shall appear that—(A) the attribution of costs or revenues to products has become significantly inaccurate or can be significantly improved;

(B) the quality of service data has become significantly inaccurate or can be significantly improved; or

(C) such revisions are, in the judgment of the Commission, otherwise necessitated by the public interest.



(f) Confidential Information.—(1) In general.—If the Postal Service determines that any document or portion of a document, or other matter, which it provides to the Postal Regulatory Commission in a nonpublic annex under this section or under subsection (d) contains information which is described in section 410(c) of this title, or exempt from public disclosure under section 552(b) of title 5, the Postal Service shall, at the time of providing such matter to the Commission, notify the Commission of its determination, in writing, and describe with particularity the documents (or portions of documents) or other matter for which confidentiality is sought and the reasons therefor.

(2) Treatment.—Any information or other matter described in paragraph (1) to which the Commission gains access under this section shall be subject to paragraphs (2) and (3) of section 504(g) in the same way as if the Commission had received notification with respect to such matter under section 504(g)(1).


(g) Other Reports.—The Postal Service shall submit to the Postal Regulatory Commission, together with any other submission that the Postal Service is required to make under this section in a year, copies of its then most recent—(1) comprehensive statement under section 2401(e);

(2) performance plan under section 2803; and

(3) program performance reports under section 2804.


(Added Pub. L. 109–435, title II, § 204(b), Dec. 20, 2006, 120 Stat. 3211.)

§ 3653. Annual determination of compliance(a) Opportunity for Public Comment.—After receiving the reports required under section 3652 for any year, the Postal Regulatory Commission shall promptly provide an opportunity for comment on such reports by users of the mails, affected parties, and an officer of the Commission who shall be required to represent the interests of the general public.

(b) Determination of Compliance or Noncompliance.—Not later than 90 days after receiving the submissions required under section 3652 with respect to a year, the Postal Regulatory Commission shall make a written determination as to—(1) whether any rates or fees in effect during such year (for products individually or collectively) were not in compliance with applicable provisions of this chapter (or regulations promulgated thereunder); or

(2) whether any service standards in effect during such year were not met.

If, with respect to a year, no instance of noncompliance is found under this subsection to have occurred in such year, the written determination shall be to that effect.

(c) Noncompliance With Regard to Rates or Services.—If, for a year, a timely written determination of noncompliance is made under subsection (b), the Postal Regulatory Commission shall take appropriate action in accordance with subsections (c) and (e) of section 3662 (as if a complaint averring such noncompliance had been duly filed and found under such section to be justified).

(d) Review of Performance Goals.—The Postal Regulatory Commission shall also evaluate annually whether the Postal Service has met the goals established under sections 2803 and 2804, and may provide recommendations to the Postal Service related to the protection or promotion of public policy objectives set out in this title.

(e) Rebuttable Presumption.—A timely written determination described in the last sentence of subsection (b) shall, for purposes of any proceeding under section 3662, create a rebuttable presumption of compliance by the Postal Service (with regard to the matters described under paragraphs (1) and (2) of subsection (b)) during the year to which such determination relates.

(Added Pub. L. 109–435, title II, § 204(b), Dec. 20, 2006, 120 Stat. 3213.)

§ 3654. Additional financial reporting(a) Additional Financial Reporting.—(1) In general.—The Postal Service shall file with the Postal Regulatory Commission beginning with the first full fiscal year following the effective date of this section—(A) within 40 days after the end of each fiscal quarter, a quarterly report containing the information required by the Securities and Exchange Commission to be included in quarterly reports under sections 13 and 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)) on Form 10–Q, as such Form (or any successor form) may be revised from time to time;

(B) within 60 days after the end of each fiscal year, an annual report containing the information required by the Securities and Exchange Commission to be included in annual reports under such sections on Form 10–K, as such Form (or any successor form) may be revised from time to time; and

(C) periodic reports within the time frame and containing the information prescribed in Form 8–K of the Securities and Exchange Commission, as such Form (or any successor form) may be revised from time to time.


(2) Registrant defined.—For purposes of defining the reports required by paragraph (1), the Postal Service shall be deemed to be the “registrant” described in the Securities and Exchange Commission Forms, and references contained in such Forms to Securities and Exchange Commission regulations are incorporated herein by reference, as amended.

(3) Internal control report.—For purposes of defining the reports required by paragraph (1)(B), the Postal Service shall comply with the rules prescribed by the Securities and Exchange Commission implementing section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262), beginning with the annual report for fiscal year 2010.


(b) Financial reporting.— 11 So in original. Probably should be capitalized.(1) The reports required by subsection (a)(1)(B) shall include, with respect to the Postal Service’s pension and post-retirement health obligations—(A) the funded status of the Postal Service’s pension and postretirement health obligations;

(B) components of the net change in the fund balances and obligations and the nature and cause of any significant changes;

(C) components of net periodic costs;

(D) cost methods and assumptions underlying the relevant actuarial valuations;

(E) the effect of a one-percentage point increase in the assumed health care cost trend rate for each future year on the service and interest costs components of net periodic postretirement health cost and the accumulated obligation;

(F) actual contributions to and payments from the funds for the years presented and the estimated future contributions and payments for each of the following 5 years;

(G) the composition of plan assets reflected in the fund balances; and

(H) the assumed rate of return on fund balances and the actual rates of return for the years presented.


(2) The Office of Personnel Management shall provide the data listed under paragraph (1) to the Postal Service not later than 30 days after the end of each fiscal year.

(3)(A) Beginning with reports for the fiscal year 2010, for purposes of the reports required under subparagraphs (A) and (B) of subsection (a)(1), the Postal Service shall include segment reporting.

(B) The Postal Service shall determine the appropriate segment reporting under subparagraph (A) after consultation with the Postal Regulatory Commission.



(c) Treatment.—For purposes of the reports required by subsection (a)(1)(B), the Postal Service shall obtain an opinion from an independent auditor on whether the information listed in subsection (b) is fairly stated in all material respects, either in relation to the basic financial statements as a whole or on a stand-alone basis.

(d) Supporting Matter.—The Postal Regulatory Commission shall have access to the audit documentation and any other supporting matter of the Postal Service and its independent auditor in connection with any information submitted under this section.

(e) Revised Requirements.—The Postal Regulatory Commission may, on its own motion or on request of an interested party, initiate proceedings (to be conducted in accordance with regulations that the Commission shall prescribe) to improve the quality, accuracy, or completeness of Postal Service data required under this section whenever it shall appear that—(1) the data have become significantly inaccurate or can be significantly improved; or

(2) those revisions are, in the judgment of the Commission, otherwise necessitated by the public interest.


(f) Confidential Information.—(1) In general.—If the Postal Service determines that any document or portion of a document, or other matter, which it provides to the Postal Regulatory Commission in a nonpublic annex under this section or pursuant to subsection (d) contains information which is described in section 410(c) of this title, or exempt from public disclosure under section 552(b) of title 5, the Postal Service shall, at the time of providing such matter to the Commission, notify the Commission of its determination, in writing, and describe with particularity the documents (or portions of documents) or other matter for which confidentiality is sought and the reasons therefor.

(2) Treatment.—Any information or other matter described in paragraph (1) to which the Commission gains access under this section shall be subject to paragraphs (2) and (3) of section 504(g) in the same way as if the Commission had received notification with respect to such matter under section 504(g)(1).


(Added Pub. L. 109–435, title II, § 204(b), Dec. 20, 2006, 120 Stat. 3214.)

Editorial Notes

References in TextThe effective date of this section, referred to in subsec. (a)(1), is the date of enactment of Pub. L. 109–435, which enacted this section and was approved Dec. 20, 2006.




SUBCHAPTER V—POSTAL SERVICES, COMPLAINTS, AND JUDICIAL REVIEW

Editorial Notes
Prior ProvisionsA prior subchapter V was redesignated subchapter VI of this chapter.

Amendments2006—Pub. L. 109–435, title II, § 204(a)(1), Dec. 20, 2006, 120 Stat. 3210, redesignated subchapter IV of this chapter as this subchapter and substituted “POSTAL SERVICES, COMPLAINTS, AND JUDICIAL REVIEW” for “POSTAL SERVICES AND COMPLAINTS” in subchapter heading.


§ 3661. Postal services(a) The Postal Service shall develop and promote adequate and efficient postal services.

(b) When the Postal Service determines that there should be a change in the nature of postal services which will generally affect service on a nationwide or substantially nationwide basis, it shall submit a proposal, within a reasonable time prior to the effective date of such proposal, to the Postal Regulatory Commission requesting an advisory opinion on the change.

(c) The Commission shall not issue its opinion on any proposal until an opportunity for hearing on the record under sections 556 and 557 of title 5 has been accorded to the Postal Service, users of the mail, and an officer of the Commission who shall be required to represent the interests of the general public. The opinion shall be in writing and shall include a certification by each Commissioner agreeing with the opinion that in his judgment the opinion conforms to the policies established under this title.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 764; Pub. L. 109–435, title VI, § 604(f), Dec. 20, 2006, 120 Stat. 3242.)

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–435 substituted “Postal Regulatory Commission” for “Postal Rate Commission”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

Commission on Postal ServicePub. L. 94–421, § 7, Sept. 24, 1976, 90 Stat. 1307, related to establishment, appointment and compensation of personnel and officers of a Commission on Postal Service and its duty to determine public service aspects of Postal Service and extent to which public service aspects of Postal Service are to be supported by appropriations, to study rate making, and to review service levels and electronic fund transfers and communication techniques, with appropriate recommendations to be transmitted to President and Congress on or before Mar. 15, 1977, 60 days after which transmittal it was to cease to exist.



§ 3662. Rate and service complaints(a) In General.—Any interested person (including an officer of the Postal Regulatory Commission representing the interests of the general public) who believes the Postal Service is not operating in conformance with the requirements of the provisions of sections 101(d), 401(2), 403(c), 404a, or 601, or this chapter (or regulations promulgated under any of those provisions) may lodge a complaint with the Postal Regulatory Commission in such form and manner as the Commission may prescribe.

(b) Prompt Response Required.—(1) In general.—The Postal Regulatory Commission shall, within 90 days after receiving a complaint under subsection (a)—(A) either—(i) upon a finding that such complaint raises material issues of fact or law, begin proceedings on such complaint; or

(ii) issue an order dismissing the complaint; and


(B) with respect to any action taken under subparagraph (A)(i) or (ii), issue a written statement setting forth the bases of its determination.


(2) Treatment of complaints not timely acted on.—For purposes of section 3663, any complaint under subsection (a) on which the Commission fails to act in the time and manner required by paragraph (1) shall be treated in the same way as if it had been dismissed pursuant to an order issued by the Commission on the last day allowable for the issuance of such order under paragraph (1).


(c) Action Required if Complaint Found To Be Justified.—If the Postal Regulatory Commission finds the complaint to be justified, it shall order that the Postal Service take such action as the Commission considers appropriate in order to achieve compliance with the applicable requirements and to remedy the effects of any noncompliance (such as ordering unlawful rates to be adjusted to lawful levels, ordering the cancellation of market tests, ordering the Postal Service to discontinue providing loss-making products, or requiring the Postal Service to make up for revenue shortfalls in competitive products).

(d) Authority To Order Fines in Cases of Deliberate Noncompliance.—In addition, in cases of deliberate noncompliance by the Postal Service with the requirements of this title, the Postal Regulatory Commission may order, based on the nature, circumstances, extent, and seriousness of the noncompliance, a fine (in the amount specified by the Commission in its order) for each incidence of noncompliance. Fines resulting from the provision of competitive products shall be paid from the Competitive Products Fund established in section 2011. All receipts from fines imposed under this subsection shall be deposited in the general fund of the Treasury of the United States.

(Added Pub. L. 109–435, title II, § 205, Dec. 20, 2006, 120 Stat. 3216.)

Editorial Notes
Prior ProvisionsA prior section 3662, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 764, related to rate and service complaints, prior to repeal by Pub. L. 109–435, title II, § 205, Dec. 20, 2006, 120 Stat. 3216.



§ 3663. Appellate review
A person, including the Postal Service, adversely affected or aggrieved by a final order or decision of the Postal Regulatory Commission may, within 30 days after such order or decision becomes final, institute proceedings for review thereof by filing a petition in the United States Court of Appeals for the District of Columbia. The court shall review the order or decision in accordance with section 706 of title 5, and chapter 158 and section 2112 of title 28, on the basis of the record before the Commission.
(Added Pub. L. 109–435, title II, § 205, Dec. 20, 2006, 120 Stat. 3217.)

Editorial Notes
Prior ProvisionsA prior section 3663, added Pub. L. 105–277, div. A, § 101(h) [title VI, § 648(a)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–527, related to annual report on international services, prior to repeal by Pub. L. 109–435, title II, § 205, Dec. 20, 2006, 120 Stat. 3216.



§ 3664. Enforcement of orders
The several district courts have jurisdiction specifically to enforce, and to enjoin and restrain the Postal Service from violating, any order issued by the Postal Regulatory Commission.
(Added Pub. L. 109–435, title II, § 205, Dec. 20, 2006, 120 Stat. 3217.)


SUBCHAPTER VI—GENERAL

Editorial Notes
Amendments2006—Pub. L. 109–435, title II, § 204(a)(2), Dec. 20, 2006, 120 Stat. 3210, redesignated subchapter V of this chapter as this subchapter.


§ 3681. Reimbursement
No mailer may be reimbursed for any amount paid under any rate or fee which, after such payment, is determined to have been unlawful after proceedings in accordance with the provisions of sections 3662 through 3664 of this title, or is superseded by a lower rate or fee established under subchapter II of this chapter.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 764; Pub. L. 109–435, title X, § 1010(a), Dec. 20, 2006, 120 Stat. 3261.)

Editorial Notes
Amendments2006—Pub. L. 109–435 substituted “sections 3662 through 3664” for “section 3628”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3682. Size and weight limits
The Postal Service may establish size and weight limitations for mail matter in the market-dominant category of mail consistent with regulations the Postal Regulatory Commission may prescribe under section 3622. The Postal Service may establish size and weight limitations for mail matter in the competitive category of mail consistent with its authority under section 3632.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 765; Pub. L. 96–70, title I, § 1331(e)(4), Sept. 27, 1979, 93 Stat. 482; Pub. L. 97–242, § 1(a), Aug. 24, 1982, 96 Stat. 300; Pub. L. 109–435, title X, § 1010(b), Dec. 20, 2006, 120 Stat. 3261.)

Editorial Notes
Amendments2006—Pub. L. 109–435 amended section generally. Prior to amendment, section read as follows: “The Postal Service may establish size and weight limitations for mail matter in the same manner as prescribed for changes in mail classification under subchapter II of this chapter.”
1982—Pub. L. 97–242 struck out subsecs. (a) and (b) and designation “(c)” before “The Postal Service” and in resulting undesignated paragraph substituted “mail matter” and “mail classification” for “letter mail” and “classification”, respectively. Former subsecs. (a) and (b) had provided that the maximum weight of mail other than letter mail was 40 pounds, that the maximum size was 78 inches in girth and length combined before July 1, 1971, and 84 inches in girth and length combined on and after July 1, 1971, and that the maximum size on mail, other than letter mail, was 100 inches in girth and length combined and the maximum weight was 70 pounds if the mail (1) was mailed at, or addressed for delivery at, other than first-class post offices or on rural or star routes, (2) contained baby fowl, live plants, trees, shrubs, or agricultural commodities but not the manufactured products of those commodities, (3) would have been entitled to be mailed under former section 4554 of this title, (4) was addressed to or mailed at any Armed Forces post office outside the 50 States, or (5) was addressed to or mailed in the Commonwealth of Puerto Rico, the States of Alaska and Hawaii, or a possession of the United States including the Trust Territory of the Pacific Islands.
1979—Subsec. (b)(5). Pub. L. 96–70 struck out “the Canal Zone and” after “United States including”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentPub. L. 97–242, § 1(b), Aug. 24, 1982, 96 Stat. 300, provided that: “The size and weight limitations for other than letter mail established by subsections (a) and (b) of section 3682 of title 39, United States Code, as in effect on the day prior to the effective date of this section [Aug. 24, 1982], shall remain in effect until changed pursuant to section 3682 of such title, as amended, by subsection (a) of this section.”


Effective Date of 1979 AmendmentAmendment by Pub. L. 96–70 effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.

Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3683. Uniform rates for books; films; other materials(a) Notwithstanding any other provision of this title, the rates of postage established for mail matter enumerated in former section 4554 of this title shall be uniform for such mail of the same weight, and shall not vary with the distance transported.

(b) The rates of postage under former section 4554(b)(1) of this title shall not be effective except with respect to mailings which—(1) constitute materials specified in former section 4554(b)(2) of this title; and

(2) are sent between—(A) an institution, organization, or association listed in subparagraph (A) or (B) of such former section 4554(b)(1) and any other such institution, organization, or association;

(B) an institution, organization, or association referred to in subparagraph (A) and any individual (other than an individual having a financial interest in the sale, promotion, or distribution of the materials involved);

(C) an institution, organization, or association referred to in subparagraph (A) and a qualified nonprofit organization (as defined in former section 4452(d) of this title) that is not such an institution, organization, or association; or

(D) an institution, organization, or association referred to in subparagraph (A) and a publisher, if such institution, organization, or association has placed an order to purchase such materials for delivery to such institution, organization, or association.



(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 765; Pub. L. 94–421, § 12, Sept. 24, 1976, 90 Stat. 1312; Pub. L. 103–123, title VII, § 706(a), Oct. 28, 1993, 107 Stat. 1272.)

Editorial Notes

References in TextFormer sections 4452 and 4554 of this title, referred to in text, mean sections 4452 and 4554 of former Title 39, The Postal Service, prior to the general revision and reenactment of Title 39 by Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 719.

Amendments1993—Subsec. (b). Pub. L. 103–123 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The rates for mail matter specified in former section 4554(a)(1) or 4554(b)(2)(A) of this title, when mailed from a publisher or a distributor to a school, college, university, or library, shall be the rate currently in effect for such mail matter under the provisions of former section 4554(b)(1) of this title.”
1976—Pub. L. 94–421 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentPub. L. 103–123, title VII, § 706(b), Oct. 28, 1993, 107 Stat. 1272, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to mail sent after September 30, 1993.”


Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3684. Limitations
Except as provided in section 3627 of this title, no provision of this chapter shall be construed to give authority to the Governors to make any change in any provision of this title.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 765; Pub. L. 99–410, title II, § 201(b)(4), Aug. 28, 1986, 100 Stat. 929; Pub. L. 109–435, title X, § 1010(f), Dec. 20, 2006, 120 Stat. 3262.)

Editorial Notes
Amendments2006—Pub. L. 109–435 substituted “of this title” for “of section 3682 or 3683 or chapter 30, 32, or 34 of this title”.
1986—Pub. L. 99–410 struck out “, or of the Federal Voting Assistance Act of 1955” after “or 34 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–410 applicable with respect to elections taking place after Dec. 31, 1987, see section 204 of Pub. L. 99–410, set out as an Effective Date note under section 20301 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3685. Filing of information relating to periodical publications(a) Each owner of a publication having periodical publication mail privileges shall furnish to the Postal Service at least once a year, and shall publish in such publication once a year, information in such form and detail and at such time as the Postal Service may require with respect to—(1) the identity of the editor, managing editor, publishers, and owners;

(2) the identity of the corporation and stockholders thereof, if the publication is owned by a corporation;

(3) the identity of known bondholders, mortgagees, and other security holders;

(4) the extent and nature of the circulation of the publication, including, but not limited to, the number of copies distributed, the methods of distribution, and the extent to which such circulation is paid in whole or in part; and

(5) such other information as the Postal Service may deem necessary to determine whether the publication meets the standards for periodical publication mail privileges.

The Postal Service shall not require the names of persons owning less than 1 percent of the total amount of stocks, bonds, mortgages, or other securities.

(b) Each publication having such mail privileges shall furnish to the Postal Service information in such form and detail, and at such times, as the Postal Service requires to determine whether the publication continues to qualify for such privileges.

(c) The Postal Service shall make appropriate rules and regulations to carry out the purposes of this section, including provision for suspension or revocation of periodical publication mail privileges for failure to furnish the required information.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 765.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 20, 1971, pursuant to Resolution No. 71–10 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 3686. Bonus authority(a) In General.—The Postal Service may establish 1 or more programs to provide bonuses or other rewards to officers and employees of the Postal Service in senior executive or equivalent positions to achieve the objectives of this chapter.

(b) Limitation on Total Compensation.—(1) In general.—Under any such program, the Postal Service may award a bonus or other reward in excess of the limitation set forth in the last sentence of section 1003(a), if such program has been approved under paragraph (2). Any such award or bonus may not cause the total compensation of such officer or employee to exceed the total annual compensation payable to the Vice President under section 104 of title 3 as of the end of the calendar year in which the bonus or award is paid.

(2) Approval process.—If the Postal Service wishes to have the authority, under any program described in subsection (a), to award bonuses or other rewards in excess of the limitation set forth in the last sentence of section 1003(a)—(A) the Postal Service shall make an appropriate request to the Board of Governors of the Postal Service in such form and manner as the Board requires; and

(B) the Board of Governors shall approve any such request if the Board certifies, for the annual appraisal period involved, that the performance appraisal system for affected officers and employees of the Postal Service (as designed and applied) makes meaningful distinctions based on relative performance.


(3) Revocation authority.—If the Board of Governors of the Postal Service finds that a performance appraisal system previously approved under paragraph (2)(B) does not (as designed and applied) make meaningful distinctions based on relative performance, the Board may revoke or suspend the authority of the Postal Service to continue a program approved under paragraph (2) until such time as appropriate corrective measures have, in the judgment of the Board, been taken.


(c) Exceptions for Critical Positions.—Notwithstanding any other provision of law, the Board of Governors may allow up to 12 officers or employees of the Postal Service in critical senior executive or equivalent positions to receive total compensation in an amount not to exceed 120 percent of the total annual compensation payable to the Vice President under section 104 of title 3 as of the end of the calendar year in which such payment is received. For each exception made under this subsection, the Board shall provide written notification to the Director of the Office of Personnel Management and the Congress within 30 days after the payment is made setting forth the name of the officer or employee involved, the critical nature of his or her duties and responsibilities, and the basis for determining that such payment is warranted.

(d) Information for Inclusion in Comprehensive Statement.—Included in its comprehensive statement under section 2401(e) for any period shall be—(1) the name of each person receiving a bonus or other payment during such period which would not have been allowable but for the provisions of subsection (b) or (c);

(2) the amount of the bonus or other payment; and

(3) the amount by which the limitation set forth in the last sentence of section 1003(a) was exceeded as a result of such bonus or other payment.


(e) Regulations.—The Board of Governors may prescribe regulations for the administration of this section.

(Added Pub. L. 109–435, title V, § 506, Dec. 20, 2006, 120 Stat. 3236.)


SUBCHAPTER VII—MODERN SERVICE STANDARDS
§ 3691. Establishment of modern service standards(a) Authority Generally.—Not later than 12 months after the date of enactment of this section, the Postal Service shall, in consultation with the Postal Regulatory Commission, by regulation establish (and may from time to time thereafter by regulation revise) a set of service standards for market-dominant products.

(b) Objectives.—(1) In general.—Such standards shall be designed to achieve the following objectives:(A) To enhance the value of postal services to both senders and recipients.

(B) To preserve regular and effective access to postal services in all communities, including those in rural areas or where post offices are not self-sustaining.

(C) To reasonably assure Postal Service customers delivery reliability, speed and frequency consistent with reasonable rates and best business practices.

(D) To provide a system of objective external performance measurements for each market-dominant product as a basis for measurement of Postal Service performance.


(2) Implementation of performance measurements.—With respect to paragraph (1)(D), with the approval of the Postal Regulatory Commission an internal measurement system may be implemented instead of an external measurement system.


(c) Factors.—In establishing or revising such standards, the Postal Service shall take into account—(1) the actual level of service that Postal Service customers receive under any service guidelines previously established by the Postal Service or service standards established under this section;

(2) the degree of customer satisfaction with Postal Service performance in the acceptance, processing and delivery of mail;

(3) the needs of Postal Service customers, including those with physical impairments;

(4) mail volume and revenues projected for future years;

(5) the projected growth in the number of addresses the Postal Service will be required to serve in future years;

(6) the current and projected future cost of serving Postal Service customers;

(7) the effect of changes in technology, demographics, and population distribution on the efficient and reliable operation of the postal delivery system; and

(8) the policies of this title and such other factors as the Postal Service determines appropriate.


(d) Review.—The regulations promulgated pursuant to this section (and any revisions thereto), and any violations thereof, shall be subject to review upon complaint under sections 3662 and 3663.

(Added Pub. L. 109–435, title III, § 301, Dec. 20, 2006, 120 Stat. 3218.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 109–435, which was approved Dec. 20, 2006.

Statutory Notes and Related Subsidiaries
Postal Service PlanPub. L. 109–435, title III, § 302, Dec. 20, 2006, 120 Stat. 3219, provided that:
“(a) In General.—Within 6 months after the establishment of the service standards under section 3691 of title 39, United States Code, as added by this Act, the Postal Service shall, in consultation with the Postal Regulatory Commission, develop and submit to Congress a plan for meeting those standards.

“(b) Contents.—The plan under this section shall—“(1) establish performance goals;

“(2) describe any changes to the Postal Service’s processing, transportation, delivery, and retail networks necessary to allow the Postal Service to meet the performance goals;

“(3) describe any changes to planning and performance management documents previously submitted to Congress to reflect new performance goals; and

“(4) describe the long-term vision of the Postal Service for rationalizing its infrastructure and workforce, and how the Postal Service intends to implement that vision.


“(c) Postal Facilities.—“(1) Findings.—Congress finds that—“(A) the Postal Service has more than 400 logistics facilities, separate from its post office network;

“(B) as noted by the President’s Commission on the United States Postal Service, the Postal Service has more facilities than it needs and the streamlining of this distribution network can pave the way for the potential consolidation of sorting facilities and the elimination of excess costs;

“(C) the Postal Service has always revised its distribution network to meet changing conditions and is best suited to address its operational needs; and

“(D) Congress strongly encourages the Postal Service to—“(i) expeditiously move forward in its streamlining efforts; and

“(ii) keep unions, management associations, and local elected officials informed as an essential part of this effort and abide by any procedural requirements contained in the national bargaining agreements.



“(2) In general.—The Postal Service plan shall include a description of—“(A) the long-term vision of the Postal Service for rationalizing its infrastructure and workforce; and

“(B) how the Postal Service intends to implement that vision.


“(3) Content of facilities plan.—The plan under this subsection shall include—“(A) a strategy for how the Postal Service intends to rationalize the postal facilities network and remove excess processing capacity and space from the network, including estimated timeframes, criteria, and processes to be used for making changes to the facilities network, and the process for engaging policy makers and the public in related decisions;

“(B) a discussion of what impact any facility changes may have on the postal workforce and whether the Postal Service has sufficient flexibility to make needed workforce changes;

“(C) an identification of anticipated costs, cost savings, and other benefits associated with the infrastructure rationalization alternatives discussed in the plan; and

“(D) procedures that the Postal Service will use to—“(i) provide adequate public notice to communities potentially affected by a proposed rationalization decision;

“(ii) make available information regarding any service changes in the affected communities, any other effects on customers, any effects on postal employees, and any cost savings;

“(iii) afford affected persons ample opportunity to provide input on the proposed decision; and

“(iv) take such comments into account in making a final decision.



“(4) Annual reports.—“(A) In general.—Not later than 90 days after the end of each fiscal year, the Postal Service shall prepare and submit a report to Congress on how postal decisions have impacted or will impact rationalization plans.

“(B) Contents.—Each report under this paragraph shall include—“(i) an account of actions taken during the preceding fiscal year to improve the efficiency and effectiveness of its processing, transportation, and distribution networks while preserving the timely delivery of postal services, including overall estimated costs and cost savings;

“(ii) an account of actions taken to identify any excess capacity within its processing, transportation, and distribution networks and implement savings through realignment or consolidation of facilities including overall estimated costs and cost savings;

“(iii) an estimate of how postal decisions related to mail changes, security, automation initiatives, worksharing, information technology systems, excess capacity, consolidating and closing facilities, and other areas will impact rationalization plans;

“(iv) identification of any statutory or regulatory obstacles that prevented or will prevent or hinder the Postal Service from taking action to realign or consolidate facilities; and

“(v) such additional topics and recommendations as the Postal Service considers appropriate.



“(5) Existing efforts.—Effective on the date of enactment of this Act [Dec. 20, 2006], the Postal Service may not close or consolidate any processing or logistics facilities without using procedures for public notice and input consistent with those described under paragraph (3)(D).


“(d) Alternate Retail Options.—The Postal Service plan shall include plans to expand and market retail access to postal services, in addition to post offices, including—“(1) vending machines;

“(2) the Internet;

“(3) postage meters;

“(4) Stamps by Mail;

“(5) Postal Service employees on delivery routes;

“(6) retail facilities in which overhead costs are shared with private businesses and other government agencies;

“(7) postal kiosks; or

“(8) any other nonpost office access channel providing market retail access to postal services.


“(e) Reemployment Assistance and Retirement Benefits.—The Postal Service plan shall include—“(1) a comprehensive plan under which reemployment assistance shall be afforded to employees displaced as a result of automation of any of its functions, the closing and consolidation of any of its facilities, or such other reasons as the Postal Service may determine; and

“(2) a plan, developed in consultation with the Office of Personnel Management, to offer early retirement benefits.


“(f) Continued Authority.—Nothing in this section shall be construed to prohibit the Postal Service from implementing any change to its processing, transportation, delivery, and retail networks under any authority granted to the Postal Service for those purposes.”









PART V—TRANSPORTATION OF MAIL



Chap.

Sec.

50.General5001

[52.Repealed]5201

54.Transportation of Mail by Air5401

56.Transportation of Mail by Vessel5601



Editorial Notes
Amendments2006—Pub. L. 109–435, title X, § 1002(c), Dec. 20, 2006, 120 Stat. 3255, struck out item relating to chapter 52 “Transportation of Mail by Surface Carrier”.


CHAPTER 50—GENERAL



Sec.


5001.Provisions for carrying mail.


5002.Transportation of mail of adjoining countries through the United States.


5003.Establishment of post roads.


5004.Discontinuance of service on post roads.


5005.Mail transportation.


5006.Lien on compensation of contractor.


5007.Free transportation of postal employees.



§ 5001. Provisions for carrying mail
The Postal Service shall provide for the transportation of mail in accordance with the policies established under section 101(e) and (f) of this title and the provisions of this chapter. Notwithstanding any other provision of this title, the Postal Service may make arrangements on a temporary basis for the transportation of mail when, as determined by the Postal Service, an emergency arises. Such arrangements shall terminate when the emergency ceases and the Postal Service is promptly able to secure transportation services under other provisions of this title.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 766.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5002. Transportation of mail of adjoining countries through the United States
The Postal Service, with the consent of the President, may make arrangements to allow the mail of countries adjoining the United States to be transported over the territory of the United States from one point in that country to any other point therein, at the expense of the country to which the mail belongs, upon obtaining a like privilege for the transportation of United States mail through the country to which the privilege is granted.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 766.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5003. Establishment of post roads
The following are post roads:(1) the waters of the United States, during the time the mail is carried thereon;

(2) railroads or parts of railroads and air routes in operation;

(3) canals, during the time the mail is carried thereon;

(4) public roads, highways, and toll roads during the time the mail is carried thereon; and

(5) letter-carrier routes established for the collection and delivery of mail.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 766.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5004. Discontinuance of service on post roads
The Postal Service may discontinue service on a post road or part thereof when, in its opinion, the public interest so requires.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 767.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5005. Mail transportation(a) The Postal Service may obtain mail transportation service—(1) from air carriers as provided in chapter 54 of this title;

(2) from water carriers as provided in chapter 56 of this title; and

(3) by contract from any person or carrier for surface and water transportation under such terms and conditions as it deems appropriate, subject to the provisions of this section.


(b)(1) Contracts for the transportation of mail procured under subsection (a)(3) of this section shall be for periods not in excess of 4 years (or such longer period of time as may be determined by the Postal Service to be advisable or appropriate) and shall be entered into only after advertising a sufficient time previously for proposals. The Postal Service, with the consent of the holder of any such contract, may adjust the compensation allowed under that contract for increased or decreased costs resulting from changed conditions occurring during the term of the contract.

(2) A contract under subsection (a)(3) of this section may be renewed at the existing rate by mutual agreement between the contractor or subcontractor and the Postal Service.

(3) Any contract between the Postal Service and any carrier or person for the transportation of mail shall be available for inspection in the office of the Postal Service and either the Surface Transportation Board or the Secretary of Transportation if for the carriage of mail in foreign air transportation (as defined in section 40102(a) of title 49), as appropriate, and in post offices on the post roads involved as determined by the Postal Service, at least 15 days prior to the effective date of the contract.


(c) The Postal Service, in determining whether to obtain transportation of mail by contract under subsection (a)(3) of this section or by Government motor vehicle, shall use the mode of transportation which best serves the public interest, due consideration being given to the cost of the transportation service under each mode.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 767; Pub. L. 92–286, May 1, 1972, 86 Stat. 133; Pub. L. 98–443, § 9(g)(2), Oct. 4, 1984, 98 Stat. 1707; Pub. L. 103–272, § 5(k)(2), July 5, 1994, 108 Stat. 1375; Pub. L. 104–88, title III, § 307(1), (2), Dec. 29, 1995, 109 Stat. 945, 946; Pub. L. 109–435, title X, § 1002(a)(2), (b)(1), Dec. 20, 2006, 120 Stat. 3254, 3255.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–435, § 1002(a)(2)(A), struck out par. (1), which related to common carriers by rail and motor vehicle or persons as provided in chapter 52, redesignated pars. (2) to (4) as (1) to (3), respectively, and, in par. (3), struck out “(as defined in section 5201(6) of this title)” after “any person”.
Subsec. (b)(1), (2). Pub. L. 109–435, § 1002(a)(2)(B), (b)(1), substituted “(a)(3)” for “(a)(4)” in pars. (1) and (2) and “(or such longer period of time as may be determined by the Postal Service to be advisable or appropriate)” for “(or where the Postal Service determines that special conditions or the use of special equipment warrants, not in excess of 6 years)” in par. (1).
Subsec. (c). Pub. L. 109–435, § 1002(a)(2)(C), substituted “by contract under subsection (a)(3) of this section or” for “by carrier or person under subsection (a)(1) of this section, by contract under subsection (a)(4) of this section, or”.
1995—Subsec. (a)(4). Pub. L. 104–88, § 307(1), substituted “5201(6)” for “5201(7)”.
Subsec. (b)(3). Pub. L. 104–88, § 307(2), substituted “Surface Transportation Board” for “Interstate Commerce Commission”.
1994—Subsec. (b)(3). Pub. L. 103–272 substituted “section 40102(a) of title 49” for “section 101 of the Federal Aviation Act of 1958”.
1984—Subsec. (b)(3). Pub. L. 98–443 substituted “Secretary of Transportation if for the carriage of mail in foreign air transportation (as defined in section 101 of the Federal Aviation Act of 1958)” for “Civil Aeronautics Board”.
1972—Subsec. (b)(2). Pub. L. 92–286 substituted “contractor or subcontractor” for “holder”.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–443 effective Jan. 1, 1985, see section 9(v) of Pub. L. 98–443, set out as a note under section 5314 of Title 5, Government Organization and Employees.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5006. Lien on compensation of contractor(a) A person who—(1) performs service for a contractor or subcontractor in the transportation of mail;

(2) files his contract for service with the Postal Service; and

(3) files satisfactory evidence of performance with the Postal Service;

shall have a lien on money due the contractor or subcontractor for the service.

(b) The Postal Service may pay the person establishing a lien under subsection (a) of this section the sum due him, when the contractor or subcontractor fails to pay the person the amount of his lien within 2 months after the expiration of the month in which the service was performed. It shall charge the amount so paid to the contract. The payments may not exceed the annual rate of pay of the contractor or subcontractor.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 767.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5007. Free transportation of postal employees(a) Each person or carrier engaged in the transportation of mail shall carry on any vessel, train, motor vehicle, or aircraft he operates, upon exhibiting their credentials and without extra charge therefor, persons on duty in charge of the mails or when traveling to and from such duty.

(b)(1) In this subsection, “air carrier” and “aircraft” have the same meanings given those terms in section 40102(a) of title 49.

(2) An air carrier engaged in transporting mail shall carry without charge on any plane it operates those agents and officers of the Postal Service traveling on official business related to transporting mail by aircraft, as prescribed by regulations of the Secretary of Transportation, on exhibiting credentials.


(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 768; Pub. L. 103–272, § 4(g)(1), July 5, 1994, 108 Stat. 1364.)

Editorial Notes
Amendments1994—Pub. L. 103–272 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




[CHAPTER 52—REPEALED]
[§§ 5201 to 5215. Repealed. Pub. L. 109–435, title X, § 1002(a)(1), Dec. 20, 2006, 120 Stat. 3254]

Section 5201, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 768; Pub. L. 95–473, § 2(a)(4)(A)–(C), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 96–454, § 3(b)(2), Oct. 15, 1980, 94 Stat. 2012; Pub. L. 97–261, § 6(d)(4), Sept. 20, 1982, 96 Stat. 1107; Pub. L. 99–521, § 4(3), Oct. 22, 1986, 100 Stat. 2993; Pub. L. 104–88, title III, § 307(3)–(9), (14), Dec. 29, 1995, 109 Stat. 946, related to definitions.


Section 5202, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 768, related to applicability of chapter.


Section 5203, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 768; Pub. L. 95–473, § 2(a)(4)(D), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 104–88, title III, § 307(10), (14), Dec. 29, 1995, 109 Stat. 946, related to authorization of service by carrier.


Section 5204, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 769, related to changes in service and placement of equipment.


Section 5205, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 769, related to evidence of service.


Section 5206, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 769, related to fines and deductions.


Section 5207, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 770; Pub. L. 104–88, title III, § 307(11), (14), Dec. 29, 1995, 109 Stat. 946, directed the Surface Transportation Board to fix rates.


Section 5208, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 770; Pub. L. 104–88, title III, § 307(12), (14), Dec. 29, 1995, 109 Stat. 946, related to procedures.


Section 5209, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 770; Pub. L. 104–88, title III, § 307(14), Dec. 29, 1995, 109 Stat. 946, related to special rates.


Section 5210, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771, related to intermodal transportation.


Section 5211, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771, related to statistical studies.


Section 5212, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771; Pub. L. 104–88, title III, § 307(14), Dec. 29, 1995, 109 Stat. 946, related to special contracts.


Section 5213, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771, related to carrier operations, receipts, and expenditures.


Section 5214, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771, related to agreements with passenger common carriers by motor vehicle.


Section 5215, Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 771; Pub. L. 95–473, § 2(a)(4)(E), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 104–88, title III, § 307(12)–(14), Dec. 29, 1995, 109 Stat. 946, related to star route certification.



CHAPTER 54—TRANSPORTATION OF MAIL BY AIR



Sec.


5401.Authorization.


5402.Contracts for transportation of mail by air.


5403.Fines.



§ 5401. Authorization(a) The Postal Service is authorized to provide for the safe and expeditious transportation of mail by aircraft.

(b) Except as otherwise provided in section 5402 of this title, the Postal Service may make such rules, regulations, and orders consistent with part A of subtitle VII of title 49, or any order, rule, or regulation made by the Secretary of Transportation thereunder, as may be necessary for such transportation.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 772; Pub. L. 98–443, § 9(g)(3), Oct. 4, 1984, 98 Stat. 1707; Pub. L. 103–272, § 5(k)(3), July 5, 1994, 108 Stat. 1375.)

Editorial Notes
Amendments1994—Subsec. (b). Pub. L. 103–272 substituted “part A of subtitle VII” for “sections 1301–1542”.
1984—Subsec. (b). Pub. L. 98–443 substituted “Secretary of Transportation” for “Civil Aeronautics Board”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–443 effective Jan. 1, 1985, see section 9(v) of Pub. L. 98–443, set out as a note under section 5314 of Title 5, Government Organization and Employees.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5402. Contracts for transportation of mail by air(a) In this section—(1) the term “acceptance point” means the point at which nonpriority bypass mail originates;

(2) the terms foreign air carrier,11 So in original. Probably should be set off by quotation marks and the term “foreign air carrier” probably should appear only once. “air carrier”, “interstate air transportation”, “foreign air carrier”.22 So in original. The period probably should be a comma and the term “foreign air carrier” probably should appear only once. and “foreign air transportation” have the meanings given such terms in section 40102(a) of title 49, United States Code;

(3) the term “base fare” means the fare paid to the carrier issuing the passenger ticket or carrying nonmail freight which may entail service being provided by more than 1 carrier;

(4) the term “bush carrier” means a carrier operating aircraft certificated within the payload capacity requirements of subsection (g)(1)(A)(iv)(I) on a city pair route;

(5) the term “bush passenger carrier” means a passenger carrier that meets the requirements of subsection (g)(1)(A)(iv)(I) and provides passenger service on a city pair route;

(6) the term “bush route” means an air route in which only a bush carrier is tendered nonpriority bypass mail between the origination point, being either an acceptance point or a hub, as determined by the Postal Service, and the destination city;

(7) the term “certificated air carrier” means an air carrier that holds a certificate of public convenience and necessity issued under section 41102(a) of title 49;

(8) the term “city pair” means service between an origin and destination city pair;

(9) the term “code-share relationship” means a relationship pursuant to which any certificated air carrier or foreign air carrier’s designation code is used to identify a flight operated by another air carrier or foreign air carrier;

(10) the term “composite rate”—(A) means a combination of mainline and bush linehaul rates and a single terminal handling payment at a bush terminal handling rate paid to a bush carrier for a direct flight from an acceptance point to a bush destination beyond a hub point; and

(B) shall be based on the mainline rate paid to the hub, plus the lowest bush rate paid to bush carriers in the State of Alaska for the distance traveled from the hub point to the destination point;


(11) the term “equitable tender” means the practice of the Postal Service of equitably distributing mail on a fair and reasonable basis between those air carriers that offer equivalent services and costs between 2 communities in accordance with the regulations of the Postal Service;

(12) the term “existing mainline carrier” means a mainline carrier (as defined in this subsection) that on January 1, 2001, was—(A) certified under part 121;

(B) qualified to provide mainline nonpriority bypass mail service; and

(C) actually engaged in the carriage, on scheduled service within the State of Alaska, of mainline nonpriority bypass mail tendered to it under its designator code.33 So in original. The period probably should be a semicolon.


(13) the term “mainline carrier” means a carrier operating aircraft under part 121 and certificated within the payload capacity requirements of subsection (g)(1)(A)(iv)(II) on a given city pair route;

(14) the term “mainline route” means a city pair in which a mainline carrier is tendered nonpriority bypass mail;

(15) the term “new”, when referencing a carrier, means a carrier that—(A) meets the respective requirements of subclause (I) or (II) of subsection (g)(1)(A)(iv), depending on the type of route being served and the size of aircraft being used to provide service;

(B) began providing nonpriority bypass mail service on a city pair route in the State of Alaska after January 1, 2001; and

(C) is not comprised of previously qualified existing mainline carriers as a result of merger or sale;


(16) the term “part 121” means part 121 of title 14, Code of Federal Regulations;

(17) the term “part 135” means part 135 of title 14, Code of Federal Regulations;

(18) the term “scheduled service” means—(A) flights are operated in common carriage available to the general public under a published schedule;

(B) flight schedules are announced in advance in systems specified by the Postal Service, in addition to the Official Airline Guide or the air cargo equivalent of that Guide;

(C) flights depart whether full or not; and

(D) customers contract for carriage separately on a regular basis;


(19) the term “Secretary” means the Secretary of Transportation;

(20) the term “121 bush passenger carrier” means a bush passenger carrier providing passenger service on bush routes under part 121;

(21) the term “121 mainline passenger carrier” means a mainline carrier providing passenger service through scheduled service on routes under part 121;

(22) the term “121 passenger aircraft” means an aircraft flying passengers on a city pair route that is operated under part 121;

(23) the term “121 passenger carrier” means a passenger carrier that provides scheduled service under part 121;

(24) the term “135 bush passenger carrier” means a bush passenger carrier providing passenger service through scheduled service on bush routes under part 135; and

(25) the term “135 passenger carrier” means a passenger carrier that provides scheduled service under part 135.


(b) International Mail.—(1) In general.—(A) Except as otherwise provided in this subsection, the Postal Service may contract for the transportation of mail by aircraft between any of the points in foreign air transportation only with certificated air carriers. A contract may be awarded to a certificated air carrier to transport mail by air between any of the points in foreign air transportation that the Secretary of Transportation has authorized the carrier to serve either directly or through a code-share relationship with one or more foreign air carriers.

(B) If the Postal Service has sought offers or proposals from certificated air carriers to transport mail in foreign air transportation between points, or pairs of points within a geographic region or regions, and has not received offers or proposals that meet Postal Service requirements at a fair and reasonable price from at least 2 such carriers, the Postal Service may seek offers or proposals from foreign air carriers. Where service in foreign air transportation meeting the Postal Service’s requirements is unavailable at a fair and reasonable price from at least 2 certificated air carriers, either directly or through a code-share relationship with one or more foreign air carriers, the Postal Service may contract with foreign air carriers to provide the service sought if, when the Postal Service seeks offers or proposals from foreign air carriers, it also seeks an offer or proposal to provide that service from any certificated air carrier providing service between those points, or pairs of points within a geographic region or regions, on the same terms and conditions that are being sought from foreign air carriers.

(C) For purposes of this subsection, the Postal Service shall use a methodology for determining fair and reasonable prices for the Postal Service designated region or regions developed in consultation with, and with the concurrence of, certificated air carriers representing at least 51 percent of available ton miles in the markets of interest.

(D) For purposes of this subsection, ceiling prices determined pursuant to the methodology used under subparagraph (C) shall be presumed to be fair and reasonable if they do not exceed the ceiling prices derived from—(i) a weighted average based on market rate data furnished by the International Air Transport Association or a subsidiary unit thereof; or

(ii) if such data are not available from those sources, such other neutral, regularly updated set of weighted average market rates as the Postal Service, with the concurrence of certificated air carriers representing at least 51 percent of available ton miles in the markets of interest, may designate.


(E) If, for purposes of subparagraph (D)(ii), concurrence cannot be attained, then the most recently available market rate data described in this subparagraph shall continue to apply for the relevant market or markets.


(2) Contract process.—The Postal Service shall contract for foreign air transportation as set forth in paragraph (1) through an open procurement process that will provide—(A) potential offerors with timely notice of business opportunities in sufficient detail to allow them to make a proposal;

(B) requirements, proposed terms and conditions, and evaluation criteria to potential offerors; and

(C) an opportunity for unsuccessful offerors to receive prompt feedback upon request.


(3) Emergency or unanticipated conditions; inadequate lift space.—The Postal Service may enter into contracts to transport mail by air in foreign air transportation with a certificated air carrier or a foreign air carrier without complying with the requirements of paragraphs (b)(1) and (2) if—(A) emergency or unanticipated conditions exist that make it impractical for the Postal Service to comply with such requirements; or

(B) its demand for lift exceeds the space available to it under existing contracts and—(i) there is insufficient time available to seek additional lift using procedures that comply with those requirements without compromising the Postal Service’s service commitments to its own customers; and

(ii) the Postal Service first offers any certificated air carrier holding a contract to carry mail between the relevant points the opportunity to carry such excess volumes under the terms of its existing contract.




(c) Good Faith Effort Required.—The Postal Service and potential offerors shall put a good-faith effort into resolving disputes concerning the award of contracts made under subsection (b).

(d) If the Postal Service determines that service by certificated air carriers or combination of air carriers between any pair or pairs of points in foreign air transportation is not adequate for its purposes, it may contract, without advertising for bids, in such manner and under such terms and conditions as it may deem appropriate, with any air taxi operator or combination thereof for such air transportation service. Contracts made under this subsection may be renewed at the existing rate by mutual agreement between the holder and the Postal Service. The Postal Service, with the consent of the air taxi operator, may adjust the compensation under such contracts for increased or decreased costs occasioned by changed conditions occurring during the contract term. The Postal Service shall cancel such a contract when the Secretary authorizes an additional certificated carrier or carriers to provide service between any pair or pairs of points covered by the contract, and such carrier or carriers inaugurate schedules adequate for its purposes.

(e)(1) The Postal Service may determine rates and contract with any air carrier for the transportation of mail by aircraft in interstate air transportation either through negotiations or competitive bidding.

(2)(A) In the exercise of its authority under paragraph (1), the Postal Service may require any air carrier to accept as mail shipments of day-old poultry, honeybees, and such other live animals as postal regulations allow to be transmitted as mail matter. The authority of the Postal Service under this subparagraph shall not apply in the case of any air carrier who commonly and regularly refuses to accept any live animals as cargo.

(B) Notwithstanding any other provision of law, the Postal Service is authorized to assess, as postage to be paid by the mailers of any shipments covered by subparagraph (A), a reasonable surcharge that the Postal Service determines in its discretion to be adequate to compensate air carriers for any necessary additional expense incurred in handling such shipments.



(f) The authority of the Secretary and the Postal Service under subsections (b), (c), and (d) of this section shall also apply, and the authority of the Postal Service under subsection (e) shall not apply, to the transportation of mail by aircraft between any two points both of which are within the State of Alaska and between which the air carrier is authorized by the Secretary to engage in the transportation of mail.

(g)(1)(A) The Postal Service, in selecting carriers of nonpriority bypass mail to any point served by more than 1 carrier in the State of Alaska, shall adhere to an equitable tender policy within a qualified group of carriers, in accordance with the regulations of the Postal Service, and shall, at a minimum, require that any such carrier—(i) hold a certificate of public convenience and necessity issued under section 41102(a) of title 49;

(ii) operate at least to such point at least the number of scheduled flights each week established under subparagraph (B)(i);

(iii) exhibit an adherence to such scheduled flights; and

(iv) have provided scheduled service with at least the number of scheduled noncontract flights each week established under subparagraph (B)(ii) between 2 points within the State of Alaska for at least 12 consecutive months with aircraft—(I) up to 7,500 pounds payload capacity before being selected as a carrier of nonpriority bypass mail at an applicable intra-Alaska bush service mail rate; and

(II) over 7,500 pounds payload capacity before being selected as a carrier of nonpriority bypass mail at the intra-Alaska mainline service mail rate.



(B)(i) For purposes of subparagraph (A)(ii)—(I) for aircraft described under subparagraph (A)(iv)(I) the number is 3; and

(II) for aircraft described under subparagraph (A)(iv)(II), the number is 2, except as may be provided under subparagraph (C).


(ii) For purposes of subparagraph (A)(iv)—(I) for aircraft described under subparagraph (A)(iv)(I), the number is 3; and

(II) for aircraft described under subparagraph (A)(iv)(II), for any week in any month before the effective date of the Rural Air Service Improvement Act of 2004, the number is 3, and after such date, the number is 2.



(C) The Postal Service, after consultation with affected carriers, may establish for service by aircraft described under subparagraph (A)(iv)(II)—(i) a larger number of flights than required under subparagraph (B)(i); or

(ii) the days that service will operate.



(2) The Postal Service—(A) may provide direct mainline non-priority bypass mail service to any bush point in the State of Alaska, without regard to paragraph (1)(B), if such service is equal to or better than interline service in cost and quality;

(B) shall deduct the non-priority bypass mail poundage flown on direct mainline flights to bush points within the State of Alaska by any carrier, from such carrier’s allocation of the total poundage of non-priority bypass mail transported to the nearest appropriate Postal Service hub point in any month;

(C) shall offer a bush passenger carrier providing service on a route in the State of Alaska between an acceptance point and a hub not served by a mainline carrier the opportunity to receive equitable tender of nonpriority bypass mail at mainline service rates when a mainline carrier begins serving that route if the bush passenger carrier—(i) meets the requirements of paragraph (1);

(ii) provided at least 20 percent of the passenger service (as calculated in subsection (h)(5)) between such city pair for the 6 months immediately preceding the date on which the bush carrier seeks such tender; and

(iii) continues to provide not less than 20 percent of the passenger service on the city pair while seeking such tender;


(D) shall offer bush passenger carriers and nonmail freight carriers the opportunity to receive equitable tender of nonpriority bypass mail at mainline service rates from a hub point to a destination city in the State of Alaska if the city pair is also being served by a mainline carrier and—(i) for a passenger carrier—(I) the carrier meets the requirements of paragraph (1);

(II) the carrier provided at least 20 percent of the passenger service (as calculated in subsection (h)(5)) on the city pair route for the 6 months immediately preceding the date on which the carrier seeks such tender; and

(III) the carrier continues to provide not less than 20 percent of the passenger service on the route; or


(ii) for a nonmail freight carrier—(I) the carrier meets the requirements of paragraph (1); and

(II) the carrier provided at least 25 percent of the nonmail freight service (as calculated in subsection (i)(6)) on the city pair route for the 6 months immediately preceding the date on which the carrier seeks such tender;



(E)(i) shall not offer equitable tender of nonpriority mainline bypass mail at mainline rates to a bush carrier operating from an acceptance point to a hub point in the State of Alaska, except as described in subparagraph (C); and

(ii) may tender nonpriority bypass mail at bush rates to a bush carrier from an acceptance point to a hub point in the State of Alaska if the Postal Service determines that—(I) the bush carrier meets the requirements of paragraph (1);

(II) the service to be provided on such route by the bush carrier is not otherwise available through direct mainline service; and

(III) tender of mail to such bush carrier will not decrease the efficiency of nonpriority bypass mail service (in terms of payments to all carriers providing service on the city pair route and timely delivery) for the route;



(F) may offer tender of nonpriority bypass mail to a passenger carrier from an acceptance point to a destination city beyond a hub point in the State of Alaska at a composite rate if the Postal Service determines that—(i) the carrier provides passenger service in accordance with the requirements of subsection (h)(2);

(ii) the carrier qualifies under subsection (h) to be tendered nonpriority bypass mail out of the hub point being bypassed;

(iii) the tender of such mail will not decrease efficiency of delivery of nonpriority bypass mail service into or out of the hub point being bypassed; and

(iv) such tender will result in reduced payments to the carrier by the Postal Service over flying the entire route; and


(G) notwithstanding subparagraph (F), shall offer equitable tender of nonpriority bypass mail in proportion to passenger and nonmail freight mail pools described in this section between qualified passenger and nonmail freight carriers on a route from an acceptance point to a bush destination in the State of Alaska at a composite rate if—(i)(I) for a passenger carrier, the carrier receiving the composite rate provided 20 percent of the passenger service on the city pair route for the 12 months immediately preceding the date on which the carrier seeks tender of such mail; or

(II) for a nonmail freight carrier, the carrier receiving the composite rate provided at least 25 percent of the nonmail freight service for the 12 months immediately preceding the date on which the carrier seeks tender of such mail; and


(ii)(I) nonpriority bypass mail was being tendered to a passenger carrier or a nonmail freight carrier at a composite rate on such city pair route on January 1, 2000; or

(II) the hub being bypassed was not served by a mainline carrier on January 1, 2000.



The tender of nonpriority bypass mail under subparagraph (G) shall be on an equitable basis between the qualified carriers that provide the direct service on the city pair route and the qualified carriers that provide service between the hub point being bypassed and the destination point, based on the volume of nonpriority bypass mail on both routes.

(3)(A) The Postal Service shall determine the bypass mail bush points and hub points described under paragraph (2)(B) after consultation with the State of Alaska and the affected local communities and air carriers.

(B) Any changes in the determinations of the Postal Service under subparagraph (A) shall be made—(i) after consultation with the State of Alaska and the affected local communities and air carriers; and

(ii) after giving 12 months public notice before any such change takes effect.


(C) When a new hub results from a change in a determination under subparagraph (B), mail tender from that hub during the 12-month period beginning on the effective date of that change shall be based on the passenger and freight shares to the destinations of the affected hub or hubs resulting in the new hub.


(4)(A) Except as provided under subparagraph (B) and paragraph (5), the Postal Service shall select only existing mainline carriers to provide nonpriority bypass mail service between an acceptance point and a hub point in the State of Alaska.

(B) The Postal Service may select a carrier other than an existing mainline carrier to provide nonpriority bypass mail service on a mainline route in the State of Alaska if—(i) the Postal Service determines (in accordance with criteria established in advance by the Postal Service) that the mail service between the acceptance point and the hub point is deficient and provides written notice of the determination to existing mainline carriers to the hub point; and

(ii) after the 30-day period following issuance of notice under clause (i), including notice of inadequate capacity, the Postal Service determines that deficiencies in service to the hub point have not been eliminated.


(C) A providing carrier selected under subparagraph (A) may subcontract the transportation of nonpriority bypass mail to another existing mainline carrier when additional or substitute aircraft are temporarily needed to meet the delivery schedule of the Postal Service or the carrier’s operating requirements. The providing carrier shall remain responsible for the mail from origin through destination.


(5)(A) The Postal Service shall offer equitable tender of nonpriority bypass mail to a new 121 mainline passenger carrier entering a mainline route in the State of Alaska, if the carrier—(i) meets the requirements of subsection (g)(1)(A)(iv)(II); and

(ii) has provided at least 75 percent of the number of insured passenger seats as the number of available passenger seats being provided by the mainline passenger carrier providing the greatest number of available passenger seats on that route for the 6 months immediately preceding the date on which the carrier seeks tender of such mail.


(B) A new 121 mainline passenger carrier that is tendered nonpriority mainline bypass mail under subparagraph (A)—(i) shall be eligible for equitable tender of such mail only on city pair routes where the carrier meets the conditions of subparagraph (A);

(ii) may not count the passenger service provided under subparagraph (A) toward the carrier meeting the minimum requirements of this section; and

(iii) shall provide at least 20 percent of the passenger service (as determined for bush passenger carriers in subsection (h)(5)) on such route to remain eligible to be tendered nonpriority mainline bypass mail.


(C) Notwithstanding subparagraph (A) and paragraph (1)(B), a new 121 mainline passenger carrier, otherwise qualified under this subsection, may immediately receive equitable tender of nonpriority mainline bypass mail to a hub point in the State of Alaska if the carrier meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) and subsection (h)(2)(B) and—(i) all qualified 121 mainline passenger carriers discontinue service on the city pair route; or

(ii) no 121 mainline passenger carrier serves the city pair route.


(D) A carrier operating under a code share agreement on the date of enactment of the Rural Service Improvement Act of 2002 that received tender of nonpriority mainline bypass mail on a city pair route in the State of Alaska may count the passenger service provided under the entire code share arrangement on such route if the code share agreement terminates. That carrier shall continue to provide at least 20 percent of the passenger service (as determined for bush passenger carriers in subsection (h)(5)) between the city pair as a 121 mainline passenger carrier while seeking such tender.


(6)(A) Notwithstanding paragraph (1)(B), passenger carriers providing essential air service under a Department of Transportation order issued under subchapter II of chapter 417 of title 49, United States Code, shall be tendered all nonpriority mail, in addition to all nonpriority bypass mail, by the Postal Service to destination cities in the State of Alaska served by the essential air service flights consistent with that order unless the Postal Service finds that an essential air service carrier’s service does not meet the needs of the Postal Service.

(B) Service provided under this paragraph, including service provided to points served in conjunction with service being subsidized under the Essential Air Service contract, may not be applied toward any of the minimum eligibility requirements of this section.


(7) Nothing in this section shall preclude the Postal Service from establishing by regulation aircraft preferences for the dispatch of postal products other than nonpriority bypass mail.


(h)(1) Except as provided under paragraph (7), on a city pair route in the State of Alaska, the Postal Service shall offer equitable tender of 70 percent of the nonpriority bypass mail on the route to all carriers providing scheduled bush passenger service in accordance with part 121 or part 135 that—(A) meet the requirements of subsection (g)(1);

(B) provided 20 percent or more of the passenger service (as calculated in paragraph (5)) between the city pair for the 12 months preceding the date on which the 121 passenger aircraft or the 135 passenger carrier seek tender of nonpriority bypass mail; and

(C) meet the requirements of paragraph (2).


(2) To remain eligible for equitable tender under this subsection, the carrier or aircraft shall—(A) continue to provide not less than 20 percent of the passenger service on the city pair route for which the carrier is seeking the tender of such nonpriority bypass mail;

(B)(i) for operations under part 121, operate aircraft type certificated to carry at least 19 passengers;

(ii) for operations under part 135, operate aircraft type certificated to carry at least 5 passengers; or

(iii) for operations under part 135 where only a water landing is available, operate aircraft type certificated to carry at least 3 passengers;


(C) insure all available passenger seats on the city pair route on which the carrier seeks tender of such mail; and

(D) operate flights under its published schedule.


(3)(A) Except as provided under subparagraph (C), a new or existing 121 bush passenger carrier qualified under subsection (g)(1) shall be exempt from the requirements under paragraphs (1)(B) and (2)(A) on a city pair route for a period which shall extend for—(i) 1 year;

(ii) 1 year in addition to the extension under clause (i) if, as of the conclusion of the first year, such carrier has been providing not less than 5 percent of the passenger service on that route (as calculated under paragraph (5)); and

(iii) 1 year in addition to the extension under clause (ii) if, as of the conclusion of the second year, such carrier has been providing not less than 10 percent of the passenger service on that route (as calculated under paragraph (5)).


(B)(i) The first 3 121 bush passenger carriers entitled to the exemptions under subparagraph (A) on any city pair route shall divide no more than an additional 10 percent of the mail, apportioned equally, comprised of no more than—(I) 5 percent of the share of each qualified passenger carrier servicing that route that is not a 121 bush passenger carrier; and

(II) 5 percent of the share of each nonpassenger carrier servicing that route that transports 25 percent or more of the total nonmail freight under subsection (i)(1).


(ii) Additional 121 bush passenger carriers entering service on that city pair route after the first 3 shall not receive any additional mail share.

(iii) If any 121 bush passenger carrier on a city pair route receiving an additional share of the mail under clause (ii) discontinues service on that route, the 121 bush passenger carrier that has been providing the longest period of service on that route and is otherwise eligible but is not receiving a share by reason of clause (ii), shall receive the share of the carrier discontinuing service.


(C) Notwithstanding the requirements of this subsection, if only 1 passenger carrier or aircraft is qualified to be tendered nonpriority bypass mail as a passenger carrier or aircraft on a city pair route in the State of Alaska, the Postal Service shall tender 20 percent of the nonpriority bypass mail described under paragraph (1) to the passenger carrier or aircraft providing at least 10 percent of the passenger service on such route.


(4) Qualification for the tender of mail under this subsection shall not be counted toward the minimum qualifications necessary to be tendered nonpriority bypass mail on any other route.

(5)(A) In this section, the percent of passenger service shall be a percentage calculated using data collected under subsection (k).

(B) For the purposes of calculating passenger service as described under subparagraph (A), a bush passenger carrier providing intervillage bush passenger service may include the carriage of passengers carried along any point of the route between the route’s origination point and the final destination point. Such calculation shall be based only on the carriage of passengers on regularly scheduled flights and only on flights being flown in a direction away from the hub point. Passenger service provided on chartered flights shall not be included in the carrier’s calculation of passenger service.


(6)(A) The Secretary shall establish new bush rates for passenger carriers operating in the State of Alaska receiving tender of nonpriority bypass mail under this subsection.

(B) The Secretary shall establish a bush rate based on data collected under subsection (k) from 121 bush passenger carriers. Such rates shall be paid to all bush passenger carriers operating on city pair routes in the State of Alaska where a 121 bush passenger carrier is tendered nonpriority bypass mail.

(C) The Secretary shall establish a bush rate based on data collected under subsection (k) from 135 bush passenger carriers. Such rates shall be paid to all bush passenger carriers operating on bush city pair routes in the State of Alaska where no 121 bush passenger carrier is tendered nonpriority bypass mail.

(D) The Secretary shall establish a bush rate based on data collected under subsection (k) from bush passenger carriers operating aircraft on city pair routes where only water landings are available. Such rates shall be paid to all bush passenger carriers operating on the city pair routes in the State of Alaska where only water landings are available.


(7) The percentage rate in paragraph (1) shall be 75 percent beginning 3 years and 3 months after the date of enactment of the Rural Service Improvement Act of 2002.


(i)(1) Except as provided under paragraph (7), on a city pair route in the State of Alaska, the Postal Service shall offer equitable tender of 20 percent of the nonpriority bypass mail on such route to those carriers transporting 25 percent or more of the total nonmail freight (in revenue or weight as determined by the Postal Service), for the 12 months immediately preceding the date on which the freight carrier seeks tender of such mail.

(2) To remain eligible for equitable tender under this subsection, a freight carrier shall continue to provide not less than 25 percent of the nonmail freight service on the city pair route for which the carrier is seeking tender of such mail.

(3) If a new freight carrier enters a market, the freight carrier shall meet the minimum requirements of subsection (g)(1) and shall operate for 12 months on a city pair route in the State of Alaska before being eligible for equitable tender of nonpriority bypass mail on that route.

(4) If no carrier qualifies for tender of nonpriority bypass mail on a city pair route in the State of Alaska under this subsection, such mail to be divided under this subsection, as described in paragraph (1), shall be tendered to the nonmail freight carrier providing the highest percentage of nonmail freight service (in terms of revenue or weight as determined by the Postal Service as calculated under paragraph (6)) on the city pair route. If no nonmail freight carrier is present on a city pair route in the State of Alaska to receive tender of nonpriority bypass mail under this paragraph, the nonpriority bypass mail to be divided under paragraph (1) shall be divided equitably among carriers qualified under subsection (h).

(5) Qualification for the tender of mail under this subsection shall not be counted toward the minimum qualifications necessary to be tendered nonpriority bypass mail on any other route.

(6) In this subsection, the percent of nonmail freight shall be calculated as a percentage, using the data provided pursuant to subsection (k), by dividing the revenue or weight (as determined by the Postal Service) of nonmail freight earned by or carried by a carrier from the transport of nonmail freight from an origination point to a destination point by the total amount of revenue or weight of nonmail freight earned by or carried by all carriers from the transport of nonmail freight from the origination point to the destination point.

(7) The percentage rate in paragraph (1) shall be 25 percent beginning 3 years and 3 months after the date of enactment of the Rural Service Improvement Act of 2002.


(j)(1) Except as provided by paragraph (3), there shall be equitable tender of 10 percent of the nonpriority bypass mail to all carriers on each city pair route in the State of Alaska meeting the requirements of subsection (g)(1) that do not otherwise qualify for tender under subsection (h) or (i).

(2) If no carrier qualifies under this subsection with respect to a city pair route, the 10 percent of nonpriority bypass mail allocated under paragraph (1) shall be divided evenly between the pools described under subsections (h) and (i) to be equitably tendered among qualified carriers under such subsections, such that—(A) the amount of nonpriority bypass mail available for tender among qualified carriers under subsection (h) shall be 75 percent; and

(B) the amount of nonpriority bypass mail available for tender among qualified carriers under subsection (i) shall be 25 percent.


(3)(A) Except as provided by subparagraph (B), the percentage rate under paragraph (1) shall be 0 percent beginning 3 years and 3 months after the date of enactment of the Rural Service Improvement Act of 2002.

(B) The percentage rate under paragraph (1) shall remain 10 percent for equitable tender for 6 years and 3 months after the date of enactment of the Rural Service Improvement Act of 2002 for a nonpriority bypass mail carrier on routes served exclusively by bush carriers in the State of Alaska originating from the main hub of the carrier designated under subparagraph (C), if the carrier seeking the tender of such mail—(i) meets the requirements of subsection (g)(1);

(ii) is not qualified under subsection (h) or (i);

(iii) operates routes originating from the main hub of the carrier designated under subparagraph (C); and

(iv) has invested at least $500,000 in a physical hanger facility prior to January 1, 2002 in such a hub city.


(C) For purposes of subparagraph (B), a carrier may designate only one hub city as its main hub and once such designation is transmitted to the Postal Service it may not be changed. Such selection and transmission must be transmitted to the Postal Service within 6 months of the date of enactment of the Rural Service Improvement Act of 2002. A carrier attempting to receive tender of nonpriority bypass mail under this subsection shall not be eligible for such tender after the carrier becomes qualified for tender of nonpriority bypass mail under subsection (h) or (i) on any route. The purchase of another carrier’s hanger facility after such date of enactment shall not be considered sufficient to meet the requirement of subparagraph (B)(iv).



(k)(1) At least once every 2 years, in conjunction with annual updates, the Secretary shall review the need for a bush mail rate investigation. The Secretary shall use show cause procedures to speedily and more accurately determine the cost of providing bush mail service. In determining such rates, the Secretary shall not take into account the cost of passenger insurance rates or premiums paid by the passenger carriers or other costs associated with passenger service.

(2) In order to ensure sufficient, reliable, and timely traffic data to meet the requirements of this subsection, the Secretary shall require—(A) the monthly submission of the bush carrier’s data on T–100 diskettes, or any other suitable form of data collection, as determined by the Secretary; and

(B) the carriers to retain all books, records, and other source and summary documentation to support their reports and to preserve and maintain such documentation in a manner that readily permits the audit and examination by representatives of the Postal Service or the Secretary.


(3) Documentation under paragraph (2) shall be retained for 7 years or until the Secretary indicates that the records may be destroyed. Copies of flight logs for aircraft sold or disposed of shall be retained.

(4) Carriers qualified to be tendered nonpriority bypass mail shall submit to the Secretary the number and type of aircraft in the carrier’s fleet, the level of passenger insurance covering its fleet, and the name of the insurance company providing such coverage.


(l) No qualified carrier may be tendered nonpriority bypass mail under subsections (h) and (i) simultaneously on a route unless no other carrier is tendered mail under either subsection.

(m)(1) Carriers qualifying for tender of nonpriority bypass mail under subsections (h) and (i) simultaneously shall be tendered such mail under subsection (h).

(2) A carrier shall be tendered nonpriority bypass mail under subsection (i) if that carrier—(A) was qualified under both subsections (h) and (i) simultaneously; and

(B) becomes unqualified under subsection (h) but remains qualified under subsection (i).



(n)(1) A carrier operation resulting from a merger or acquisition between any 2 carriers operating between points in the State of Alaska shall have the passenger and nonmail freight of all such merged or acquired carriers on the applicable route counted toward meeting the resulting carrier’s minimum requirements to receive equitable tender of nonpriority bypass mail on such route for the 12-month period following the date of the merger or acquisition.

(2) After the 12-month period described under paragraph (1), the carrier resulting from the merger or acquisition shall demonstrate that the carrier meets the minimum passenger or nonmail freight carriage requirements of this section to continue receiving tender of such mail.


(o) In addition to any penalties applied to a carrier by the Federal Aviation Administration or the Secretary, any carrier that significantly misstates passenger or nonmail freight data required to be reported under this section on any route, in an attempt to qualify for tender of nonpriority bypass mail, shall receive—(1) a 1-month suspension of tender of nonpriority bypass mail on the route where the data was misstated for the first offense;

(2) a 6-month suspension of tender of nonpriority bypass mail on the route where the data was misstated for the second offense;

(3) a 1-year suspension of tender of all nonpriority bypass mail in the entire State of Alaska for the third offense in the State; and

(4) a permanent suspension of tender of all nonpriority bypass mail in the entire State of Alaska for the fourth offense in the State.


(p)(1) The Postal Service or the Secretary, in carrying out subsection (g)(2), (h), or (i), may deny equitable tender to an otherwise qualified carrier that does not operate under this section in good faith or under the intent of this section.

(2) The Postal Service or the Secretary may waive any provision of subsection (h) or (i), if the carrier provides substantial passenger or nonmail freight service on the route in the State of Alaska where the carrier seeks tender of nonpriority mail and nonpriority bypass mail.

(3) To ensure adequate competition among passenger carriers on a mainline route in the State of Alaska the Postal Service or the Secretary may waive the requirements of subsection (g)(1)(A)(iv), (g)(2)(E), (g)(4), or (g)(5), or any provision of subsection (h) if a 121 bush passenger carrier seeks tender of nonpriority bypass mail on a mainline route in the State of Alaska not served by a 121 mainline passenger carrier and the 121 bush passenger carrier provides substantial passenger service on the route. Waivers provided for under this paragraph shall be granted only in extreme cases of lack of competition and only to extent that are absolutely necessary to meet the minimum needs of the community. Waivers granted under this subsection shall cease to be valid once a qualified mainline passenger carrier begins providing service and seeks tender of nonpriority bypass mail in accordance with this section on the city pair route. The receipt of waivers and subsequent operation of service on a city pair route under this subsection shall not be counted towards meeting the requirements of any part of this section for any other city pair route.

(4) In granting waivers for or denying tender to carriers under this subsection, the Postal Service or the Secretary shall consider in the following order of importance—(A) the passenger needs of the destination to be served (including amount and level);

(B) the nonmail freight needs of the destination to be served;

(C) the amount of nonpriority bypass mail service already available to the destination;

(D) the mail needs of the destination to be served;

(E) the savings to the Postal Service in terms of payments made to carriers;

(F) the amount or level of passenger service already available to the destination; and

(G) the amount of nonmail freight service already available to the destination.



(q) The Secretary shall make a regular review of carriers receiving, or attempting to qualify to receive, equitable tender of nonpriority bypass mail on a city pair route in the State of Alaska. If the Secretary suspends or revokes an operating certificate, the Secretary shall notify the Postal Service. Upon such notification, the Postal Service shall cease tender of mail to such carrier until the Secretary certifies the carrier is operating in a safe manner. Upon such receipt, the carrier shall demonstrate that it otherwise meets the minimum carriage requirements of this section before being tendered mail under this section.

(r) The Postal Service shall have the authority to tender nonpriority bypass mail to any carrier that meets the requirements of subsection (g)(1) on any city pair route in the State of Alaska on an emergency basis. Such emergency tender shall cease when a carrier qualifies for tender on such route under the terms of this section.

(s) Notwithstanding any other provision of law, and except for written contracts authorized under subsections (b), (c) and (d), tender by the Postal Service of any category of mail to a carrier for transportation between any two points in the State of Alaska shall not give rise to any contract between the Postal Service and a carrier, nor shall any such carrier acquire any right in continued or future tender of such mail by virtue of past or present receipt of such mail. This subsection shall apply to any case commenced before, on, or after the date of enactment of this subsection.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 772; Pub. L. 98–443, § 9(g)(4), Oct. 4, 1984, 98 Stat. 1707; Pub. L. 100–238, title I, § 137, Jan. 8, 1988, 101 Stat. 1767; Pub. L. 103–272, § 4(g)(2), July 5, 1994, 108 Stat. 1364; Pub. L. 103–429, § 5, Oct. 31, 1994, 108 Stat. 4378; Pub. L. 104–52, title VI, § 631(a), Nov. 19, 1995, 109 Stat. 505; Pub. L. 107–67, title VI, § 651, Nov. 12, 2001, 115 Stat. 557; Pub. L. 107–171, title X, § 10501, May 13, 2002, 116 Stat. 509; Pub. L. 107–206, title III, § 3002(c), (e)(1), Aug. 2, 2002, 116 Stat. 911, 924; Pub. L. 108–447, div. J, title III, § 301(c)–(f), Dec. 8, 2004, 118 Stat. 3350, 3351; Pub. L. 109–435, title X, §§ 1002(b)(2), 1005(a)–(g), Dec. 20, 2006, 120 Stat. 3255–3258; Pub. L. 110–405, § 2(a), (b)(11), Oct. 13, 2008, 122 Stat. 4287, 4290.)

Editorial Notes

References in TextThe effective date of the Rural Air Service Improvement Act of 2004, referred to in subsec. (g)(1)(B)(ii)(II), is the date of enactment of title III of div. J of Pub. L. 108–447, which was approved Dec. 8, 2004.
The date of enactment of the Rural Service Improvement Act of 2002, referred to in subsecs. (g)(5)(D), (h)(3)(D), (7), (i)(7), and (j)(3), is the date of enactment of Pub. L. 107–206, which was approved Aug. 2, 2002.
The date of enactment of this subsection, referred to in subsec. (s), is the date of enactment of Pub. L. 107–206, which was approved Aug. 2, 2002.

Amendments2008—Subsec. (a)(2). Pub. L. 110–405, § 2(b)(11)(D), which directed the insertion of “foreign air carrier,” after “terms”, was executed by making the insertion after first reference to “terms” to reflect the probable intent of Congress.
Pub. L. 110–405, § 2(b)(11)(A), inserted “ ‘foreign air carrier’.” after “ ‘interstate air transportation’,”
Subsec. (a)(7), (8). Pub. L. 110–405, § 2(b)(11)(B), added par. (7) and redesignated former par. (7) as (8). Former par. (8) redesignated (9).
Subsec. (a)(9) to (24). Pub. L. 110–405, § 2(b)(11)(C), added par. (9) and redesignated former pars. (9) to (23) as (10) to (24), respectively. Former par. (24) redesignated (25).
Pub. L. 110–405, § 2(b)(11)(B), redesignated pars. (8) to (23) as (9) to (24), respectively.
Subsec. (a)(25). Pub. L. 110–405, § 2(b)(11)(C), redesignated par. (24) as (25).
Subsecs. (b), (c). Pub. L. 110–405, § 2(a), added subsecs. (b) and (c) and struck out former subsecs. (b) and (c) which related to contracts with certificated air carriers without advertising for bids for transportation of mail between points in foreign air transportation authorized by Secretary and contracts with air carriers for transportation of mail between points in foreign air transportation not authorized by Secretary, respectively.
2006—Subsec. (a)(4), (5). Pub. L. 109–435, § 1005(a)(1), (2), substituted “subsection (g)(1)(A)(iv)(I)” for “subsection (g)(1)(D)(i)”.
Subsec. (a)(8)(A). Pub. L. 109–435, § 1005(a)(3), substituted “linehaul rates and a single terminal handling payment at a bush terminal handling rate paid to a bush carrier” for “rates paid to a bush carrier”.
Subsec. (a)(11). Pub. L. 109–435, § 1005(a)(4), substituted “subsection (g)(1)(A)(iv)(II)” for “subsection (g)(1)(D)(ii)”.
Subsec. (a)(13). Pub. L. 109–435, § 1005(a)(5), substituted “subclause (I) or (II) of subsection (g)(1)(A)(iv)” for “clause (i) or (ii) of subsection (g)(1)(D)” in subpar. (A) and added subpar. (C).
Subsec. (d). Pub. L. 109–435, § 1002(b)(2), struck out “for a period of not more than 4 years” after “may contract”.
Subsec. (g)(3)(C). Pub. L. 109–435, § 1005(b)(1), added subpar. (C).
Subsec. (g)(5)(A)(i). Pub. L. 109–435, § 1005(b)(2), substituted “subsection (g)(1)(A)(iv)(II)” for “subsection (g)(1)(D)(ii)”.
Subsec. (h)(1). Pub. L. 109–435, § 1005(c)(1), inserted “bush” after “providing scheduled”.
Subsec. (h)(3). Pub. L. 109–435, § 1005(c)(2), added par. (3) and struck out former par. (3) which related to conversion requirement for a 135 passenger carrier providing service on a city pair route in the State of Alaska to remain eligible for equitable tender of nonpriority bypass mail on the route when a 121 passenger carrier becomes qualified to be tendered nonpriority bypass mail on the route.
Subsec. (h)(5)(A). Pub. L. 109–435, § 1005(c)(3), struck out cl. (i) designation before “In this section” and cl. (ii) which related to requirement to ensure accurate reporting of market share by requiring the Postal Service to make certain comparisons.
Subsec. (i)(6). Pub. L. 109–435, § 1005(d), struck out subpar. (A) designation before “In this subsection” and subpar. (B) which related to requirement to ensure accurate reporting of market share by requiring the Postal Service to make certain comparisons.
Subsec. (j)(3)(B). Pub. L. 109–435, § 1005(e), substituted “routes served exclusively by bush carriers in the State of Alaska” for “bush routes in the State of Alaska”.
Subsec. (k)(5). Pub. L. 109–435, § 1005(f), struck out par. (5) which read as follows: “Not later than 30 days after the last day of each calendar month, carriers qualified or attempting to be qualified to be tendered nonpriority bypass mail shall report to the Secretary the excise taxes paid by city pair to the Department of the Treasury and the weight of and revenue earned by the carriage of nonmail freight. Final compiled data shall be made available to carriers providing service in the hub.”
Subsec. (p)(3). Pub. L. 109–435, § 1005(g), substituted “subsection (g)(1)(A)(iv)” for “subsection (g)(1)(D)”.
2004—Subsec. (a)(10)(C). Pub. L. 108–447, § 301(c), added subpar. (C) and struck out former subpar. (C) which read as follows: “actually engaged in the carriage of mainline nonpriority bypass mail through scheduled service in the State of Alaska;”.
Subsec. (g)(1). Pub. L. 108–447, § 301(d), added par. (1) and struck out former par. (1) which read as follows: “The Postal Service, in selecting carriers of non-priority bypass mail to any point served by more than one carrier in the State of Alaska, shall adhere to an equitable tender policy within a qualified group of carriers, in accordance with the regulations of the Postal Service, and shall, at a minimum, require that any such carrier shall—
“(A) hold a certificate of public convenience and necessity issued under section 41102(a) of title 49;
“(B) operate at least 3 scheduled flights each week to such point;
“(C) exhibit an adherence to such scheduled flights; and
“(D) have provided scheduled service with at least 3 scheduled (noncontract) flights per week between two points within the State of Alaska for at least 12 consecutive months with aircraft—
“(i) up to 7,500 pounds payload capacity before being selected as a carrier of nonpriority bypass mail at an applicable intra-Alaska bush service mail rate; and
“(ii) over 7,500 pounds payload capacity before being selected as a carrier of nonpriority bypass mail at the intra-Alaska mainline service mail rate.”
Subsec. (g)(4)(C). Pub. L. 108–447, § 301(e), added subpar. (C).
Subsec. (g)(7). Pub. L. 108–447, § 301(f), added par. (7).
2002—Subsec. (a). Pub. L. 107–206, § 3002(c)(1)(C), added subsec. (a). Former subsec. (a) redesignated (b).
Subsecs. (b), (c). Pub. L. 107–206, § 3002(e)(1)(A), substituted “Secretary” for “Secretary of Transportation” wherever appearing.
Pub. L. 107–206, § 3002(c)(1)(B), redesignated subsecs. (a) and (b) as (b) and (c), respectively. Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 107–206, § 3002(e)(1)(A), substituted “Secretary” for “Secretary of Transportation”.
Pub. L. 107–206, § 3002(c)(1)(B), redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (d)(2)(A). Pub. L. 107–171, § 10501(1), inserted “, honeybees,” after “poultry”.
Subsec. (d)(2)(C). Pub. L. 107–171, § 10501(2), struck out subpar. (C) which read as follows: “The authority of the Postal Service under subparagraph (B) shall apply during the period beginning on November 12, 2001, and ending June 30, 2002.”
Pub. L. 107–206, § 3002(c)(1)(A), (B), redesignated subsec. (d) as (e) and struck out former subsec. (e) which read as follows: “For purposes of this section, the terms ‘air carrier’, ‘interstate air transportation’, and ‘foreign air transportation’ have the meanings given such terms in section 40102(a) of title 49.”
Subsec. (f). Pub. L. 107–206, § 3002(e)(1), substituted “Secretary” for “Secretary of Transportation”, “subsections (b), (c), and (d)” for “subsections (a), (b), and (c)”, and “subsection (e)” for “subsection (d)”.
Subsec. (g)(1). Pub. L. 107–206, § 3002(c)(2)(A), inserted “shall adhere to an equitable tender policy within a qualified group of carriers, in accordance with the regulations of the Postal Service, and” after “in the State of Alaska,” in introductory provisions.
Subsec. (g)(1)(C). Pub. L. 107–206, § 3002(c)(2)(B), struck out “to the best of the abilities of such carrier” before semicolon.
Subsec. (g)(1)(D). Pub. L. 107–206, § 3002(c)(2)(C), inserted “with at least 3 scheduled (noncontract) flights per week between two points” after “scheduled service” in introductory provisions.
Subsec. (g)(2). Pub. L. 107–206, § 3002(c)(3), added subpars. (C) to (G) and concluding provisions.
Subsec. (g)(4) to (6). Pub. L. 107–206, § 3002(c)(4), added pars. (4) to (6).
Subsecs. (h) to (s). Pub. L. 107–206, § 3002(c)(5), added subsecs. (h) to (s).
2001—Subsec. (d). Pub. L. 107–67 designated existing provisions as par. (1) and added par. (2).
1995—Subsec. (f). Pub. L. 104–52, § 631(a)(1), substituted “The” for “During the period beginning January 1, 1985, and ending January 1, 1999, the”.
Subsec. (g)(1)(D). Pub. L. 104–52, § 631(a)(2), amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “have provided scheduled service within the State of Alaska for at least 12 months before being selected as a carrier of non-priority bypass mail.”
1994—Subsec. (a). Pub. L. 103–272, § 4(g)(2)(A), substituted “section 40101(a) of title 49” for “section 1302 of title 49”.
Subsec. (b). Pub. L. 103–272, § 4(g)(2)(B), substituted “sections 40109(a) and (c)–(h) and 42112 of title 49” for “sections 1371(k) and 1386(b) of title 49”, “part A of subtitle VII of title 49” for “sections 1301–1542 of title 49”, and “chapters 411 and 413 of title 49” for “sections 1371–1386 of title 49”.
Subsec. (d). Pub. L. 103–272, § 4(g)(2)(C), inserted “determine rates and” after “Service may” and struck out “and overseas” after “in interstate”.
Subsec. (e). Pub. L. 103–272, § 4(g)(2)(D), struck out “ ‘overseas air transportation’,” before “and ‘foreign”, and substituted “section 40102(a) of title 49” for “section 101 of the Federal Aviation Act of 1958 (49 U.S.C. 1301)”.
Subsec. (g)(1)(A). Pub. L. 103–429 substituted “section 41102(a) of title 49” for “section 401 of the Federal Aviation Act of 1958 (49 U.S.C. 1371)”.
1988—Subsec. (f). Pub. L. 100–238, § 137(1), substituted “January 1, 1999” for “January 1, 1989”.
Subsec. (g). Pub. L. 100–238, § 137(2), added subsec. (g).
1984—Subsec. (a). Pub. L. 98–443, § 9(g)(4)(A)–(C), substituted “Secretary of Transportation” for “Civil Aeronautics Board” wherever appearing, substituted “between any of the points in foreign air transportation” for “between any of the points”, and struck out “10 percent of the domestic mail transported under any such contract or” before “5 percent”.
Subsec. (b). Pub. L. 98–443, § 9(g)(4)(A), (D), substituted “Secretary of Transportation” for “Civil Aeronautics Board” wherever appearing and “required between points in foreign air transportation” for “required between points”.
Subsec. (c). Pub. L. 98–443, § 9(g)(4)(A), (E), substituted “Secretary of Transportation” for “Civil Aeronautics Board” and “pairs of points in foreign air transportation is not adequate” for “pairs of points is not adequate”.
Subsecs. (d) to (f). Pub. L. 98–443, § 9(g)(4)(F), added subsecs. (d) to (f).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–405 effective Oct. 1, 2008, see section 2(c) of Pub. L. 110–405, set out as a note under section 101 of this title.

Effective Date of 2006 AmendmentPub. L. 109–435, title X, § 1005(h) Dec. 20, 2006, 120 Stat. 3258, provided that:
“(1) In general.—Except as provided under paragraph (2), this section [amending this section] shall take effect on the date of enactment of this Act [Dec. 20, 2006].

“(2) Equitable tender.—Subsection (c) [amending this section] shall take effect on December 1, 2006.”




Effective Date of 2002 AmendmentPub. L. 107–206, title III, § 3002(g), Aug. 2, 2002, 116 Stat. 924, provided that:
“(1) In general.—Except as provided under paragraph (2), this title [amending this section, section 2703 of Title 19, Customs Duties, section 1626 of Title 43, Public Lands, and section 41901 of Title 49, Transportation, and enacting provisions set out as notes under this section and section 101 of this title, section 112 of Title 1, General Provisions, and sections 2703 and 3203 of Title 19] (including the amendments made by this title) shall take effect on the date of enactment of this Act [Aug. 2, 2002].

“(2) Selection of carriers.—The amendment made by subsection (c)(5) [amending this section] shall take effect 15 months after the date of enactment of this Act.”




Effective Date of 1995 AmendmentPub. L. 104–52, title VI, § 631(b), Nov. 19, 1995, 109 Stat. 505, provided that:
“(1) Subject to paragraph (2), the amendment made by subsection (a) [amending this section] shall be effective on and after August 1, 1995.

“(2) Subparagraph (D) of section 5402(g)(1) title 39, United States Code (as in effect before the amendment made under subsection (a)), shall apply to a carrier, if such carrier—“(A) has an application pending before the Department of Transportation for approval under section 41102 or 41110(e) of title 39, [probably should be “49,”] United States Code, before August 1, 1995; and

“(B) would meet the requirements of such subparagraph if such application were approved and such certificate were purchased.”





Effective Date of 1984 AmendmentAmendment by Pub. L. 98–443 effective Jan. 1, 1985, see section 9(v) of Pub. L. 98–443, set out as a note under section 5314 of Title 5, Government Organization and Employees.

Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.

FindingsPub. L. 107–206, title III, § 3002(b), Aug. 2, 2002, 116 Stat. 910, provided that: 
“Congress makes the following findings:
“(1) The State of Alaska is the largest State in the Union and has a very limited system of roads connecting communities.

“(2) Alaska has more pilots per capita than any other State in the Union.

“(3) Pilots flying in Alaska are often the most skilled and best-prepared pilots in the world.

“(4) Air travel within the State of Alaska is often hampered by severe weather conditions and treacherous terrain.

“(5) The United States Government owns nearly ⅔ of Alaska’s landmass, including large tracts of land separating isolated communities within the State.

“(6) Such Federal ownership has inhibited the ability of Alaskans to build roads connecting isolated communities.

“(7) Most communities and a large portion of the population within the State can only be reached by air.

“(8) The vast majority of food items and everyday necessities destined for these isolated communities and populations can only be transported through the air.

“(9) The Intra-Alaska Bypass Mail system, created by Congress and operated by the United States Postal Service under section 5402 of title 39, United States Code, with input from the Department of Transportation, connecting hundreds of rural and isolated communities within the State, is a critical piece of the Alaska and the national transportation system. The system is like a 4-legged stool, designed to—“(A) provide the most affordable means of delivering food and everyday necessities to these rural and isolated communities;

“(B) establish a system whereby the Postal Service can meet its obligations to deliver mail to every house and business in the United States;

“(C) support affordable and reliable passenger service; and

“(D) support affordable and reliable nonmail freight service.


“(10) Without the Intra-Alaska Bypass Mail system—“(A) it would be difficult and more expensive for the Postal Service to meet its obligation of delivering mail to every house and business in the United States; and

“(B) food, medicine, freight, and everyday necessities and passenger service for these rural and isolated communities would cost several times the current level.


“(11) Attempts by Congress to support passenger and nonmail freight service in Alaska using the Intra-Alaska Bypass Mail system have yielded some positive results, but some carriers have been manipulating the system by carrying few, if any, passengers and little nonmail freight while earning most of their revenues from the carriage of nonpriority bypass mail.

“(12) As long as the Federal Government continues to own large tracts of land within the State of Alaska which impede access to isolated communities, it is in the best interest of the Postal Service, the residents of Alaska and the United States—“(A) to ensure that the Intra-Alaska Bypass Mail system remains strong, viable, and affordable for the Postal Service;

“(B) to ensure that residents of rural and isolated communities in Alaska continue to have affordable, reliable, and safe passenger service;

“(C) to ensure that residents of rural and isolated communities in Alaska continue to have affordable, reliable, and safe nonmail freight service;

“(D) to encourage that intra-Alaska air carriers move toward safer, more secure, and more reliable air transportation under the Federal Aviation Administration’s guidelines and in accordance with part 121 of title 14, Code of Federal Regulations, where such operations are supported by the needs of the community; and

“(E) that Congress, pursuant to the authority granted under Article I, section 8 of the United States Constitution to establish Post Offices and post roads, make changes to ensure that the Intra-Alaska Bypass Mail system continues to be used to support substantial passenger and nonmail freight service and to reduce costs for the Postal Service.”





Actions of Air Carriers To Qualify as Bush Passengers or Nonmail Freight CarriersPub. L. 107–206, title III, § 3002(d), Aug. 2, 2002, 116 Stat. 923, provided that: “Beginning 6 months after the date of enactment of this Act [Aug. 2, 2002], if the Secretary determines, based on the Secretary’s findings and recommendations of the Postal Service, that an air carrier being tendered nonpriority bush bypass mail is not taking actions to attempt to qualify as a bush passenger or nonmail freight carrier under section 5402 of title 39, United States Code (as amended by this title), the Postal Service shall immediately cease tender of all nonpriority bypass mail to such carrier.”


Reports to CongressPub. L. 107–206, title III, § 3002(f), Aug. 2, 2002, 116 Stat. 924, provided that, not later than 18 months after Aug. 2, 2002, the Postal Service and the Secretary of Transportation were to submit a report to the Committee on Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate on the progress of implementing title III of Pub. L. 107–206.



§ 5403. Fines
The Postal Service may impose or remit fines on carriers transporting mail by air on routes extending beyond the borders of the United States for—(1) unreasonable or unnecessary delay to mail; and

(2) other delinquencies in the transportation of the mail.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.




CHAPTER 56—TRANSPORTATION OF MAIL BY VESSEL



Sec.


5601.Sea post service.


5602.Termination of contracts for foreign transportation.


5603.Transportation of mail by vessel as freight or express.


5604.Fines on ocean carriers.


5605.Contracts for transportation of mail by vessel.



§ 5601. Sea post service
The Postal Service may maintain sea post service on ocean vessels conveying mail to and from the United States.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5602. Termination of contracts for foreign transportation
Contracts for the transportation of mail by vessel between the United States and a foreign port shall be made subject to cancellation by the Postal Service or the Congress.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5603. Transportation of mail by vessel as freight or express
The Postal Service may require that mail be transported by freight or express when—(1) there is no competition on a water route and the rate or compensation asked is excessive; or

(2) no proposal is received.

A common carrier by water that fails or refuses to transport the mail when required to do so under this section shall be fined not more than $500 for each day of refusal.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5604. Fines on ocean carriers
The Postal Service may impose or remit fines on carriers transporting mail by vessel on routes extending beyond the borders of the United States for—(1) unreasonable or unnecessary delay to the mails; and

(2) other delinquencies in the transportation of mail.

(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.



§ 5605. Contracts for transportation of mail by vessel
The Postal Service may contract for the transportation of mail by vessel without advertising for bids.
(Pub. L. 91–375, Aug. 12, 1970, 84 Stat. 773; Pub. L. 109–435, title X, § 1002(b)(3), Dec. 20, 2006, 120 Stat. 3255.)

Editorial Notes
Amendments2006—Pub. L. 109–438 struck out “for periods of not in excess of 4 years” before period at end.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 1, 1971, pursuant to Resolution No. 71–9 of the Board of Governors. See section 15(a) of Pub. L. 91–375, set out as a note preceding section 101 of this title.







